Exhibit 10.10

 

EXECUTION COPY

 

 

 

LOAN AGREEMENT

 

AMONG

 

VANTIV, LLC,

a Delaware limited liability company, as Borrower

 

VARIOUS LENDERS

FROM TIME TO TIME PARTY HERETO,

 

FIFTH THIRD BANK, as Syndication Agent,

 

CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC. and MORGAN
STANLEY MUFG LOAN PARTNERS, LLC, as Co-Documentation Agents,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

 

DATED AS OF MARCH 27, 2012

 

 

 

J.P. MORGAN SECURITIES LLC, CREDIT SUISSE SECURITIES (USA) LLC, FIFTH THIRD BANK
and MORGAN STANLEY MUFG LOAN PARTNERS, LLC, as Joint Lead Arrangers,

 

and

 

J.P. MORGAN SECURITIES LLC, CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK
SECURITIES INC., FIFTH THIRD BANK and MORGAN STANLEY MUFG LOAN PARTNERS, LLC, as
Joint Book Runners.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1.                           DEFINITIONS; INTERPRETATION

1

 

 

Section 1.1

 

Definitions

1

Section 1.2

 

Interpretation

34

Section 1.3

 

Change in Accounting Principles

34

 

 

 

 

ARTICLE 2.                           THE LOAN FACILITIES

35

 

 

Section 2.1

 

The Term Loans

35

Section 2.2

 

Revolving Credit Commitments

35

Section 2.3

 

Letters of Credit

35

Section 2.4

 

Applicable Interest Rates

39

Section 2.5

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

40

Section 2.6

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

41

Section 2.7

 

Maturity of Loans

42

Section 2.8

 

Prepayments

42

Section 2.9

 

Place and Application of Payments

45

Section 2.10

 

Commitment Terminations

46

Section 2.11

 

Swing Loans

47

Section 2.12

 

Evidence of Indebtedness

48

Section 2.13

 

Fees

49

Section 2.14

 

Incremental Credit Extensions

49

Section 2.15

 

Extensions of Term Loans and Revolving Credit Commitments

51

 

 

 

 

ARTICLE 3.                           CONDITIONS PRECEDENT

54

 

 

Section 3.1

 

All Credit Extensions

54

Section 3.2

 

Initial Credit Extension

55

 

 

 

 

ARTICLE 4.                           THE COLLATERAL AND THE GUARANTY

58

 

 

Section 4.1

 

Collateral

58

Section 4.2

 

Liens on Real Property

58

Section 4.3

 

Guaranty

58

Section 4.4

 

Further Assurances

59

Section 4.5

 

Limitation on Collateral

59

 

 

 

 

ARTICLE 5.                           REPRESENTATIONS AND WARRANTIES

59

 

 

Section 5.1

 

Financial Statements

59

Section 5.2

 

Organization and Qualification

60

Section 5.3

 

Authority and Enforceability

60

Section 5.4

 

No Material Adverse Change

61

Section 5.5

 

Litigation and Other Controversies

61

Section 5.6

 

True and Complete Disclosure

61

Section 5.7

 

Use of Proceeds; Margin Stock

61

Section 5.8

 

Taxes

61

Section 5.9

 

ERISA

62

Section 5.10

 

Subsidiaries

62

Section 5.11

 

Compliance with Laws

62

Section 5.12

 

Environmental Matters

62

Section 5.13

 

Investment Company

62

Section 5.14

 

Intellectual Property

63

Section 5.15

 

Good Title

63

Section 5.16

 

Labor Relations

63

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 5.17

 

Capitalization

63

Section 5.18

 

Governmental Authority and Licensing

63

Section 5.19

 

Approvals

63

Section 5.20

 

Solvency

63

Section 5.21

 

Foreign Assets Control Regulations and Anti-Money Laundering

64

 

 

 

 

ARTICLE 6.                           COVENANTS

64

 

 

Section 6.1

 

Information Covenants

64

Section 6.2

 

Inspections

66

Section 6.3

 

Maintenance of Property, Insurance, Environmental Matters, etc

67

Section 6.4

 

Books and Records

67

Section 6.5

 

Preservation of Existence

68

Section 6.6

 

Compliance with Laws

68

Section 6.7

 

ERISA

68

Section 6.8

 

Payment of Taxes

68

Section 6.9

 

Designation of Subsidiaries

68

Section 6.10

 

[Intentionally Omitted]

68

Section 6.11

 

Contracts with Affiliates

69

Section 6.12

 

No Changes in Fiscal Year

70

Section 6.13

 

Change in the Nature of Business; Limitations on the Activities of Holdco

70

Section 6.14

 

Indebtedness

70

Section 6.15

 

Liens

75

Section 6.16

 

Consolidation, Merger, Sale of Assets, etc

78

Section 6.17

 

Advances, Investments and Loans

80

Section 6.18

 

Restricted Payments

82

Section 6.19

 

Limitation on Restrictions

84

Section 6.20

 

Optional Payments of Certain Indebtedness; Modifications of Certain Indebtedness
and Organizational Documents

85

Section 6.21

 

OFAC

85

Section 6.22

 

Financial Covenants

85

Section 6.23

 

Maintenance of Ratings

86

Section 6.24

 

Limitation on Non-Material Subsidiaries

86

Section 6.25

 

[Intentionally Omitted]

86

 

 

 

 

ARTICLE 7.                           EVENTS OF DEFAULT AND REMEDIES

86

 

 

Section 7.1

 

Events of Default

86

Section 7.2

 

Non Bankruptcy Defaults

88

Section 7.3

 

Bankruptcy Defaults

88

Section 7.4

 

Collateral for Undrawn Letters of Credit

89

Section 7.5

 

Notice of Default

89

Section 7.6

 

Equity Cure

89

 

 

 

 

ARTICLE 8.                           CHANGE IN CIRCUMSTANCES AND CONTINGENCIES

90

 

 

Section 8.1

 

Funding Indemnity

90

Section 8.2

 

Illegality

90

Section 8.3

 

Reserved

91

Section 8.4

 

Yield Protection

91

Section 8.5

 

Substitution of Lenders

92

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 8.6

 

Lending Offices

92

 

 

 

 

ARTICLE 9.                           THE ADMINISTRATIVE AGENT

93

 

 

Section 9.2

 

Administrative Agent and its Affiliates

93

Section 9.3

 

Action by Administrative Agent

93

Section 9.4

 

Consultation with Experts

94

Section 9.5

 

Liability of Administrative Agent; Credit Decision; Delegation of Duties

94

Section 9.6

 

Indemnity

95

Section 9.7

 

Resignation of Administrative Agent and Successor Administrative Agent

96

Section 9.8

 

L/C Issuer

97

Section 9.9

 

Hedging Liability and Funds Transfer Liability and Deposit Account Liability
Obligation Arrangements

97

Section 9.10

 

Designation of Additional Administrative Agents

97

Section 9.11

 

Authorization to Enter into, and Enforcement of, the Collateral Documents

97

Section 9.12

 

Authorization to Release Liens, Etc

98

 

 

 

 

ARTICLE 10.                    MISCELLANEOUS

98

 

 

Section 10.1

 

Withholding Taxes

98

Section 10.2

 

No Waiver; Cumulative Remedies; Collective Action

101

Section 10.3

 

Non-Business Days

101

Section 10.4

 

Documentary Taxes

102

Section 10.5

 

Survival of Representations

102

Section 10.6

 

Survival of Indemnities

102

Section 10.7

 

Sharing of Set-Off

102

Section 10.8

 

Notices

102

Section 10.9

 

Counterparts

103

Section 10.10

 

Successors and Assigns; Assignments and Participations

103

Section 10.11

 

Amendments

109

Section 10.12

 

Heading

112

Section 10.13

 

Costs and Expenses; Indemnification

112

Section 10.14

 

Set-off

113

Section 10.15

 

Entire Agreement

113

Section 10.16

 

Governing Law

113

Section 10.17

 

Severability of Provisions

113

Section 10.18

 

Excess Interest

113

Section 10.19

 

Construction

114

Section 10.20

 

Lender’s Obligations Several

114

Section 10.21

 

USA Patriot Act

114

Section 10.22

 

Submission to Jurisdiction; Waiver of Jury Trial

114

Section 10.23

 

Treatment of Certain Information; Confidentiality

114

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

EXHIBIT A

—

Notice of Payment Request

EXHIBIT B

—

Notice of Borrowing

EXHIBIT C

—

Notice of Continuation/Conversion

EXHIBIT D-1

—

Tranche A Term Note

EXHIBIT D-2

—

Tranche B Term Note

EXHIBIT D-3

—

Revolving Note

EXHIBIT D-4

—

Swing Note

EXHIBIT E

—

Solvency Certificate

EXHIBIT F

—

Compliance Certificate

EXHIBIT G

—

Assignment and Assumption

EXHIBIT H-1

—

Form of Trademark Security Agreement

EXHIBIT H-2

—

Form of Patent Security Agreement

EXHIBIT H-3

—

Form of Copyright Security Agreement

EXHIBIT J

—

Form of Security Agreement

EXHIBIT K

—

Form of Guaranty

 

 

 

SCHEDULE 1

—

Term Loan Commitments and Revolving Credit Commitments as of the Closing Date

SCHEDULE 5.10

—

Subsidiaries

SCHEDULE 5.17

—

Capitalization

SCHEDULE 6.11

—

Contracts with Affiliates

SCHEDULE 6.14

—

Indebtedness

SCHEDULE 6.15

—

Liens

SCHEDULE 6.17

—

Investments

 

i

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

This Loan Agreement is entered into as of March 27, 2012, by and among VANTIV,
LLC, a Delaware limited liability company (the “Borrower”), the various
institutions from time to time party to this Agreement, as Lenders, FIFTH THIRD
BANK, as Syndication Agent (the “Syndication Agent”), CREDIT SUISSE SECURITIES
(USA) LLC, DEUTSCHE BANK SECURITIES INC. and MORGAN STANLEY MUFG LOAN PARTNERS,
LLC, as Co-Documentation Agents (the “Co-Documentation Agents”) and JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent (the
“Administrative Agent” or “Collateral Agent”).

 

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.  In
consideration of the mutual agreements set forth in this Agreement, the parties
to this Agreement agree as follows:

 

ARTICLE 1.                           Definitions; Interpretation.

 

Section 1.1                                    Definitions.  The following terms
when used herein shall have the following meanings:

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50.00% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Restricted Subsidiary), but, at the Borrower’s option,
including acquisitions of Equity Interests increasing the ownership of the
Borrower or a Subsidiary in an existing Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is already a Restricted Subsidiary), provided that the Borrower or a
Restricted Subsidiary is the surviving entity.

 

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

 

“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any Revolving Credit
Commitment Increase or Incremental Revolving Credit Facility pursuant to an
Incremental Amendment in accordance with Section 2.14; provided that the
relevant Persons under Section 10.10(b) (including those specified in the
definition of “Eligible Assignee”) shall have consented to such Additional
Revolving Lender’s providing such Commitment Increases, if such consent would be
required under Section 10.10(b) for an assignment of Revolving Credit
Commitments to such Additional Revolving Lender.

 

“Additional Term Lender” means, at any time, any bank or other financial
institution or, subject to the terms and conditions of Section 10.10(h), any
Permitted Investor or Non-Debt Fund Affiliate that agrees to provide any portion
of any Term Commitment Increase or Incremental Term Loan pursuant to an
Incremental Amendment in accordance with Section 2.14; provided that the
relevant Persons under Section 10.10(b) (including those specified in the
definition of “Eligible Assignee”) shall have consented to such Additional Term
Lender’s making such Incremental Term Loans, if such consent would be required
under Section 10.10(b) for an assignment of Loans to such Additional Term
Lender.

 

“Adjusted LIBOR” means, (a) for any Borrowing of Tranche A Term Loans that are
Eurodollar Loans, a rate per annum equal to the quotient of (A) LIBOR, divided
by (B) one (1)

 

--------------------------------------------------------------------------------


 

minus the Reserve Percentage, (b) for any Borrowing of Tranche B Term Loans that
are Eurodollar Loans, a rate per annum equal to the greater of (i) 1.00% and
(ii) the quotient of (A) LIBOR, divided by (B) one (1) minus the Reserve
Percentage and (c) for any Borrowing of Revolving Loans that are Eurodollar
Loans, a rate per annum equal to the quotient of (x) LIBOR, divided by (y) one
(1) minus the Reserve Percentage.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., as contractual
representative for itself and the other Lenders and any successor pursuant to
Section 9.7 hereof.

 

“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.

 

“Advent” means Advent International Corp.

 

“Affected Lender” is defined in Section 8.5 hereof.

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Affiliated Lender” is defined in Section 10.10(h) hereof.

 

“Agreement” means this Loan Agreement, as the same may be amended, modified,
restated, amended and restated or supplemented from time to time pursuant to the
terms hereof.

 

“Applicable Laws” means, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

 

“Applicable Margin” means (a) with respect to any Tranche A Term Loan that is a
Eurodollar Loan or a Base Rate Loan, the applicable percentage per annum set
forth below under the caption “Eurodollar Tranche A Spread” or “Base Rate
Tranche A Spread”, (b) with respect to Tranche B Term Loans, (i) for Eurodollar
Loans, 2.75% per annum and (ii) for Base Rate Loans, 1.75% per annum,  (c) with
respect to any Swing Loans, the applicable percentage per annum set forth below
under the caption “Base Rate Revolving Spread”, (d) with respect to any
Revolving Loan that is a Eurodollar Loan or a Base Rate Loan, the applicable
percentage per annum set forth below under the caption “Eurodollar Revolving
Spread” or “Base Rate Revolving Spread” and (e) with respect to the Commitment
Fee, the applicable percentage per annum set forth below under the caption
“Commitment Fee”:

 

2

--------------------------------------------------------------------------------


 

Leverage Ratio

 

Eurodollar
Tranche A
Spread

 

Eurodollar
Revolving
Spread

 

Base Rate
Tranche A
Spread

 

Base Rate
Revolving
Spread

 

Commitment
Fee

 

Category 1 Greater than 3.25 to 1.00

 

2.50

%

2.50

%

1.50

%

1.50

%

0.50

%

Category 2 Less than or equal to 3.25 to 1.00 but greater than 2.25 to 1.00

 

2.25

%

2.25

%

1.25

%

1.25

%

0.50

%

Category 3 Less than or equal to 2.25 to 1.00 but greater than 1.75 to 1.00

 

2.00

%

2.00

%

1.00

%

1.00

%

0.375

%

Category 4 Less than or equal to 1.75 to 1.00

 

1.75

%

1.75

%

0.75

%

0.75

%

0.375

 

 

In respect of clauses (a), (c), (d) and (e) of this definition, each change in
the Applicable Margin resulting from a change in the Leverage Ratio shall be
effective on and after the date of delivery to the Administrative Agent of the
financial statements required to be delivered pursuant to Section 6.1(a) or
(b) and a Compliance Certificate indicating such change until and including the
date immediately preceding the next date of delivery of such financial
statements and the related Compliance Certificate indicating another such
change.  Notwithstanding the foregoing, (x) until the Borrower shall have
delivered the financial statements and the related Compliance Certificate
covering a period that includes the first full fiscal quarter of the Borrower
ended after the Closing Date, the Leverage Ratio shall be deemed to be in
Category 2 for purposes of determining the Applicable Margin and (y) during the
existence of any Event of Default under Section 7.1(a), (j) or (k), the Leverage
Ratio shall be deemed to be in Category 1 for purposes of determining the
Applicable Margin.  In addition, at the option of the Administrative Agent and
the Required Lenders, at any time during which the Borrower has failed to
deliver the financial statements or the related Compliance Certificate by the
date required thereunder, then the Leverage Ratio shall be deemed to be in the
then-existing Category for the purposes of determining the Applicable Margin
(but only for so long as such failure continues, after which the Category shall
be otherwise as determined as set forth above).

 

“Application” is defined in Section 2.3(b) hereof.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent and the Borrower.

 

“Audited Financial Statements” is defined in Section 3.2(g) hereof.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 3.2(a)(v) hereof or on any update
of any such list provided by the Borrower to the Administrative Agent, or any
further or different officers of the Borrower so named by any Authorized
Representative of the Borrower in a written notice to the Administrative Agent.

 

“Available Amount” means, at any time, an amount equal to, without duplication:

 

(a)                                 the sum, without duplication, of:

 

(i)                                     the amount of any capital contributions
or other equity issuances (other than any amounts constituting a Cure Amount)
received as cash equity by the Borrower or any of its Restricted Subsidiaries,
plus the fair market value, as determined in good faith by the Borrower, of
marketable securities or other property received by the Borrower or its
Restricted Subsidiaries as a capital contribution or in return for issuances of
equity, in each case, during the period from and including the Business Day
immediately following the Closing Date through and including such time; plus

 

(ii)                                  the aggregate principal amount of any
Indebtedness or Disqualified Equity Interests, in each case, of the Borrower or
any Restricted Subsidiary issued after the Closing Date (other than Indebtedness
or such Disqualified Equity Interests issued to the Borrower or a Restricted
Subsidiary), which has been converted into or exchanged for Equity Interests of
the Borrower that do not constitute Disqualified Equity Interests or any Equity
Interests of any direct or indirect parent of the Borrower, together with the
fair market value of any Cash Equivalents and the fair market value (as
reasonably determined by the Borrower) of any property or assets received by the
Borrower or any Restricted Subsidiary upon such exchange or conversion; plus

 

(iii)                               the net proceeds received by the Borrower or
any Restricted Subsidiary after the Closing Date in connection with the sale or
other disposition to a Person (other than the Borrower or any Restricted
Subsidiary) of any investment made pursuant to Section 6.17(o)(ii) (in an amount
not to exceed the original amount of such investment); plus

 

(iv)                              the proceeds received by the Borrower or any
Restricted Subsidiary after the Closing Date in connection with returns,
profits, distributions and similar amounts, repayments of loans and the release
of guarantees received on any investment made pursuant to
Section 6.17(o)(ii) (in an amount not to exceed the original amount of such
investment); plus

 

(v)                                 an amount equal to the sum of (A) in the
event any Unrestricted Subsidiary has been redesignated as a Restricted
Subsidiary or has been merged, consolidated or amalgamated with or into, or is
liquidated into, the Borrower or any Restricted Subsidiary, the amount of the
investments of the Borrower or any Restricted Subsidiary in such Subsidiary made
pursuant to Section 6.9 (in an amount not to exceed the original amount of such
investment) and (B) the fair market value (as reasonably determined by the
Borrower) of the property or assets of any Unrestricted Subsidiary that have
been transferred, conveyed or otherwise distributed to the

 

4

--------------------------------------------------------------------------------


 

Borrower or any Restricted Subsidiary after the Closing Date from any dividend
or other distribution by an Unrestricted Subsidiary; minus

 

(b)                                 the aggregate amount of any investments made
by the Borrower or any Restricted Subsidiary pursuant to clause (c)(ii) of the
defined term “Permitted Acquisition” in reliance on Section 6.17(l) after the
Closing Date and prior to such time.

 

“Base Rate” means for any day the greatest of:  (i) the Prime Rate in effect on
such day, (ii) the sum of (x) the Federal Funds Rate, plus (y) 1/2 of 1.00% and
(iii) the sum of (x) the Adjusted LIBOR that would be applicable to a Eurodollar
Loan with a one (1) month Interest Period advanced on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus (y) 1.00%;
provided that, for the avoidance of doubt, the Adjusted LIBOR for any day shall
be based on the rate appearing on such day on Reuters Screen LIBOR01 Page as of
11:00 a.m., London time.  Any change in the Base Rate due to a change in the
Federal Funds Rate or the Adjusted LIBOR shall be effective on the effective
date of such change in the Federal Funds Rate or the Adjusted LIBOR, as the case
may be.

 

“Base Rate Loan” means a Term Loan or Revolving Loan bearing interest at a rate
specified in Section 2.4(a) or Section 2.4(c) hereof, as applicable.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under the applicable Facility on a single date and, in the case of
Eurodollar Loans, for a single Interest Period.  Borrowings of Loans are made
and maintained ratably from each of the Lenders under the applicable Facility
according to their Percentages of such Facility.  A Borrowing of Loans is
“advanced” on the day Lenders advance funds comprising such Borrowing to the
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one (1) type of Loans to the other, all as requested by the
Borrower pursuant to Section 2.5(a) hereof.  Base Rate Loans and Eurodollar
Loans are each a “type” of Loans.  Borrowings of Swing Loans are made by the
Administrative Agent in accordance with the procedures set forth in Section 2.11
hereof.

 

“Business” means “Business” as defined in the Master Investment Agreement.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in the State of New York; provided,
however that, when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee; provided that,
notwithstanding the foregoing, in no event will any lease that would have been
categorized as an operating lease as determined in accordance with GAAP as of
the Closing Date be considered a Capital Lease.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Cash Equivalents” means, as to any Person:  (a) investments in direct
obligations of the United States of America or of any agency or instrumentality
thereof whose obligations constitute full faith and credit obligations of the
United States of America, provided that any such obligations shall mature within
one (1) year of the date of issuance thereof; (b) investments in commercial
paper rated at least P-1 by Moody’s or at least A-1 by S&P (or, if at any time
neither Moody’s or S&P shall be rating such obligations, an equivalent rating
from another nationally recognized rating service) maturing within 90 days from
the date of issuance thereof; (c) investments in certificates of deposit or
bankers’ acceptances issued by any Lender or by any United States commercial
bank having capital and surplus of not less than $500.0 million which have a
maturity of one (1) year or less; (d) investments in repurchase obligations with
a term of not more than seven (7) days for underlying securities of the types
described in clause (a) above entered into with any bank meeting the
qualifications specified in clause (c) above, provided that all such agreements
require physical delivery of the securities securing such repurchase agreement,
except those delivered through the Federal Reserve Book Entry System;
(e) marketable short-term money market or similar securities having a rating of
at least P-1 by Moody’s or A-1 by S&P (or, if at any time neither Moody’s or S&P
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service) and (f) investments in money market funds that invest
solely, and which are restricted by their respective charters to invest solely,
in investments of the type described in the immediately preceding clauses (a),
(b), (c), and (d) above.

 

“Cash Flow” means, with reference to any period, the difference (if any) of
(a) Consolidated Net Income for such period plus the sum of all amounts deducted
in arriving at such Consolidated Net Income amount in respect of all charges for
(i) depreciation of fixed assets and amortization of intangible assets for such
period and (ii) all other non-cash charges or expenses deducted in computing
Consolidated Net Income for such period minus (plus) (b) additions (reductions)
to non-cash working capital of the Borrower and its Subsidiaries for such period
(i.e., the increase or decrease in consolidated non-cash current assets of the
Borrower and its Restricted Subsidiaries minus the consolidated current
liabilities (excluding the current maturities of long-term debt) of the Borrower
and its Restricted Subsidiaries from the beginning to the end of such period)
minus (c) all non-cash gains or benefits added in computing Consolidated Net
Income for such period.

 

“Cash Management Services” means treasury, depository, overdraft, credit or
debit card, including noncard payables services, purchase card, electronic funds
transfer, automated clearing house fund transfer services, other cash management
services and all services performed by any of the Lenders or their Affiliates
under the Clearing Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

A “Change of Control” shall be deemed to have occurred if

 

(a)                                 any “person” or “group” (as such terms (and
each other reference thereto in this clause) are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 as in effect on the date hereof,
but excluding any employee benefit plan of such Person and its subsidiaries, and
any Person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan), excluding the Permitted Investors and any
group of which any Permitted Investor holds 50.1% or more of the outstanding
Voting Stock held by such group, shall become the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under such Act), directly or

 

6

--------------------------------------------------------------------------------


 

indirectly, of more than the greater of (x) 35.00% of outstanding Voting Stock
of the Borrower and (y) the percentage of the then outstanding Voting Stock of
the Borrower owned, directly or indirectly, beneficially and of record by the
Permitted Investors; or

 

(b)                                 Holdco shall cease to directly own and
control, of record and beneficially, 100.00% of Voting Stock of the Borrower
free and clear of all Liens (other than Liens permitted or created under the
Loan Documents).

 

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche A Term Loan Exposure, (b) Lenders having
Tranche B Term Loan Exposure or (c) Lenders having Revolving Exposure (including
the Swing Line Lender) and (ii) with respect to Loans, each of the following
classes of Loans: (a) Tranche A Term Loans, (b) Tranche B Term Loans and
(c) Revolving Loans.

 

“Clearing Agreement” means Clearing, Settlement and Sponsorship Services
Agreement by and between the Borrower and Fifth Third Bank dated as of
June 30, 2009, as the same may be amended, modified, supplemented, restated or
amended and restated from time to time.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 3.2 shall have been satisfied or waived in accordance with this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges of the Loan
Parties on which a Lien is required to be granted to the Collateral Agent, or
any security trustee therefor, by Section 4.1.

 

“Collateral Account” is defined in Section 7.4 hereof.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A. and any successor pursuant to
Section 9.7 hereof.

 

“Collateral Documents” means the Security Agreement, the Intellectual Property
Security Agreements and all other mortgages, deeds of trust, security
agreements, pledge agreements, assignments, financing statements and other
documents pursuant to which Liens are granted to the Collateral Agent or such
Liens are perfected, and as shall from time to time secure the Obligations, the
Hedging Liability, and the Funds Transfer Liability, Deposit Account Liability
and Data Processing Obligations, or any part thereof pursuant to ARTICLE 4.

 

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Credit Commitment, Tranche A Term Loan Commitment and Tranche B Term Loan
Commitment and (b) with respect to any Swing Line Lender, its Swing Line
Commitment.

 

“Commitment Fee” is defined in Section 2.13(a) hereof.

 

“Commitment Increase” is defined in Section 2.14(a) hereof.

 

“Company Competitor” shall mean any Person that competes with the business of
Holdco, the Borrower or its Subsidiaries from time to time, or an Affiliate
thereof, in each case as

 

7

--------------------------------------------------------------------------------


 

specifically identified by the Borrower to the Administrative Agent from time to
time in writing on or after February 16, 2012.

 

“Compliance Certificate” means the Compliance Certificate to be delivered
pursuant to Section 6.1(e) hereof, substantially in the form of Exhibit F
hereof.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

 

(a)                                 without duplication and to the extent
already deducted (and not added back) in arriving at such Consolidated Net
Income (other than in the case of clause (xiv) below), the sum of the following
amounts for such period:

 

(i)                                     interest expense and, to the extent not
reflected in such interest expense, unused line fees and letter of credit fees
payable hereunder,

 

(ii)                                  provision for taxes based on income,
profits or capital, including federal, foreign, state, franchise, excise and
similar taxes paid or accrued during such period (including in respect of
repatriated funds), including Distributions made to Holdco to permit it to make
Quarterly Distributions and payments in connection with the Tax Receivable
Agreements,

 

(iii)                               depreciation and amortization, including
amortization of intangible assets established through purchase accounting and
amortization of deferred financing fees or costs,

 

(iv)                              any expenses or charges (other than
depreciation or amortization expense) related to any equity offering,
investment, acquisition, disposition, recapitalization or the incurrence or
repayment of Indebtedness (including a refinancing or amendment, waiver or other
modification thereof), in each case, permitted under this Agreement (whether or
not successful), including in connection with the Transactions,

 

(v)                                 Non-Cash Charges,

 

(vi)                              (A) extraordinary losses (including, without
limitation, costs of and payments of legal settlements, fines, judgments or
orders) and (B) unusual or non-recurring losses; provided that amounts added
back under this clause (vi)(B) shall not exceed the greater of $20.0 million and
5.00% of Consolidated EBITDA for such period,

 

(vii)                           all Stand Alone Costs (including those funded by
Fifth Third Bank) incurred on or prior to June 30, 2012 and all other fees or
expenses incurred or paid by the Borrower or any of its Restricted Subsidiaries
in connection with the performance of the Master Investment Agreement and the
Ancillary Agreements (as defined in the Master Investment Agreement); provided
that amounts under this clause shall not exceed $60 million for any period
ending on or prior to September 30, 2011 and $40 million for any period after
September 30, 2011 and ending on or prior to June 30, 2012,

 

(viii)                        costs, charges, accruals, reserves or expenses
attributable to the undertaking and/or implementation of cost savings
initiatives, operating expense reductions and other restructuring and
integration charges (including inventory optimization expenses, business
optimization expenses, transaction costs and costs

 

8

--------------------------------------------------------------------------------


 

related to the opening, closure, consolidation or separation of facilities and
curtailments, costs related to entry into new markets, consulting fees,
recruiter fees, signing costs, retention or completion bonuses, transition
costs, relocation costs, severance payments, and modifications to pension and
post-retirement employee benefit plans); provided that amounts added back
pursuant to this clause (viii), together with any amounts added back pursuant to
clause (xii) below, shall not exceed the greater of $45.0 million and 10.00% of
Consolidated EBITDA for such period,

 

(ix)                              the amount of any minority interest expense
consisting of subsidiary income attributable to minority Equity Interests of
third parties in any non-Wholly-Owned Subsidiary,

 

(x)                                 with respect to periods ending on or prior
to the quarter in which the Closing Date occurs, the amount of management,
monitoring, consulting, transaction and advisory fees and related expenses paid
in such period to the Existing Shareholders to the extent otherwise permitted
under Section 6.11; provided that the aggregate amounts added back pursuant to
this clause (x) shall not exceed $1.0 million,

 

(xi)                              losses on sales or dispositions of assets
outside the ordinary course of business,

 

(xii)                           expected cost savings, operating expense
reductions, restructuring charges and expenses and synergies (net of the amount
of actual amounts realized) reasonably identifiable and factually supportable
(in the good faith determination of the Borrower) related to permitted asset
sales, acquisitions, investments, dispositions, operating improvements,
restructurings, cost savings initiatives and certain other similar initiatives
and specified transactions conducted after the Closing Date; provided that
amounts added back pursuant to this clause (xii), together with any amounts
added back pursuant to clause (viii) above, shall not exceed the greater of $45
million and 10.00% of Consolidated EBITDA for such period,

 

(xiii)                        transaction fees, costs and expenses incurred to
the extent reimbursable by third parties pursuant to indemnification provisions
or insurance; provided that the Borrower in good faith expects to receive
reimbursement for such fees, costs and expenses within the next four (4) fiscal
quarters (it being understood that to the extent not actually received within
such fiscal quarters, such reimbursement amounts shall be deducted in
calculating Consolidated EBITDA for such fiscal quarters in the future),

 

(xiv)                       earn-out obligations incurred in connection with any
Permitted Acquisitions or other investment and paid or accrued during the
applicable period and on similar acquisitions completed prior to the Closing
Date; provided that the aggregate amount added back pursuant to this clause
(xiv) shall not exceed $10 million, and

 

(xv)                          business interruption insurance in an amount
representing the losses for the applicable period that such proceeds are
intended to replace (whether or not yet received so long as the Borrower in good
faith expects to receive the same within the next four (4) fiscal quarters (it
being understood that to the extent not actually received within such fiscal
quarters, such proceeds shall be deducted in calculating Consolidated EBITDA for
such fiscal quarters in the future)); less

 

9

--------------------------------------------------------------------------------


 

(b)                                 without duplication and to the extent
included in arriving at such Consolidated Net Income, the sum of the following
amounts for such period:

 

(i)                                     extraordinary gains and unusual or
non-recurring gains, and

 

(ii)                                  non-cash gains (excluding any non-cash
gain to the extent it represents the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period);
provided, in each case, that, if any non-cash gain represents an accrual or
asset for future cash items in any future period, the cash payment in respect
thereof shall in such future period be added to Consolidated EBITDA for such
period to the extent excluded from Consolidated EBITDA in any prior period,

 

(c)                                  increased or decreased by (without
duplication):

 

(i)                                     any net gain or loss resulting in such
period from Hedging Obligations and the application of Statement of Financial
Accounting Standards No. 133 and International Accounting Standards No. 39 and
their respective related pronouncements and interpretations; plus or minus, as
applicable, and

 

(ii)                                  any net gain or loss resulting in such
period from currency translation gains or losses related to currency
remeasurements of indebtedness (including any net loss or gain resulting from
hedge agreements for currency exchange risk),

 

in each case, as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
(a) the cumulative effect of a change in accounting principles during such
period to the extent included in net income (loss), (b) accruals and reserves
that are established or adjusted as a result of the transactions contemplated
herein in accordance with GAAP or changes as a result of the adoption or
modification of accounting policies during such period, (c) the income (or loss)
of any Person (other than a Restricted Subsidiary of Holdco) in which any other
Person (other than Holdco or any of its Restricted Subsidiaries) has an
ownership interest, except to the extent of the amount of dividends or other
distributions actually paid to Holdco or any of its Restricted Subsidiaries by
such Person during such period, (d) the income of any Restricted Subsidiary of
Holdco (other than the Borrower or any other Loan Party) to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that income is subject to an absolute prohibition during such
period by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary, (e) the income (or loss) of any Person accrued prior
to the date it becomes a Restricted Subsidiary of Holdco or is merged into or
consolidated with Holdco or any of its Restricted Subsidiaries or that Person’s
assets are acquired by Holdco or any of its Subsidiaries (except as provided in
the definition of “Pro Forma Basis”), and (f) non-cash, equity-based award
compensation expenses (including with respect to any interest relating to
membership interests in any partnership or limited liability company).

 

“Consolidated Total Assets” means, at any time, all assets that would, in
conformity with GAAP, be set forth under the caption “total assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date.

 

10

--------------------------------------------------------------------------------


 

“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (ii) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) or of an affiliated
service group under common control which, together with the Borrower, are
treated as a single employer under Section 414 of the Code.

 

“Co-Documentation Agents” as defined in the preamble hereto.

 

“Credit Extension” means the advancing of any Loan or the issuance of, or
increase in the amount of, any Letter of Credit.

 

“Cure Amount” is defined in Section 7.6 hereof.

 

“Cure Right” is defined in Section 7.6 hereof.

 

“Damages” means all damages including, without limitation, punitive damages,
liabilities, costs, expenses, losses, judgments, diminutions in value, fines,
penalties, demands, claims, cost recovery actions, lawsuits, administrative
proceedings, orders, response action, removal and remedial costs, compliance
costs, investigation expenses, consultant fees, attorneys’ and paralegals’ fees
and litigation expenses.

 

“Debt Fund Affiliate” means (a) any fund managed by, or under common management
with, Advent, and (b) any other affiliate of Holdco that is a bona fide
diversified debt fund, in each case with fiduciary obligations with respect to
investment decisions independent from any equity fund managed by, or under
common management with, Advent or any other Permitted Investor which has a
direct or indirect equity investment in Holdco, the Borrower or its
Subsidiaries.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Default Excess” has the meaning provided in Section 2.8(d) hereof.

 

11

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in Reimbursement Obligations or participations in
Swing Loans required to be funded by it hereunder within three (3) Business Days
of the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute or unless such failure has been cured, or (c) has been deemed insolvent
by any Governmental Authority or become the subject of a receivership,
bankruptcy or insolvency proceeding.

 

“Departing Administrative Agent” is defined in Section 9.7 hereof.

 

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with a disposition pursuant to
Section 6.16(o) or (p) that is designated as Designated Non-Cash Consideration
pursuant to a certificate of an officer of the Borrower, setting forth the basis
of such valuation (which amount will be reduced by the fair market value of the
portion of the non-cash consideration converted to cash or Cash Equivalents).

 

“Disposition” means the sale, lease, conveyance or other disposition of Property
pursuant to Section 6.16(g) or Section 6.16(o).

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures  (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests or as a result of a Change of Control, Qualified Public Offering or
asset sale so long as any rights of the holders thereof upon the occurrence of a
Change of Control, Qualified Public Offering or asset sale shall be subject to
the termination of the Facilities), pursuant to a sinking fund obligation or
otherwise, (ii) is redeemable at the option of the holder thereof (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests), in whole or in part, (iii) provides for scheduled payments or
dividends in cash, or (iv) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
later of the Final Maturity Date and the Final Revolving Termination Date.

 

“Distribution” has the meaning provided in Section 6.18 hereof.

 

“Dollars” and “$” each means the lawful currency of the United States of
America.

 

“Domestic Holding Company” means any Domestic Subsidiary of Borrower that is
treated as a disregarded entity for U.S. federal income tax purposes and all of
its assets (other than immaterial assets) consist of the Equity Interests of one
(1) or more Foreign Subsidiaries that are controlled foreign corporations within
the meaning of Section 957 of the Code.

 

“Domestic Subsidiary” means each Subsidiary of the Borrower that is organized
under the Applicable Laws of the United States, any state thereof, or the
District of Columbia.

 

“Dutch Auction” means an auction (an “Auction”) conducted by Holdco or one
(1) of its Subsidiaries in order to purchase one (1) or more Classes of Term
Loans (or any loans funded under a Term Commitment Increase, which for purposes
of this definition, shall be deemed to be

 

12

--------------------------------------------------------------------------------


 

Term Loans of the applicable Class (and the holders thereof, Term Lenders)) in
accordance with the following procedures:

 

(a)                                 Notice Procedures.  In connection with an
Auction, the Borrower will provide notification to the Administrative Agent (for
distribution to the relevant Term Lenders) of the Class of Term Loans that will
be the subject of the Auction (an “Auction Notice”).  Each Auction Notice shall
be in a form reasonably acceptable to the Administrative Agent and shall contain
(i) the total cash value of the bid, in a minimum amount of $10.0 million with
minimum increments of $1.0 million (the “Auction Amount”), and (ii) the discount
to par, which shall be a range (the “Discount Range”) of percentages of the par
principal amount of the Class of Term Loans at issue that represents the range
of purchase prices that could be paid in the Auction.

 

(b)                                 Reply Procedures.  In connection with any
Auction, each Term Lender holding the relevant Class of Term Loans at issue may,
in its sole discretion, participate in such Auction and may provide the
Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par that must be expressed as a price (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of such Term Loans which must be in increments of $1.0 million (the “Reply
Amount”).  A Term Lender may avoid the minimum amount condition solely when
submitting a Reply Amount equal to the Term Lender’s entire remaining amount of
such Term Loans.  Term Lenders may only submit one (1) Return Bid per Auction
but each Return Bid may contain up to three (3) bids only one (1) of which can
result in a Qualifying Bid (as defined below).  In addition to the Return Bid,
the participating Term Lender must execute and deliver, to be held in escrow by
the Administrative Agent, an Assignment and Assumption with the dollar amount of
the Term Loan to be left in blank, which amount shall be completed by the
Administrative Agent in accordance with the final determination of such Term
Lender’s Qualifying Bid pursuant to subclause (C) below.

 

(c)                                  Acceptance Procedures.  Based on the Reply
Discounts and Reply Amounts received by the Administrative Agent, the
Administrative Agent, in consultation with the Borrower, will determine the
applicable discount (the “Applicable Discount”) for the Auction, which will be
the lowest Reply Discount for which Holdco or its Subsidiary, as applicable, can
complete the Auction at the Auction Amount; provided that, in the event that the
Reply Amounts are insufficient to allow Holdco or its Subsidiary, as applicable,
to complete a purchase of the entire Auction Amount (any such Auction, a “Failed
Auction”), Holdco or its Subsidiary shall either, at its election, (i) withdraw
the Auction or (ii) complete the Auction at an Applicable Discount equal to the
highest Reply Discount. Holdco or its Subsidiary, as applicable, shall purchase
the relevant Class of Term Loans (or the respective portions thereof) from each
such Term Lender with a Reply Discount that is equal to or greater than the
Applicable Discount (“Qualifying Bids”) at the Applicable Discount; provided
that, if the aggregate proceeds required to purchase all Term Loans subject to
Qualifying Bids would exceed the Auction Amount for such Auction, Holdco or its
Subsidiary, as applicable, shall purchase such Term Loans at the Applicable
Discount ratably based on the principal amounts of such Qualifying Bids (subject
to rounding requirements specified by the Administrative Agent).  If a Term
Lender has submitted a Return Bid containing multiple bids at different Reply
Discounts, only the bid with the highest Reply Discount that is equal to or
greater than the Applicable Discount will be deemed the Qualifying Bid of such
Term Lender.  Each participating Term Lender will receive notice of a Qualifying
Bid as soon as reasonably practicable but in no case later than five
(5) Business Days from the date the Return Bid was due.

 

13

--------------------------------------------------------------------------------


 

(d)                                 Additional Procedures.  Once initiated by an
Auction Notice, Holdco or its Subsidiary, as applicable, may not withdraw an
Auction other than a Failed Auction.  Furthermore, in connection with any
Auction, upon submission by a Term Lender of a Qualifying Bid, such Term Lender
(each, a “Qualifying Lender”) will be obligated to sell the entirety or its
allocable portion of the Reply Amount, as the case may be, at the Applicable
Discount.

 

“EFT Business” means “EFT Business” as defined in the Master Investment
Agreement.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the L/C Issuer, and (iii) unless an Event of
Default has occurred and is continuing under Section 7.1(a), (j) or (k) hereof,
the Borrower (each such approval not to be unreasonably withheld); provided
that, notwithstanding the foregoing, “Eligible Assignee” shall not include
(A) any Prohibited Lenders or (B) except to the extent provided in
Section 10.10(h), any Affiliated Lender.

 

“Environmental Claim” means any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding or claim (whether
administrative, judicial or private in nature) arising (a) pursuant to, or in
connection with an actual or alleged violation of, any Environmental Law,
(b) from any actual or threatened abatement, removal, remedial, corrective or
response action in connection with the Release of Hazardous Material,
Environmental Law or order of a Governmental Authority under Environmental Law
or (c) from any actual or alleged damage, injury, threat or harm to human health
or safety as it relates to exposure to Hazardous Materials, natural resources or
the environment.

 

“Environmental Law” means any current or future Applicable Law pertaining to
(a) the protection of the environment, or health and safety as it relates to
exposure to Hazardous Materials, (b) the protection of natural resources and
wildlife, (c) the protection of surface water or groundwater quality, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
remediation or handling of, or exposure to, any Hazardous Material or (e) any
Release of Hazardous Materials to air, land, surface water or groundwater, and
any amendment, rule, regulation, order or directive issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

“Eurodollar Loan” means a Term Loan or Revolving Loan bearing interest at the
rate specified in Section 2.4(b) or Section 2.4(d) hereof, as applicable.

 

“Event of Default” means any event or condition identified as such in
Section 7.1 hereof.

 

14

--------------------------------------------------------------------------------


 

“Event of Loss” means, with respect to any Property, any of the following:
 (a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property.

 

“Excess Cash Flow” means, with respect to any period, the amount (if any) by
which (a) Cash Flow during such period exceeds (b) the sum of (i) the aggregate
amount of payments required to be (and actually) made or otherwise paid by the
Borrower and its Restricted Subsidiaries during such period in respect of all
principal on all Indebtedness (whether at maturity, as a result of mandatory
prepayment, acceleration or otherwise, but excluding voluntary prepayments of
revolving indebtedness (other than to the extent accompanied by a permanent
reduction in commitments thereunder and not funded by long-term Indebtedness),
plus, (ii) to the extent each of the following is not deducted in computing
Consolidated Net Income,

 

(A)                               without duplication of amounts deducted
pursuant to subclause (D) below in a prior period, capital expenditures of the
Borrower and its Restricted Subsidiaries made in cash (except to the extent
financed with long-term Indebtedness (other than revolving Indebtedness) or
equity contributed for such purpose),

 

(B)                               without duplication of amounts deducted
pursuant to subclause (D) below in a prior period, the amount of investments
made by the Borrower and its Restricted Subsidiaries pursuant to
Section 6.17(f), (l) or (o) (except to the extent financed with long-term
Indebtedness (other than revolving Indebtedness) or equity contributed for such
purpose),

 

(C)                               cash losses from any sale or disposition
outside the ordinary course of business,

 

(D)                               without duplication of amounts deducted from
Excess Cash Flow in a prior period, the aggregate consideration required to be
paid in cash by the Borrower and its Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
period relating to investments permitted pursuant to Section 6.17(f), (l) or
(o) or capital expenditures to be consummated or made during the period of four
(4) consecutive fiscal quarters of the Borrower following the end of such period
(except, in each case, to the extent financed with long-term Indebtedness (other
than revolving Indebtedness) or equity contributed for such purpose), and

 

(E)                                the sum of all Distributions made to Holdco
for the sole purpose of permitting Holdco to make Quarterly Distributions
required to be made by it during such period.

 

“Excess Interest” is defined in Section 10.18 hereof.

 

“Excluded Equity Interests” means (a) any capital stock or other Equity
Interests of any Person with respect to which the cost or other consequences
(including any adverse tax consequences) of pledging such Equity Interests shall
be excessive in view of the benefits to be obtained by the Lenders therefrom as
reasonably determined by the Administrative Agent and the Borrower, (b) solely
in the case of any pledge of Equity Interests of any First-Tier Foreign
Subsidiary or Domestic Holding Company to secure the Obligations, any Equity
Interests in excess of 65.00% of the outstanding Equity Interests of such
First-Tier Foreign Subsidiary or Domestic Holding Company, (c) any Equity
Interests to the extent the pledge thereof would be prohibited by any applicable
law or contractual obligation (only to the extent such prohibition is

 

15

--------------------------------------------------------------------------------


 

applicable and not rendered ineffective) and (d) the capital stock of any
Unrestricted Subsidiary if in connection with any financing to be obtained by
such Unrestricted Subsidiary, such capital stock (i) is required to be pledged
to the providers of such financing (or any agent or trustee therefor) or
(ii) would be subject to a negative pledge in favor of such financing providers
(or any agent or trustee therefor).

 

“Excluded Property” means (a) any Excluded Equity Interests, (b) any property to
the extent that the grant of a Lien thereon (i) is prohibited by applicable law
or contractual obligation, (ii) requires a consent not obtained of any
governmental authority pursuant to such applicable law or any third party
pursuant to any contract between the Borrower or any Subsidiary and such third
party or (iii) would trigger a termination event pursuant to any “change of
control” or similar provision, (c) United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a Lien thereon would impair the validity or enforceability of such
intent-to-use trademark applications under applicable United States federal law,
(d) local petty cash deposit accounts maintained by the Borrower and its
Subsidiaries in proximity to their operations; provided that the total amount on
deposit at any one time shall not exceed $10.0 million in the aggregate,
(e) payroll accounts maintained by the Borrower and its Subsidiaries; provided
that the total amount on deposit at any time does not exceed the current amount
of the Borrower or any Subsidiary’s payroll obligation, as applicable, (f) all
vehicles and other assets subject to certificates of title, (g) Property that is
subject to a Lien securing a purchase money obligation or Capitalized Lease
Obligation permitted to be incurred pursuant to this Agreement, if the contract
or other agreement in which such Lien is granted (or the documentation providing
for such purchase money obligation or Capitalized Lease Obligation) validly
prohibits the creation of any other Lien on such Property, (h) any interest in
partnerships, joint ventures and non-Wholly owned Subsidiaries which cannot be
pledged without the consent of one (1) or more third parties, (i)(x) any
leasehold real property and (y) any fee-owned real property having an individual
fair market value not exceeding $2.5 million; provided that the aggregate fair
market value of all such fee-owned real property shall not exceed $5.0 million,
(j) the Settlement Account, as such term is defined in the Clearing Agreement,
and similar accounts pursuant to similar sponsorship, clearinghouse and/or
settlement arrangements and all cash in such accounts, (k) any Letter-of-Credit
Rights that are not Supporting Obligations (each as defined in the UCC) and
(l) any direct proceeds, substitutions or replacements of any of the foregoing,
but only to the extent such proceeds, substitutions or replacements would
otherwise constitute Excluded Property.

 

“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by any
applicable law, regulation or contractual obligation from guaranteeing or
providing collateral for the Obligations (only to the extent such prohibition is
applicable and not rendered ineffective) or would require a governmental
(including regulatory) consent, approval, license or authorization in order to
provide such guarantee, (b) any Domestic Holding Company, (c) any Foreign
Subsidiary and any direct or indirect Domestic Subsidiary of such Foreign
Subsidiary, (d) any Subsidiary that is not a Material Subsidiary, (e) any
special purpose entity used for securitization vehicles, (f) any captive
insurance subsidiary, (g) any Subsidiary that is not a Wholly-owned Subsidiary,
and (h) any other Subsidiary with respect to which the cost or other
consequences (including any adverse tax consequences) of providing Collateral or
guaranteeing the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom as reasonably determined by the Administrative
Agent and the Borrower.

 

“Existing Credit Agreement” shall mean that certain First Lien Loan Agreement,
among the Borrower (f/k/a Fifth Third Processing Solutions, LLC), as borrower,
the various lenders from time to time party thereto and Goldman Sachs Lending
Partners LLC, as administrative agent, and the other agents name therein, dated
as of November 3, 2010 (as amended by the first

 

16

--------------------------------------------------------------------------------


 

amendment, dated as of January 19, 2011, and the second amendment, dated as of
May 17, 2011, and as may have been further amended, restated, amended and
restated or otherwise modified prior to the date hereof).

 

“Existing Shareholders” means Advent and its Affiliates and Fifth Third Bank and
its Affiliates.

 

“Extended Revolving Credit Commitment” is defined in Section 2.15(a) hereof.

 

“Extended Revolving Loans” is defined in Section 2.15(a) hereof.

 

“Extended Term Loans” is defined in Section 2.15(a) hereof.

 

“Extended Tranche A Term Loans” is defined in Section 2.15(a) hereof.

 

“Extended Tranche B Term Loans” is defined in Section 2.15(a) hereof.

 

“Extension” is defined in Section 2.15(a) hereof.

 

“Extension Offer” is defined in Section 2.15(a) hereof.

 

“Facility” means any of the Revolving Facility, the Tranche A Term Facility and
the Tranche B Term Facility.

 

“FATCA” is defined in Section 10.01(a) hereof.

 

“Federal Funds Rate” means for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%) equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that, (i) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (ii) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
quoted to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

 

“Fifth Third Bank” means Fifth Third Bank, an Ohio banking corporation.

 

“Fifth Third Bancorp” means Fifth Third Bancorp, an Ohio corporation.

 

“Final Maturity Date” means, as at any date, the latest to occur of (a) the
Tranche A Termination Date, (b) the Tranche B Termination Date, (c) the latest
maturity date in respect of any outstanding Extended Term Loans and (d) the
latest maturity date in respect of any Incremental Term Loans.

 

“Final Revolving Termination Date” means, as at any date, the latest to occur of
(a) the Revolving Credit Termination Date, (b) the latest termination date in
respect of any outstanding Extended Revolving Credit Commitments and (c) the
latest termination date in respect of any Incremental Revolving Commitments.

 

17

--------------------------------------------------------------------------------


 

“First Lien Leverage Ratio” means, as of the date of determination thereof, the
ratio of (a) the aggregate amount of all Indebtedness under clauses (a), (c),
(d) and (e) (to the extent, in the case of clause (e), that such obligations are
funded obligations) of such definition of the Borrower and its Restricted
Subsidiaries as determined on a consolidated basis in accordance with GAAP that
is secured on a pari passu basis with all or a portion of the Collateral as of
such date to Consolidated EBITDA for the period of four (4) fiscal quarters then
ended.

 

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary, the Equity Interests
of which are directly owned by the Borrower or a Domestic Subsidiary that is not
a Subsidiary of a Foreign Subsidiary.

 

“Foreign Subsidiary” means each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations” means the liability of the Borrower or any of its Restricted
Subsidiaries owing to (i) any entity that was a Lender or an Affiliate of a
Lender at the time the relevant transaction was entered into, in the case of
clauses (a), (b) or (c) or (ii) Fifth Third Bancorp, in the case of clause
(d) below, arising out of (a) the execution or processing of electronic
transfers of funds by automatic clearing house transfer, wire transfer or
otherwise to or from the deposit accounts of the Borrower and/or any Restricted
Subsidiary now or hereafter maintained, (b) the acceptance for deposit or the
honoring for payment of any check, draft or other item with respect to any such
deposit accounts, (c) any other deposit, disbursement, and Cash Management
Services afforded to the Borrower or any such Restricted Subsidiary and (d) the
Master Services Agreement between the Borrower and Fifth Third Bancorp, dated
June 30, 2009, as amended, modified, supplemented or restated from time to time.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to the United States
government.

 

“Growth Amount” means, at any time an amount equal to, without duplication:

 

(a)                                 the sum, without duplication, of:

 

(i)                                     an amount, not less than zero,
determined on a cumulative basis equal to 100.00% of Excess Cash Flow for all
completed fiscal years after the Closing Date (provided that (i) such amount
shall not be available for Distributions at any time when the Leverage Ratio as
determined on a Pro Forma Basis is greater than the then applicable financial
covenant level set forth in Section 6.22 and (ii) with respect to any fiscal
year, the foregoing percentage shall be reduced to (A) 75% if the Leverage Ratio
as of the last day of the most recently completed fiscal year is greater than
3.25 to 1.00 but less than 3.75 to 1.00 and (B) 50% if the Leverage Ratio as of
the last day of such fiscal year is greater than 3.75 to 1.00); plus

 

(ii)                                  the Available Amount; minus

 

18

--------------------------------------------------------------------------------


 

(b)                                 the sum, without duplication, of:

 

(i)                                     the aggregate amount of any investments,
loans or advances made by the Borrower or any Restricted Subsidiary pursuant to
Section 6.17(o)(ii) after the Closing Date and prior to such time;

 

(ii)                                  the aggregate amount of any Distributions
made by the Borrower pursuant to Section 6.18(f)(y) after the Closing Date and
prior to such time; and

 

(iii)                               the aggregate amount of any optional or
voluntary payments, prepayments, repurchases, redemptions or defeasances made by
the Borrower or any Restricted Subsidiary pursuant to Section 6.20(a)(y) after
the Closing Date and prior to such time.

 

“Guarantor” is defined in Section 4.3 hereof.

 

“Guaranty” is defined in Section 4.3 hereof.

 

“Hazardous Material” means any (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any substance,
waste or material classified or regulated as “hazardous,” “toxic,” “contaminant”
or “pollutant” or words of like import pursuant to an applicable Environmental
Law.

 

“Hedge Agreement” means any interest rate, currency or commodity swap
agreements, cap agreements, collar agreements, floor agreements, exchange
agreements, forward contracts, option contracts or similar interest rate or
currency or commodity hedging arrangements.

 

“Hedging Liability” means Hedging Obligations owing to any entity that was a
Lender or an Affiliate of a Lender at the time the relevant Hedging Agreement
was entered into.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under Hedge Agreements.

 

“Holdco” means vantiv Holding, LLC, a Delaware limited liability company.

 

“Holdco LLC Agreement” means the Limited Liability Company Agreement of Holdco,
dated as of February 24, 2009, created by Fifth Third Bank, as amended and
restated pursuant to that certain Amended and Restated Limited Liability Company
Agreement by and among Advent - Kong Blocker Corp., a Delaware corporation,
Fifth Third Bank, FTPS Partners, LLC, a Delaware limited liability company,
Holdco and each other member of Holdco pursuant to the terms of such agreement,
dated as of June 30, 2009, and as further amended and restated as of March 27,
2012.

 

“Hostile Acquisition” means the acquisition of the capital stock or other Equity
Interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other Equity Interests which has not been
approved (prior to such acquisition) by resolutions of the board of directors of
such Person or by similar action if such Person is not a corporation, and, if
such acquisition has been so approved, as to which such approval has been
withdrawn.

 

“Incremental Amendment” is defined in Section 2.14(a) herein.

 

19

--------------------------------------------------------------------------------


 

“Incremental Cap” is defined in Section 2.14(a) herein.

 

“Incremental Equivalent Debt” is defined in Section 6.14(u).

 

“Incremental Facility” means (a) any Incremental Tranche A Term Facility,
(b) any Incremental Tranche B Term Facility, (c) any Incremental Revolving
Credit Facility and/or (d) the commitments (if any) of Additional Revolving
Lenders to make Incremental Revolving Loans in respect of any Revolving Credit
Commitment Increase and the Incremental Revolving Loans in respect thereof.

 

“Incremental Revolving Credit Facility” is defined in Section 2.14(a) herein.

 

“Incremental Revolving Loans” means any revolving loans made under any
Incremental Revolving Credit Facility or in respect of any Revolving Credit
Commitment Increase.

 

“Incremental Term Loans” means the Incremental Tranche A Term Loans and the
Incremental Tranche B Term Loans.

 

“Incremental Tranche A Term Facility” means the commitments (if any) of
Additional Term Lenders to make Incremental Tranche A Term Loans in accordance
with Section 2.14(a) and the Incremental Tranche A Term Loans in respect
thereof.

 

“Incremental Tranche A Term Loans” means any term loans made pursuant to
Section 2.14(a) and designated in the applicable Incremental Amendment as
“Incremental Tranche A Term Loans”.

 

“Incremental Tranche B Term Facility” means the commitments (if any) of
Additional Term Lenders to make Incremental Tranche B Term Loans in accordance
with Section 2.14(a) and the Incremental Tranche B Term Loans in respect
thereof.

 

“Incremental Tranche B Term Loans” means any term loans made pursuant to
Section 2.14(a) and designated in the applicable Incremental Amendment as
“Incremental Tranche B Term Loans”.

 

“Indebtedness” means for any Person (without duplication):

 

(a)                                 all indebtedness of such Person for borrowed
money, whether current or funded, or secured or unsecured,

 

(b)                                 all indebtedness for the deferred purchase
price of Property,

 

(c)                                  all indebtedness secured by a purchase
money mortgage or other Lien to secure all or part of the purchase price of
Property subject to such mortgage or Lien,

 

(d)                                 all obligations under leases which shall
have been or must be, in accordance with GAAP, recorded as Capital Leases in
respect of which such Person is liable as lessee,

 

(e)                                  any liability in respect of banker’s
acceptances or letters of credit,

 

(f)                                   any indebtedness, whether or not assumed,
of the types described in clauses (a) through (c) above or clauses (g) and
(h) below, secured by Liens on Property acquired by such Person at the time of
acquisition thereof,

 

20

--------------------------------------------------------------------------------


 

(g)                                  all obligations under any so-called
“synthetic lease” transaction entered into by such Person, and

 

(h)                                 all Contingent Obligations in respect of
indebtedness of the types described in clauses (a) through (g) hereof,

 

provided that the term “Indebtedness” shall not include (i) trade payables
arising in the ordinary course of business, (ii) any earn-out obligation until
such obligations become a liability on the balance sheet of such Person in
accordance with GAAP, (iii) prepaid or deferred revenue arising in the ordinary
course of business, and (iv) purchase price holdbacks arising in the ordinary
course of business in respect of a portion of the purchase price of an asset to
satisfy warrants or other unperformed obligations of the seller of such asset.

 

“Information” has the meaning provided in Section 10.23.

 

“Intellectual Property Security Agreements” means any of the following
agreements executed on the Closing Date:  (a) a Trademark Security Agreement
substantially in the form of Exhibit H-1, (b) a Patent Security Agreement
substantially in the form of Exhibit H-2 or (c) a Copyright Security Agreement
substantially in the form of Exhibit H-3.

 

“Interest Expense” means, with reference to any period, (a) the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations) of the Borrower and its Restricted Subsidiaries payable in
cash for such period determined on a consolidated basis in accordance with GAAP
but excluding (i) any non-cash interest expense attributable to the movement in
the mark to market valuation of Hedging Obligations or other derivative
instruments pursuant to GAAP, amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses,  (ii) any expensing of bridge,
commitment and other financing fees and (iii) costs in connection with the
Refinancing and any annual administrative or other agency fees, minus
(b) interest income of the Borrower and its Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP.

 

“Interest Period” means, with respect to Eurodollar Loans, the period commencing
on the date a Borrowing of Eurodollar Loans is advanced, continued or created by
conversion and ending 1, 2, 3, 6, or if available to all affected Lenders, 9 or
12 months thereafter; provided, however that:

 

(i)                                     whenever the last day of any Interest
Period would otherwise be a day that is not a Business Day, the last day of such
Interest Period shall be extended to the next succeeding Business Day, provided
that, if such extension would cause the last day of an Interest Period for a
Borrowing of Eurodollar Loans to occur in the following calendar month, the last
day of such Interest Period shall be the immediately preceding Business Day; and

 

(ii)                                  for purposes of determining an Interest
Period for a Borrowing of Eurodollar Loans, a month means a period starting on
one (1) day in a calendar month and ending on the numerically corresponding day
in the next calendar month; provided, however that, if there is no numerically
corresponding day in the month in which such an Interest Period is to end or if
such an Interest Period begins on the last Business Day of a calendar month,
then such Interest Period shall end on the last Business Day of the calendar
month in which such Interest Period is to end.

 

21

--------------------------------------------------------------------------------


 

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Credit Suisse
Securities (USA) LLC, Fifth Third Bank and Morgan Stanley MUFG Loan Partners,
LLC.

 

“L/C Backstop” means, in respect of any Letter of Credit, (a) a letter of credit
delivered to the L/C Issuer which may be drawn by the L/C Issuer to satisfy any
obligations of the Borrower in respect of such Letter of Credit or (b) cash or
Cash Equivalents deposited with the L/C Issuer to satisfy any obligation of the
Borrower in respect of such Letter of Credit, in each case, in an amount not to
exceed 100.00% of the undrawn face amount and any unpaid Reimbursement
Obligations with respect to such Letter of Credit and on terms and pursuant to
arrangements (including, if applicable, any appropriate reimbursement agreement)
reasonably satisfactory to the respective L/C Issuer.

 

“L/C Disbursement” means a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.

 

“L/C Issuer” means JPMorgan Chase Bank, N.A., acting through any of its
Affiliates or branches and any other L/C Issuer designated pursuant to
Section 2.3(j) in each case in its capacity as an L/C Issuer, and its successors
in such capacity as provided in Section 2.3(i).  An L/C Issuer may, in its
discretion, arrange for one (1) or more Letters of Credit to be issued by
Affiliates of such L/C Issuer, in which case the term L/C Issuer shall include
any such Affiliates with respect to Letters of Credit issued by such Affiliate.

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Sublimit” means $40.0 million, as reduced pursuant to the terms hereof.

 

“Lenders” means the several banks and other financial institutions and other
lenders from time to time party to this Agreement (excluding Prohibited
Lenders), including each assignee Lender pursuant to Section 10.10 hereof.

 

“Lending Office” is defined in Section 8.6 hereof.

 

“Letter of Credit” is defined in Section 2.3(a) hereof.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by the L/C
Issuer and not theretofore reimbursed by or on behalf of Borrower.

 

“Leverage Ratio” means, as of the date of determination thereof, the ratio of
Total Funded Debt of the Borrower and its Restricted Subsidiaries as of such
date to Consolidated EBITDA for the period of four (4) fiscal quarters then
ended.

 

“LIBOR” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, two (2) Business Days prior
to the beginning of such Interest Period.  In the event that such rate does not
appear on such page (or otherwise on such screen), the “LIBOR” shall be
determined by reference to such

 

22

--------------------------------------------------------------------------------


 

other comparable publicly available service for displaying Eurodollar rates as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which dollar deposits of like amounts
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.

 

“Lien” means any deed of trust, mortgage, lien, security interest, pledge,
charge or encumbrance in the nature of security in respect of any Property,
including the interests of a vendor or lessor under any conditional sale,
Capital Lease or other title retention arrangement.

 

“Loan” means any Revolving Loan, Term Loan, Swing Loan, any loan issued under
any Incremental Facility, any Extended Revolving Loan or Extended Term Loan, any
loan issued pursuant to the final paragraph of Section 10.11(a) hereof or any
Replacement Term Loans or Loans under any Replacement Revolving Facility.

 

“Loan Documents” means this Agreement, the Notes (if any), the Guaranty, and the
Collateral Documents.

 

“Loan Parties” means the Borrower and each Guarantor.

 

“Master Investment Agreement” means the Master Investment Agreement dated
March 27, 2009, among Fifth Third Bank, the Borrower, Holdco and Advent-Kong
Blocker Corp., a Delaware corporation.

 

“Material Adverse Effect” means (a) a material adverse effect upon the business,
assets, financial condition or results of operations of the Borrower and its
Restricted Subsidiaries taken as a whole, or (b) a material adverse effect
upon the rights and remedies of the Administrative Agent and the Lenders under
any Loan Document.

 

“Material Plan” is defined in Section 7.1(h) hereof.

 

“Material Indebtedness” means Indebtedness (other than the Obligations), of any
one (1) or more of Holdco, the Borrower and the Restricted Subsidiaries in an
aggregate principal amount exceeding $50.0 million.

 

“Material Subsidiary” shall mean and include (i) each Subsidiary that is a
Domestic Subsidiary, except any Subsidiary that is a Domestic Subsidiary and
does not have (together with its Subsidiaries) (a) at any time, Consolidated
Total Assets the book value of which constitutes more than 5.00% of the book
value of the Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries at such time or (b) net income in accordance with GAAP for any four
(4) consecutive fiscal quarters of the Borrower ending on or after December 31,
2011, that constitute more than 5.00% of the consolidated net income in
accordance with GAAP of the Borrower and its Restricted Subsidiaries during such
period and (ii) each Domestic Subsidiary that the Borrower has designated to the
Administrative Agent in writing as a Material Subsidiary.

 

“Maximum Rate” is defined in Section 10.18 hereof.

 

“Minimum Extension Condition” is defined in Section 2.15(b) hereof.

 

“MNPI” is defined in Section 10.10(h)(i).

 

23

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Cash Proceeds” means, with respect to any mandatory prepayment event
pursuant to Section 2.8(c), (a) the gross cash and cash equivalent proceeds
(including payments from time to time in respect of installment obligations, if
applicable) received by or on behalf of the Borrower or any of its Restricted
Subsidiaries in respect of such prepayment event or issuance, as the case may
be, less (b) the sum of:

 

(i)                                     the Borrower’s good faith estimate of
taxes paid or payable in connection with any such prepayment event,

 

(ii)                                  the amount of any reasonable reserve
established in accordance with GAAP against any liabilities (other than any
taxes deducted pursuant to clause (i) above) (x) associated with the assets that
are the subject of such prepayment event and (y) retained by the Borrower (or
any of its members or direct or indirect parents) or any of the Restricted
Subsidiaries, including, with respect to Net Cash Proceeds from a Disposition,
liabilities under any indemnification obligations or purchase price adjustment
associated with such Disposition and other liabilities associated with the asset
disposed of and retained by the Borrower or any of its Restricted Subsidiaries
after such Disposition, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters; provided that the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such a prepayment event occurring on the date of such reduction,

 

(iii)                               the amount of any Indebtedness secured by a
Lien permitted hereunder on the assets that are the subject of such prepayment
event that is repaid upon consummation of such prepayment event, and

 

(iv)                              reasonable and customary costs and fees
payable in connection therewith.

 

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, (b) all non-cash
losses from investments recorded using the equity method, (c) all Non-Cash
Compensation Expenses, (d) the non-cash impact of purchase accounting, and
(e) all other non-cash charges (provided that, in each case, if any non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period).

 

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, limited liability company or
partnership interest-based awards and similar incentive-based compensation
awards or arrangements.

 

“Non-Consenting Lender” as defined in Section 8.5.

 

“Non-Debt Fund Affiliate” means any Affiliate of Holdco (including, without
limitation, Fifth Third Bank) other than (a) any Subsidiary of Holdco, (b) any
Debt Fund Affiliate and (c) any natural person.

 

24

--------------------------------------------------------------------------------


 

“Note” and “Notes” means and includes the Revolving Notes, the Tranche A Term
Notes, the Tranche B Term Notes, the Swing Note and any other promissory note
evidencing the Loans.

 

“Notice of Intent to Cure” is defined in Section 7.6 hereof.

 

“NPC Acquisition” means the acquisition of NPC Group, Inc. pursuant to that
certain Agreement and Plan of Merger, dated September 15, 2010, among, inter
alia, the Borrower and NPC Group, Inc.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Restricted Subsidiaries arising under
or in relation to any Loan Document, in each case whether now existing or
hereafter arising, due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired.

 

“OID” is defined in Section 2.14(a) hereof.

 

“Other Taxes” is defined in Section 10.4 hereof.

 

“Participant” is defined in Section 10.10(d) hereof.

 

“Participant Register” is defined in Section 10.10(d) hereof.

 

“Participating Interest” is defined in Section 2.3(d) hereof.

 

“Participating Lender” is defined in Section 2.3(d) hereof.

 

“Patriot Act” is defined in Section 5.21(b) hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Percentage” means for any Lender its Revolver Percentage, Tranche A Term Loan
Percentage or Tranche B Term Loan Percentage, as applicable; and where the term
“Percentage” is applied on an aggregate basis, such aggregate percentage shall
be calculated by aggregating the separate components of the Revolver Percentage,
Tranche A Term Loan Percentage and Tranche B Term Loan Percentage, and
expressing such components on a single percentage basis.

 

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

 

(a)                                 after giving effect to the Acquisition, the
Borrower is in compliance with Section 6.13 hereof;

 

(b)                                 the Acquisition is not a Hostile
Acquisition;

 

(c)                                  the Total Consideration for any acquired
business that does not become a Guarantor (or the assets of which are not
acquired by the Borrower or a Guarantor), when taken together with the Total
Consideration for all such acquired businesses acquired after the Closing Date,
does not exceed (i) the greater of $250.0 million and 7.00% of Consolidated
Total Assets (measured as of the date of such Acquisition and based upon the
financial statements most

 

25

--------------------------------------------------------------------------------


 

recently delivered on or prior to such date pursuant to Section 6.1) plus
(ii) the Available Amount at such time;

 

(d)                                 if a new Subsidiary (other than an Excluded
Subsidiary) is formed or acquired as a result of or in connection with the
Acquisition, the Borrower shall have complied with the requirements of ARTICLE 4
hereof in connection therewith; and

 

(e)                                  immediately prior to, and after giving
effect to the Acquisition, (i) no Default or Event of Default shall exist and
(ii) the Borrower and its Restricted Subsidiaries shall be in compliance, on a
Pro Forma Basis, with the covenants set forth in Section 6.22 recomputed as of
the last day of the most recently completed period for which financial
statements are available.

 

“Permitted Investors” shall mean (a) the Existing Shareholders, their respective
limited partners and any Person making an investment in any direct or indirect
parent of the Borrower or its Subsidiaries concurrently with the Existing
Shareholders and (b) the members of management of any direct or indirect parent
of the Borrower and its Subsidiaries who are investors, directly or indirectly,
in the Borrower.

 

“Permitted Lien” is defined in Section 6.15 hereof.

 

“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Plan” means any “employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group (including the
Borrower) for current or former employees of a member of the Controlled Group
(including the Borrower) or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one
(1) employer makes contributions and to which a member of the Controlled Group
(including the Borrower) is then making or accruing an obligation to make
contributions or has within the preceding five (5) plan years made contributions
or under which a member of the Controlled Group (including the Borrower) is
reasonably expected to incur liability.

 

“Post-Acquisition Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

 

“Prime Rate” means the rate of interest per annum determined by JPMorgan Chase
Bank, N.A. as its prime rate in effect at its principal office in New York City
and notified to the Borrower (the Prime Rate not being intended to be the lowest
rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).

 

“Pro Forma Adjustment” means, for any period that includes all or any part of a
fiscal quarter included in any Post-Acquisition Period, the pro forma increase
or decrease in Consolidated EBITDA pursuant to a Pro Forma Adjustment
Certificate of the Borrower, which pro forma increase or decrease shall be based
on the Borrower’s good faith projections and reasonable assumptions as a result
of (a) actions taken, prior to or during such Post-Acquisition Period, for the
purposes of realizing reasonably identifiable and factually supportable cost
savings, or (b) any additional costs incurred prior to or during such
Post-Acquisition Period to

 

26

--------------------------------------------------------------------------------


 

effect operating expense reductions and other operating improvements or
synergies reasonably expected to result from a Specified Transaction; provided
that, (A) so long as such actions are taken prior to or during such
Post-Acquisition Period or such costs are incurred prior to or during such
Post-Acquisition Period it may be assumed, for purposes of projecting such pro
forma increase or decrease to Consolidated EBITDA, that such cost savings will
be realizable during the entirety of such period, or such additional costs will
be incurred during the entirety of such period, and (B) any such pro forma
increase or decrease to Consolidated EBITDA shall be without duplication for
cost savings or additional costs already included in Consolidated EBITDA for
such period.  Notwithstanding the foregoing, any Pro Forma Adjustment shall not
exceed 7.50% of Consolidated EBITDA for any period.

 

“Pro Forma Adjustment Certificate” means any certificate by the chief financial
officer of the Borrower or any other officer of the Borrower reasonably
acceptable to the Administrative Agent delivered pursuant to Section 6.1(h).

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other disposition
of all or substantially all capital stock in any Subsidiary of the Borrower or
any division or product line of the Borrower or any of its Subsidiaries, shall
be excluded, and (ii) in the case of a Permitted Acquisition or investment
described in the definition of the term “Specified Transaction”, shall be
included, (b) any retirement or repayment of Indebtedness (c) any Indebtedness
incurred by the Borrower or any of its Subsidiaries in connection therewith and
if such indebtedness has a floating or formula rate, shall have an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate that is or would be in effect with respect to such
Indebtedness at the relevant date of determination and (d) the acquisition of
any Consolidated Total Assets, whether pursuant to any Specified Transaction or
any Person becoming a Subsidiary or merging, amalgamating or consolidating with
or into the Borrower or any of its Subsidiaries or the Borrower or any of its
Subsidiaries; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above (but without duplication thereof or in addition
thereto), the foregoing pro forma adjustments described in clause (a) above may
be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including operating expense reductions) that are
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and its Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of the term “Pro
Forma Adjustment”.

 

“Pro Forma Financial Statements” is defined in Section 5.1(c) hereof.

 

“Prohibited Lender” means (a) those banks, financial institutions, other
institutional lenders or any other Person identified in writing to the Joint
Lead Arrangers on or prior to February 16, 2012; (b) Company Competitors; and
(c) Affiliates of any Person under clause (a) above that are specifically
identified to the Joint Lead Arrangers after February 16, 2012.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

 

27

--------------------------------------------------------------------------------


 

“Qualified Public Offering” shall mean the issuance by the Borrower or any
direct or indirect parent of the Borrower of its common Equity Interests in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the U.S. Securities and Exchange Commission in accordance
with the Securities Act of 1933, as amended.

 

“Quarterly Distributions” has the meaning assigned to such term in the Holdco
LLC Agreement; provided that for purposes of this Agreement, such amounts shall
be calculated with regard to any adjustments pursuant to any Code Section 754
election if (x) an Event of Default has occurred, is continuing or would result
from any such Distribution and (y) (i) the Termination Date has not occurred,
(ii) the Required Lenders have not waived such Event of Default, and (iii) three
(3) months have not passed since the occurrence of the Event of Default.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Refinancing” shall mean the refinancing of that certain Existing Credit
Agreement.

 

“Refinancing Indebtedness” shall have the meaning assigned to such term under
Section 6.14(r) hereof.

 

“Register” is defined in Section 10.10(c) hereof.

 

“Regulatory Event” means, with respect to any Lender, that (i) the Federal
Deposit Insurance Corporation or any other Governmental Authority is appointed
as conservator or Receiver for such Lender; (ii) such Lender is considered in
“troubled condition” for the purposes of 12 U.S.C. § 1831i or any regulation
promulgated thereunder; (iii) such Lender qualifies as “Undercapitalized,”
“Significantly Undercapitalized,” or “Critically Undercapitalized” as those
terms are defined in 12 C.F.R. § 208.43; or (iv) such Lender becomes subject to
any formal or informal regulatory action requiring the Lender to materially
improve its capital, liquidity or safety and soundness.

 

“Reimbursement Obligations” is defined in Section 2.3(c) hereof.

 

“Rejecting Lender” as defined in Section 2.8(c)(v) hereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, administrators, employees and
agents of such Person and of such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migration into
the environment.

 

“Replaced Revolving Facility” is defined in Section 10.11(d).

 

“Replaced Term Loans” is defined in Section 10.11(d).

 

“Replacement Revolving Facility” is defined in Section 10.11(d).

 

“Replacement Term Loans” is defined in Section 10.11(d).

 

28

--------------------------------------------------------------------------------


 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC
Regulation Section 4043.

 

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Tranche B Term Loans with the incurrence
by the Borrower or any Subsidiary of any debt financing the primary purpose of
which is to reduce the effective interest cost or weighted average yield (with
the comparative determinations to be made by the Administrative Agent consistent
with generally accepted financial practices, after giving effect to, among other
factors, margin, interest rate floors, upfront or similar fees or original issue
discount shared with all providers of such financing, but excluding the effect
of any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all providers of such financing, and without
taking into account any fluctuations in LIBOR) to a rate that is less than the
effective interest cost or weighted average yield (as determined by the
Administrative Agent on the same basis) of such Tranche B Term Loans including
without limitation, as may be effected through any amendment to this Agreement
relating to the interest rate for, or weighted average yield of, such Tranche B
Term Loans but excluding any Indebtedness incurred in connection with a Change
of Control.

 

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments constitute more than 50.00% of the sum of the total outstanding
Loans, interests in Letters of Credit and Unused Revolving Credit Commitments;
provided that the Revolving Credit Commitment of, and the portion of the
outstanding Loans, interests in Letters of Credit and Unused Revolving Credit
Commitments held or deemed held by, any Defaulting Lender shall, so long as such
Lender is a Defaulting Lender, be excluded for purposes of making a
determination of Required Lenders.

 

“Reserve Percentage” means, for any Borrowing of Eurodollar Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including, without limitation, any supplemental,
marginal, and emergency reserves) are imposed during such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) on
“Eurocurrency liabilities,” as defined in such Board’s Regulation D (or in
respect of any other category of liabilities that includes deposits by reference
to which the interest rate on Eurodollar Loans is determined or any category of
extensions of credit or other assets that include loans by non-United States
offices of any Lender to United States residents), subject to any amendments of
such reserve requirement by such Board or its successor, taking into account any
transitional adjustments thereto.  For purposes of this definition, the
Eurodollar Loans shall be deemed to be “Eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D.

 

“Restricted Amount” is defined in Section 2.8(c)(iv).

 

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

 

“Revolver Percentage” means, for each Lender, the percentage of the aggregate
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated, the
percentage held by such Lender (including through participation interests in
Reimbursement Obligations) of the aggregate principal amount of all Revolving
Loans and L/C Obligations then outstanding.

 

29

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced, increased or otherwise modified at any
time or from time to time pursuant to the terms hereof.  The Borrower and the
Lenders acknowledge and agree that the Revolving Credit Commitments of the
Lenders aggregate $250.0 million on the date hereof.

 

“Revolving Credit Commitment Increase” is defined in Section 2.14(a) hereof.

 

“Revolving Credit Termination Date” means March 27, 2017 or such earlier date on
which the Revolving Credit Commitments are terminated in whole pursuant to
Sections 2.10, 7.2 or 7.3 hereof.

 

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Credit Commitments,
that Lender’s Revolving Credit Commitment; and (ii) after the termination of the
Revolving Credit Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender, (b) in the case of L/C Issuer, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of the Swing Line Lender, the aggregate outstanding principal amount of
all Swing Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Loans.

 

“Revolving Facility” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 2.2, 2.3 and
2.11 hereof.

 

“Revolving Loan” is defined in Section 2.2 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

 

“Revolving Note” is defined in Section 2.12(d) hereof.

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“Secured Parties” has the meaning assigned to that term in the Security
Agreement.

 

“Security Agreement” means that certain Security Agreement, substantially in the
form of Exhibit J, dated the date hereof by and between the Loan Parties party
thereto and the Collateral Agent, as the same may be amended, modified,
supplemented, restated or amended and restated from time to time.

 

“Solvency Certificate” means the Solvency Certificate delivered pursuant to
Section 3.2(a)(vii) hereof, substantially in the form of Exhibit E to this
Agreement.

 

“Specified Transaction” means, with respect to any period, (a) the Transactions,
(b)  any Permitted Acquisition or the making of other investment pursuant to
which all or substantially all of the assets or stock of a Person (or any line
of business or division thereof) are acquired, (c) the disposition of all or
substantially all of the assets or stock of a Subsidiary (or any line of
business

 

30

--------------------------------------------------------------------------------


 

or division thereof) or (d) other event that by the terms of the Loan Documents
requires Pro Forma Compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a Pro Forma Basis.

 

“Stand Alone Costs” means all costs and expenses incurred by the Borrower or any
of its Restricted Subsidiaries (except to the extent not reflected as a
deduction in arriving at Consolidated Net Income) related to the transition of
the Business to a stand alone company, including the cost of establishing
separate systems and infrastructure and other carve-out related costs.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50.00% of the outstanding Voting
Stock of which is at the time directly or indirectly owned by such parent
corporation or organization or by any one (1) or more other entities which are
themselves subsidiaries of such parent corporation or organization.  Unless
otherwise expressly noted herein, the term “Subsidiary” means a Subsidiary of
the Borrower or of any of its direct or indirect Subsidiaries.

 

“Swing Line” means the credit facility for making one (1) or more Swing Loans
described in Section 2.11 hereof.

 

“Swing Line Commitment” shall mean, with respect to each Swing Line Lender, the
commitment of such Swing Line Lender to make Swing Loans pursuant to
Section 2.11 hereof.

 

“Swing Line Lender” means JPMorgan Chase Bank, N.A.

 

“Swing Line Sublimit” means $75.0 million, as reduced pursuant to the terms
hereof.

 

“Swing Loan” and “Swing Loans” each is defined in Section 2.11(a) hereof.

 

“Swing Note” is defined in Section 2.12(d) hereof.

 

“Syndication Agent” is defined in the introductory paragraph of this Agreement.

 

“Tax Receivable Agreements” means those certain Tax Receivable Agreements, dated
the date hereof, by and between Vantiv and each of Fifth Third Bank, FTPS
Partners, LLC, JPDN Enterprises LLC, and certain investment fund affiliates of
Advent International Corporation that are stockholder of Vantiv, as such
agreements may be assigned and amended from time to time in accordance with
their terms.

 

“Term Commitment Increase” is defined in Section 2.14(a) hereof.

 

“Term Lender” means, collectively, the Tranche A Term Lenders and the Tranche B
Term Lenders.

 

“Term Loans” means, the collective reference to the Tranche A Term Loans and the
Tranche B Term Loans, unless the context otherwise requires.

 

“Termination Date” is defined in the lead-in to Article 6 hereof.

 

“Total Consideration” means the total amount (but without duplication) of
(a) cash paid in connection with any Acquisition, plus (b) Indebtedness for
borrowed money payable to the

 

31

--------------------------------------------------------------------------------


 

seller in connection with such Acquisition, plus (c) the fair market value of
any equity securities, including any warrants or options therefor, delivered to
the seller in connection with any Acquisition, plus (d) the amount of
Indebtedness assumed in connection with any Acquisition.

 

“Total Funded Debt” means, at any time the same is to be determined, the
aggregate amount of all Indebtedness under clauses (a), (c), (d) and (e) (to the
extent, in the case of clause (e), that such obligations are funded obligations)
of such definition of the Borrower and its Restricted Subsidiaries as determined
on a consolidated basis in accordance with GAAP.

 

“Tranche” is defined in Section 2.15(a) hereof.

 

“Tranche A Term Facility” means the credit facility for the Tranche A Term Loans
described in Section 2.1 hereof.

 

“Tranche A Term Lender” means any Lender holding all or a portion of the Tranche
A Term Facility.

 

“Tranche A Term Loan” is defined in Section 2.1 hereof.

 

“Tranche A Term Loan Commitment” means, as to any Lender, the obligation of such
Lender to make Tranche A Term Loans hereunder in an aggregate principal amount
not to exceed the amount set forth opposite such Lender’s name on Schedule 1
attached hereto and made a part hereof, as the same may be reduced pursuant to
Section 2.10.  The Borrower and the Lenders acknowledge and agree that the
Tranche A Term Loan Commitments of the Lenders aggregate $1,000.0 million as of
the date hereof.

 

“Tranche A Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche A Term Loans
of such Lender; provided that, at any time prior to the making of the Tranche A
Term Loans, the Tranche A Term Loan Exposure of any Lender shall be equal to
such Lender’s Tranche A Term Loan Commitment.

 

“Tranche A Term Note” is defined in Section 2.12(d) hereof.

 

“Tranche A Termination Date” is defined in Section 2.7(a) hereof.

 

“Tranche B Term Facility” means the credit facility for the Tranche B Term Loans
described in Section 2.1 hereof.

 

“Tranche B Term Lender” means any Lender holding all or a portion of the Tranche
B Term Facility.

 

“Tranche B Term Loan” is defined in Section 2.1 hereof.

 

“Tranche B Term Loan Commitment” means, as to any Lender, the obligation of such
Lender to make Tranche B Term Loans hereunder in an aggregate principal amount
not to exceed the amount set forth opposite such Lender’s name on Schedule 1
attached hereto and made a part hereof, as the same may be reduced pursuant to
Section 2.10.  The Borrower and the Lenders acknowledge and agree that the
Tranche B Term Loan Commitments of the Lenders aggregate $250.0 million as of
the date hereof (funded at a 0.50% discount as provided in Section 2.1(b)).

 

32

--------------------------------------------------------------------------------


 

“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche B Term Loans
of such Lender; provided that, at any time prior to the making of the Tranche B
Term Loans, the Tranche B Term Loan Exposure of any Lender shall be equal to
such Lender’s Tranche B Term Loan Commitment.

 

“Tranche B Term Note” is defined in Section 2.12(d) hereof.

 

“Tranche B Termination Date” is defined in Section 2.7(b) hereof.

 

“Transaction Expenses” means any fees, costs or expenses incurred or paid by the
Borrower or any of its Restricted Subsidiaries in connection with the
Transactions.

 

“Transactions” means, collectively, (a) the transactions contemplated by this
Agreement and the other Loan Documents, (b) the Refinancing and the termination
of the Hedging Obligations entered into in connection with the Existing Credit
Agreement, (c) the completion of the initial public offering of Vantiv’s Equity
Interests and (d) the payment of the Transaction Expenses.

 

“Treasury Regulations” means the regulations issued by the Internal Revenue
Service under the Code, as such regulations may be amended from time to time.

 

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unrestricted Subsidiary” means (a) any Subsidiary designated by the Borrower as
an Unrestricted Subsidiary pursuant to Section 6.9 subsequent to the Closing
Date and (b) any Subsidiary of an Unrestricted Subsidiary.

 

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations; provided that Swing
Loans outstanding from time to time shall not be deemed to reduce the Unused
Revolving Credit Commitment of the Lenders for purposes of computing the
Commitment Fee under Section 2.13(a) hereof.

 

“Vantiv” means Vantiv Inc., a Delaware corporation.

 

“Voting Stock” of any Person means capital stock or other Equity Interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person (including, without
limitation, general partners of a partnership), other than stock or other Equity
Interests having such power only by reason of the happening of a contingency.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the quotient obtained by dividing:

 

33

--------------------------------------------------------------------------------


 

(a)                                 sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness multiplied by the amount of such payment;
by

 

(b)                                 sum of all such payments.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding shares of capital stock (other than directors’ qualifying
shares and shares held by a resident of the jurisdiction, in each case, as
required by law) or other Equity Interests are owned by any one (1) or more of
the Borrower and the Borrower’s other Wholly-owned Subsidiaries at such time.

 

Section 1.2                                    Interpretation.  The foregoing
definitions are equally applicable to both the singular and plural forms of the
terms defined.  The words “hereof,” “herein,” and “hereunder” and words of like
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  All references to time of
day herein are references to New York City, New York time unless otherwise
specifically provided.  Where the character or amount of any asset or liability
or item of income or expense is required to be determined or any consolidation
or other accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP, (a) except as otherwise
provided herein in the definition of “Capital Lease” and (b) without giving
effect to (i) any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities by the Borrower or any Subsidiary at “fair value,” as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other Account
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof.  All terms that are used in this Agreement
which are defined in the UCC of the State of New York shall have the same
meanings herein as such terms are defined in the New York UCC, unless this
Agreement shall otherwise specifically provide.

 

Section 1.3                                    Change in Accounting Principles. 
If, after the date of this Agreement, there shall occur any change in GAAP from
those used in the preparation of the financial statements referred to in
Section 6.1 hereof and such change shall result in a change in the method of
calculation of any financial covenant, standard or term found in this Agreement,
either the Borrower or the Required Lenders may by notice to the Lenders and the
Borrower, respectively, require that the Lenders and the Borrower negotiate in
good faith to amend such covenants, standards, and term so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Borrower and its
Restricted Subsidiaries shall be the same as if such change had not been made. 
No delay by the Borrower or the Required Lenders in requiring such negotiation
shall limit their right to so require such a negotiation at any time after such
a change in accounting principles.  Until any such covenant, standard, or term
is amended in accordance with this Section 1.3, financial covenants (and all
related defined terms) shall be computed and determined in accordance with GAAP
in effect prior to such change in accounting principles.  Without limiting the
generality of the foregoing, the Borrower shall neither be deemed to be in
compliance with any covenant hereunder nor out of compliance with any covenant
hereunder if such state of compliance or noncompliance, as the case may be,
would not exist but for the occurrence of a change in accounting principles
after the date hereof.

 

34

--------------------------------------------------------------------------------


 

ARTICLE 2.                           The Loan Facilities.

 

Section 2.1                                    The Term Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, each Tranche A Term Lender agrees, severally and not jointly, to
and shall make a term loan (each individually a “Tranche A Term Loan” and,
collectively, the “Tranche A Term Loans”) in Dollars to the Borrower on the
Closing Date in a principal amount not to exceed such Tranche A Term Lender’s
Tranche A Term Loan Commitment.

 

(b)                                 Subject to the terms and conditions set
forth herein, each Tranche B Term Lender agrees, severally and not jointly, to
and shall make a term loan (each individually a “Tranche B Term Loan” and,
collectively, the “Tranche B Term Loans”) in Dollars to the Borrower on the
Closing Date in a principal amount not to exceed such Tranche B Term Lender’s
Tranche B Term Loan Commitment.  The Tranche B Term Loans shall be funded by
each Tranche B Term Lender on the Closing Date at a 0.50% discount; accordingly,
the amount of Tranche B Term Loans funded by each Tranche B Term Lender to the
Borrower on the Closing Date shall be in an amount equal to 99.50% of the stated
principal amount of such Tranche B Term Loans.

 

Section 2.2                                    Revolving Credit Commitments. 
Prior to the Revolving Credit Termination Date, each Lender severally and not
jointly agrees, subject to the terms and conditions hereof, to make revolving
loans (each individually a “Revolving Loan” and, collectively, the “Revolving
Loans”) in Dollars to the Borrower from time to time up to the amount of such
Lender’s Revolving Credit Commitment in effect at such time; provided, however,
that the sum of the aggregate principal amount of Revolving Loans, Swing Loans
and L/C Obligations at any time outstanding shall not exceed the sum of the
total Revolving Credit Commitments in effect at such time.  Each Borrowing of
Revolving Loans shall be made ratably by the Lenders in proportion to their
respective Revolver Percentages.  As provided in Section 2.5(a), and subject to
the terms hereof, the Borrower may elect that each Borrowing of Revolving Loans
be either Base Rate Loans or Eurodollar Loans.  Revolving Loans may be repaid
and reborrowed before the Revolving Credit Termination Date, subject to the
terms and conditions hereof.

 

Section 2.3                                    Letters of Credit

 

(a)                                 General Terms.  Subject to the terms and
conditions hereof, as part of the Revolving Facility, the L/C Issuer shall issue
standby letters of credit (each a “Letter of Credit”) for the Borrower’s and its
Subsidiaries’ account in an aggregate undrawn face amount up to the
L/C Sublimit; provided, however, that the sum of the Revolving Loans, Swing
Loans and L/C Obligations at any time outstanding shall not exceed the sum of
all Revolving Credit Commitments in effect at such time.  Each Lender shall be
obligated to reimburse the L/C Issuer for such Lender’s Revolver Percentage of
the amount of each drawing under a Letter of Credit and, accordingly, each
Letter of Credit shall constitute usage of the Revolving Credit Commitment of
each Lender pro rata in an amount equal to its Revolver Percentage of the
L/C Obligations then outstanding.

 

(b)                                 Applications.  At any time before the
Revolving Credit Termination Date, the L/C Issuer shall, at the request of the
Borrower, issue one (1) or more Letters of Credit in Dollars, in form and
substance acceptable to the L/C Issuer, with expiration dates no later than the
earlier of (i) 12 months from the date of issuance (or which are cancelable not
later than 12 months from the date of issuance and each renewal) or (ii) five
(5) days prior to the Revolving Credit Termination Date, in an aggregate face
amount as requested by the Borrower subject to the limitations set forth in
clause (a) of this Section 2.3, upon the receipt of a duly executed application
for the relevant Letter of Credit in the form then customarily prescribed by the
L/C Issuer for the Letter of Credit requested (each an “Application”); provided
that any Letter of Credit with a 12-month tenor may provide for the renewal
thereof for

 

35

--------------------------------------------------------------------------------


 

additional 12-month periods (which shall in no event extend beyond the date
referred to in clause (ii) above).  Notwithstanding anything contained in any
Application to the contrary:  (i) the Borrower shall pay fees in connection with
each Letter of Credit as set forth in Section 2.13(b) hereof, and (ii) if the
L/C Issuer is not timely reimbursed for the amount of any drawing under a Letter
of Credit as required pursuant to clause (c) of this Section 2.3, the Borrower’s
obligation to reimburse the L/C Issuer for the amount of such drawing shall bear
interest (which the Borrower hereby promises to pay) from and after the date
such drawing is paid to but excluding the date of reimbursement by the Borrower
at a rate per annum equal to the sum of 2.00% plus the Applicable Margin plus
the Base Rate from time to time in effect (computed on the basis of a year of
365 or 366 days, as the case may be, and the actual number of days elapsed). 
Without limiting the foregoing, the L/C Issuer’s obligation to issue a Letter of
Credit or increase the amount of a Letter of Credit is subject to the terms or
conditions of this Agreement (including the conditions set forth in Section 3.1
and the other terms of this Section 2.3).

 

(c)                                  The Reimbursement Obligations.  Subject to
Section 2.3(b) hereof, the obligation of the Borrower to reimburse the L/C
Issuer for all drawings under a Letter of Credit (a “Reimbursement Obligation”)
shall be governed by the Application related to such Letter of Credit and this
Agreement, except that reimbursement shall be paid by no later than 2:00 p.m. on
the date which each drawing is to be paid if the Borrower has been informed of
such drawing by the L/C Issuer on or before 11:30 a.m. on the date when such
drawing is to be paid or, if notice of such drawing is given to the Borrower
after 11:30 a.m. reimbursement shall be made on the next Business Day following
the date when such drawing is to be paid, by the end of such day, in all
instances in immediately available funds at the Administrative Agent’s principal
office in New York, New York or such other office as the Administrative Agent
may designate in writing to the Borrower, and the Administrative Agent shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds.  If the Borrower does not make any such reimbursement payment on the date
due and the Participating Lenders fund their participations in the manner set
forth in Section 2.3(d) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 2.3(d) below.  In
addition, for the benefit of the Administrative Agent, the L/C Issuer and each
Lender, the Borrower agrees that, notwithstanding any provision of any
Application, its obligations under this Section 2.3(c) and each Application
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement and the Applications,
under all circumstances whatsoever, and irrespective of any claim or defense
that the Borrower may otherwise have against the Administrative Agent, the L/C
Issuer or any Lender, including without limitation (i) any lack of validity or
enforceability of any Loan Document; (ii) any amendment or waiver of or any
consent to departure from all or any of the provisions of any Loan Document;
(iii) the existence of any claim of set-off the Borrower may have at any time
against a beneficiary of a Letter of Credit (or any Person for whom a
beneficiary may be acting), the Administrative Agent, the L/C Issuer, any Lender
or any other Person, whether in connection with this Agreement, another Loan
Document, the transaction related to the Loan Document or any unrelated
transaction; (iv) any statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(v) payment by the Administrative Agent or a L/C Issuer under a Letter of Credit
against presentation to the Administrative Agent or a L/C Issuer of a draft or
certificate that does not comply with the terms of the Letter of Credit,
provided that the Administrative Agent’s or L/C Issuer’s determination that
documents presented under the Letter of Credit complied with the terms thereof
did not constitute gross negligence, bad faith or willful misconduct of the
Administrative Agent or L/C Issuer; or (vi) any other act or omission to act or
delay of any kind by the Administrative Agent or a L/C Issuer, any Lender or any
other Person or any other event or circumstance whatsoever that might, but for
the provisions of this Section 2.3(c), constitute a legal or equitable discharge
of the Borrower’s obligations hereunder or under an Application.

 

36

--------------------------------------------------------------------------------


 

(d)                                 The Participating Interests.  Each Lender
(other than the Lender acting as L/C Issuer) severally and not jointly agrees to
purchase from the L/C Issuer, and the L/C Issuer hereby agrees to sell to each
such Lender (a “Participating Lender”), an undivided participating interest (a
“Participating Interest”) to the extent of its Revolver Percentage in each
Letter of Credit issued by, and each Reimbursement Obligation owed to, the L/C
Issuer.  Upon Borrower’s failure to pay any Reimbursement Obligation on the date
and at the time required, or if the L/C Issuer is required at any time to return
to the Borrower or to a trustee, receiver, liquidator, custodian or other Person
any portion of any payment of any Reimbursement Obligation, each Participating
Lender shall, not later than the Business Day it receives a certificate in the
form of Exhibit A hereto from the L/C Issuer (with a copy to the Administrative
Agent) to such effect, if such certificate is received before 12:00 noon, or not
later than 12:00 noon the following Business Day, if such certificate is
received after such time, pay to the Administrative Agent for the account of the
L/C Issuer an amount equal to such Participating Lender’s Revolver Percentage of
such unpaid Reimbursement Obligation together with interest on such amount
accrued from the date the L/C Issuer made the related payment to the date of
such payment by such Participating Lender at a rate per annum equal to: 
(i) from the date the L/C Issuer made the related payment to the date two
(2) Business Days after payment by such Participating Lender is due hereunder,
the Federal Funds Rate for each such day and (ii) from the date two (2) Business
Days after the date such payment is due from such Participating Lender to the
date such payment is made by such Participating Lender, the Base Rate in effect
for each such day.  Each such Participating Lender shall, after making its
appropriate payment, be entitled to receive its Revolver Percentage of each
payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with the L/C Issuer retaining its Revolver Percentage
thereof as a Lender hereunder.

 

The several obligations of the Participating Lenders to the L/C Issuer under
this Section 2.3 shall be absolute, irrevocable and unconditional under any and
all circumstances and shall not be subject to any set-off, counterclaim or
defense to payment which any Participating Lender may have or has had against
the Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person.  Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction or
termination of the Revolving Credit Commitment of any Lender, and each payment
by a Participating Lender under this Section 2.3 shall be made without any
offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Indemnification.  The Participating Lenders
shall, to the extent of their respective Revolver Percentages, indemnify the L/C
Issuer (to the extent not reimbursed by the Borrower) against any cost, expense
(including reasonable counsel fees and disbursements), claim, demand, action,
loss or liability (except such as result from the L/C Issuer’s gross negligence
or willful misconduct) that the L/C Issuer may suffer or incur in connection
with any Letter of Credit issued by it.  The obligations of the Participating
Lenders under this Section 2.3(e) and all other parts of this Section 2.3 shall
survive termination of this Agreement and of all Applications, Letters of
Credit, and all drafts and other documents presented in connection with drawings
thereunder.

 

(f)                                   Manner of Requesting a Letter of Credit. 
The Borrower shall provide at least three (3) Business Days’ advance written
notice to the Administrative Agent (or such lesser notice as the Administrative
Agent and the L/C Issuer may agree in their sole discretion) of each request for
the issuance of a Letter of Credit, each such notice to be accompanied by a
properly completed and executed Application for the requested Letter of Credit
and, in the case of an extension or amendment or an increase in the amount of a
Letter of Credit, a written request therefor, in a form acceptable to the
Administrative Agent and the L/C Issuer, in each case, together with the fees
called for by this Agreement.  The Administrative Agent shall promptly notify
the L/C Issuer of the Administrative Agent’s receipt of each such notice and the
L/C Issuer shall promptly notify the Administrative Agent and the Lenders of the
issuance of a Letter of Credit.

 

37

--------------------------------------------------------------------------------


 

(g)                                  Conflict with Application.  In the event of
any conflict or inconsistency between this Agreement and the terms of any
Application, the terms of the Agreement shall control.

 

(h)                                 Existing Letters of Credit.  Letters of
credit outstanding under the Existing Credit Agreement on the Closing Date shall
be deemed issued under the Revolving Facility to the extent the applicable
letter of credit issuer under such facility is an L/C Issuer under the Revolving
Facility.

 

(i)                                     Replacement of L/C Issuer.  An L/C
Issuer may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced L/C Issuer and the successor L/C Issuer.  The
Administrative Agent shall notify the Lenders of any such replacement of an L/C
Issuer.  At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced L/C Issuer
pursuant to Section 2.13(b).  From and after the effective date of any such
replacement, (i) the successor L/C Issuer shall have all the rights and
obligations of the replaced L/C Issuer under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“L/C Issuer” shall be deemed to refer to such successor or to any previous L/C
Issuer, or to such successor and all previous L/C Issuers, as the context shall
require.  After the replacement of an L/C Issuer hereunder, the replaced L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of such L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement but shall not be required to issue
additional Letters of Credit.

 

(j)                                    Additional L/C Issuers.  From time to
time, the Borrower may by notice to the Administrative Agent designate
additional Lenders as an L/C Issuer each of which agrees (in its sole
discretion) to act in such capacity and is reasonably satisfactory to the
Administrative Agent.  Each such additional L/C Issuer shall execute a
counterpart of this Agreement upon the approval of the Administrative Agent
(which approval shall not be unreasonably withheld) and shall thereafter be an
L/C Issuer hereunder for all purposes.

 

(k)                                 Provisions Related to Extended Revolving
Credit Commitments.  If the maturity date in respect of any tranche of Revolving
Credit Commitments occurs prior to the expiration of any Letter of Credit, then
(i) if one (1) or more other tranches of Revolving Credit Commitments in respect
of which the maturity date shall not have occurred are then in effect, (x) the
outstanding Revolving Loans shall be repaid pursuant to Section 2.7(c) on such
maturity date to the extent and in an amount sufficient to permit the
reallocation of the Letter of Credit Usage relating to the outstanding Letters
of Credit contemplated by clause (y) below and (y) such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Section 2.3(d)) under (and ratably
participated in by Lenders pursuant to) the Revolving Credit Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate principal amount of the Revolving Credit Commitments in respect of
such non-terminating tranches at such time (it being understood that (1) the
participations therein of Lenders under the maturing tranche shall be
correspondingly released and (2) no partial face amount of any Letter of Credit
may be so reallocated) and (ii) to the extent not reallocated pursuant to the
immediately preceding clause (i), but without limiting the obligations with
respect thereto, the Borrower shall provide an L/C Backstop with respect to any
such Letter of Credit in a manner reasonably satisfactory to the applicable L/C
Issuer.  If, for any reason, such L/C Backstop is not provided or the
reallocation does not occur, the Lenders under the maturing tranche shall
continue to be responsible for their participating interests in the Letters of
Credit; provided that, notwithstanding anything to the contrary contained
herein, upon any subsequent repayment of the Revolving Loans, the reallocation
set forth in clause (i) shall automatically and concurrently occur to the extent
of such repayment (it being understood that no partial face amount of any Letter
of Credit may be so reallocated).  Except to the extent of reallocations of
participations pursuant to clause (i) of the second preceding sentence, the

 

38

--------------------------------------------------------------------------------


 

occurrence of a maturity date with respect to a given tranche of Revolving
Credit Commitments shall have no effect upon (and shall not diminish) the
percentage participations of the Lenders in any Letter of Credit issued before
such maturity date.  Commencing with the maturity date of any tranche of
Revolving Credit Commitments, the L/C Sublimit under any tranche of Revolving
Credit Commitments that has not so then matured shall be as agreed with such
Lenders; provided that in no event shall such sublimit be less than the sum of
(x) the Letter of Credit Usage with respect to the Lenders under such extended
tranche immediately prior to such maturity date and (y) the face amount of the
Letters of Credit reallocated to such tranche of Revolving Credit Commitments
pursuant to clause (i) of the second preceding sentence above (assuming
Revolving Loans are repaid in accordance with clause (i)(x)).

 

Section 2.4                                    Applicable Interest Rates.

 

(a)                                 Term Base Rate Loans.  Each Term Loan that
is a Base Rate Loan made or maintained by a Lender shall bear interest (computed
on the basis of a year of 365 or 366 days, as the case may be, and the actual
days elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced or created by conversion from a Eurodollar Loan until, but excluding,
the date of repayment thereof at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect, payable in
arrears on the last Business Day of each March, June, September and December and
at maturity (whether by acceleration or otherwise).

 

(b)                                 Term Eurodollar Loans.  Each Term Loan that
is a Eurodollar Loan made or maintained by a Lender shall bear interest during
each Interest Period it is outstanding (computed on the basis of a year of
360 days and actual days elapsed) on the unpaid principal amount thereof from
the date such Loan is advanced, continued or created by conversion from a Base
Rate Loan until, but excluding, the date of repayment thereof at a rate per
annum equal to the sum of the Applicable Margin plus the Adjusted LIBOR
applicable for such Interest Period, payable in arrears on the last day of the
Interest Period and at maturity (whether by acceleration or otherwise), and, if
the applicable Interest Period is longer than three (3) months, on each day
occurring every three (3) months after the commencement of such Interest Period.

 

(c)                                  Revolving Base Rate Loans.  Each Revolving
Loan that is a Base Rate Loan made or maintained by a Lender shall bear interest
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual days elapsed) on the unpaid principal amount thereof from the date such
Loan is advanced or created by conversion from a Eurodollar Loan until, but
excluding, the date of repayment thereof at a rate per annum equal to the sum of
the Applicable Margin plus the Base Rate from time to time in effect, payable in
arrears on the last Business Day of each March, June, September and December and
at maturity (whether by acceleration or otherwise).

 

(d)                                 Revolving Eurodollar Loans.  Each Revolving
Loan that is a Eurodollar Loan made or maintained by a Lender shall bear
interest during each Interest Period it is outstanding (computed on the basis of
a year of 360 days and actual days elapsed) on the unpaid principal amount
thereof from the date such Loan is advanced, continued or created by conversion
from a Base Rate Loan until, but excluding, the date of repayment thereof at a
rate per annum equal to the sum of the Applicable Margin plus the Adjusted LIBOR
applicable for such Interest Period, payable in arrears on the last day of the
Interest Period and at maturity (whether by acceleration or otherwise), and, if
the applicable Interest Period is longer than three (3) months, on each day
occurring every three (3) months after the commencement of such Interest Period.

 

(e)                                  Default Rate.  While any Event of Default
under Section 7.1(a) with respect to the late payment of principal or interest
or Section 7.1(j) or (k) exists or after acceleration, the Borrower shall pay
interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the overdue

 

39

--------------------------------------------------------------------------------


 

amounts of all Loans, Reimbursement Obligations, interest or other amounts owing
hereunder by it at a rate per annum equal to 2.00% per annum plus (i) in the
case of Loans, the interest rate otherwise applicable thereto and
(ii) otherwise, the Base Rate then in effect.  While any Event of Default exists
or after acceleration, interest shall be paid on demand of the Administrative
Agent at the request or with the consent of the Required Lenders.

 

(f)                                   Rate Determinations.  The Administrative
Agent shall determine each interest rate applicable to the Revolving Loans and
the Reimbursement Obligations hereunder, and its determination thereof shall be
conclusive and binding except in the case of manifest error.

 

Section 2.5                                    Manner of Borrowing Loans and
Designating Applicable Interest Rates.

 

(a)                                 Notice to the Administrative Agent.  The
Borrower shall give notice to the Administrative Agent by no later than 12:00
noon:  (i) at least three (3) Business Days before the date on which the
Borrower requests the Lenders to advance a Borrowing of Loans that are
Eurodollar Loans and (ii) on the date the Borrower requests the Lenders to
advance a Borrowing of Loans that are Base Rate Loans.  The Loans included in
each Borrowing of Loans shall bear interest initially at the type of rate
specified in such notice.  Thereafter, the Borrower may from time to time elect
to change or continue the type of interest rate borne by each Borrowing of Loans
or, subject to Section 2.6 hereof, a portion thereof, as follows:  (i) if such
Borrowing of Loans is of Eurodollar Loans, on the last day of the Interest
Period applicable thereto, the Borrower may continue part or all of such
Borrowing as Eurodollar Loans or convert part or all of such Borrowing into Base
Rate Loans or (ii) if such Borrowing of Loans is of Base Rate Loans, on any
Business Day, the Borrower may convert all or part of such Borrowing into
Eurodollar Loans for an Interest Period or Interest Periods specified by the
Borrower.  The Borrower shall give all such notices requesting the advance,
continuation or conversion of a Borrowing of Loans to the Administrative Agent
by telephone or telecopy (which notice shall be irrevocable once given and, if
by telephone, shall be promptly confirmed in writing), substantially in the form
attached hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Administrative Agent.  Notice of the continuation of a Borrowing of Loans that
are Eurodollar Loans for an additional Interest Period or of the conversion of
part or all of a Borrowing of Loans that are Base Rate Loans into Eurodollar
Loans must be given by no later than 12:00 noon at least three (3) Business Days
before the date of the requested continuation or conversion.  All notices
concerning the advance, continuation or conversion of a Borrowing of Loans shall
specify the date of the requested advance, continuation or conversion of a
Borrowing of Loans (which shall be a Business Day), the amount of the requested
Borrowing to be advanced, continued or converted, the type of Loans (Base Rate
Loans or Eurodollar Loans) to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto.  If no Interest Period is specified in any
such notice with respect to any conversion to or continuation as a Eurodollar
Borrowing, the Borrower shall be deemed to have selected an Interest Period of
one (1) month’s duration.  The Borrower agrees that the Administrative Agent may
rely on any such telephonic or telecopy notice given by any person the
Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation (the Borrower hereby
indemnifies the Administrative Agent from any liability or loss ensuing from
such reliance) and, in the event any such notice by telephone conflicts with any
written confirmation, such telephonic notice shall govern if the Administrative
Agent has acted in reliance thereon.

 

(b)                                 Notice to the Lenders.  The Administrative
Agent shall give prompt telephonic or telecopy notice to each Lender of any
notice from the Borrower received pursuant to Section 2.5(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender of the interest rate
applicable thereto promptly after the Administrative Agent has made such
determination.

 

40

--------------------------------------------------------------------------------


 

(c)                                  Borrower’s Failure to Notify; Automatic
Continuations and Conversions.  If the Borrower fails to give proper notice of
the continuation or conversion of any outstanding Borrowing of Loans that are
Eurodollar Loans before the last day of its then current Interest Period within
the period required by Section 2.5(a) and such Borrowing is not prepaid in
accordance with Section 2.8(a) or (b), such Borrowing shall, at the end of the
Interest Period applicable thereto,  automatically be converted into a Base Rate
Borrowing.  In the event the Borrower fails to give notice pursuant to
Section 2.5(a) of a Borrowing of Loans equal to the amount of a Reimbursement
Obligation and has not notified the Administrative Agent by 1:00 p.m. on the day
such Reimbursement Obligation becomes due that it intends to repay such
Reimbursement Obligation through funds not borrowed under this Agreement, the
Borrower shall be deemed to have requested a Borrowing of Loans that are Base
Rate Loans (or, at the option of the Administrative Agent, under the Swing Line)
on such day in the amount of the Reimbursement Obligation then due, which
Borrowing, if otherwise available hereunder, shall be applied to pay the
Reimbursement Obligation then due.

 

(d)                                 Disbursement of Loans.  Not later than
2:00 p.m. on the date of any requested advance of a new Borrowing of Loans,
subject to ARTICLE 3 hereof, each Lender shall make available its Loan
comprising part of such Borrowing in funds immediately available at the
principal office of the Administrative Agent in New York, New York.  The
Administrative Agent shall promptly wire transfer the proceeds of each new
Borrowing of Loans to an account designated by the Borrower in the applicable
notice of borrowing.

 

(e)                                  Administrative Agent Reliance on Lender
Funding.  Unless the Administrative Agent shall have been notified by a Lender
prior to (or, in the case of a Borrowing of Base Rate Loans, by 1:00 p.m. on
such date) the date on which such Lender is scheduled to make payment to the
Administrative Agent of the proceeds of a Loan (which notice shall be effective
upon receipt) that such Lender does not intend to make such payment, the
Administrative Agent may assume that such Lender has made such payment when due
and the Administrative Agent, in reliance upon such assumption may (but shall
not be required to) make available to the Borrower the proceeds of the Loan to
be made by such Lender and, if any Lender has not in fact made such payment to
the Administrative Agent, such Lender shall, on demand, pay to the
Administrative Agent the amount made available to the Borrower attributable to
such Lender together with interest thereon in respect of each day during the
period commencing on the date such amount was made available to the Borrower and
ending on (but excluding) the date such Lender pays such amount to the
Administrative Agent at a rate per annum equal to:  (i) from the date the
related advance was made by the Administrative Agent to the date two
(2) Business Days after payment by such Lender is due hereunder, the greater of,
for each such day, (x) the Federal Funds Rate and (y) an overnight rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any standard administrative or processing
fees charged by the Administrative Agent in connection with such Lender’s
non-payment and (ii) from the date two (2) Business Days after the date such
payment is due from such Lender to the date such payment is made by such Lender,
the Base Rate in effect for each such day.  If such amount is not received from
such Lender by the Administrative Agent immediately upon demand, the Borrower
will, on demand, repay to the Administrative Agent the proceeds of the Loan
attributable to such Lender with interest thereon at a rate per annum equal to
the interest rate applicable to the relevant Loan, but without such payment
being considered a payment or prepayment of a Loan under Section 8.1 hereof so
that the Borrower will have no liability under such Section with respect to such
payment.

 

Section 2.6                                    Minimum Borrowing Amounts;
Maximum Eurodollar Loans.  Each Borrowing of Base Rate Loans advanced under the
applicable Facility shall be in an amount not less than $1.0 million or such
greater amount that is an integral multiple of $1.0 million.  Each Borrowing of
Eurodollar Loans advanced, continued or converted under the applicable Facility
shall be in an amount equal to $1.0 million or such greater amount that is an
integral multiple of $1.0 million.  Without the Administrative Agent’s

 

41

--------------------------------------------------------------------------------


 

consent, there shall not be more than five (5) Borrowings of Eurodollar Loans
outstanding at any one time.

 

Section 2.7                                    Maturity of Loans.

 

(a)                                 Scheduled Payments of Tranche A Term Loans. 
Subject to Section 2.15, the Borrower shall make principal payments on the
Tranche A Term Loans in installments on the last Business Day of each March,
June, September and December in each year, commencing with the calendar quarter
ending June 30, 2012, in an aggregate amount equal to (i) for the first eight
(8) full fiscal quarters following the Closing Date, 1.25% of the aggregate
principal amount of the Tranche A Term Loans made on the Closing Date; (ii) for
the ninth (9th) through the sixteenth (16th) full fiscal quarters following the
Closing Date, 1.875% of the aggregate principal amount of the Tranche A Term
Loans made on the Closing Date; and (iii) for the seventeenth (17th) through the
twentieth (20th) full fiscal quarters following the Closing Date, 2.50% of the
aggregate principal amount of the Tranche A Term Loans made on the Closing Date,
in each case per fiscal quarter (which payments in each case shall be reduced as
a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.8(a), Section 2.8(c) and Section 2.8(e), as
applicable); it being further agreed that a final payment comprised of all
principal and interest not sooner paid on the Tranche A Term Loans, shall be due
and payable on March 27, 2017, the final maturity thereof (the “Tranche A
Termination Date”).

 

(b)                                 Scheduled Payments of Tranche B Term Loans. 
Subject to Section 2.15, the Borrower shall make principal payments on the
Tranche B Term Loans in installments on the last Business Day of each March,
June, September and December in each year, commencing with the calendar quarter
ending June 30, 2012, in an aggregate amount equal to 0.25% of the aggregate
principal amount of the Tranche B Term Loans made on the Closing Date (which
payments in each case shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in
Section 2.8(a), Section 2.8(c) and Section 2.8(e), as applicable); it being
further agreed that a final payment comprised of all principal and interest not
sooner paid on the Tranche B Term Loans, shall be due and payable on March 27,
2019, the final maturity thereof (the “Tranche B Termination Date”).

 

(c)                                  Revolving Loans.  Each Revolving Loan, both
for principal and interest, shall mature and become due and payable by the
Borrower on the Revolving Credit Termination Date.

 

Section 2.8                                    Prepayments.

 

(a)                                 Voluntary Prepayments of Term Loans.  (i) 
The Borrower may, at its option, upon notice as herein provided, prepay without
premium or penalty (subject to the requirements of Section 2.8(a)(ii) below and
except as set forth in Section 8.1 below) at any time all, or from time to time
any part of, the Tranche A Term Loans and the Tranche B Term Loans, in each
case, in a minimum aggregate amount of $5.0 million or such greater amount that
is an integral multiple of $1.0 million or, if less, the entire principal amount
thereof then outstanding.  The amount of each such optional prepayment shall be
applied as directed by the Borrower.  The Borrower will give the Administrative
Agent written notice (or telephone notice promptly confirmed by written notice)
of each optional prepayment under this Section 2.8(a) prior to 12:00 noon (New
York time) at least one (1) Business Day in the case of Base Rate Loans and
three (3) Business Days in the case of Eurodollar Loans prior to the date fixed
for such prepayment (which notice may be revoked at the Borrower’s option). 
Each such notice shall specify the date of such prepayment (which shall be a
Business Day), the principal amount of such Term Loans to be prepaid and the
interest to be paid on the prepayment date with respect to such principal amount
being repaid.  Any prepayments made pursuant to this Section 2.8(a) shall be
applied against the remaining scheduled installments of principal due in respect
of such Term Loans in the manner specified by the Borrower or, if

 

42

--------------------------------------------------------------------------------


 

not so specified on or prior to the date of such optional prepayment, in direct
order of maturity and may not be reborrowed.

 

(ii)  Notwithstanding anything to the contrary in this Section 2.8, in the event
that, on or prior to the first anniversary of the Closing Date, the Borrower
(A) prepays, refinances, substitutes or replaces any Term Loans as a result of a
Repricing Transaction (including, for the avoidance of doubt, any prepayment
made pursuant to Section 2.8(a)(i) that constitutes a Repricing Transaction) or
(B) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Tranche B Term Lenders, (x) in the case of
clause (A), a prepayment premium of 1.00% of the aggregate principal amount of
the Tranche B Term Loans so prepaid, refinanced, substituted or replaced and
(y) in the case of clause (B), a fee equal to 1.00% of the aggregate principal
amount of the applicable Tranche B Term Loans outstanding immediately prior to
such amendment.  Such amounts shall be due and payable on the date of
effectiveness of such Repricing Transaction.  If as a result of a Repricing
Transaction on or prior to the first anniversary of the Closing Date any Tranche
B Term Lender is replaced as a result of its being a Non-Consenting Lender in
respect of such Repricing Transaction pursuant to Section 10.11(b), such Tranche
B Term Lender shall be entitled to the fee provided under this
Section 2.8(a)(ii).

 

(b)                                 Voluntary Prepayments of Revolving Loans and
Swing Loans.  The Borrower may prepay without premium or penalty (except as set
forth in Section 8.1 below) and in whole or in part any Borrowing of
(i) Revolving Loans that are Eurodollar Loans at any time upon at least three
(3) Business Days prior notice by the Borrower to the Administrative Agent,
(ii) Revolving Loans that are Base Rate Loans at any time upon at least one
(1) Business Day’s prior notice by the Borrower to the Administrative Agent (in
the case of each of clauses (i) and (ii), such notice must be in writing (or
telephone notice promptly confirmed by written notice) and received by the
Administrative Agent prior to 2:00 p.m. (New York time) on such date) or
(iii) Swing Loans at any time without prior notice, in each case, such
prepayment to be made by the payment of the principal amount to be prepaid and,
in the case of any Eurodollar Loans, accrued interest thereon to the date fixed
for prepayment plus any amounts due the Lenders under Section 8.1; provided,
however, that the Borrower may not partially repay a Borrowing (other than a
Borrowing of Swing Loans) (i) if such Borrowing is of Base Rate Loans, in a
principal amount less than $0.5 million, and (ii) if such Borrowing is of
Eurodollar Loans, in a principal amount less than $1.0 million, except, in each
case, in such lesser amount of the entire principal amount thereof then
outstanding.

 

(c)                                  Mandatory Prepayments.

 

(i)                                     If the Borrower or any Restricted
Subsidiary shall at any time or from time to time incur any Indebtedness (other
than with respect to any Indebtedness permitted to be incurred pursuant to
Section 6.14), then (x) the Borrower shall promptly notify the Administrative
Agent of such Indebtedness (including the amount of the estimated Net Cash
Proceeds to be received by the Borrower or such Restricted Subsidiary in respect
thereof) and (y) promptly upon receipt by the Borrower or the Restricted
Subsidiary of the Net Cash Proceeds from the incurrence of such Indebtedness,
the Borrower shall prepay the Obligations in an aggregate amount equal to
100.00% of the amount of all such Net Cash Proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.  The amount of each
such prepayment shall be applied to the outstanding Term Loans, pro rata, until
paid in full.

 

(ii)                                  If the Borrower or any Restricted
Subsidiary shall at any time or from time to time make a Disposition or shall
suffer an Event of Loss resulting in Net Cash Proceeds in excess of $5.0 million
in a single transaction or in a series of related transactions or $10.0 million

 

43

--------------------------------------------------------------------------------


 

in the aggregate for all such Dispositions or Events of Loss during such fiscal
year, then (x) the Borrower shall promptly notify the Administrative Agent of
such Disposition or Event of Loss (including the amount of the estimated Net
Cash Proceeds to be received by the Borrower or such Restricted Subsidiary in
respect thereof) and (y) promptly upon receipt by the Borrower or the Restricted
Subsidiary of the Net Cash Proceeds of such Disposition or such Event of Loss,
the Borrower shall prepay the Obligations in an aggregate amount equal to
100.00% of the amount of all such Net Cash Proceeds in excess of the amount
specified above; provided that, in the case of each Disposition and Event of
Loss, if the Borrower states in its notice of such event that the Borrower or
the applicable Restricted Subsidiary intends to invest or reinvest, as
applicable, within one (1) year of the applicable Disposition or receipt of Net
Cash Proceeds from an Event of Loss, the Net Cash Proceeds thereof (A) in fixed
or capital assets used or useful in the business of the Borrower or its
Restricted Subsidiaries or (B) to finance Permitted Acquisitions and investments
in third party companies or businesses permitted pursuant to Section 6.17, then
so long as no Event of Default then exists, the Borrower shall not be required
to make a mandatory prepayment under this Section in respect of such Net Cash
Proceeds to the extent such Net Cash Proceeds are actually invested or
reinvested within such one-year period, or the Borrower or a Restricted
Subsidiary has entered into a binding contract to so invest or reinvest such Net
Cash Proceeds during such one-year period and such Net Cash Proceeds are so
reinvested within 180 days after the expiration of such one-year period;
provided, however, that if any Net Cash Proceeds have not been so invested or
reinvested prior to the expiration of the applicable period, the Borrower shall
promptly prepay the Obligations in the amount of such Net Cash Proceeds in
excess of the amount specified above not so invested or reinvested.  The amount
of each such prepayment shall be applied to the outstanding Term Loans pro rata,
until paid in full.

 

(iii)                               The Borrower shall, on each date the
Revolving Credit Commitments are reduced pursuant to Section 2.10, prepay the
Revolving Loans and Swing Loans and, if necessary after such Revolving Loans and
Swing Loans have been repaid in full, replace or cause to be canceled (or
provide an L/C Backstop or make other arrangements reasonably satisfactory to
the L/C Issuer) outstanding Letters of Credit by the amount, if any, necessary
to reduce the sum of the aggregate principal amount of Revolving Loans, Swing
Loans and L/C Obligations then outstanding to the amount to which the Revolving
Credit Commitments have been so reduced.

 

(iv)                              Notwithstanding any provision under this
Section 2.8(c) to the contrary, (A) any amounts that would otherwise required to
be paid by the Borrowers pursuant to Section 2.8(c)(i) or (ii) above shall not
be required to be so prepaid to the extent any such Disposition is consummated
by a Foreign Subsidiary, such Net Cash Proceeds in respect of any Event of Loss
are received by a Foreign Subsidiary or such Indebtedness is incurred by a
Foreign Subsidiary, for so long as the applicable prepayment would be prohibited
under Applicable Laws and (B) if the Borrower and the Restricted Subsidiaries
determine in good faith that the upstreaming or transferring as a dividend of
any amounts required to mandatorily prepay the Loans pursuant to
Section 2.8(c)(i) or (ii) above would result in an additional current tax
liability (such amount, a “Restricted Amount”), as reasonably determined by the
Borrower, the amount the Borrower shall be required to mandatorily prepay
pursuant to Section 2.8(c)(i) or (ii), as applicable, shall be reduced by the
Restricted Amount until such time as it may upstream or transfer such Restricted
Amount without incurring such additional current tax liability.

 

(v)                                 Notwithstanding the foregoing, each Tranche
A Term Lender and Tranche B Term Lender shall have the right to reject its
Tranche A Term Loan Percentage or Tranche B Term Loan Percentage, as applicable,
of any mandatory prepayment of the Tranche A Term Loans and Tranche B Term Loans
pursuant to Section 2.8(c)(i) and (ii) above (each such

 

44

--------------------------------------------------------------------------------


 

Lender, a “Rejecting Lender”), in which case the amounts so rejected may be
retained by the Borrower.

 

(vi)                              Unless the Borrower otherwise directs,
prepayments of Revolving Loans under this Section 2.8(c) shall be applied first
to Borrowings of Base Rate Loans until payment in full thereof with any balance
applied to Borrowings of Eurodollar Loans in the order in which their Interest
Periods expire.  Each prepayment of Loans under this Section 2.8(c) shall be
made by the payment of the principal amount to be prepaid and, in the case of
any Term Loans, Swing Loans or Eurodollar Loans, accrued interest thereon to the
date of prepayment together with any amounts due the Lenders under Section 8.1. 
Mandatory prepayments of the Term Loans shall be applied to the installments
thereof in the direct order of maturity other than with respect to that portion
of any installment held by a Rejecting Lender.  Each prefunding of
L/C Obligations that the Borrower chooses to make to the Administrative Agent as
a result of the application of Section 2.8(c)(iii) above by the deposit of cash
or Cash Equivalents with the Administrative Agent shall be made in accordance
with Section 7.4.

 

(d)                                 Defaulting Lenders.  Until such time as the
Default Excess (as defined below) with respect to any Defaulting Lender has been
reduced to zero, (i) any voluntary prepayment of the Revolving Loans pursuant to
Section 2.8(b) shall, if the Borrower so directs at the time of making such
voluntary prepayment, be applied to the Revolving Loans of other Lenders as if
such Defaulting Lender had no loans outstanding and the Revolving Credit
Commitments of such Defaulting Lender were zero and (ii) any mandatory
prepayment of the Loans pursuant to Section 2.8(c) shall, if the Borrower so
directs at the time of making such mandatory prepayment, be applied to the Loans
of other Lenders (but not to the Loans of such Defaulting Lender) as if such
Defaulting Lender has funded all defaulted Loans of such Defaulting Lender, it
being understood and agreed that the Borrower shall be entitled to retain any
portion of any mandatory prepayment of the Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (d).  “Default Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Percentage of the aggregate
outstanding principal amount of the applicable Loans of all the applicable
Lenders (calculated as if all Defaulting Lenders (including such Defaulting
Lender) had funded all of their respective defaulted Loans) over the aggregate
outstanding principal amount of the applicable Loans of such Defaulting Lender.

 

(e)                                  The Administrative Agent will promptly
advise each Lender of any notice of prepayment it receives from the Borrower,
and in the case of any partial prepayment under Section 2.8(a) hereof, such
prepayment shall be applied to the remaining amortization payments on the Term
Loans in the manner specified by the Borrower or, if not so specified on or
prior to the date of such optional prepayment, in the direct order of maturity.

 

Section 2.9                                    Place and Application of
Payments.  All payments of principal of and interest on the Loans and the
Reimbursement Obligations, and of all other Obligations payable by the Borrower
under this Agreement and the other Loan Documents, shall be made by the Borrower
to the Administrative Agent by no later than 2:00 p.m. on the due date thereof
at the office of the Administrative Agent in New York, New York (or such other
location as the Administrative Agent may designate to the Borrower in writing)
for the benefit of the Lender or Lenders entitled thereto.  Any payments
received after such time shall be deemed to have been received by the
Administrative Agent on the next Business Day.  All such payments shall be made
in Dollars, in immediately available funds at the place of payment, in each case
without set-off or counterclaim, except as provided in Section 10.1.  The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans and on Reimbursement
Obligations in which the Lenders have purchased Participating Interests ratably
to the Lenders and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement.

 

45

--------------------------------------------------------------------------------


 

Anything contained herein to the contrary notwithstanding, (x) pursuant to the
exercise of remedies under Sections 7.2 and 7.3 hereof or (y) after written
instruction by the Required Lenders after the occurrence and during the
continuation of an Event of Default, all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders, shall be remitted
to the Administrative Agent and distributed as follows:

 

(a)                                 first, to the payment of any outstanding
costs and expenses incurred by the Administrative Agent, and any security
trustee therefor, in monitoring, verifying, protecting, preserving or enforcing
the Liens on the Collateral, in protecting, preserving or enforcing rights under
the Loan Documents, and in any event all costs and expenses of a character which
the Borrower has agreed to pay the Administrative Agent under Section 10.13
hereof (such funds to be retained by the Administrative Agent for its own
account unless it has previously been reimbursed for such costs and expenses by
the Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to the Administrative Agent);

 

(b)                                 second, to the payment of principal and
interest on the Swing Loans until paid in full;

 

(c)                                  third, to the payment of any outstanding
interest and fees due under the Loan Documents to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof;

 

(d)                                 fourth, to the payment of principal on the
Term Loans, Revolving Loans, unpaid Reimbursement Obligations, together with
amounts to be held by the Administrative Agent as collateral security for any
outstanding L/C Obligations pursuant to Section 7.4 hereof (until the
Administrative Agent is holding an amount of cash equal to the then outstanding
amount of all Letters of Credit, to the extent the same have not been replaced
or cancelled or otherwise provided for to the reasonable satisfaction of the L/C
Issuer), and Hedging Liability, the aggregate amount paid to, or held as
collateral security for, the Lenders and, in the case of Hedging Liability,
their Affiliates, to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

 

(e)                                  fifth, to the payment of all other unpaid
Obligations and all other indebtedness, obligations, and liabilities of the
Borrower and its Subsidiaries secured by the Collateral Documents (including,
without limitation, Funds Transfer Liability, Deposit Account Liability and Data
Processing Obligations) to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof; and

 

(f)                                   sixth, to the Borrower or whoever else may
be lawfully entitled thereto.

 

Section 2.10                             Commitment Terminations.  The Tranche A
Term Loan Commitments and the Tranche B Term Loan Commitments shall
automatically terminate upon the making of the Tranche A Term Loans and the
Tranche B Term Loans on the Closing Date.  The Borrower shall have the right at
any time and from time to time, upon three (3) Business Days prior written
notice to the Administrative Agent, to terminate the Revolving Credit
Commitments in whole or in part, any partial termination to be (i) in an amount
not less than $1.0 million or any greater amount that is an integral multiple of
$0.1 million and (ii) allocated ratably among the Lenders in proportion to their
respective Revolver Percentages, provided that the Revolving Credit Commitments
may not be reduced to an amount less than the sum of the aggregate principal
amount of Revolving Loans, Swing Loans and of L/C Obligations then

 

46

--------------------------------------------------------------------------------


 

outstanding.  Any termination of the Revolving Credit Commitments below the
L/C Sublimit then in effect shall reduce the L/C Sublimit by a like amount.  Any
termination of the Revolving Credit Commitments below the Swing Line Sublimit
then in effect shall reduce the Swing Line Sublimit by a like amount.  The
Administrative Agent shall give prompt notice to each Lender of any such
termination of the Revolving Credit Commitments.  Any termination of the
Revolving Credit Commitments pursuant to this Section 2.10 may not be
reinstated.

 

Section 2.11                             Swing Loans.

 

(a)                                 Generally.  Subject to the terms and
conditions hereof, as part of the Revolving Facility, the Swing Line Lender
agrees to make loans in Dollars to the Borrower under the Swing Line
(individually a “Swing Loan” and collectively the “Swing Loans”) which shall not
in the aggregate at any time outstanding exceed the Swing Line Sublimit;
provided, however, that the sum of the Revolving Loans, Swing Loans and
L/C Obligations at any time outstanding shall not exceed the sum of all
Revolving Credit Commitments in effect at such time.  The Swing Loans may be
availed of by the Borrower from time to time and borrowings thereunder may be
repaid and used again during the period ending on the Revolving Credit
Termination Date and each Swing Loan not sooner repaid shall mature and be due
and payable by the Borrower on such date.  Each Swing Loan shall be in a minimum
amount of $0.25 million or such greater amount which is an integral multiple of
$0.1 million.

 

(b)                                 Interest on Swing Loans.  Each Swing Loan
shall bear interest until repaid (whether by acceleration or otherwise) at a
rate per annum equal to the sum of the Base Rate plus the Applicable Margin
(computed on the basis of a year of 365 or 366 days, as the case may be, for the
actual number of days elapsed).  Interest on each Swing Loan shall be due and
payable in arrears on the last Business Day of each of March, June,
September and December and on the Revolving Credit Termination Date.

 

(c)                                  Requests for Swing Loans.  The Borrower
shall give the Swing Line Lender prior notice (which may be written or oral), no
later than 12:00 p.m. on the date upon which the Borrower requests that any
Swing Loan be made or such later time as may be acceptable to the Swing Line
Lender, in its reasonable discretion, of the amount and date of such Swing Loan,
and the Interest Period requested therefor.  Subject to the terms and conditions
hereof, the proceeds of such Swing Loan shall be made available to the Borrower
by wire transfer to an account designated by the Borrower.

 

(d)                                 Refunding of Swing Loans.  In its sole and
absolute discretion, the Swing Line Lender may at any time, on behalf of the
Borrower (which the Borrower hereby irrevocably authorizes the Swing Line Lender
to act on its behalf for such purpose) and with notice to the Borrower, request
each Lender to make a Revolving Loan in the form of a Base Rate Loan in an
amount equal to such Lender’s Revolver Percentage of the amount of the Swing
Loans outstanding on the date such notice is given.  Unless an Event of Default
described in Section 7.1(j) or 7.1(k) exists with respect to the Borrower,
regardless of the existence of any other Event of Default, each Lender shall
make the proceeds of its requested Revolving Loan available to the Swing Line
Lender, in immediately available funds, at the Swing Line Lender’s principal
office in New York, New York, before 1:00 p.m. on the Business Day following the
day such notice is given.  The proceeds of such Borrowing of Revolving Loans
shall be immediately applied to repay the outstanding Swing Loans.

 

(e)                                  Participations.  If any Lender refuses or
otherwise fails to make a Revolving Loan when requested by the Swing Line Lender
pursuant to Section 2.11(d) above (because an Event of Default described in
Section 7.1(j) or (k) exists with respect to the Borrower or otherwise), such
Lender will, by the time and in the manner such Revolving Loan was to have been
funded to the Swing Line Lender, purchase from the Swing Line Lender an
undivided participating interest in the outstanding Swing Loans in an amount
equal to its Revolver Percentage of the aggregate principal amount of Swing
Loans that

 

47

--------------------------------------------------------------------------------


 

were to have been repaid with such Revolving Loans; provided that the foregoing
purchases shall be deemed made hereunder without any further action by such
Lender or the Swing Line Lender.  Each Lender that so purchases a participation
in a Swing Loan shall thereafter be entitled to receive its Revolver Percentage
of each payment of principal received on the Swing Loan and of interest received
thereon accruing from the date such Lender funded to the Swing Line Lender its
participation in such Loan.  The several obligations of the Lenders under this
Section shall be absolute, irrevocable and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Lender may have or have had against the
Borrower, any other Lender or any other Person whatever.  Without limiting the
generality of the foregoing, such obligations shall not be affected by any
Default or Event of Default or by any reduction or termination of the Revolving
Credit Commitments of any Lender, and each payment made by a Lender under this
Section shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(f)                                   Provisions Related to Extended Revolving
Credit Commitments.  If the maturity date shall have occurred in respect of any
tranche of Revolving Credit Commitments at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date, then on the earliest occurring maturity date all then outstanding
Swing Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swing Loans as a result of the
occurrence of such maturity date); provided that if on the occurrence of such
earliest maturity date (after giving effect to any repayments of Revolving Loans
and any reallocation of Participating Interests as contemplated in
Section 2.3(k)), there shall exist sufficient unutilized Extended Revolving
Credit Commitments so that the respective outstanding Swing Loans could be
incurred pursuant to the Extended Revolving Credit Commitments which will remain
in effect after the occurrence of such maturity date, then there shall be an
automatic adjustment on such date of the participations in such Swing Loans and
the same shall be deemed to have been incurred solely pursuant to the relevant
Extended Revolving Credit Commitments, and such Swing Loans shall not be so
required to be repaid in full on such earliest maturity date.

 

Section 2.12                             Evidence of Indebtedness. 
(a)                              Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(b)                                 The Administrative Agent shall also maintain
accounts in which it will record (i) the amount of each Loan made hereunder,
with respect to Revolving Loans, the type thereof and, with respect to
Eurodollar Loans and Swing Loans, the Interest Period with respect thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.

 

(c)                                  The entries maintained in the accounts
maintained pursuant to clauses (a) and (b) above shall be prima facie evidence
of the existence and amounts of the Obligations therein recorded; provided,
however, that the failure of the Administrative Agent or any Lender to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Obligations in accordance with their terms.

 

(d)                                 Any Lender may request that its Loans be
evidenced by a promissory note or notes in the forms of Exhibit D-1 (in the case
of its Tranche A Term Loan and referred to herein as a “Tranche A Term Note”),
D-2 (in the case of its Tranche B Term Loan and referred to herein as a “Tranche
B Term Note”), D-3 (in the case of its Revolving Loans and referred to herein as
a “Revolving Note”), D-4 (in the case of its Swing Loans and referred to herein
as a “Swing Note”), as applicable (the Tranche A Term Notes, Tranche B Term
Notes, Revolving Notes and Swing Note being hereinafter referred to collectively

 

48

--------------------------------------------------------------------------------


 

as the “Notes” and individually as a “Note”).  In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to such Lender in the
amount of such Lender’s Percentage of the Tranche A Term Loan, Tranche B Term
Loan, Revolving Credit Commitment, or Swing Line Sublimit, as applicable. 
Thereafter, the Loans evidenced by such Note or Notes and interest thereon shall
at all times (including after any assignment pursuant to Section 10.10) be
represented by one (1) or more Notes payable to the payee named therein or any
assignee pursuant to Section 10.10, except to the extent that any such Lender or
assignee subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in subsections (a) and
(b) above.

 

Section 2.13                             Fees.

 

(a)                                 Revolving Credit Commitment Fee.  The
Borrower shall pay to the Administrative Agent for the ratable account of the
Lenders according to their Revolver Percentages a commitment fee at a rate per
annum equal to the Applicable Margin (computed on the basis of a year of
360 days and the actual number of days elapsed) on the average daily Unused
Revolving Credit Commitments (the “Commitment Fee”); provided, however, that no
Commitment Fee shall accrue to the Unused Revolving Credit Commitment of a
Defaulting Lender, or be payable for the benefit of such Lender, so long as such
Lender shall be a Defaulting Lender.  Such Commitment Fee shall be payable
quarterly in arrears on the last day of each March, June, September, and
December in each year (commencing on the first such date occurring after the
date hereof) and on the Revolving Credit Termination Date, unless the Revolving
Credit Commitments are terminated in whole on an earlier date, in which event
the Commitment Fee for the period to the date of such termination in whole shall
be paid on the date of such termination.

 

(b)                                 Letter of Credit Fees.  Quarterly in
arrears, on the last day of each March, June, September, and December,
commencing on the first such date occurring after the date hereof, and on the
Revolving Credit Termination Date, the Borrower shall pay to the L/C Issuer for
its own account a fronting fee equal to 0.125% of the face amount of (or of the
increase in the face amount of) each outstanding Letter of Credit.  Quarterly in
arrears, on the last day of each March, June, September, and December,
commencing on the first such date occurring after the date hereof, and on the
Revolving Credit Termination Date, the Borrower shall pay to the Administrative
Agent, for the ratable benefit of the Lenders according to their Revolver
Percentages, a letter of credit fee at a rate per annum equal to the Applicable
Margin then in effect with respect to Eurodollar Loans under the Revolving
Facility (computed on the basis of a year of 360 days and the actual number of
days elapsed) during each day of such quarter applied to the daily average face
amount of Letters of Credit outstanding during such quarter; provided that while
any Event of Default under Section 7.1(a) with respect to the late payment of
principal or interest or Section 7.1(j) or Section 7.1(k) exists or after
acceleration, such rate with respect to overdue fees shall increase by 2.00%
over the rate otherwise payable and such fee shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders;
provided further that no letter of credit fee shall accrue to the Revolver
Percentage of a Defaulting Lender, or be payable for the benefit of such Lender,
so long as such Lender shall be a Defaulting Lender.  In addition, the Borrower
shall pay to the L/C Issuer for its own account the L/C Issuer’s standard
drawing, negotiation, amendment, transfer and other administrative fees for each
Letter of Credit.  Such standard fees referred to in the preceding sentence may
be established by the L/C Issuer from time to time.

 

Section 2.14                             Incremental Credit Extensions.

 

(a)                                 At any time and from time to time after the
Closing Date, subject to the terms and conditions set forth herein, the Borrower
may, by notice to the Administrative Agent (whereupon the Administrative Agent
shall promptly make such notice available to each of the Lenders), pursuant to
an Incremental Amendment (“Incremental Amendment”) request to effect (i) one
(1) or more additional tranches of term loans hereunder or increases in the
aggregate amount of the Tranche A Term Loans

 

49

--------------------------------------------------------------------------------


 

and/or Tranche B Term Loans, as applicable (each such increase, a “Term
Commitment Increase”) from one (1) or more Additional Term Lenders or (ii) up to
two (2) additional revolving credit facilities (each such additional facility,
an “Incremental Revolving Credit Facility”) or increases in the aggregate amount
of the Revolving Credit Commitments (each such increase, a “Revolving Credit
Commitment Increase” and together with any Term Commitment Increase, any
Incremental Term Loan and any Incremental Revolving Credit Facility, a
“Commitment Increase”) from Additional Revolving Lenders; provided that, at the
time of each such request and upon the effectiveness of each Incremental
Amendment, (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (B) each of the representations and
warranties set forth herein and in the other Loan Documents shall be true and
correct in all material respects (or all respects to the extent otherwise
qualified by a materiality threshold) as of such date, except to the extent the
same expressly relate to an earlier date, (C) the Borrower shall be in
compliance on a Pro Forma Basis with the covenants contained in Section 6.22
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available (and assuming full
utilization of the Revolving Credit Commitment), (D) each Incremental Tranche A
Term Facility shall have a final maturity date no earlier than the Tranche A
Termination Date and each Incremental Tranche B Term Facility shall have a final
maturity date no earlier than the Tranche B Termination Date, (E) the Weighted
Average Life to Maturity of the Incremental Tranche A Term Loans shall not be
shorter than the Weighted Average Life to Maturity of the Tranche A Term Loans
and the Weighted Average Life to Maturity of the Incremental Tranche B Term
Loans shall not be shorter than the Weighted Average Life to Maturity of the
Tranche B Term Loans, (F) until the date that is twenty-four (24) months after
the Closing Date, if the applicable yield in respect of any Incremental Term
Loans or Incremental Revolving Loans that are pari passu in right of payment and
secured equally and ratably with the Revolving Credit Facility in effect on the
Closing Date and the Term Loans made on the Closing Date exceeds the applicable
yield for the existing Tranche A Term Loans or Tranche B Term Loans or the
existing Revolving Facility, as the case may be, by more than 0.50%, the
Applicable Margin for the applicable existing Tranche A Term Loans, Tranche B
Term Loans or Revolving Loans, as the case may be, shall be increased so that
the applicable yield in respect of such Incremental Term Loans or Incremental
Revolving Loans, as the case may be, is no higher than the applicable yield for
the existing Tranche A Term Loans, Tranche B Term Loans or Revolving Loans, as
the case may be, plus 0.50%; provided that in determining the yield applicable
to the existing Tranche A Term Facility, Tranche B Term Facility or existing
Revolving Facility, as applicable, and the applicable Incremental Facility,
(1) original issue discount (“OID”) or upfront fees or other payments or any
duration, ticking or similar fee (which shall be deemed to constitute like
amounts of OID) payable by the Borrower to the Tranche A Term Lenders, Tranche B
Term Lenders or Revolving Lenders, as applicable, or the applicable Additional
Lenders in the primary syndication thereof shall be included (with OID being
equated to interest based on an assumed four-year life to maturity or, if less,
the remaining life to maturity of the applicable Incremental Facility),
(2) customary arrangement or commitment fees payable to the Joint Lead Arrangers
(or its affiliates in connection with the existing Tranche A Term Facility,
Tranche B Term Facility or existing Revolving Facility, as applicable, or to one
(1) or more arrangers (or their affiliates) of the applicable Incremental
Facility shall be excluded and (3) if the Eurodollar rate in respect of such
Incremental Facility includes a floor greater than any floor applicable to the
analogous existing Facility under the definition of “Adjusted LIBOR,” such
increased amount shall be equated to interest margin for purposes of determining
any increase to the applicable yield under the analogous Facility, (G) the
Incremental Revolving Loans will mature no earlier than, and will require no
scheduled amortization or mandatory commitment reduction prior to, the Revolving
Credit Termination Date and all other terms of any such Incremental Facility
(except as set forth in the foregoing clauses) shall be substantially identical
to the Revolving Facility or otherwise reasonably acceptable to the
Administrative Agent, (H) to the extent the terms of any Incremental Term Loans
are different from the terms applicable to the Tranche A Term Facility or the
Tranche B Term Facility (except to the extent permitted by the foregoing
clauses), as applicable, such terms shall be reasonably satisfactory to the
Administrative Agent, (I) all Incremental Facilities shall rank pari passu or
junior in right of payment and right of security in respect of the

 

50

--------------------------------------------------------------------------------


 

Collateral with the Term Loans and the Revolving Loans or may be unsecured;
provided that to the extent any such Incremental Facilities are subordinated in
right of payment or right of security, they shall be subject to intercreditor
arrangements reasonably satisfactory to the Administrative Agent, (J) the
Borrower shall have delivered to the Administrative Agent a certificate of a
financial officer certifying to the effect set forth in subclauses (A), (C), and
(E) above, together with reasonably detailed calculations demonstrating
compliance with subclause (C) above (which calculations shall, if made as of the
last day of any fiscal quarter of the Borrower for which the Borrower has not
delivered to the Administrative Agent the financial statements and Compliance
Certificate required to be delivered by Section 6.1(e), be accompanied by a
reasonably detailed calculation of Consolidated EBITDA and Interest Expense for
the relevant period), and (K) all fees or other payments owing pursuant to
Section 10.13 in respect of such Commitment Increase to the Administrative Agent
and the Lenders shall have been paid.  Notwithstanding anything to contrary
herein, the aggregate principal amount of all Commitment Increases shall not
exceed (i) $350.0 million, plus (ii) an unlimited amount so long as in the case
of this clause (ii) after giving effect to such Commitment Increase, the First
Lien Leverage Ratio does not exceed 2.85 to 1.00 (calculated on a Pro Forma
Basis and assuming all of such Commitment Increase is secured on a first lien
basis, whether or not so secured and, in the case of a Revolving Credit
Commitment Increase or an Incremental Revolving Credit Facility, a full drawing
of such Revolving Credit Commitment Increase or Incremental Revolving Credit
Facility), plus (iii) in the case of a Revolving Credit Commitment Increase or
an Incremental Revolving Credit Facility that serves to effectively extend the
maturity of the Revolving Facility, an amount equal to the reduction in the
Revolving Facility to be replaced by a Revolving Credit Commitment Increase or
Incremental Revolving Credit Facility (the total aggregate amount described
under clauses (i) through (iii) hereof, the “Incremental Cap”).  Each Commitment
Increase shall be in a minimum principal amount of $50.0 million and integral
multiples of $1.0 million in excess thereof; provided that such amount may be
less than $50.0 million if such amount represents all the remaining availability
under the aggregate principal amount of Commitment Increases set forth above.

 

(b)                                 Each notice from the Borrower pursuant to
this Section shall set forth the requested amount of the relevant Commitment
Increase.

 

Section 2.15                             Extensions of Term Loans and Revolving
Credit Commitments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one (1) or more offers (each, an “Extension Offer”)
made from time to time by the Borrower to all Lenders holding Tranche A Term
Loans with a like maturity date, Tranche B Term Loans with a like maturity date
or Revolving Credit Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Term Loans and/or Revolving Credit
Commitments and otherwise modify the terms of such Term Loans and/or Revolving
Credit Commitments pursuant to the terms of the relevant Extension Offer
(including by increasing the interest rate or fees payable in respect of such
Term Loans and/or Revolving Credit Commitments (and related outstandings) and/or
modifying the amortization schedule in respect of such Lender’s Term Loans)
(each, an “Extension”, and each group of Term Loans or Revolving Credit
Commitments, as applicable, in each case as so extended, as well as the original
Term Loans and the original Revolving Credit Commitments (in each case not so
extended), being a “tranche”; any Extended Tranche A Term Loans shall constitute
a separate tranche of Tranche A Term Loans from the tranche of Tranche A Term
Loans from which they were converted, any Extended Tranche B Term Loans shall
constitute a separate tranche of Tranche B Term Loans from the tranche of
Tranche B Term Loans from which they were converted and any Extended Revolving

 

51

--------------------------------------------------------------------------------


 

Credit Commitments shall constitute a separate tranche of Revolving Facility
Commitments from the tranche of Revolving Facility Commitments from which they
were converted), so long as the following terms are satisfied:

 

(i)            no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders;

 

(ii)           except as to interest rates, fees and final maturity (which shall
be determined by the Borrower and set forth in the relevant Extension Offer),
the Revolving Credit Commitment of any Lender that agrees to an extension with
respect to such Revolving Credit Commitment extended pursuant to an Extension
(an “Extended Revolving Credit Commitment”; and the Loans thereunder, “Extended
Revolving Loans”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with the same terms (or
terms not less favorable to existing Lenders) as the original Revolving Credit
Commitments (and related outstandings); provided that (x) subject to the
provisions of Section 2.11(f) and Section 2.3(k) to the extent dealing with
Swing Loans and Letters of Credit which mature or expire after a maturity date
when there exist Extended Revolving Credit Commitments with a longer maturity
date, all Swing Loans and Letters of Credit shall be participated in on a pro
rata basis by all Lenders with Extended Revolving Credit Commitments in
accordance with their Revolver Percentages (and except as provided in
Section 2.11(f) and Section 2.3(k), without giving effect to changes thereto on
an earlier maturity date with respect to Swing Loans and Letters of Credit
theretofore incurred or issued), (y) all borrowings and repayments (except for
(A) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings), (B) repayments required upon the
maturity date of the non-extending Revolving Credit Commitments and
(C) repayments made in connection with a permanent repayment and reduction or
termination of commitments) of Extended Revolving Loans after the applicable
Extension date shall be made on a pro rata basis with all other Revolving Credit
Commitments and (z) at no time shall there be Revolving Credit Commitments
hereunder (including Extended Revolving Credit Commitments, any commitments with
respect to any Incremental Revolving Credit Facility and any original Revolving
Credit Commitments) that have more than three (3) different maturity dates;

 

(iii)          except as to interest rates, fees, amortization, final maturity
date, premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v), (vi), (vii) and
(viii), be determined by the Borrower and set forth in the relevant Extension
Offer), the Tranche A Term Loans or Tranche B Term Loans, as applicable, of any
Lender that agrees to an extension with respect to such Term Loans extended
pursuant to any Extension (any such extended Tranche A Term Loans, “Extended
Tranche A Term Loans” and any such extended Tranche B Term Loans, “Extended
Tranche B Term Loans” and collectively, the “Extended Term Loans”) shall have
the same terms as the tranche of Tranche A Term Loans or Tranche B Term Loans,
as applicable, subject to such Extension Offer until the maturity of such Term
Loans;

 

(iv)          the final maturity date of any Extended Tranche A Term Loans shall
be no earlier than the Tranche A Termination Date;

 

(v)           the final maturity date of any Extended Tranche B Term Loans shall
be no earlier than the Tranche B Termination Date;

 

52

--------------------------------------------------------------------------------


 

(vi)          the Weighted Average Life to Maturity of any Extended Tranche A
Term Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of the Tranche A Term Loans extended thereby;

 

(vii)         the Weighted Average Life to Maturity of any Extended Tranche B
Term Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of the Tranche B Term Loans extended thereby;

 

(viii)        any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments in respect of the applicable
Facility, in each case as specified in the respective Extension Offer;

 

(ix)          if the aggregate principal amount of Tranche A Term Loans
(calculated on the face amount thereof), Tranche B Term Loans (calculated on the
face amount thereof) or Revolving Credit Commitments, as the case may be, in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Tranche A Term Loans, Tranche B
Term Loans or Revolving Credit Commitments, as the case may be, offered to be
extended by the Borrower pursuant to such Extension Offer, then the Tranche A
Term Loans, Tranche B Term Loans or Revolving Loans, as the case may be, of such
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer;

 

(x)           the Extensions shall be in a minimum amount of $50.0 million;

 

(xi)          any applicable Minimum Extension Condition shall be satisfied or
waived by the Borrower; and

 

(xii)         all documentation in respect of such Extension shall be consistent
with the foregoing.

 

(b)           With respect to all Extensions consummated by the Borrower
pursuant to this Section 2.15, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments or commitment reductions for
purposes of Sections 2.8, 2.9, 2.10 or 2.12, (ii) the amortization schedules (in
so far as such schedule affects payments due to Lenders participating in the
relevant Facility) set forth in Section 2.7 shall be adjusted to give effect to
the Extension of the relevant Facility and (iii) expect as set forth in clause
(a)(x) above, no Extension Offer is required to be in any minimum amount or any
minimum increment; provided that the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and which may be waived by the Borrower
) of Tranche A Term Loans, Tranche B Term Loans or Revolving Credit Commitments
(as applicable) of any or all applicable tranches to be tendered.  The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.15 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
and/or Extended Revolving Credit Commitments on such terms as may be set forth
in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including Sections 2.8, 2.9, 2.10 or 2.12) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section.

 

53

--------------------------------------------------------------------------------


 

(c)           No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than (A) the consent of each Lender
agreeing to such Extension with respect to one  (1) or more of its Tranche A
Term Loans, Tranche B Term Loans and/or Revolving Credit Commitments (or a
portion thereof) and (B) with respect to any Extension of the Revolving Credit
Commitments (or a portion thereof), the consent of the L/C Issuer and the Swing
Line Lender, which consent shall not be unreasonably withheld or delayed.  All
Extended Tranche A Term Loans, Extended Tranche B Term Loans and Extended
Revolving Credit Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral and guaranteed on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents.  The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of
Revolving Credit Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.15.  In addition, if so provided in such amendment and with the
consent of the L/C Issuer, participants in Letters of Credit expiring on or
after the latest maturity date (but in no event later than the date that is five
(5) Business Days prior to the Final Revolving Termination Date) in respect of
the Revolving Credit Commitments shall be re-allocated from Lenders holding
non-extended Revolving Credit Commitments to Lenders holding Extended Revolving
Credit Commitments in accordance with the terms of such amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding Revolving Credit Commitments, be deemed to be
participation interests in respect of such Revolving Credit Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.  Without limiting
the foregoing, in connection with any Extensions the respective Loan Parties
shall (at their expense) amend (and the Administrative Agent is hereby directed
to amend) any mortgage entered into in accordance with Section 4.2 that has a
maturity date prior to the later of the Final Maturity Date and the Final
Revolving Termination Date so that such maturity date is extended to the later
of the Final Maturity Date and the Final Revolving Termination Date (or such
later date as may be advised by local counsel to the Administrative Agent).

 

(d)           In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.15.

 

ARTICLE 3.         Conditions Precedent.

 

Section 3.1            All Credit Extensions.  At the time of each Credit
Extension (other than the initial Credit Extension on the Closing Date) under
the Revolving Facility hereunder:

 

(a)           each of the representations and warranties set forth herein and in
the other Loan Documents shall be and remain true and correct in all material
respects (or in all respects, if qualified by a materiality threshold) as of
said time, except to the extent the same expressly relate to an earlier date;

 

54

--------------------------------------------------------------------------------


 

(b)           no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Extension;

 

(c)           after giving effect to any requested extension of credit, the
aggregate principal amount of all Revolving Loans, Swing Loans and L/C
Obligations under this Agreement shall not exceed the aggregate Revolving Credit
Commitments;

 

(d)           in the case of a Borrowing, the Administrative Agent shall have
received the notice required by Section 2.5 hereof, in the case of the issuance
of any Letter of Credit the L/C Issuer shall have received a duly completed
Application, and, in the case of an extension or increase in the amount of a
Letter of Credit, a written request therefor in a form reasonably acceptable to
the L/C Issuer; and

 

(e)           such Credit Extension shall not violate any Applicable Law with
respect to the Administrative Agent or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect; provided that any such Applicable Law shall not
entitle any Lender that is not affected thereby to not honor its obligation
hereunder to advance, continue or convert any Loan or, in the case of the L/C
Issuer, to extend the expiration date of or increase the amount of any Letter of
Credit hereunder.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date of such Credit Extension as to the facts specified in
subsections (a) through (d), both inclusive, of this Section.

 

Section 3.2            Initial Credit Extension. The obligations of the L/C
Issuer and each Lender to make their respective initial Credit Extensions
hereunder are subject solely to the satisfaction or waiver of the following
conditions precedent:

 

(a)           subject in all respects to the final clause of this Section 3.2,
the Administrative Agent shall have received each of the following, each of
which shall be originals or facsimiles (or delivered by other electronic
transmission, including .pdf) unless otherwise specified:

 

(i)            a counterpart of this Agreement signed on behalf of the Borrower;

 

(ii)           copies of the certificate of formation, certificate of
organization, operating agreement, articles of incorporation and bylaws, as
applicable (or comparable organizational documents) of each Loan Party and any
amendments thereto, certified in each instance by its Secretary, Assistant
Secretary or Chief Financial Officer and, with respect to organizational
documents filed with a Governmental Authority, by the applicable Governmental
Authority;

 

(iii)          copies of resolutions of the board of directors (or similar
governing body) of each Loan Party approving and authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, together
with specimen signatures of the persons authorized to execute such documents on
each Loan Party’s behalf, all certified as of the Closing Date in each instance
by its Secretary, Assistant Secretary or Chief Financial Officer as being in
full force and effect without modification or amendment;

 

55

--------------------------------------------------------------------------------


 

(iv)          copies of the certificates of good standing (if available) for
each Loan Party from the office of the secretary of state or other appropriate
governmental department or agency of the state of its formation, incorporation
or organization, as applicable;

 

(v)           a list of the Borrower’s Authorized Representatives;

 

(vi)          (A) a favorable written opinion (addressed to the Administrative
Agent and the Lenders) of Weil, Gotshal & Manges LLP, special counsel to the
Loan Parties and (B) a favorable written opinion (addressed to the
Administrative Agent and the Lenders) of Baird Holm LLP, local counsel to
National Processing Company in the state of Nebraska in each case in form and
substance reasonably satisfactory to the Administrative Agent;

 

(vii)         an executed Solvency Certificate signed on behalf of the Borrower,
dated the date hereof;

 

(viii)        the Guaranty, duly executed by the Loan Parties;

 

(ix)          the Security Agreement, duly executed by each Loan Party, together
with:

 

(A)          the certificates representing the shares of Equity Interests
required to be pledged by any Loan Party pursuant to the Security Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof,

 

(B)          each promissory note (if any) required to be pledged to the
Collateral Agent by any Loan Party pursuant to the Security Agreement, endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof; and

 

(C)          proper financing statements in form appropriate for filing under
the UCC of all jurisdictions that the Administrative Agent may deem reasonably
necessary in order to perfect the Liens created under the Security Agreement,
covering the Collateral of the Loan Parties;

 

(x)           the Intellectual Property Security Agreements, duly executed by
each Loan Party party thereto;

 

(xi)          evidence of the existence of insurance required to be maintained
by the Borrower and its Restricted Subsidiaries pursuant to Section 6.3(a),
together with certificates of insurance and endorsements naming the
Administrative Agent, on behalf of the Lenders, as an additional insured or loss
payee, as the case may be, under all such insurance policies maintained with
respect to the assets and properties of the Loan Parties that constitute
Collateral; and

 

(xii)         the results of a recent Lien search with respect to each Loan
Party, and such search shall reveal no Liens on any of the assets of the Loan
Parties except for Liens permitted by Section 6.15 or discharged on or prior to
the Closing Date pursuant to documentation satisfactory to the Administrative
Agent.

 

(b)           the representations and warranties of the Borrower set forth in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date (except for any

 

56

--------------------------------------------------------------------------------


 

such representations and warranties expressly relating to an earlier date, which
representations and warranties shall be true and correct in all material
respects as of such earlier date);

 

(c)           no Default or Event Default shall have occurred and be continuing
or shall result therefrom;

 

(d)           the initial public offering of Vantiv’s Equity Interests shall
have been consummated and the net cash proceeds thereof shall be no less than
$400.0 million and the Lead Arrangers shall have received a copy of the
effective Form S-1 registration statement;

 

(e)           the Borrower shall have repaid, or substantially concurrently with
the making of the Borrowings hereunder on the Closing Date shall repay, all
amounts outstanding under the Existing Credit Agreement, all commitments
thereunder shall have been, or substantially concurrently with the making of the
Borrowings hereunder on the Closing Date shall be, terminated and all guarantees
thereof and security therefor discharged and released;

 

(f)            the Administrative Agent shall have received all documentation
and other information about the Loan Parties as shall have been reasonably
requested in writing at least five (5) Business Days prior to the Closing Date
by the Administrative Agent that the Administrative Agent shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act;

 

(g)           the Administrative Agent shall have received (a) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower for the three (3) most recently completed
fiscal years of the Borrower, in each case, ended at least 90 days before the
Closing Date (together, the “Audited Financial Statements”), (b) unaudited
consolidated balance sheets and related statements of income and cash flows of
the Borrower for each subsequent fiscal quarter ended at least 45 days before
the Closing Date and (c) a pro forma consolidated balance sheet and related pro
forma consolidated statement of income of Vantiv as of and for the four-fiscal
quarter period most recently ended pursuant to clause (a) or (b) above, prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such other financial statements);

 

(h)           the Administrative Agent shall have received all fees, other
payments and expenses previously agreed in writing by the Borrower to be due and
payable on or prior to the Closing Date, including, to the extent invoiced at
least two (2) Business Days prior to the Closing Date (or such later date as the
Borrower may reasonably agree), reimbursement or payment of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party under any Loan Document;

 

(i)            subject in all respects to the final paragraph of this
Section 3.2, all other actions not identified in clause (a) above that are
necessary to establish that the Collateral Agent (for the benefit of the Secured
Parties) will have a perfected Lien (subject to Permitted Liens) on the
Collateral shall have been taken; and

 

(j)            the Administrative Agent shall have received the results of a
recent Lien search in each of the jurisdictions of organization of each Loan
Party and each jurisdiction where material assets of the Loan Parties are
located.

 

57

--------------------------------------------------------------------------------


 

For purposes of determining compliance with the conditions specified in this
Section 3.2, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Notwithstanding anything to the contrary in this Section 3.2, to the extent that
any Collateral required to be provided or perfected hereunder is not provided or
perfected on the Closing Date after the Borrower’s use of commercially
reasonable efforts to do so, then the satisfaction of such requirements (other
than the granting of any lien on Collateral which may be perfected solely by the
filing of a UCC financing statement or the pledge of the capital stock of the
Borrower and the Guarantors) shall not be a condition precedent to the
availability of the initial Loans on the Closing Date (but shall be required to
be satisfied ninety (90) days after the Closing Date or such later date as the
Administrative Agent may reasonably agree.

 

ARTICLE 4.         The Collateral And the Guaranty.

 

Section 4.1            Collateral.  The Obligations, Hedging Liability, and, at
the Borrower’s option, Funds Transfer Liability, Deposit Account Liability and
Data Processing Obligations shall be secured by (a) valid, perfected, and
enforceable Liens on all right, title, and interest of Holdco, the Borrower and
each Restricted Subsidiary (other than an Excluded Subsidiary) in all capital
stock and other Equity Interests (other than Excluded Equity Interests) held by
such Person in each of its Subsidiaries, whether now owned or hereafter formed
or acquired, and all proceeds thereof, and (b) valid, perfected, and enforceable
Liens on all right, title, and interest of Holdco, the Borrower and each
Restricted Subsidiary (other than an Excluded Subsidiary) in all personal
property and fixtures, whether now owned or hereafter acquired or arising, and
all proceeds thereof (other than Excluded Property).

 

Section 4.2            Liens on Real Property.  In the event that the Borrower
or any Restricted Subsidiary (other than an Excluded Subsidiary) owns or
hereafter acquires real property having a fair market value in excess of $5.0
million in the aggregate (other than any Excluded Property), within 90 days of
the acquisition thereof (or such longer period as to which the Administrative
Agent may consent), the Borrower shall, or shall cause such Restricted
Subsidiary to, execute and deliver to the Administrative Agent (or a security
trustee therefor) a mortgage or deed of trust reasonably acceptable in form and
substance to the Administrative Agent for the purpose of granting to the
Administrative Agent a Lien on such real property to secure the Obligations,
Hedging Liability, and Funds Transfer Liability, Deposit Account Liability and
Data Processing Obligations and shall pay all taxes and reasonable costs and
expenses incurred by the Administrative Agent in recording such mortgage or deed
of trust.

 

Section 4.3            Guaranty.  The payment and performance of the
Obligations, Hedging Liability, and, at the Borrower’s option, Funds Transfer
Liability, Deposit Account Liability and Data Processing Obligations shall at
all times be guaranteed by Holdco and each Restricted Subsidiary (other than an
Excluded Subsidiary) (each, a “Guarantor” and, collectively, the “Guarantors”)
pursuant to a guaranty agreement in substantially the form attached as
Exhibit K, as the same may be amended, restated, amended and restated, modified
or supplemented from time to time (the “Guaranty”).  If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Person effective as
of the time of such sale or disposal.

 

58

--------------------------------------------------------------------------------


 

Section 4.4            Further Assurances.  The Borrower agrees that it shall,
and shall cause each Restricted Subsidiary (other than any Excluded Subsidiary)
to, from time to time at the request of the Administrative Agent or the Required
Lenders, execute and deliver such documents and do such acts and things as the
Administrative Agent or the Required Lenders may reasonably request in order to
provide for or perfect or protect such Liens on the Collateral.  In the event
the Borrower or any Restricted Subsidiary forms or acquires any other Restricted
Subsidiary (other than an Excluded Subsidiary) after the date hereof, on or
prior to the later to occur of (a) 30 days following the date of such
acquisition or formation and (ii) the date of the required delivery of the
Compliance Certificate following the date of such acquisition or formation (or
such longer period as to which the Administrative Agent may consent), the
Borrower shall cause such newly formed or acquired Restricted Subsidiary to
execute such Collateral Documents (or supplements, assumptions or amendments to
existing Collateral Documents) as the Administrative Agent may then require, and
the Borrower shall also deliver to the Administrative Agent, or cause such
Restricted Subsidiary to deliver to the Administrative Agent, at the Borrower’s
cost and expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith;
provided that (a) no foreign law security or pledge agreements shall be
required, (b) no control agreements shall be required and (c) the capital stock
of Restricted Subsidiaries that are not Material Subsidiaries shall not be
required to be delivered to the Administrative Agent in order to perfect such
Collateral unless reasonably requested by the Administrative Agent.

 

Section 4.5            Limitation on Collateral.  Notwithstanding anything to
the contrary in Sections 4.1 through 4.4 or any other Collateral Document
(a) the Administrative Agent shall not require the taking of a Lien on, or
require the perfection of any Lien granted in, those assets as to which the cost
of obtaining or perfecting such Lien (including any mortgage, stamp, intangibles
or other tax or expenses relating to such Lien) is excessive in relation to the
benefit to the Lenders of the security afforded thereby as reasonably determined
by the Borrower and the Administrative Agent and (b) Liens required to be
granted pursuant to Section 4.4 shall be subject to exceptions and limitations
consistent with those set forth in the Collateral Documents as in effect on the
Closing Date (to the extent appropriate in the applicable jurisdiction).

 

ARTICLE 5.         Representations and Warranties.

 

The Borrower represents and warrants to each Lender and the Administrative Agent
that:

 

Section 5.1            Financial Statements.  (a)  The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and (ii) fairly present in all material respects in accordance with GAAP
the financial condition of the Borrower and its Restricted Subsidiaries as of
such dates and for such periods and their results of operations for the period
covered thereby.

 

(b)           The unaudited consolidated balance sheet and related statements of
income and cash flows of the Borrower delivered pursuant to Section 3.2(g), in
each case, (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects in accordance with
GAAP the financial condition of the Borrower and its Restricted Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

(c)           The Lenders have been furnished the consolidated pro forma balance
sheet of the Borrower and its Restricted Subsidiaries as at December 31, 2011,
and the related consolidated pro forma statement of income of the Borrower as of
and for the twelve-month period then ended (such pro forma

 

59

--------------------------------------------------------------------------------


 

balance sheet and statement of income, the “Pro Forma Financial Statements”),
which have been prepared giving effect to the Transactions (excluding the impact
of purchase accounting effects required by GAAP) as if such transactions had
occurred on such date or at the beginning of such period, as the case may be. 
The Pro Forma Financial Statements have been prepared in good faith, based on
assumptions believed by the Borrower to be reasonable as of the date of delivery
thereof, and present fairly in all material respects on a pro forma basis and in
accordance with GAAP the estimated financial position of the Borrower and its
Restricted Subsidiaries as at December 31, 2011, and their estimated results of
operations for the periods covered thereby, assuming that the Transactions had
actually occurred at such date or at the beginning of such period (excluding the
impact of purchase accounting effects required by GAAP), it being understood
that the projections and estimates contained in such Pro Forma Financial
Statements are subject to uncertainties and contingencies, many of which are
beyond the control of the Borrower, that actual results may vary from projected
results and such variances may be material and that the Borrower makes no
representation as to the attainability of such projections or as to whether such
projections will be achieved or will materialize.

 

Section 5.2            Organization and Qualification.  The Borrower and each of
its Restricted Subsidiaries (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, except to the
extent the failure of any Restricted Subsidiary to be in existence and good
standing would not reasonably be expected to have Material Adverse Effect,
(ii) has the power and authority to own its property and to transact the
business in which it is engaged and proposes to engage, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect, and
(iii) is duly qualified and in good standing in each jurisdiction where the
ownership, leasing or operation of property or the conduct of its business
requires such qualification, except, in each case, under this clause (iii) where
the same could not be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

Section 5.3            Authority and Enforceability.  The Borrower has the power
and authority to enter into this Agreement and the other Loan Documents executed
by it, to make the borrowings herein provided for, to issue its Notes (if any),
to grant to the Collateral Agent the Liens described in the Collateral Documents
executed by the Borrower, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it.  Each other Loan Party has the
power and authority to enter into the Loan Documents executed by it, to grant to
the Collateral Agent the Liens described in the Collateral Documents executed by
such Person, and to perform all of its obligations under the Loan Documents
executed by it.  The Loan Documents delivered by the Loan Parties have been duly
authorized by proper corporate and/or other organizational proceedings,
executed, and delivered by such Person and constitute valid and binding
obligations of such Person enforceable against it in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law); and this
Agreement and the other Loan Documents do not, nor does the performance or
observance by any Loan Party, if any, of any of the matters and things herein or
therein provided for, (a) violate any provision of law or any judgment,
injunction, order or decree binding upon any Loan Party, (b) contravene or
constitute a default under any provision of the organizational documents (e.g.,
charter, articles of incorporation, by-laws, articles of association, operating
agreement, partnership agreement or other similar document) of any Loan Party,
(c) contravene or constitute a default under any covenant, indenture or
agreement of or affecting any Loan Party or any of its Property, or (d) result
in the creation or imposition of any Lien on any Property of any Loan Party
other than the Liens granted in favor of the Collateral Agent pursuant to the
Collateral Documents and Permitted Liens, except with respect to clauses (a),
(c) or (d), to the extent, individually or in the aggregate, that such
violation, contravention, breach, conflict, default or creation or imposition of
any Lien could not reasonably be expected to result in a Material Adverse
Effect.

 

60

--------------------------------------------------------------------------------


 

Section 5.4            No Material Adverse Change.  Since December 31, 2011,
there has been no event or circumstance which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

 

Section 5.5            Litigation and Other Controversies.  There is no
litigation, arbitration or governmental proceeding pending or, to the knowledge
of the Borrower and its Subsidiaries, threatened in writing against the Borrower
or any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect.

 

Section 5.6            True and Complete Disclosure.  As of the Closing Date,
all information (other than projections or any other forward-looking information
and any information of a general economic or industry-specific nature) furnished
by or on behalf of the Borrower or any of its Restricted Subsidiaries in writing
to the Administrative Agent, the L/C Issuer or any Lender for purposes of or in
connection with this Agreement, or any transaction contemplated herein, is true
and accurate in all material respects and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
light of the circumstances under which such information was provided; provided
that, with respect to projected financial information furnished by or on behalf
of the Borrower or any of its Restricted Subsidiaries, the Borrower only
represents and warrants that such information is prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood that
such projections are subject to uncertainties and contingencies, many of which
are beyond the control of the Borrower, that actual results may vary from
projected results and such variances may be material and that the Borrower makes
no representation as to the attainability of such projections or as to whether
such projections will be achieved or will materialize).

 

Section 5.7            Use of Proceeds; Margin Stock.  (a) No proceeds of the
Term Loans will be used for any purpose other than to consummate the
Transactions.  No proceeds of the Revolving Loans and Swing Loans will be used
for any purpose other than (x) on the Closing Date to consummate the
Transactions and (y) after the Closing Date, to finance the working capital
needs and other general corporate purposes of the Borrower and its Subsidiaries,
or for any other purpose not prohibited by the Loan Documents. Letters of Credit
may be issued on the Closing Date to backstop or replace letters of credit
outstanding on the Closing Date.  No proceeds of the Incremental Term Loans or
the Revolving Loans will be used for any purpose other than to finance the
working capital needs and other general corporate purposes of the Borrower and
its Subsidiaries, or for any other purpose not prohibited by the Loan Documents.

 

(b)           No part of the proceeds of any Loan or other extension of credit
hereunder will be used by the Borrower or any Restricted Subsidiary thereof to
purchase or carry any margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System, “Margin Stock”) or to extend
credit to others for the purpose of purchasing or carrying any margin stock. 
Neither the making of any Loan or other extension of credit hereunder nor the
use of the proceeds thereof will violate or be inconsistent with the provisions
of Regulations T, U or X of the Board of Governors of the Federal Reserve System
and any successor to all or any portion of such regulations.  Margin Stock
constitutes less than 25.00% of the value of those assets of the Borrower and
its Restricted Subsidiaries that are subject to any limitation on sale, pledge
or other restriction hereunder.

 

Section 5.8            Taxes.  The Borrower and each of its Subsidiaries has
filed or caused to be filed all tax returns required to be filed by the Borrower
and/or any of its Subsidiaries, except where failure to so file could not be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect.  The Borrower and each of its Subsidiaries has paid all taxes,
assessments and other governmental charges payable by them (other than taxes,
assessments and other governmental charges which are not delinquent), except
those (a) not overdue by more than thirty (30) days or (b) if more than

 

61

--------------------------------------------------------------------------------


 

30 days overdue, (i) those that are being contested in good faith and by proper
legal proceedings and as to which appropriate reserves have been provided for in
accordance with GAAP or (ii) those the non-payment of which could not be
reasonably expected to result in a Material Adverse Effect.

 

Section 5.9            ERISA.  The Borrower and each other member of its
Controlled Group has fulfilled its obligations under the minimum funding
standards of, and is in compliance in all material respects with, ERISA and the
Code to the extent applicable to it and, other than a liability for premiums
under Section 4007 of ERISA, has not incurred any liability to the PBGC or a
Plan, except where the failure, noncompliance or incurrence of such could not be
reasonably expected, individually or in the aggregate,  to have a Material
Adverse Effect.  The Borrower and its Subsidiaries have no contingent
liabilities with respect to any post-retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in article 6 of Title 1
of ERISA, and except as could not be reasonably expected to have a Material
Adverse Effect.

 

Section 5.10          Subsidiaries.  Schedule 5.10 correctly sets forth, as of
the Closing Date, each Subsidiary of the Borrower, its respective jurisdiction
of organization and the percentage ownership (whether directly or indirectly) of
the Borrower in each class of capital stock or other Equity Interests of each of
its Subsidiaries and also identifies the direct owner thereof.  As of the
Closing Date, all of the Subsidiaries of the Borrower will be Restricted
Subsidiaries.

 

Section 5.11          Compliance with Laws.  The Borrower and each of its
Restricted Subsidiaries is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authority in respect of the conduct of their businesses and the
ownership of their property, except such noncompliances as could not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

Section 5.12          Environmental Matters.  The Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws, except to the
extent that the aggregate effect of all noncompliances could not reasonably be
expected to have a Material Adverse Effect.  There are no pending or, to the
knowledge of the Borrower and its Subsidiaries, threatened in writing
Environmental Claims, including any such claims (regardless of materiality) for
liabilities under CERCLA relating to the disposal of Hazardous Materials,
against the Borrower or any of its Subsidiaries or any real property, including
leaseholds, owned or operated by the Borrower or any of its Subsidiaries, except
such claims as could not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect.  Except as could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, there are no facts, circumstances, conditions or occurrences on any real
property, including leaseholds, owned or operated by the Borrower or any of its
Subsidiaries that, to the knowledge of the Borrower and its Subsidiaries, could
reasonably be expected (i) to form the basis of an Environmental Claim against
the Borrower or any of its Subsidiaries or any such real property, or (ii) to
cause any such real property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such real property by the Borrower or any
of its Subsidiaries under any applicable Environmental Law.  To the knowledge of
the Borrower, Hazardous Materials have not been Released on or from any real
property, including leaseholds, owned or operated by the Borrower or any of its
Subsidiaries where such Release, individually, or when combined with other
Releases, in the aggregate, may reasonably be expected to have a Material
Adverse Effect.

 

Section 5.13          Investment Company.  Neither the Borrower nor any
Restricted Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

62

--------------------------------------------------------------------------------


 

Section 5.14          Intellectual Property.  The Borrower and each of its
Restricted Subsidiaries own all the patents, trademarks, service marks, trade
names, copyrights, trade secrets, know-how or other intellectual property
rights, or each has obtained licenses or other rights of whatever nature
necessary for the present conduct of its businesses, in each case without any
known conflict with the rights of others which, or the failure to obtain which,
as the case may be, could reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.15          Good Title.  The Borrower and its Restricted Subsidiaries
have good and indefeasible title, or valid leasehold interests, to their
material properties and assets as reflected on the Borrower’s most recent
consolidated balance sheet provided to the Administrative Agent (except for
sales of assets in the ordinary course of business, and such defects in title
that could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect) and is subject to no Liens, other than
Permitted Liens.

 

Section 5.16          Labor Relations.  Neither the Borrower nor any of its
Restricted Subsidiaries is engaged in any unfair labor practice that could
reasonably be expected to have a Material Adverse Effect.  There is (i) no
strike, labor dispute, slowdown or stoppage pending against the Borrower or any
of its Restricted Subsidiaries or, to the knowledge of the Borrower and its
Restricted Subsidiaries, threatened in writing against the Borrower or any of
its Restricted Subsidiaries and (ii) to the knowledge of the Borrower and its
Restricted Subsidiaries, no union representation proceeding is pending with
respect to the employees of the Borrower or any of its Restricted Subsidiaries
and no union organizing activities are taking place, except (with respect to any
matter specified in clause (i) or (ii) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.17          Capitalization.  Except as set forth on Schedule 5.17, all
outstanding Equity Interests of the Borrower and its Restricted Subsidiaries
have been duly authorized and validly issued, and, to the extent applicable, are
fully paid and nonassessable, and as of the Closing Date there are no
outstanding commitments or other obligations of any Restricted Subsidiary to
issue, and no rights of any Person to acquire, any Equity Interests in any
Restricted Subsidiary.

 

Section 5.18          Governmental Authority and Licensing.  The Borrower and
its Restricted Subsidiaries have received all licenses, permits, and approvals
of each Governmental Authority necessary to conduct their businesses, in each
case where the failure to obtain or maintain the same could reasonably be
expected to have a Material Adverse Effect.  No investigation or proceeding that
could reasonably be expected to result in revocation or denial of any license,
permit or approval is pending or, to the knowledge of the Borrower, threatened
in writing, except where such revocation or denial could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

Section 5.19          Approvals.  No authorization, consent, license or
exemption from, or filing or registration with, any Governmental Authority, nor
any approval or consent of any other Person, is or will be necessary to the
valid execution, delivery or performance by the Borrower or any other Loan Party
of any Loan Document, except (a) for such approvals which have been obtained
prior to the date of this Agreement and remain in full force and effect,
(b) filings necessary to perfect Liens created by the Loan Documents and
(c) consents, approvals, registrations, filings, permits or actions the failure
to obtain or perform which could not be reasonably expected to have a Material
Adverse Effect.

 

Section 5.20          Solvency.  As of the Closing Date, the Borrower and its
Subsidiaries, on a consolidated basis after giving effect to the Transactions,
are solvent, able to pay their debts as they become due, and have sufficient
capital to carry on their business as currently conducted and all businesses in
which they are about to engage.

 

63

--------------------------------------------------------------------------------


 

Section 5.21          Foreign Assets Control Regulations and Anti-Money
Laundering.

 

(a)           OFAC.  Neither Borrower nor any of its Restricted Subsidiaries is
(i) a Person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Party and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) a Person who
engages in any dealings or transactions prohibited by Section 2 of such
executive order, or is otherwise associated with any such Person in any manner
violative of Section 2, or (iii) a Person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.

 

(b)           Patriot Act.  The Borrower and its Restricted Subsidiaries are in
compliance, in all material respects, with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”).  No part
of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

ARTICLE 6.         Covenants.

 

The Borrower covenants and agrees that, until the Loans or other Obligations
hereunder shall have been paid in full (other than with respect to contingent
indemnification obligations for which no claim has been made and Letters of
Credit that have been cash collateralized or otherwise backstopped (including by
“grandfathering” into future  credit agreements)) and the Commitments shall have
been terminated (the “Termination Date”):

 

Section 6.1            Information Covenants.  The Borrower will furnish to the
Administrative Agent (for delivery to the Lenders):

 

(a)           Quarterly Reports.  Within 45 days after the end of each fiscal
quarter of Vantiv not corresponding with the fiscal year end, commencing with
the first full fiscal quarter of Vantiv ending after the Closing Date, Vantiv’s
consolidated balance sheet as at the end of such fiscal quarter and the related
consolidated statements of income and retained earnings and of cash flows for
such fiscal quarter and for the elapsed portion of the fiscal year-to-date
period then ended, each in reasonable detail, prepared by Vantiv in accordance
with GAAP, and starting with the first full fiscal quarter after the first
anniversary of the Closing Date setting forth comparative figures for the
corresponding fiscal quarter in the prior fiscal year, all of which shall be
certified by the chief financial officer or other financial or accounting
officer of the Borrower that they fairly present in all material respects in
accordance with GAAP the financial condition of Vantiv and its Subsidiaries as
of the dates indicated and the results of their operations and changes in their
cash flows for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes.

 

(b)           Annual Statements.  Within 100 days after the close of each fiscal
year of Vantiv (commencing with the fiscal year ending December 31, 2012), a
copy of Vantiv’s consolidated balance sheet as of the last day of the fiscal
year then ended and Vantiv’s consolidated statements of income, retained
earnings, and cash flows for the fiscal year then ended, and accompanying notes
thereto, each in reasonable detail and starting with the first full fiscal year
after the first anniversary of the Closing Date showing in comparative form the
figures for the previous fiscal year, accompanied by an unqualified opinion of a
firm of independent public accountants of

 

64

--------------------------------------------------------------------------------


 

recognized national standing, selected by Vantiv, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
Vantiv and its Subsidiaries as of the close of such fiscal year and the results
of their operations and cash flows for the fiscal year then ended and that an
examination of such accounts in connection with such financial statements has
been made in accordance with generally accepted auditing standards.

 

(c)           Annual Budget.  Within 45 days after the commencement of each
fiscal year of Vantiv, a detailed consolidated budget for Vantiv and its
Subsidiaries for such fiscal year (including a projected consolidated balance
sheet and consolidated statements of projected operations, comprehensive income
and cash flows as of the end of and for such fiscal year and setting forth the
material assumptions used for purposes of preparing such budget).

 

(d)           Management Discussion and Analysis.  Within 45 days after the
close of each of the first three (3) fiscal quarters, a management discussion
and analysis of Vantiv and its Subsidiaries’ financial performance for that
fiscal quarter and a comparison of financial performance for that financial
quarter to the corresponding fiscal quarter of the previous fiscal year (in form
reasonably acceptable to the Administrative Agent, which shall not be
unacceptable solely because it does not contain all of the information required
to be included in unaudited interim financial statements by Item 303 of
Regulation S-K of the Securities Act of 1933, as amended).  Within 100 days
after the close of each fiscal year, a management discussion and analysis of
Vantiv and its Subsidiaries’ financial performance for that fiscal year and a
comparison of financial performance for that fiscal year to the prior year.

 

(e)           Compliance Certificate.  At the time of the delivery of the
financial statements provided for in Sections 6.1(a) and (b), a certificate of
the chief financial officer or other financial or accounting officer of the
Borrower substantially in the form of Exhibit F (x) stating no Default or Event
of Default has occurred and is then continuing or, if a Default or Event of
Default exists, a detailed description of the Default or Event of Default and
all actions the Borrower is taking with respect to such Default or Event of
Default, and (y) showing the Borrower’s compliance with the covenants set forth
in Section 6.22.

 

(f)            Notice of Default or Litigation.  Promptly after any senior
executive officer of the Borrower obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrower proposes to take with respect thereto, (ii) the
commencement of, or threat in writing of, or any significant development in, any
litigation, labor controversy, arbitration or governmental proceeding pending
against the Borrower or any of its Restricted Subsidiaries which would
reasonably be expected to result in a Material Adverse Effect.

 

(g)           Other Reports and Filings.  To the extent not required by any
other clause in this Section 6.1, promptly, copies of all financial information,
proxy materials and other material information which the Borrower or any of its
Restricted Subsidiaries has delivered to holders of, or to any agent or trustee
with respect to, Indebtedness of the Borrower or any of its Subsidiaries in
their capacity as such a holder, agent or trustee to the extent that the
aggregate principal amount of such Indebtedness exceeds (or upon the utilization
of any unused commitments may exceed) $15.0 million.

 

(h)           Pro Forma Adjustment Certificate.  On or before the date on which
a Pro Forma Adjustment is made, a certificate of an officer of the Borrower in
form reasonably acceptable to

 

65

--------------------------------------------------------------------------------


 

the Administrative Agent setting forth the amount of such Pro Forma Adjustment
and, in reasonable detail, the calculations and basis therefor, which
certificate shall, in the case of any Pro Forma Adjustment made as a result of
any Permitted Acquisition equal to or greater than $30.0 million, be accompanied
by financial statements for such acquired business for each fiscal quarter
ending during the relevant period, to the extent available.

 

(i)            Environmental Matters.  Promptly after any senior executive
officer of the Borrower obtains knowledge thereof, notice of one (1) or more of
the following environmental matters which individually, or in the aggregate, may
reasonably be expected to have a Material Adverse Effect:  (i) any notice of an
Environmental Claim against the Borrower or any of its Subsidiaries or any real
property owned or operated by the Borrower or any of its Subsidiaries; (ii) any
condition or occurrence on or arising from any real property owned or operated
by the Borrower or any of its Subsidiaries that (a) results in noncompliance by
the Borrower or any of its Subsidiaries with any applicable Environmental Law or
(b) could reasonably be expected to form the basis of an Environmental Claim
against the Borrower or any of its Subsidiaries or any such real property;
(iii) any condition or occurrence on any real property owned or operated by the
Borrower or any of its Subsidiaries that could reasonably be expected to cause
such real property to be subject to any restrictions on the ownership,
occupancy, use or transferability by the Borrower or any of its Subsidiaries of
such real property under any Environmental Law; and (iv) any removal or remedial
actions to be taken in response to the actual or alleged presence of any
Hazardous Material on any real property owned or operated by the Borrower or any
of its Subsidiaries as required by any Environmental Law or any Governmental
Authority.  All such notices shall describe in reasonable detail the nature of
the claim, investigation, condition, occurrence or removal or remedial action
and the Borrower’s or such Subsidiary’s response thereto.  In addition, the
Borrower agrees to provide the Lenders with copies of all material
non-privileged written communications by the Borrower or any of its Subsidiaries
with any Person or Governmental Authority relating to any of the matters set
forth in clauses (i)-(iv) above, and such detailed reports relating to any of
the matters set forth in clauses (i)-(iv) above as may reasonably be requested
by the Administrative Agent or the Required Lenders.

 

(j)            Other Information.  From time to time, such other information or
documents (financial or otherwise) as the Administrative Agent or any Lender
(through the Administrative Agent) may reasonably request; provided that the
Administrative Agent and any Lender (through the Administrative Agent) may
request such information in their respective capacities as Administrative Agent
and Lender only and may not use such information for any purpose other than a
purpose reasonably related to its capacity as Administrative Agent or Lender, as
applicable.

 

Information and documents required to be delivered pursuant to this Section 6.1
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address provided to the Administrative Agent or on an Intralinks or similar site
to which the Lenders have been granted access; or (ii) on which such documents
are transmitted by electronic mail to the Administrative Agent.

 

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 6.1 may be satisfied by furnishing Vantiv’s Form 10-K or 10-Q, as
applicable, filed with the Securities and Exchange Commission.

 

Section 6.2            Inspections.  The Borrower will, and will cause each
Restricted Subsidiary to, permit officers, designated representatives and agents
of the Administrative Agent (or any Lender solely

 

66

--------------------------------------------------------------------------------


 

if accompanying the Administrative Agent), to visit and inspect any Property of
the Borrower or such Restricted Subsidiary, and to examine the books of account
of the Borrower or such Restricted Subsidiary and discuss the affairs, finances
and accounts of the Borrower or such Restricted Subsidiary with its and their
officers and independent accountants, all at such reasonable times as the
Administrative Agent may request; provided that (i) prior written notice of any
such visit, inspection or examination shall be provided to the Borrower and such
visit, inspection or examination shall be performed at reasonable times to be
agreed to by the Borrower, which agreement will not be unreasonably withheld,
(ii) excluding any such visits and inspections during the continuation of an
Event of Default, the Administrative Agent shall not exercise its rights under
this Section 6.2 more often than one (1) time during any such fiscal year, the
Borrower is not obligated to compensate the Administrative Agent for more than
one (1) inspection and examination by the Administrative Agent during any
calendar year and any such compensation shall be subject to the limitations of
Section 10.13, and (iii) the Administrative Agent may conduct inspections
pursuant to this Section 6.2 in its respective capacity as Administrative Agent
only and may not conduct inspections or utilize information from such
inspections for any purpose other than a purpose reasonably related to its
capacity as Administrative Agent.  The Administrative Agent shall give the
Borrower a reasonable opportunity to participate in any discussions with the
Borrower’s independent public accountants.

 

Section 6.3            Maintenance of Property, Insurance, Environmental
Matters, etc.

 

(a)           The Borrower will, and will cause each of its Subsidiaries to,
(i) keep its property, plant and equipment in good repair, working order and
condition, except (A) normal wear and tear and casualty and condemnation and
(B) to the extent that failure to do so would not reasonably be expected to
result in a Material Adverse Effect, and (ii) maintain in full force and effect
with financially sound and reputable insurance companies insurance against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business of the Borrower and shall furnish to the Administrative
Agent upon its reasonable request (but not more than twice per fiscal year in
the absence of an Event of Default) reasonably detailed information as to the
insurance so carried.

 

(b)           Without limiting the generality of Section 6.3(a), the Borrower
and its Subsidiaries: (i) shall comply with, and maintain all real property in
compliance with, any applicable Environmental Laws; (ii) shall obtain and
maintain in full force and effect all governmental approvals required for its
operations at or on its properties by any applicable Environmental Laws;
(iii) shall cure as soon as reasonably practicable any violation of applicable
Environmental Laws with respect to any of its properties which individually or
in the aggregate may reasonably be expected to have a Material Adverse Effect;
(iv) shall not, and shall not permit any other Person to, own or operate on any
of its properties any landfill or dump or hazardous waste treatment, storage or
disposal facility as defined pursuant to the RCRA, or any comparable state law;
and (v) shall not use, generate, treat, store, release or dispose of Hazardous
Materials at or on any of the real property except in the ordinary course of its
business and in compliance with all Environmental Laws; except, with respect to
clauses (i), (ii), (iv) and (v), to the extent, either individually or in the
aggregate, all of the same could not be reasonably expected to have a Material
Adverse Effect.  With respect to any Release of Hazardous Materials, the
Borrower and its Restricted Subsidiaries shall conduct any necessary or required
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other response action necessary to remove, cleanup or abate any
material quantity of Hazardous Materials released at or on any of its properties
as required by any applicable Environmental Law.

 

Section 6.4            Books and Records.  Each of Holdco and the Borrower will,
and will cause each Restricted Subsidiary to, maintain proper books of record
and account in which entries that are full, true and correct in all material
respects and are in conformity with GAAP consistently applied shall be made

 

67

--------------------------------------------------------------------------------


 

of all material financial transactions and matters involving the assets and
business of Holdco, the Borrower or its Restricted Subsidiary, as the case may
be.

 

Section 6.5            Preservation of Existence.  The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done, all things
necessary to preserve and keep in full force and effect (a) its existence under
the laws of its jurisdiction of organization and (b) its franchises, authority
to do business, licenses, patents, trademarks, copyrights and other proprietary
rights, except, (i) in the case of clause (a) with respect to each Restricted
Subsidiary and (ii) in the case of clause (b); in each case, where the failure
to do so would not reasonably be expected to have a Material Adverse Effect;
provided, however, that nothing in this Section 6.5 shall prevent the Borrower
or any Restricted Subsidiary from consummating any transaction permitted by
Section 6.16.

 

Section 6.6            Compliance with Laws.  The Borrower shall, and shall
cause each Restricted Subsidiary to, comply in all respects with the
requirements of all laws, rules, regulations, ordinances and orders applicable
to its property or business operations of any Governmental Authority, where any
such non-compliance, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property (other than a Permitted Lien).

 

Section 6.7            ERISA.  The Borrower shall, and shall cause each
Subsidiary to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed would
reasonably be expected to have a Material Adverse Effect.  The Borrower shall,
and shall cause each Subsidiary to, promptly notify the Administrative Agent
of:  (a) the occurrence of any Reportable Event with respect to a Plan,
(b) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor and (c) its intention to terminate
or withdraw from any Plan, in each case, except as could not reasonably be
expected to have a Material Adverse Effect.

 

Section 6.8            Payment of Taxes.  The Borrower will, and will cause each
of its Restricted Subsidiaries to, pay and discharge all material taxes,
assessments, fees and other material governmental charges imposed upon it or any
of its Property, before becoming delinquent and before any material penalties
accrue thereon, unless and to the extent that (a) the same are being contested
in good faith and by proper proceedings and as to which appropriate reserves are
provided therefor, unless and until any material Lien resulting therefrom
attaches to any of its Property or (b) the failure to pay the same could not be
reasonably expected to have a Material Adverse Effect.

 

Section 6.9            Designation of Subsidiaries.  The Borrower may at any
time after the Closing Date designate any Restricted Subsidiary of the Borrower
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation on a
Pro Forma Basis, no Event of Default shall have occurred and be continuing and
(ii) immediately after giving effect to such designation, the Borrower shall be
in compliance, on a Pro Forma Basis, with the covenants set forth in
Section 6.22 recomputed as of the last day of the most recent period for which
financial statements are available.  The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an investment by
the Borrower therein at the date of designation in an amount equal to the fair
market value of the Borrower’s or its Restricted Subsidiary’s (as applicable)
investment therein.  Such designation will be permitted only if an investment in
such amount would be permitted at such time pursuant to Section 6.17. 
Unrestricted Subsidiaries will not be subject to any of the mandatory
prepayments, representations and warranties, covenants or Events of Default set
forth in the Loan Documents.

 

Section 6.10          [Intentionally Omitted].

 

68

--------------------------------------------------------------------------------


 

Section 6.11          Contracts with Affiliates.  The Borrower shall not, nor
shall it permit any Restricted Subsidiary to, enter into any contract, agreement
or business arrangement with any of its Affiliates (other than by or among the
Borrower and/or its Restricted Subsidiaries), except on terms that are not
materially less favorable to the Borrower or such Restricted Subsidiary as would
have been obtained in a comparable arm’s-length transaction with a Person that
is not an Affiliate; provided that the foregoing restrictions shall not apply
to:

 

(a)           [intentionally omitted];

 

(b)           transactions permitted by Section 6.18;

 

(c)           the Transactions and the transactions contemplated by the Master
Investment Agreement and the Ancillary Agreements (as defined in the Master
Investment Agreement);

 

(d)           the issuance of capital stock or other Equity Interests of the
Borrower or other payment to the management of the Borrower (or any direct or
indirect parent thereof) or any of its Restricted Subsidiaries in connection
with the Transactions, pursuant to arrangements described in the following
clause (e), or otherwise to the extent permitted under this ARTICLE 6;

 

(e)           employment and severance arrangements and health, disability and
similar insurance or benefit plans between the Borrower (or any direct or
indirect parent thereof) and the Restricted Subsidiaries and their respective
directors, officers, employees (including management and employee benefit plans
or agreements, subscription agreements or similar agreements pertaining to the
repurchase of capital stock pursuant to put/call rights or similar rights with
current or former employees, officers or directors and stock option or incentive
plans and other compensation arrangements) in the ordinary course of business or
as otherwise approved by the board of directors (or similar governing body) of
the Borrower;

 

(f)            the payment of customary fees and reasonable out of pocket costs
to, and indemnities provided on behalf of, directors, managers, consultants,
officers and employees of the Borrower and the Restricted Subsidiaries (or any
direct or indirect parent of the Borrower) in the ordinary course of business
(in the case of any direct or indirect parent of the Borrower, to the extent
attributable to the operations of the Borrower or its Restricted Subsidiaries);

 

(g)           transactions with joint ventures for the purchase and sale of
goods, equipment or services entered into in the ordinary course of business;

 

(h)           transactions pursuant to permitted agreements in existence on the
Closing Date and set forth on Schedule 6.11 or any amendment thereto to the
extent such an amendment is not adverse, taken as a whole, to the Lenders in any
material respect;

 

(i)            payments by the Borrower and its Restricted Subsidiaries to each
other pursuant to tax sharing agreements or arrangements among any direct or
indirect parent of Borrower and such parent’s Restricted Subsidiaries on
customary terms;

 

(j)            loans and other transactions among the Borrower and its
Subsidiaries (and any direct and indirect parent company of the Borrower) to the
extent permitted under this ARTICLE 6; provided that any Indebtedness of any
Loan Party owed to a Subsidiary that is not a Loan Party shall be subordinated
in right of payment to the Obligations; and

 

69

--------------------------------------------------------------------------------


 

(k)           payments or loans (or cancellation of loans) to directors,
officers, employees, members of management or consultants of the Borrower, any
of its direct or indirect parent companies or any of its Restricted Subsidiaries
which are approved by a majority of the board of directors of the Borrower in
good faith.

 

Section 6.12          No Changes in Fiscal Year.  The Borrower shall not, nor
shall it permit any Restricted Subsidiary to, change its fiscal year for
financial reporting purposes from its present basis without the prior written
consent of the Administrative Agent (which consent shall not be unreasonably
withheld); provided that in the event that the Administrative Agent shall so
consent to such change, the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary in order to reflect such change in financial reporting.

 

Section 6.13          Change in the Nature of Business; Limitations on the
Activities of Holdco. (a)    The Borrower and its Restricted Subsidiaries, taken
as a whole, will not fundamentally and substantively alter the character of
their business, taken as a whole, from the Business conducted by the Borrower on
the Closing Date and other business activities incidental or related to any of
the foregoing unless such change occurs as a result of any Regulatory Event at
any Lender.

 

(b)           Holdco will not conduct, transact or otherwise engage in any
business or operations other than (i) the ownership of the capital stock of each
direct Subsidiary of Holdco, as applicable, on the Closing Date,
(ii) maintaining its corporate existence, (iii) participating in tax, accounting
and other administrative activities as a member of the consolidated group of
companies, including the Loan Parties, (iv) the execution and delivery of the
Loan Documents and other documents relating to the Transactions to which it is a
party and the performance of its obligations thereunder, (v) the performance of
its obligations under the Master Investment Agreement and the Ancillary
Agreements (as defined in the Master Investment Agreement), (vi) in connection
with any Qualified Public Offering or any other issuance of Equity Interests not
prohibited by ARTICLE 6, including the initial public offering of Vantiv’s
Equity Interests (vii) providing indemnification to officers and directors,
(viii) holding any cash or property received in connection with Distributions
permitted under Section 6.18 and (ix) activities incidental to the businesses or
operations described in clauses (i) through (viii) above; or create, incur,
assume or suffer to exist (i) any Indebtedness except pursuant to the
Transactions, or the transactions contemplated under the Master Investment
Agreement or the Ancillary Agreements (as defined in the Master Investment
Agreement) or (ii) Liens except pursuant to the Transactions, or the
transactions contemplated under the Master Investment Agreement or the Ancillary
Agreements (as defined in the Master Investment Agreement) and non-consensual
Liens.

 

Section 6.14          Indebtedness.  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, contract, create, incur, assume or suffer
to exist any Indebtedness, except;

 

(a)           the Obligations, Hedging Liability (other than for speculative
purposes), and Funds Transfer Liability, Deposit Account Liability and Data
Processing Obligations of the Borrower and its Restricted Subsidiaries;

 

(b)           Indebtedness owed pursuant to Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes with Persons other
than Lenders (or their Affiliates);

 

(c)           intercompany Indebtedness among the Borrower and its Restricted
Subsidiaries to the extent permitted by Section 6.17;

 

70

--------------------------------------------------------------------------------


 

(d)           Indebtedness (including Capitalized Lease Obligations and other
Indebtedness arising under Capital Leases) the proceeds of which are used to
finance the acquisition, lease, construction, repair, replacement, expansion or
improvement of fixed or capital assets or otherwise incurred in respect of
capital expenditures, whether through the direct purchase of assets or the
purchase of capital stock of any Person owning such assets; provided that the
aggregate principal amount of Indebtedness outstanding under this clause (d),
together with any Refinancing Indebtedness incurred under clause (r) below in
respect thereof, shall not exceed the greater of $50.0 million and 1.50% of
Consolidated Total Assets (measured as of the date such Indebtedness is issued
or incurred and based upon the financial statements most recently delivered on
or prior to such date pursuant to Section 6.1, but giving effect to any
Specified Transaction occurring thereafter and on or prior to the date of
determination);

 

(e)           Indebtedness of the Borrower and its Restricted Subsidiaries not
otherwise permitted by this Section; provided that the aggregate amount of
Indebtedness outstanding under this clause (e) shall not exceed the greater of
$200.0 million and 6.00% of Consolidated Total Assets (measured as of the date
such Indebtedness is issued or incurred and based upon the financial statements
most recently delivered on or prior to such date pursuant to Section 6.1);

 

(f)            Contingent Obligations incurred by (i) any Restricted Subsidiary
in respect of Indebtedness of the Borrower or any other Subsidiary that is
permitted to be incurred under this Agreement and (ii) the Borrower in respect
of Indebtedness of any Subsidiary that is permitted to be incurred under this
Agreement; provided that any such Contingent Obligations incurred by the
Borrower or any Loan Party with respect to Indebtedness incurred by any
Subsidiary that is not a Loan Party, must not be prohibited by Section 6.17;

 

(g)           Contingent Obligations incurred in the ordinary course of business
in respect of obligations to suppliers, customers, franchisees, lessors,
licensees or distribution partners;

 

(h)           (i) unsecured (other than vendor’s liens arising by operation of
law) Indebtedness in respect of obligations of the Borrower or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Hedge Agreements and
(ii) unsecured Indebtedness in respect of intercompany obligations of the
Borrower or any Restricted Subsidiary in respect of accounts payable incurred in
connection with goods sold or services rendered in the ordinary course of
business and not in connection with the borrowing of money;

 

(i)            Indebtedness arising from agreements of the Borrower or any
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations, in each case, entered into in connection with the
disposition of any business, assets or capital stock permitted hereunder, other
than Contingent Obligations incurred by any Person acquiring all or any portion
of such business, assets or capital stock for the purpose of financing such
acquisition;

 

(j)            Indebtedness arising from agreements of the Borrower or any
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations, in each case, entered into in connection with
Permitted Acquisitions or other investments permitted under Section 6.17;

 

71

--------------------------------------------------------------------------------


 

(k)           Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds, performance and completion guarantees and similar
obligations incurred in the ordinary course of business and not in connection
with the borrowing of money or Hedge Agreements;

 

(l)            Indebtedness of the Borrower or any Restricted Subsidiary
consisting of (i) obligations to pay insurance premiums or (ii) take or pay
obligations contained in supply agreements, in each case arising in the ordinary
course of business and not in connection with the borrowing of money or Hedge
Agreements;

 

(m)          Indebtedness representing deferred compensation or similar
arrangements to employees, consultants or independent contractors of the
Borrower (or its direct or indirect parent) and its Restricted Subsidiaries
incurred in the ordinary course of business or otherwise incurred in connection
with the consummation of the NPC Acquisition, the Transactions or any Permitted
Acquisition or other investment permitted under Section 6.17;

 

(n)           Indebtedness consisting of promissory notes issued to current or
former officers, managers, consultants, directors and employees (or their
respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) to finance the purchase or redemption of
capital stock of the Borrower or any of its direct or indirect parent companies
permitted by Section 6.18;

 

(o)           Indebtedness in respect of Cash Management Services, netting
services, automatic clearing house arrangements, employees’ credit or purchase
cards, overdraft protections and similar arrangements in each case incurred in
the ordinary course of business;

 

(p)           Indebtedness of the Borrower and its Restricted Subsidiaries in
existence on the Closing Date and set forth in all material respects on Schedule
6.14;

 

(q)           Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation laws, unemployment insurance laws
or similar legislation, or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation laws, unemployment insurance laws or
similar legislation; provided, however, that upon the drawing of such bankers’
acceptances and letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence;

 

(r)            the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness which serves to refund or refinance any Indebtedness permitted
under clauses (a), (d), (p), (q), (s), (u), (v), (w) and (x) of this
Section 6.14 or any Indebtedness issued to so refund, replace or refinance such
Indebtedness, including, in each case, additional Indebtedness incurred to pay
premiums (including tender premiums), defeasance costs and fees and expenses in
connection therewith (collectively, the “Refinancing Indebtedness”) prior to its
respective maturity; provided, however, that such Refinancing Indebtedness:

 

(A)          (other than with respect to Refinancing Indebtedness that
refinances Indebtedness incurred under clause (a) of this Section 6.14) has a
Weighted Average Life to Maturity at the time such Refinancing Indebtedness is
incurred which is not less than the remaining Weighted Average Life to Maturity
of the Indebtedness being refunded or refinanced;

 

72

--------------------------------------------------------------------------------


 

(B)          to the extent such Refinancing Indebtedness refinances Indebtedness
permitted under clause (a) of this Section 6.14 (i) if secured (x) is secured
only by the Collateral and on a pari passu or subordinated basis with the
Obligations and (y) is subject to intercreditor arrangements, the material terms
of which are reasonably satisfactory to the Administrative Agent, (ii) has a
maturity date no earlier than the latest maturity date of the relevant tranche
or Class of Facilities being refinanced or replaced, (iii) has terms (excluding
pricing, fees, rate floors, optional prepayment or redemption terms,
subordination terms (such subordination terms to be on current market terms) and
maturity date) that are not, when taken as a whole, materially more favorable to
the lenders providing such Refinancing Indebtedness than those applicable to the
relevant tranche or Class of Facilities being refinanced or replaced (except for
covenants or other provisions applicable only to periods after the then-existing
latest final maturity date of the relevant tranche or Class of Facilities being
refinanced or replaced) and (iv) until the date that is twenty-four (24) months
after the Closing Date and solely in the case of senior secured term loans, to
the extent the applicable yield in respect of any such Refinancing Indebtedness
exceeds the applicable yield for the applicable Term Loans by more than 0.50%,
the Applicable Margin for the applicable Term Loans is increased so that the
yield for the Refinancing Indebtedness is no higher than the applicable yield
for the applicable Term Loans plus 0.50%, provided, further that in determining
the yield applicable to the applicable Term Loans and the Refinancing
Indebtedness, (1) OID or upfront fees or other payments or any duration, ticking
or similar fee (which shall be deemed to constitute like amounts of OID) payable
by the Borrower to the lenders of the relevant Term Loan Facility or the
applicable Refinancing Indebtedness in the primary syndication thereof shall be
included (with OID being equated to interest based on an assumed four-year life
to maturity of the Refinancing Indebtedness), (2) customary arrangements or
commitment fees payable to the Joint Lead Arrangers (or its affiliates in
connection with the relevant Term Loan Facility or to one or more arrangers (or
their affiliates) of the applicable Refinancing Indebtedness shall be excluded
and (3) if the Eurodollar rate in respect of such Refinancing Indebtedness
includes a floor greater than any floor applicable to the relevant Term Loan
Facility under the definition “Adjusted LIBOR,” such increased amount shall be
equated to interest margin for purposes of determining any increase to the
applicable yield under the applicable Term Facility);

 

(C)          to the extent such Refinancing Indebtedness refinances Indebtedness
that was originally (1) subordinated or pari passu to the Obligations (other
than Indebtedness incurred under clause (w) of this Section 6.14), such
Refinancing Indebtedness is subordinated or pari passu to the Obligations at
least to the same extent as the Indebtedness being refinanced or refunded or
(2) secured by the Collateral on a pari passu or junior basis, such Refinancing
Indebtedness is secured only to the extent as the Indebtedness being refinanced
or refunded (but, for the avoidance of doubt, may be secured); and

 

(D)          shall not include Indebtedness of a non-Loan Party that refinances
Indebtedness of a Loan Party.

 

(s)            Indebtedness of (x) the Borrower or any Subsidiary incurred to
finance a Permitted Acquisition or (y) Persons that are acquired by the Borrower
or any Subsidiary or merged into the Borrower or a Subsidiary in a Permitted
Acquisition in accordance with the terms of this Agreement or that is assumed by
the Borrower or any Subsidiary in connection with such Permitted Acquisition;
provided that such Indebtedness under this clause (y) is not incurred in
contemplation of such Permitted Acquisition:

 

73

--------------------------------------------------------------------------------


 

(A)          no Default exists or shall result therefrom;

 

(B)          any Indebtedness incurred in reliance on clause (x) of this
Section 6.14(s) shall not be secured by a Lien and shall not mature or require
any payment of principal, in each case, prior to the date which is 91 days after
the Tranche B Termination Date;

 

(C)          in the case of any Indebtedness incurred in reliance on
clause (y) of this Section 6.14(s) the aggregate principal amount of such
Indebtedness that is secured by any Lien, together with all Refinancing
Indebtedness in respect thereof, shall not exceed $100.0 million; and

 

(D)          subject to subclause (C) above, immediately prior to, and after
giving effect to such Permitted Acquisition, the Borrower and its Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis, with the covenants
set forth in Section 6.22 recomputed as of the last day of the most recently
completed period for which financial statements are then available;

 

(t)            Indebtedness of the Borrower or any of its Restricted
Subsidiaries supported by a letter of credit in a principal amount not to exceed
the face amount of such letter of credit;

 

(u)           secured or unsecured notes issued in lieu of Incremental
Facilities (such notes, “Incremental Equivalent Debt”); provided that if secured
(i) is secured only by the Collateral and on a pari passu or subordinated basis
with the Obligations and (ii) is subject to intercreditor arrangements
reasonably satisfactory to the Administrative Agent and provided, further that
any such Incremental Equivalent Debt (x) otherwise satisfies clauses (A) through
(E) and clause (I) of Section 2.14(a) and (y) if in an amount in excess of
$350.0 million, after giving effect to the incurrence of such Incremental
Equivalent Debt, the First Lien Leverage Ratio does not exceed 2.85 to 1.00
(calculated on a Pro Forma Basis and assuming all of such Incremental Equivalent
Debt is secured on a first lien basis, whether or not so secured);

 

(v)           senior subordinated or subordinated Indebtedness of the Borrower
or any of its Restricted Subsidiaries; provided that the terms of such
Indebtedness (excluding pricing, fees, rate floors, optional prepayment or
redemption terms and subordination terms (such subordination terms to be on
current market terms)) are not, when taken as a whole, materially more favorable
to the lenders providing such Indebtedness than those applicable to the
Facilities (other than any covenants or any other provisions applicable only to
periods after the Final Maturity Date (in each case, as of the incurrence of
such Indebtedness)) and provided further, that, after giving effect thereto,
(A) the Borrower is in compliance on a Pro Forma Basis (after giving effect to
the use of cash proceeds of such debt) with the Section 6.22 and (B) no Event of
Default shall have occurred and be continuing or would result therefrom;

 

(w)          senior unsecured Indebtedness of the Borrower or any of its
Restricted Subsidiaries; provided that the terms of such Indebtedness (excluding
pricing, fees, rate floors, optional prepayment or redemption terms and
subordination terms (such subordination terms to be on current market terms))
are not, when taken as a whole, materially more favorable to the lenders
providing such Indebtedness than those applicable to the Facilities (other than
any covenants or any other provisions applicable only to periods after the Final
Maturity Date (in each case, as of the incurrence of such Indebtedness)) and
provided further that, after giving effect thereto, (x) the Borrower is in
compliance on a Pro Forma Basis (after giving effect to the use of cash proceeds
of such Indebtedness) with Section 6.22(a) as if the Leverage Ratio set forth

 

74

--------------------------------------------------------------------------------


 

therein were 0.25:1.00 lower than the otherwise applicable Leverage Ratio and is
otherwise in compliance on a Pro Forma Basis with Section 6.22 and (y) no Event
of Default shall have occurred and be continuing or would result therefrom;

 

(x)           additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries  provided that after giving effect thereto the First Lien Leverage
Ratio does not exceed 2.85 to 1.00 (calculated on a Pro Forma Basis and assuming
all of such Indebtedness is secured on a first lien basis, whether or not so
secured and, in the case of revolving loans, a full drawing of such revolving
loans) and provided further that (x) no Event of Default shall have occurred and
be continuing or would result therefrom and (y) if secured (i) is secured by the
Collateral only and (1) if secured on a pari passu basis with the Obligations is
notes and otherwise satisfies clause (A) through (E) and clause (I) of
Section 2.14(a) and (2) if secured on a subordinated basis with the Obligations
otherwise satisfies clauses (A) through (E) and clause (I) of
Section 2.14(a) and (ii) is subject to intercreditor arrangements reasonably
satisfactory to the Administrative Agent; and

 

(y)           all customary premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in each of Section 6.14(a) through 6.14(x) above.

 

Section 6.15          Liens.  The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, create, incur or suffer to exist any Lien on any
of its Property; provided that the foregoing shall not prevent the following
(the Liens described below, the “Permitted Liens”):

 

(a)           Liens for the payment of taxes which are not yet due and payable
or the payment of which is not required by Section 6.8;

 

(b)           Liens (i) arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
(ii) in connection with bids, tenders, contracts or leases to which the Borrower
or any Restricted Subsidiary is a party or (iii) to secure public or statutory
obligations of such Person or deposits of cash or Cash Equivalents to secure
surety or appeal bonds to which such Person is a party, or deposits as security
for contested taxes or for the payment of rent, in each case, incurred in the
ordinary course of business;

 

(c)           mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or
other similar Liens arising in the ordinary course of business with respect to
obligations which are not overdue by a period of more than 30 days or if more
than 30 days over due (i) which could not reasonably be expected to have a
Material Adverse Effect or (ii) which are being contested in good faith by
appropriate proceedings;

 

(d)           Liens created by or pursuant to this Agreement and the Collateral
Documents;

 

(e)           Liens on property of the Borrower or any Restricted Subsidiary
created solely for the purpose of securing indebtedness permitted by
Section 6.14(d) hereof, provided that no such Lien shall extend to or cover
other Property of the Borrower or such Restricted Subsidiary other than the
respective Property so acquired or similar Property acquired from the same
lender or its Affiliates, and the principal amount of indebtedness secured by
any such Lien shall at no time exceed the purchase price of all such Property;

 

(f)            Liens assumed in connection with Permitted Acquisitions;

 

75

--------------------------------------------------------------------------------


 

(g)           easements, rights-of-way, restrictions, and other similar
encumbrances as to the use of real property of the Borrower or any Restricted
Subsidiary incurred in the ordinary course of business which do not impair their
use in the operation of the business of such Person;

 

(h)           Liens in favor of (i) Fifth Third Bank created pursuant to the
Clearing Agreement, (ii) one (1) or more financial institutions pursuant to
similar sponsorship, clearinghouse and/or settlement arrangements, provided that
no Liens permitted under this clause (ii) will extend to cover Property of the
Borrower or any Restricted Subsidiary other than that held by the other party to
such agreement and the amount of such Lien shall not exceed the amount owed by
the Borrower or any Restricted Subsidiary under such agreement;

 

(i)            ground leases or subleases, licenses or sublicenses in respect of
real property on which facilities owned or leased by the Borrower or any of its
Restricted Subsidiaries are located;

 

(j)            Liens arising from judgments or decrees for the payment of money
in circumstances not constituting an Event of Default under Section 7.1;

 

(k)           any interest or title of a lessor, sublessor, licensor or
sublicensor or Lien securing a lessor’s, sublessor’s, licensor’s or
sublicensor’s interest under any lease not prohibited by this Agreement;

 

(l)            licenses and sublicenses of intellectual property granted in the
ordinary course of business;

 

(m)          any zoning or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary course of conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

 

(n)           Liens (i) of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection, (ii) attaching to commodity trading
accounts or other commodity brokerage accounts incurred in the ordinary course
of business and (iii) in favor of a banking institution arising as a matter of
law encumbering deposits (including the right to set off), which are within the
general parameters customary in the banking industry;

 

(o)           Liens (i) on cash advances in favor of the seller of any property
to be acquired in an investment permitted pursuant to Section 6.17 to be applied
against the purchase price for such investment or (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 6.16;

 

(p)           Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents;

 

(q)           Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of indebtedness, (ii) relating to pooled deposit, automatic
clearing house or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business;

 

76

--------------------------------------------------------------------------------


 

(r)            Liens solely on any cash earnest money deposits or escrow
arrangements made by the Borrower or any of its Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;

 

(s)            Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(t)            Liens incurred to secure any obligations; provided that the
aggregate principal amount of all such obligations secured by such Liens,
together with all Refinancing Indebtedness in respect thereof, shall not exceed
$200.0 million;

 

(u)           Liens in favor of the issuer of customs, stay, performance, bid,
appeal or surety bonds or completion guarantees and other obligations of a like
nature or letters of credit issued pursuant to the request of and for the
account of such Person in the ordinary course of its business;

 

(v)           Liens existing on the Closing Date and described on Schedule 6.15;

 

(w)          Liens on property or shares of stock of a Person at the time such
Person becomes a Restricted Subsidiary; provided, however, that such Liens are
not created or incurred in connection with, or in contemplation of, such other
Person becoming such a Restricted Subsidiary or concurrently therewith;
provided, further that such Liens may not extend to any other property owned by
the Borrower or any of its Restricted Subsidiaries; provided, further that such
Liens secure Indebtedness permitted to be incurred under clause (y) of
Section 6.14(s);

 

(x)           Liens on property at the time the Borrower or a Subsidiary
acquired the property or concurrently therewith, including any acquisition by
means of a merger or consolidation with or into the Borrower or any of its
Restricted Subsidiaries; provided, however, that such Liens are not created or
incurred in connection with, or in contemplation of, such acquisition; provided
further that the Liens may not extend to any other property owned by the
Borrower or any of its Restricted Subsidiaries; provided further that such Liens
secure Indebtedness permitted to be incurred under clause (y) of
Section 6.14(s);

 

(y)           Liens on specific items of inventory or other goods and the
proceeds thereof of any Person securing such Person’s obligations under any
agreement to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business securing
inventory purchases from vendors;

 

(z)           Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by
Section 6.14 and secured by any Lien referred to in the foregoing clauses (e),
(v), (w) and (x); provided, however, that (i) such new Lien shall be limited to
all or part of the same property that secured the original Lien (plus
improvements on such property), and (ii) the Indebtedness secured by such Lien
at such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (e), (v), (w) and (x) at the time the
original Lien became a Permitted Lien hereunder, and (B) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement; and

 

(aa)         Liens to secure (x) Refinancing Indebtedness, (y) Incremental
Equivalent Debt and (z) Indebtedness allowed under Section 6.14(x).

 

77

--------------------------------------------------------------------------------


 

Section 6.16          Consolidation, Merger, Sale of Assets, etc.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, wind up,
liquidate or dissolve its affairs or merge or consolidate, or convey, sell,
lease or otherwise dispose of all or any part of its Property, including any
disposition as part of any sale-leaseback transactions except that this
Section shall not prevent:

 

(a)           the sale and lease of inventory in the ordinary course of
business;

 

(b)           the sale, transfer or other disposition of any Property that, in
the reasonable judgment of the Borrower or its Restricted Subsidiaries, has
become uneconomic, obsolete or worn out or is no longer useful in its business;

 

(c)           the sale, transfer, lease, or other disposition of Property of the
Borrower and its Restricted Subsidiaries to one another; provided that the fair
market value of any Property in respect of any such sale, transfer, lease, or
other disposition made by any Loan Party to any Restricted Subsidiary which is
not a Loan Party plus the fair market value of any Loan Party that is merged
with and into any Restricted Subsidiary that is not a Loan Party pursuant to a
merger permitted by Section 6.16(d) hereof shall not exceed $50.0 million in the
aggregate during the term of this Agreement;

 

(d)           the merger of any Restricted Subsidiary with and into the Borrower
or any other Restricted Subsidiary; provided that, in the case of any merger
involving the Borrower, the Borrower is the legal entity surviving the merger;
and provided further that the fair market value of any Loan Party that is merged
with and into any Restricted Subsidiary which is not a Loan Party plus the fair
market value of any Property in respect of any sale, transfer, lease, or other
disposition by a Loan Party to a Restricted Subsidiary which is not a Loan Party
permitted by Section 6.16(c) hereof shall not exceed $50.0 million in the
aggregate during the term of this Agreement;

 

(e)           the disposition or sale of Cash Equivalents;

 

(f)            any Restricted Subsidiary may dissolve if the Borrower determines
in good faith that such dissolution is in the best interests of the Borrower,
such dissolution is not disadvantageous to the Lenders and the Borrower or any
Restricted Subsidiary receives any assets of such dissolved Subsidiary, subject
in the case of a dissolution of a Loan Party that results in a distribution of
assets to a non-Loan Party to the limitations set forth in the provisos in each
of clauses (c) and (d) above;

 

(g)           the sale, transfer, lease, or other disposition of Property of the
Borrower or any Restricted Subsidiary (including any disposition of Property as
part of a sale and leaseback transaction) aggregating for the Borrower and its
Restricted Subsidiaries not more than $25.0 million during any fiscal year of
the Borrower;

 

(h)           the lease, sublease, license (or cross-license) or sublicense (or
cross-sublicense) of real or personal property in the ordinary course of
business;

 

(i)            the sale, transfer or other disposal of property (including
like-kind exchanges) to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement property;

 

78

--------------------------------------------------------------------------------


 

(j)            the sale, transfer or other disposal of investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements or similar binding arrangements;

 

(k)           any transaction permitted by Section 6.17;

 

(l)            [intentionally omitted];

 

(m)          the unwinding of any Hedge Agreement;

 

(n)           the disposition of any asset between or among the Borrower and/or
its Restricted Subsidiaries as a substantially concurrent interim disposition in
connection with a disposition otherwise permitted pursuant to
clauses (a) through (p) above;

 

(o)           the sale, transfer or other disposition of Property of the
Borrower or any Restricted Subsidiary for fair market value so long as (i) with
respect to dispositions in an aggregate amount in excess of the greater of $20
million and 0.60% of Consolidated Total Assets (measured as of the date of such
sale, transfer or other disposition and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1, but giving
effect to any Specified Transaction occurring thereafter and on or prior to the
date of determination), at least 75.00% of the consideration for such
disposition shall consist of cash or Cash Equivalents (provided that, for
purposes of the 75.00% cash consideration requirement, (w) the amount of any
Indebtedness or other liabilities of the Borrower or any Restricted Subsidiary
(as shown on such person’s most recent balance sheet or in the notes thereto)
that are assumed by the transferee of any such assets, (x) the amount of any
trade-in value applied to the purchase price of any replacement assets acquired
in connection with such disposition, (y) any securities received by the Borrower
or such Restricted Subsidiary from such transferee that are converted by such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received) following the closing of the applicable
disposition and (z) any Designated Non-Cash Consideration received in respect of
such disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause
(z) that is at that time outstanding, not in excess of $35.0 million, in each
case, shall be deemed to be cash) (i) the Net Cash Proceeds of such disposition
are applied in accordance with Section 2.8(c)(ii) and (ii) no Event of Default
has occurred and is continuing or would result therefrom;

 

(p)           the sale, transfer or other disposition of any assets acquired in
connection with any acquisition permitted under this Agreement (including any
Permitted Acquisition) so long as (i) such disposition is made or contractually
committed to be made within three hundred and sixty five (365) days of the date
such assets were acquired by the Borrower or such Subsidiary or such later date
as the Borrower and the Administrative Agent may agree, (ii) the Borrower and
its Restricted Subsidiaries are in compliance, on a Pro Forma Basis, with
Section 6.22(a) and (iii) with respect to dispositions in an aggregate amount in
excess of the greater of $20 million and 0.60% of Consolidated Total Assets
(measured as of the date of such sale, transfer or other disposition and based
upon the financial statements most recently delivered on or prior to such date
pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination), at least
75.00% of the consideration for such disposition shall consist of cash or Cash
Equivalents (subject to the exceptions listed in clauses (w) through (z) of
Section 6.16(o) above); and

 

79

--------------------------------------------------------------------------------


 

(q)           the sale of the EFT Business; provided that at least 75.00% of the
consideration received therefore must be in the form of cash or Cash
Equivalents; and provided further that 100.00% of the Net Cash Proceeds
therefrom are applied toward the repayment of the Obligations in the manner set
forth in Section 2.8(c)(ii) and Section 2.8(c)(vi).

 

To the extent any Collateral is disposed of as expressly permitted by this
Section 6.16 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents,
and the Administrative Agent shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.

 

Section 6.17          Advances, Investments and Loans.  The Borrower will not,
and will not permit any of its Restricted Subsidiaries to make loans or advances
to, guarantee any obligations of, or make, retain or have outstanding any
investments (whether through purchase of Equity Interests or debt obligations)
in, any Person or enter into any partnerships or joint ventures, or purchase or
own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “investments”), except that this
Section shall not prevent:

 

(a)           investments constituting receivables created in the ordinary
course of business;

 

(b)           investments in Cash Equivalents;

 

(c)           investments (including debt obligations) received in connection
with the bankruptcy or reorganization of a Person and in settlement of
delinquent obligations of, and other disputes with, a Person arising in the
ordinary course of business;

 

(d)           (i) the Borrower’s equity investments from time to time in its
Restricted Subsidiaries, and (ii) investments made from time to time by a
Restricted Subsidiary in the Borrower or one (1) or more of its Restricted
Subsidiaries; provided that the aggregate amount of any such investments made by
any Loan Party in any Restricted Subsidiary which is not a Loan Party plus any
intercompany advances by a Loan Party to any Restricted Subsidiary which is not
a Loan Party permitted by Section 6.17(e) hereof shall not exceed the greater of
$50.0 million and 1.5% of Consolidated Total Assets (measured as of the date of
such investment and based upon the financial statements most recently delivered
on or prior to such date pursuant to Section 6.1, but giving effect to any
Specified Transaction occurring thereafter and on or prior to the date of
determination);

 

(e)           intercompany advances (including in the form of a guarantee for
the benefit of such Person) made from time to time from (i) the Borrower to any
one (1) or more Restricted Subsidiaries, (ii) from one (1) or more Restricted
Subsidiaries to the Borrower and (iii) from one (1) or more Restricted
Subsidiaries to one (1) or more Restricted Subsidiaries; provided that the
aggregate amount of any such advances made by a Loan Party to a Restricted
Subsidiary that is not a Loan Party plus any equity investments by any Loan
Party in any Restricted Subsidiary which is not a Loan Party permitted by
Section 6.17(d) hereof shall not exceed the greater of $50.0 million and 1.5% of
Consolidated Total Assets (measured as of the date of such advance and based
upon the financial statements most recently delivered on or prior to such date
pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination);

 

(f)            other investments (including investments in joint ventures or
similar entities that do not constitute Restricted Subsidiaries), in each case,
as valued at the fair market value of such

 

80

--------------------------------------------------------------------------------


 

investment at the time each such investment is made, in an aggregate amount for
all such investments under this clause (f) that, at the time such investment is
made, would not exceed the sum of (i) the greater of $50.0 million and 1.50% of
Consolidated Total Assets (measured as of the date of such investment and based
upon the financial statements most recently delivered on or prior to such date
pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination) plus (ii) the
amount of any returns of capital, dividends or other distributions received in
connection with such investment (not to exceed the original amount of the
investment);

 

(g)           loans and advances to officers, directors, employees and
consultants of the Borrower (or its direct or indirect parent company) or any of
its Restricted Subsidiaries for reasonable and customary business related travel
expenses, entertainment expenses, moving expenses and similar expenses, in each
case incurred in the ordinary course of business and advances of payroll
payments to employees, consultants or independent contractors or other advances
of salaries or compensation to employees, consultants or independent
contractors, in each case in the ordinary course of business; provided that the
aggregate amount of such loan in advance outstanding at any time shall not
exceed $5.0 million;

 

(h)           investments in Hedge Agreements permitted by Section 6.14(a) and
(b);

 

(i)            investments received upon the foreclosure with respect to any
secured investment or other transfer of title with respect to any secured
investment;

 

(j)            investments in the ordinary course of business consisting of
Article 3 endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

 

(k)           guarantees by the Borrower or any Restricted Subsidiary of leases
(other than Capital Leases) or of other obligations that do not constitute
indebtedness for borrowed money, in each case entered into in the ordinary
course of business;

 

(l)            Permitted Acquisitions;

 

(m)          investments in Restricted Subsidiaries for the purpose of
consummating transactions permitted under Section 6.16(n) or any Permitted
Acquisition;

 

(n)           investments permitted under Sections 6.14, 6.15, 6.16 and 6.18;

 

(o)           other investments, loans and advances in addition to those
otherwise permitted by this Section in an amount not to exceed (i) the greater
of $150.0 million and 4.5% of Consolidated Total Assets (measured as of the date
of such investments, loans or advances and based upon the financial statements
most recently delivered on or prior to such date pursuant to Section 6.1, but
giving effect to any Specified Transaction occurring thereafter and on or prior
to the date of determination) plus (ii) the Growth Amount in the aggregate at
any one time outstanding;

 

(p)           investments consisting of consideration received in connection
with any disposition or other transfer made in compliance with Section 6.16;

 

(q)           other investments, loans and advances existing as of the Closing
Date and set forth on Schedule 6.17 (as the same may be renewed, refinanced or
extended from time to time);

 

81

--------------------------------------------------------------------------------


 

(r)            investments made by any Restricted Subsidiary that is not a Loan
Party to the extent such investments are made with the proceeds received by such
Restricted Subsidiary from an investment made by a Loan Party in such Restricted
Subsidiary pursuant to this Section 6.17;

 

(s)            investments the sole consideration for which is Equity Interests
of Holdco (or any direct or indirect parent of Holdco) or, following the
consummation of a Qualified Public Offering of the Borrower, the Borrower; and

 

(t)            investments made by the Borrower for the purpose of acquiring
TransActive Ecommerce Solutions, Inc. and/or any of its Subsidiaries; provided
that investments made pursuant to this clause (t) shall not exceed an aggregate
amount equal to $10.0 million.

 

Section 6.18          Restricted Payments.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, (i) declare or pay any dividends
on or make any other distributions in respect of any class or series of its
Equity Interests or (ii) directly or indirectly purchase, redeem, or otherwise
acquire or retire any of its Equity Interests or any warrants, options, or
similar instruments to acquire the same (all the foregoing, “Distributions”);
provided, however:

 

(a)           any Subsidiary of the Borrower may make Distributions to its
parent corporation (and, in the case of any non-Wholly-owned Subsidiary, pro
rata to its parent companies based on their relative ownership interests);

 

(b)           so long as no Event of Default has occurred, is continuing or
would result therefrom, the Borrower may redeem, acquire, retire or repurchase
(and the Borrower may declare and pay Distributions, the proceeds of which are
used to so redeem, acquire, retire or repurchase and to pay withholding or
similar tax payments that are expected to be payable in connection therewith)
its Equity Interests (or any options or warrants or stock appreciation rights
issued with respect to any of such Equity Interests) (or make Distributions to
allow any of the Borrower’s direct or indirect parent companies to so redeem,
retire, acquire or repurchase their equity) held by current or former officers,
managers, consultants, directors and employees (or their respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) of Borrower (or any direct or indirect parent thereof) and its
Restricted Subsidiaries, with the proceeds of Distributions from, seriatim, the
Borrower, upon the death, disability, retirement or termination of employment of
any such Person or otherwise in accordance with any stock option or stock
appreciation rights plan, any management, director and/or employee stock
ownership or incentive plan, stock subscription plan, employment termination
agreement or any other employment agreements or equity holders’ agreement;
provided that the aggregate amount of Distributions made pursuant to this
Section shall not exceed $20 million in any fiscal year; provided further that
(x) such amount, if not so expended in the fiscal year for which it is
permitted, may be carried forward for Distributions in the next two (2) fiscal
years and (y) Distributions made pursuant to this clause (b) during any fiscal
year shall be deemed made first in respect of amounts permitted for such fiscal
year as provided above, second in respect of amounts carried over from the
fiscal year two (2) years prior to such date pursuant to clause (x) above and
third in respect of amounts carried over from the immediately preceding fiscal
year prior to such date pursuant to clause (x) above;

 

(c)           the Borrower may repurchase Equity Interests (or pay Distributions
to permit any direct or indirect parent to repurchase Equity Interests) upon
exercise of options or warrants if such Equity Interest represents all or a
portion of the exercise price of such options or warrants;

 

82

--------------------------------------------------------------------------------


 

(d)           the Borrower may pay Distributions, the proceeds of which shall be
used to allow any direct or indirect parent of Borrower to pay (A)(w) its
operating expenses incurred in the ordinary course of business, (x) other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business , (y) fees and
expenses related to any debt or equity offering, investment or acquisition
permitted hereunder (whether or not successful) and (z) any reasonable and
customary indemnification claims made by directors or officers of the Borrower
(or any parent thereof) , in each case under this clause (A) that are
attributable to the ownership and operations of the Borrower and its Restricted
Subsidiaries and (B) other operating expenses and corporate overhead costs and
expenses in an aggregate amount not to exceed $3.0 million in any fiscal year of
the Borrower;

 

(e)           the Borrower may make Distributions in an aggregate amount equal
to all Quarterly Distributions as of the time such Distribution is made;

 

(f)            so long as (i) no Event of Default has occurred, is continuing or
would result therefrom and (ii) the Borrower shall be in compliance, on a Pro
Forma Basis, with the covenants set forth in Section 6.22, the Borrower may make
Distributions in an aggregate amount not to exceed (x) $50.0 million minus any
amounts paid pursuant to Section 6.20(a)(x) plus (y) the Growth Amount at the
time such Distribution is made;

 

(g)           the Borrower may make Distributions to (i) redeem, repurchase,
retire or otherwise acquire any (A) Equity Interests (“Treasury Capital Stock”)
of the Borrower or any Subsidiary or (B) Equity Interests of any direct or
indirect parent company of the Borrower, in the case of each of
subclause (A) and (B), in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to the Borrower or a Subsidiary) of,
Equity Interests of the Borrower, or any direct or indirect parent company of
the Borrower to the extent contributed to the capital of the Borrower or any
Subsidiary (“Refunding Capital Stock”) and (ii) declare and pay dividends on the
Treasury Capital Stock out of the proceeds of the substantially concurrent sale
(other than to the Borrower or a Subsidiary) of the Refunding Capital Stock;

 

(h)           Distributions the proceeds of which will be used to make cash
payments in lieu of issuing fractional Equity Interests in connection with the
exercise of warrants, options or other securities convertible or exchangeable
for Equity Interests of the Borrower (or its direct or indirect parent) in an
amount not to exceed $0.1 million in any fiscal year;

 

(i)            to the extent constituting a Distribution, transactions permitted
by Section 6.11 and 6.16;

 

(j)            following any Qualified Public Offering, Distributions by the
Borrower (or to any direct or indirect parent to fund a Distribution) of up to
6% of the net cash proceeds received by (or contributed to the capital of) the
Borrower in or from any such Qualified Public Offering;

 

(k)           the Borrower may make payments in connection with the Tax
Receivable Agreements, provided that (A) no Event of Default shall have occurred
and be continuing or would result therefrom (provided that, notwithstanding the
occurrence of an Event of Default, such payments shall be authorized if either
(x) the Termination Date has occurred or (y) the Required Lenders shall have
waived such Event of Default) and (B) the Borrower shall be in compliance, on a
Pro Forma Basis, with the covenants set forth in Section 6.22; and

 

83

--------------------------------------------------------------------------------


 

(l)            Distributions to Holdco or any direct or indirect parent thereof
to fund payments required under any such arrangements, agreements or plans or
withholding obligations in respect of any Distributions permitted hereunder.

 

Section 6.19          Limitation on Restrictions.  The Borrower will not, and it
will not permit any of its Restricted Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any consensual
restriction on the ability of any such Restricted Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or other Equity
Interests owned by the Borrower or any other Restricted Subsidiary, (b) pay or
repay any Indebtedness owed to the Borrower or any other Restricted Subsidiary,
(c) make loans or advances to the Borrower or any other Restricted Subsidiary,
(d) transfer any of its Property to the Borrower or any other Restricted
Subsidiary, (e) encumber or pledge any of its assets to or for the benefit of
the Administrative Agent or (f) guaranty the Obligations, Hedging Liability and
Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations, except for, in each case:

 

(a)           restrictions and conditions imposed by any Loan Document or which
(x) exist on the date hereof and (y) to the extent contractual obligations
permitted by subclause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted renewal,
extension or refinancing of such Indebtedness so long as such renewal, extension
or refinancing does not expand the scope of such contractual obligation;

 

(b)           customary restrictions and conditions contained in agreements
relating to any sale of assets pending such sale, provided that such
restrictions and conditions apply only to the Person or property that is to be
sold;

 

(c)           restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the Person obligated under such Indebtedness and its
Subsidiaries or the property or assets intended to secure such Indebtedness;

 

(d)           contractual obligations binding on a Restricted Subsidiary at the
time such Restricted Subsidiary first becomes a Restricted Subsidiary, so long
as such contractual obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary;

 

(e)           customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.17 and
applicable solely to such joint venture entered into in the ordinary course of
business;

 

(f)            restrictions on cash, other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business and
customary provisions in leases, subleases, licenses, sublicenses and other
contracts restricting the assignment thereof, in each case entered into in the
ordinary course of business;

 

(g)           secured Indebtedness otherwise permitted to be incurred under
Sections 6.14 and 6.15 that limit the right of the obligor to dispose of the
assets securing such Indebtedness; and

 

(h)           any encumbrances or restrictions of the types referred to in
clauses (a) through (f) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
clauses (i) through (vii) above; provided that such amendments, modifications,

 

84

--------------------------------------------------------------------------------


 

restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive with respect to such encumbrance and other restrictions taken as a
whole than those prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

 

Section 6.20          Optional Payments of Certain Indebtedness; Modifications
of Certain Indebtedness and Organizational Documents.  The Borrower will not,
and it will not permit any of its Restricted Subsidiaries to:

 

(a)           directly or indirectly make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease the principal amount of any Indebtedness expressly subordinated to the
Loans  in an aggregate principal amount in excess of $35.0 million, except
(i) in connection with the incurrence of Refinancing Indebtedness, (ii) in
connection with a conversion or exchange of such Indebtedness to, or for, as
applicable, Equity Interests of Holdco (or any direct or indirect parent of
Holdco) or the Borrower (other than Disqualified Equity Interests),
(iii) payments as part of an “applicable high yield discount obligation”
catch-up payment, and (iv) so long as (A) no Default has occurred, is continuing
or would result therefrom and (B) the Borrower shall be in compliance, on a Pro
Forma Basis, with the covenants set forth in Section 6.22, additional payments,
prepayments, repurchases, redemptions and defeasances in respect of such
Indebtedness in an aggregate amount up to (x) $50.0 million minus any amounts
paid pursuant to Section 6.18(f)(x) plus (y) the Growth Amount;

 

(b)           amend, modify, or otherwise change in any manner any of the terms
of (i) the documentation governing any subordinated Indebtedness, Indebtedness
secured by junior Liens or unsecured Indebtedness in an aggregate principal
amount in excess of $35.0 million or (ii) the charter documents of the Borrower
or such Restricted Subsidiary, except, in the case of each of clauses (i) and
(ii) if the effect of any such amendment, modification or change is not
materially adverse to the interests of the Lenders.

 

Section 6.21          OFAC.  The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, (i) become a Person whose property or interests
in property are blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Party and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism
(66 Fed. Reg. 49079(2001)), (ii) engage in any dealings or transactions
prohibited by Section 2 of such executive order, or be otherwise associated with
any such Person in any manner violative of Section 2, and (iii) become a Person
on the list of Specially Designated Nationals and Blocked Persons or subject to
the limitations or prohibitions under any other U.S. Department of Treasury’s
Office of Foreign Assets Control regulation or executive order.

 

Section 6.22          Financial Covenants.

 

(a)           Leverage Ratio.  The Borrower shall not, as of the last day of
each fiscal quarter of the Borrower ending during each of the periods specified
below, permit the Leverage Ratio to be greater than:

 

FROM AND INCLUDING

 

TO AND INCLUDING

 

THE LEVERAGE RATIO SHALL
NOT BE GREATER THAN:

 

 

 

 

 

 

 

April 1, 2012

 

September 30, 2013

 

4.25 to 1.00

 

October 1, 2013

 

September 30, 2014

 

4.00 to 1.00

 

October 1, 2014

 

All times thereafter

 

3.75 to 1.00

 

 

85

--------------------------------------------------------------------------------


 

(b)           Interest Coverage Ratio.  The Borrower shall not, as of the last
day of each fiscal quarter of the Borrower ending during each of the periods
specified below, permit the ratio of Consolidated EBITDA for the four (4) fiscal
quarters of the Borrower then ended (provided that, if Consolidated EBITDA for
such period is less than $1, then for purposes of this covenant Consolidated
EBITDA shall be deemed to be $1) to Interest Expense for the same four
(4) fiscal quarters then ended to be less than:

 

FROM AND INCLUDING

 

TO AND INCLUDING

 

THE INTEREST COVERAGE RATIO
SHALL NOT BE LESS THAN:

 

 

 

 

 

 

 

April 1, 2012

 

September 30, 2013

 

3.25 to 1.00

 

October 1, 2013

 

September 30, 2014

 

3.50 to 1.00

 

October 1, 2014

 

All times thereafter

 

3.75 to 1.00

 

 

(c)           Pro Forma Compliance.  Compliance with the financial covenants set
forth in clauses (a) and (b) above shall always be calculated on a Pro Forma
Basis.

 

Section 6.23          Maintenance of Ratings.  The Borrower shall use its
commercially reasonable efforts to maintain a (i) long-term public credit rating
of the Borrower and (y) a credit rating for the Facilities, in each case, from
both S&P and Moody’s.

 

Section 6.24          Limitation on Non-Material Subsidiaries.  The Borrower
shall not permit (i), at any time, the aggregate book value of the assets of all
Restricted Subsidiaries that are Domestic Subsidiaries but that are not Material
Subsidiaries to exceed 5.00% of the book value of the consolidated assets of the
Borrower and its Restricted Subsidiaries that are Domestic Subsidiaries or (ii),
as of the last day of each fiscal quarter of the Borrower, the aggregate net
income computed in accordance with GAAP of all Restricted Subsidiaries that are
Domestic Subsidiaries but that are not Material Subsidiaries during the four
(4) fiscal quarters of the Borrower then ending, to exceed 5.00% of the
consolidated net income computed in accordance with GAAP of the Borrower and its
Restricted Subsidiaries that are Domestic Subsidiaries during such period.

 

Section 6.25          [Intentionally Omitted].

 

ARTICLE 7.         Events of Default and Remedies.

 

Section 7.1            Events of Default.  Any one or more of the following
shall constitute an “Event of Default” hereunder:

 

(a)           default (i) in the payment when due (whether at the stated
maturity thereof or at any other time provided for in this Agreement) of all or
any part of the principal of any Loan or Reimbursement Obligation or (ii) in the
payment when due of interest on any Loan or any other Obligation payable
hereunder or under any other Loan Document and such default shall continue
unremedied for a period of five (5) Business Days;

 

(b)           default in the observance or performance of any covenant set forth
in Sections 6.1(f), 6.5 (with respect to the Borrower), 6.11, 6.12, 6.13, 6.14,
6.15, 6.16, 6.17, 6.18, 6.19, 6.20, 6.21, 6.22 or 6.24 hereof.

 

86

--------------------------------------------------------------------------------


 

(c)           default in the observance or performance of any other provision
hereof or of any other Loan Document which is not remedied within 30 days after
written notice of such default is given to the Borrower by the Administrative
Agent; provided that such time period shall be extended to 90 days in case of a
default under Section 6.1(b) hereof due solely to the fact that the audit and
opinion accompanying the financial statements for any fiscal year is subject to
a “going concern” or like qualification solely as a result of the Revolving
Credit Termination Date or Final Maturity Date being scheduled to occur within
twelve (12) months from the date of such audit and opinion;

 

(d)           any representation or warranty made or deemed made herein or in
any other Loan Document or in any certificate delivered to the Administrative
Agent or the Lenders pursuant hereto or thereto proves untrue in any material
respect (or in all respects, if qualified by a materiality threshold) as of the
date of the issuance or making thereof;

 

(e)           any of the Loan Documents shall for any reason not be or shall
cease to be in full force and effect or is declared to be null and void (other
than pursuant to the terms thereof or as a result of the gross negligence, bad
faith or willful misconduct of the Administrative Agent), or any of the
Collateral Documents shall for any reason fail to create a valid and perfected
Lien in favor of the Administrative Agent in any Collateral purported to be
covered thereby except as expressly permitted by the terms hereof or thereof
(other than as a result of the gross negligence, bad faith or willful misconduct
of the Administrative Agent), or any Loan Party terminates, repudiates in
writing or rescinds any Loan Document executed by it or any of its obligations
thereunder;

 

(f)            default shall occur under any Material Indebtedness, or under any
indenture, agreement or other instrument under which the same may be issued, the
effect of which default is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Indebtedness to become due prior to its stated maturity, or the
principal or interest under any such Indebtedness shall not be paid when due
(whether by demand, lapse of time, acceleration or otherwise) after giving
effect to applicable grace or cure periods, if any;

 

(g)           any final judgment or judgments, writ or writs or warrant or
warrants of attachment, or any similar process or processes, shall be entered or
filed against the Borrower or any of its Restricted Subsidiaries, or against any
of its Property, in an aggregate amount in excess of $50.0 million (except to
the extent paid or covered by insurance (other than the applicable deductible)
and the insurer has not denied coverage therefor in writing), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 60 days from the
entry thereof;

 

(h)           a Reportable Event shall have occurred which could reasonably be
expected to result in a Material Adverse Effect; the Borrower or any of its
Restricted Subsidiaries, or any member of its Controlled Group, shall fail to
pay when due an amount or amounts aggregating in excess of $50.0 million which
it shall have become liable to pay to the PBGC or to a Plan under Title IV of
ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $50.0 million (collectively, a
“Material Plan”) shall be filed under Title IV of ERISA by the Borrower or any
of its Restricted Subsidiaries, or any other member of its Controlled Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate or to cause a trustee
to be appointed to administer any Material Plan or a proceeding shall be
instituted by a fiduciary of any Material Plan against the Borrower or any of
its Restricted Subsidiaries, or any member of its Controlled Group, to enforce
Section 515 or 4219(c)(5) of ERISA and such proceeding shall not

 

87

--------------------------------------------------------------------------------


 

have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated;

 

(i)            any Change of Control shall occur;

 

(j)            Holdco, the Borrower or any of its Restricted Subsidiaries shall
(i)  have entered involuntarily against it an order for relief under the United
States Bankruptcy Code, as amended, (ii) admit in writing its inability to pay
its debts generally as they become due, (iii) make a general assignment for the
benefit of creditors, (iv) apply for, seek, consent to or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any substantial part of its Property, or (v) institute any
proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code, as amended, to adjudicate it insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors;

 

(k)           a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for Holdco, the Borrower or any of its Restricted
Subsidiaries, or any substantial part of any of its Property, or a proceeding
described in Section 7.1(j)(v) shall be instituted against Holdco, the Borrower
or any Restricted Subsidiary, and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of 60 days;  or

 

(l)            The Liens securing the obligations under any subordinated or
junior secured Material Indebtedness, shall cease, for any reason, to be validly
subordinated to the Liens securing the Obligations, or any Loan Party shall
assert in writing any of the foregoing.

 

Section 7.2            Non Bankruptcy Defaults.  When any Event of Default other
than those described in subsection (j) or (k) of Section 7.1 hereof has occurred
and is continuing, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required Lenders, terminate the remaining
Revolving Credit Commitments and all other obligations of the Lenders hereunder
on the date stated in such notice (which may be the date thereof); (b) if so
directed by the Required Lenders, declare the principal of and the accrued
interest on all outstanding Loans to be forthwith due and payable and thereupon
all outstanding Loans, including both principal and interest thereon, shall be
and become immediately due and payable together with all other amounts payable
under the Loan Documents without further demand, presentment, protest or notice
of any kind; and (c) if so directed by the Required Lenders, demand that the
Borrower immediately pay to the Administrative Agent, as cash collateral, the
full amount then available for drawing under each or any Letter of Credit,
whether or not any drawings or other demands for payment have been made under
any Letter of Credit.  The Administrative Agent, after giving notice to the
Borrower pursuant to Section 7.1(c) or this Section 7.2, shall also promptly
send a copy of such notice to the other Lenders, but the failure to do so shall
not impair or annul the effect of such notice.

 

Section 7.3            Bankruptcy Defaults.  When any Event of Default described
in subsections (j) or (k) of Section 7.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the Revolving Credit Commitments and any
and all other obligations of the Lenders to extend further credit pursuant to
any of the terms hereof shall immediately terminate and the Borrower shall
immediately pay to the Administrative Agent, as cash collateral, the full amount
then available for drawing under all outstanding Letters of Credit, whether or
not any draws or other demands for payment have been made under any of the
Letters of Credit.

 

88

--------------------------------------------------------------------------------


 

Section 7.4            Collateral for Undrawn Letters of Credit.  (a)  If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 2.8(c)(iii) or under Section 7.2 or
7.3 above, the Borrower shall forthwith pay the amount required to be so
prepaid, to be held by the Administrative Agent as provided in
subsection (b) below.

 

(b)           All amounts prepaid pursuant to clause (a) above shall be held by
the Administrative Agent in one (1) or more separate collateral accounts (each
such account, and the credit balances, properties, and any investments from time
to time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of any other Obligations in respect of any Letter of Credit.  The
Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Administrative Agent for the benefit of the
Administrative Agent, the Lenders, and the L/C Issuer.  If and when requested by
the Borrower, the Administrative Agent shall invest funds held in the Collateral
Account from time to time in direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America with a remaining maturity of one (1) year or less, provided that the
Administrative Agent is irrevocably authorized to sell investments held in the
Collateral Account when and as required to make payments out of the Collateral
Account for application to amounts due and owing from the Borrower to the L/C
Issuer, the Administrative Agent or the Lenders in respect of any Letter of
Credit; provided, however, that if (i) the Borrower shall have made payment of
all such obligations referred to in clause (a) above and (ii) no Letters of
Credit remain outstanding hereunder, then the Administrative Agent shall release
to the Borrower any remaining amounts held in the Collateral Account.

 

Section 7.5            Notice of Default.  The Administrative Agent shall give
notice to the Borrower under Section 7.1(c) hereof promptly upon being requested
to do so by the Required Lenders and shall at such time also notify all the
Lenders thereof.

 

Section 7.6            Equity Cure.  Notwithstanding anything to the contrary
contained in this ARTICLE 7, in the event that the Borrower fails to comply with
the requirements of Section 6.22 as of the end of any relevant fiscal quarter,
the Borrower shall have the right (the “Cure Right”) (at any time during such
fiscal quarter or thereafter until the date that is 15 days after the date the
Compliance Certificate is required to be delivered pursuant to Section 6.1(e))
to issue Equity Interests for cash or otherwise receive cash contributions to
its common equity (the “Cure Amount”), and thereupon the Borrower’s compliance
with Section 6.22 shall be recalculated giving effect to the following pro forma
adjustment: Consolidated EBITDA shall be increased (notwithstanding the absence
of an addback in the definition of “Consolidated EBITDA”), solely for the
purposes of determining compliance with Section 6.22 hereof, including
determining compliance with Section 6.22 hereof as of the end of such fiscal
quarter and applicable subsequent periods that include such fiscal quarter, by
an amount equal to the Cure Amount.  If, after giving effect to the foregoing
recalculations (but not, for the avoidance of doubt, taking into account any
immediate repayment of Indebtedness in connection therewith), the requirements
of Section 6.22 shall be satisfied, then the requirements of Section 6.22 shall
be deemed satisfied as of the end of the relevant fiscal quarter with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of Section 6.22 that had occurred shall be
deemed cured for the purposes of this Agreement.

 

Notwithstanding anything herein to the contrary, (v) in each four
(4) consecutive fiscal quarter period of the Borrower there shall be at least
two (2) fiscal quarters in which the Cure Right is not exercised, (w) during the
term of this Agreement, the Cure Right shall not be exercised more than five (5)

 

89

--------------------------------------------------------------------------------


 

times, (x) the Cure Amount shall be no greater than the amount required for
purposes of complying with Section 6.22, (y) upon the Administrative Agent’s
receipt of a notice from the Borrower that it intends to exercise the Cure Right
(a “Notice of Intent to Cure”), until the 15th day following the date of
delivery of the Compliance Certificate under Section 6.1(e) to which such Notice
of Intent to Cure relates, none of the Administrative Agent nor any Lender shall
exercise the right to accelerate the Loans or terminate the Revolving Credit
Commitments and neither the Administrative Agent nor any other Lender or secured
party shall exercise any right to foreclose on or take possession of the
Collateral solely on the basis of an Event of Default having occurred and being
continuing under Section 6.22 and (z) the Cure Amount received pursuant to any
exercise of the Cure Right shall be disregarded for purposes of determining any
financial ratio-based conditions, pricing or any available basket (in reliance
upon the Available Amount, Growth Amount or otherwise) under ARTICLE 6 of this
Agreement.

 

ARTICLE 8.         Change in Circumstances and Contingencies.

 

Section 8.1            Funding Indemnity.  If any Lender shall incur any loss,
cost or expense (including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or re-employment of deposits or other
funds acquired by such Lender to fund or maintain any Eurodollar Loan, but
excluding any loss of margin) as a result of:

 

(a)           any payment, prepayment or conversion of a Eurodollar Loan on a
date other than the last day of its Interest Period,

 

(b)           any failure (because of a failure to meet the conditions of
ARTICLE 3 or otherwise) by the Borrower to borrow or continue a Eurodollar Loan,
or to convert a Loan that is a Base Rate Loan into a Eurodollar Loan, on the
date specified in a notice given pursuant to Section 2.5(a) hereof,

 

(c)           any failure by the Borrower to make any payment of principal on
any Eurodollar Loan when due (whether by acceleration or otherwise), or

 

(d)           any acceleration of the maturity of a Eurodollar Loan as a result
of the occurrence of any Event of Default hereunder,

 

then, within ten (10) days after the written demand of such Lender, the Borrower
shall pay to such Lender such amount as will reimburse such Lender for such
loss, cost or expense.  If any Lender makes such a claim for compensation, it
shall provide to the Borrower, with a copy to the Administrative Agent, a
certificate setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) and the amounts shown on such certificate shall be
conclusive absent manifest error.

 

Section 8.2            Illegality.  Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law, rule or regulation or in the interpretation thereof makes it unlawful for
any Lender to make or continue to maintain any Eurodollar Loans or to perform
its obligations as contemplated hereby with respect to such Eurodollar Loans,
such Lender shall promptly give notice thereof to the Borrower and the
Administrative Agent and such Lender’s obligations to make or maintain
Eurodollar Loans under this Agreement shall be suspended until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans.  Such Lender may
require that such affected Eurodollar Loans be converted to Base Rate Loans from
such Lender automatically on the effective date of the notice provided above,
and such Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.  Such Lender shall withdraw such notice promptly following

 

90

--------------------------------------------------------------------------------


 

any date on which it becomes lawful for such Lender to make and maintain
Eurodollar Loans or give effect to its obligations as contemplated hereby with
respect to any Eurodollar Loan.

 

Section 8.3            Reserved.

 

Section 8.4            Yield Protection.  (a)  If, on or after the date hereof,
the adoption of any applicable law, rule or regulation, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender (or its Lending Office) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority:

 

(i)            shall subject any Lender (or its Lending Office) to any tax, duty
or other charge (other than net income taxes (including branch profits taxes),
franchise taxes and other similar taxes), with respect to its Eurodollar Loans,
its Revolving Notes, its Letter(s) of Credit, or its participation in any
thereof, any Reimbursement Obligations owed to it or its obligation to make
Eurodollar Loans, issue a Letter of Credit, or to participate therein (other
than taxes subject to Section 10.1(a)); or

 

(ii)           shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Eurodollar Loans any such requirement included in
an applicable Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Lending Office) or shall
impose on any Lender (or its Lending Office) or on the interbank market any
other condition affecting its Eurodollar Loans, its Revolving Notes, its
Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligation owed to it, or its obligation to make Eurodollar Loans, or to issue a
Letter of Credit, or to participate therein;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 30 days after
written demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall be obligated to pay to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction to
the extent that such Lender requests indemnification for any such costs or
losses from the Borrower within one hundred and eighty (180) days of such
Lender’s incurrence thereof.

 

(b)           If, after the date hereof, any Lender or the Administrative Agent
shall have determined that the adoption of any applicable law, rule or
regulation regarding capital adequacy or liquidity requirements, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender (or its Lending Office) or any corporation
controlling such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority has
had the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, within 30 days
after demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction.

 

91

--------------------------------------------------------------------------------


 

(c)           Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall, in each case, be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

 

(d)           A certificate of a Lender claiming compensation under this
Section 8.4 and setting forth the additional amount or amounts to be paid to it
hereunder shall be delivered to Borrower at the time of such demand and shall be
conclusive absent manifest error.  In determining such amount, such Lender may
use any reasonable averaging and attribution methods.

 

Section 8.5            Substitution of Lenders.  Upon the receipt by the
Borrower of (a) a claim from any Lender for compensation under Section 8.4,
Section 10.1 or Section 10.4 hereof, (b) notice by any Lender to the Borrower of
any illegality pursuant to Section 8.2 hereof, (c) in the event any Lender is a
Defaulting Lender or (d) in the event any Lender fails to consent to any
amendment, waiver, supplement or other modification pursuant to Section 10.11
requiring the consent of all Lenders or each Lender directly affected thereby,
and as to which the Required Lenders or a majority of all Lenders directly
affected thereby have otherwise consented (any such Lender referred to in clause
(d) above being hereinafter referred to as a “Non-Consenting Lender” and any
Non-Consenting Lender and any such Lender referred to in clause (a), (b) or
(c) above being hereinafter referred to as an “Affected Lender”), the Borrower
may, in addition to any other rights the Borrower may have hereunder or under
applicable law, (i) require, at its expense, any such Affected Lender to assign,
at par plus accrued interest and fees, without recourse, all of its interest,
rights, and obligations hereunder (including all of its Revolving Credit
Commitments and the Revolving Loans and participation interests in Letters of
Credit and other amounts at any time owing to it hereunder and the other Loan
Documents) to an Eligible Assignee specified by the Borrower, provided that
(A) such assignment shall not conflict with or violate any law, rule or
regulation or order of any Governmental Authority, (B) if the assignment is to a
Person other than a Lender, the Borrower shall have received the written consent
of the Administrative Agent and, in the case of any Revolving Credit Commitment,
the L/C Issuer, which consents shall not be unreasonably withheld or delayed, to
such assignment, (C) the Borrower shall have paid to the Affected Lender all
monies (together with amounts due such Affected Lender under Section 8.1 hereof
as if the Loans owing to it were prepaid rather than assigned) other than
principal owing to it hereunder, (D) the Borrower shall repay (or the
replacement bank or institution shall purchase, at par) all Loans and other
amounts (other than any disputed amounts), pursuant to Section 10.10 owing to
such replaced Lender prior to the date of replacement, (E) the assignment is
entered into in accordance with the other requirements of Section 10.10 hereof,
(F) solely with respect to assignments in connection with clause (a) (with
respect to claims under Section 10.1) or (c) above, no Event of Default shall
have occurred and be continuing at the time of such assignment and (G) any such
assignment shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the Affected
Lender, or (ii) terminate the Revolving Credit Commitment of such Affected
Lender and repay all Obligations of the Borrower owing to such Lender as of such
termination date.

 

Section 8.6            Lending Offices.  Each Lender may, at its option, elect
to make its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent.  To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such

 

92

--------------------------------------------------------------------------------


 

Lender under Section 8.4 hereof or to avoid the unavailability of Eurodollar
Loans under Section 8.2 hereof, so long as such designation is not
disadvantageous to the Lender.

 

ARTICLE 9.         The Administrative Agent.

 

(a)           Appointment and Authorization of Administrative Agent.  Each
Lender hereby appoints JPMorgan Chase Bank, N.A., as the Administrative Agent
and Collateral Agent under the Loan Documents and hereby authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers, rights and remedies under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto.  The Administrative Agent shall
have only those duties and responsibilities that are expressly specified in the
Loan Documents.  Each Agent may exercise such powers, rights and remedies and
perform such duties by or through its agents or employees.  Notwithstanding the
use of the word “Administrative Agent” as a defined term, the Lenders expressly
agree that the Administrative Agent is not acting as a fiduciary of any Lender
in respect of the Loan Documents, the Borrower or otherwise, and nothing herein
or in any of the other Loan Documents shall result in any duties or obligations
on the Administrative Agent or any of the Lenders except as expressly set forth
herein and therein.  The provisions of this ARTICLE 9 (other than to the extent
provided in Sections 9.1, 9.3, 9.7, 9.11 and 9.12) are solely for the benefit of
the Administrative Agent and the Lenders and no Loan Party shall have any rights
as a third party beneficiary of any of the provisions thereof.  In performing
its functions and duties hereunder, the Administrative Agent shall act solely as
an agent of the Lenders and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
Holdco, Borrower or any of its Subsidiaries, other than as provided in
Section 10.10(c) with respect to the maintenance of the Register.

 

Section 9.2            Administrative Agent and its Affiliates.  The
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise or refrain
from exercising such rights and power as though it were not the Administrative
Agent, and the Administrative Agent and its affiliates may accept deposits from,
lend money to, own securities of and generally engage in any kind of banking,
trust, financial advisory or other business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents, and may accept fees and other consideration from the Borrower for
services in connection herewith and otherwise without having to account for the
same to the Lenders.  The term “Lender” as used herein and in all other Loan
Documents, unless the context otherwise clearly requires, includes the
Administrative Agent in its individual capacity as a Lender.  References in
ARTICLE 2 hereof to the amount owing to the Administrative Agent for which an
interest rate is being determined, refer to the Administrative Agent in its
individual capacity as a Lender.

 

Section 9.3            Action by Administrative Agent.  If the Administrative
Agent receives from the Borrower a written notice of an Event of Default
pursuant to Section 6.1(f) hereof, the Administrative Agent shall promptly give
each of the Lenders written notice thereof.  Without limiting the generality of
the foregoing, the Administrative Agent shall not be required to take any action
hereunder with respect to any Default or Event of Default, except as expressly
provided in the Loan Documents.  Upon the occurrence of an Event of Default, the
Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Required Lenders.  Unless and until the Required Lenders give such direction,
the Administrative Agent may (but shall not be obligated to) take or refrain
from taking such actions as it deems appropriate and in the best interest of all
the Lenders.  In no event, however, shall the Administrative Agent be required
to take any action in violation of Applicable Law or of any provision of any
Loan Document, and the Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder or under any other Loan
Document unless it first receives any further assurances of its indemnification
from the Lenders that it

 

93

--------------------------------------------------------------------------------


 

may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall be entitled to assume that no Default or
Event of Default exists unless notified in writing to the contrary by a Lender
or the Borrower.  In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder.  Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.

 

Section 9.4            Consultation with Experts.  The Administrative Agent may
consult with legal counsel, independent public accountants, and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

Section 9.5            Liability of Administrative Agent; Credit Decision;
Delegation of Duties.  (a)  Neither the Administrative Agent nor any of its
officers, partners, directors, employees or agents shall be liable to the
Lenders for any action taken or omitted by the Administrative Agent under or in
connection with any of the Loan Documents except to the extent caused by the
Administrative Agent’s gross negligence or willful misconduct, as determined by
a final, non-appealable judgment of a court of competent jurisdiction.  The
Administrative Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until the
Administrative Agent shall have received instructions in respect thereof from
the Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.11) and, upon receipt of such instructions from
Required Lenders (or such other Lenders, as the case may be), the Administrative
Agent shall be entitled to act or (where so instructed) refrain from acting, or
to exercise such power, discretion or authority, in accordance with such
instructions.  Without prejudice to the generality of the foregoing, (i) the
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper party or
parties, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Holdco, the
Borrower and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of it acting or (where
so instructed) refraining from acting hereunder or any of the other Loan
Documents in accordance with the instructions of Required Lenders (or such other
Lenders as may be required to give such instructions under Section 10.11).  In
particular and without limiting any of the foregoing, the Administrative Agent
shall have no responsibility for confirming the accuracy of any Compliance
Certificate or other document or instrument received by it under the Loan
Documents.  Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify:  (i) any statement, warranty, representation or recital
made in connection with this Agreement, any other Loan Document or any Credit
Extension, or made in any written or oral statements or in any financial or
other statements, instruments, reports or certificates or any other documents
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the Loan Documents and the transactions contemplated thereby or for the
financial condition or business affairs of any Loan Party or any other Person
liable for the payment of any Obligations; (ii) the performance or observance of
any of the terms, conditions, provisions, covenants or agreements of the
Borrower or any Subsidiary contained herein or in any other Loan Document or any
Credit Extension or the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Default or to make any
disclosures with respect to the foregoing; (iii) the satisfaction of any
condition specified in ARTICLE 3

 

94

--------------------------------------------------------------------------------


 

hereof, except receipt of items required to be delivered to the Administrative
Agent; or (iv) the execution, validity, effectiveness, genuineness,
enforceability, perfection, value, worth or collectability hereof or of any
other Loan Document or of any other documents or writing furnished in connection
with any Loan Document or of any Collateral; and the Administrative Agent makes
no representation of any kind or character with respect to any such matter
mentioned in this sentence.  The Administrative Agent may execute any of its
duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, the Borrower, or
any other Person for the default or misconduct of any such agents or
attorneys-in-fact selected with reasonable care.  The Administrative Agent may
treat the payee of any Note as the holder thereof until written notice of
transfer shall have been filed with the Administrative Agent signed by such
payee in form satisfactory to the Administrative Agent.  Each Lender
acknowledges, represents and warrants that it has independently and without
reliance on the Administrative Agent or any other Lender, and based upon such
information, investigations and inquiries as it deems appropriate, made its own
credit analysis and decision to extend credit to the Borrower in the manner set
forth in the Loan Documents.  It shall be the responsibility of each Lender to
keep itself informed as to the creditworthiness of the Borrower and its
Subsidiaries, and the Administrative Agent shall have no liability to any Lender
with respect thereto.  The Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

 

(b)           Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers under this Agreement or
under any other Loan Document by or through any one (1) or more sub-agents
appointed by the Administrative Agent (and not otherwise reasonably objected to
by the Borrower within 10 days after notice of such appointment).  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates.  The exculpatory, indemnification and other provisions of this
Section 9.5 and of Section 9.6 shall apply to any Affiliates of the
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent.  All of the rights, benefits,
and privileges (including the exculpatory and indemnification provisions) of
this Section 9.5 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein. 
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to the Administrative Agent and not to any
Loan Party, Lender or any other Person and no Loan Party, Lender or any other
Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

 

Section 9.6            Indemnity.  The Lenders shall ratably, in accordance with
their respective Percentages, indemnify the Administrative Agent, to the extent
that the Administrative Agent has not been reimbursed by any Loan Party, for and
against any and all liabilities, obligations, losses, damages, taxes, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted

 

95

--------------------------------------------------------------------------------


 

against the Administrative Agent in exercising its powers, rights and remedies
or performing its duties hereunder or under the other Loan Documents or
otherwise in its capacity as Administrative Agent in any way relating to or
arising out of this Agreement or the other Loan Documents; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, taxes, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction.  If any indemnity furnished to the Administrative
Agent for any purpose shall, in the opinion of the Administrative Agent, be
insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided that in no event
shall this sentence require any Lender to indemnify the Administrative Agent
against any liability, obligation, loss, damage, tax, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s ratable share
thereof, in accordance with such Lender’s respective Percentage; and provided
further that this sentence shall not be deemed to require any Lender to
indemnify the Administrative Agent against any liability, obligation, loss,
damage, tax, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.  The obligations
of the Lenders under this Section shall survive termination of this Agreement. 
The Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.

 

Section 9.7            Resignation of Administrative Agent and Successor
Administrative Agent.  The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and the Administrative
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to the Borrower and the
Administrative Agent and signed by the Required Lenders (such retiring or
replaced Administrative Agent, the “Departing Administrative Agent”).  The
Administrative Agent shall have the right to appoint a financial institution to
act as Administrative Agent and/or Collateral Agent hereunder, with the written
consent of the Borrower and the Required Lenders (not to be unreasonably
withheld), and the Administrative Agent’s resignation shall become effective on
the earliest of (i) 30 days after delivery of the notice of resignation,
(ii) the acceptance of such successor Administrative Agent by the Borrower and
the Required Lenders or (iii) such other date, if any, agreed to by the Borrower
and the Required Lenders.  Upon any such notice of resignation or any such
removal, if a successor Administrative Agent has not already been appointed by
the retiring Administrative Agent, the Required Lenders shall have the right,
upon the written consent of the Borrower (not to be unreasonably withheld), to
appoint a successor Administrative Agent.  If neither the Required Lenders nor
the Administrative Agent have appointed a successor Administrative Agent, the
Required Lenders shall be deemed to have succeeded to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent;
provided that until a successor Administrative Agent is so appointed by Required
Lenders or the Administrative Agent, any collateral security held by the
Administrative Agent in its role as Collateral Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents shall continue to be held by the
retiring Collateral Agent as nominee until such time as a successor Collateral
Agent is appointed.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the Departing Administrative Agent and
the Departing Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Loan Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with

 

96

--------------------------------------------------------------------------------


 

the assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such Departing Administrative
Agent shall be discharged from its duties and obligations hereunder.  Except as
provided above, any resignation or removal of JPMorgan Chase Bank, N.A. or its
successor as Administrative Agent pursuant to this Section shall also constitute
the resignation or removal of JPMorgan Chase Bank, N.A. or its successor as
Collateral Agent.  After any Departing Administrative Agent’s resignation or
replacement hereunder as Administrative Agent, the provisions of this ARTICLE 9
and all protective provisions of the other Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor.  Any successor
Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become the successor Collateral Agent of all
purposes hereunder.

 

Section 9.8            L/C Issuer.  The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith.  The L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this ARTICLE 9 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this ARTICLE 9, included the L/C Issuer with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to such L/C Issuer.

 

Section 9.9            Hedging Liability and Funds Transfer Liability and
Deposit Account Liability Obligation Arrangements.  By virtue of a Lender’s
execution of this Agreement or an assignment agreement pursuant to Section 10.10
hereof, as the case may be, any Affiliate of such Lender with whom the Borrower
or any Subsidiary has entered into an agreement creating Hedging Liability or
Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations shall be deemed a Lender party hereto for purposes of any reference
in a Loan Document to the parties for whom the Administrative Agent is acting,
it being understood and agreed that the rights and benefits of such Affiliate
under the Loan Documents consist exclusively of such Affiliate’s right to share
in payments and collections out of the Collateral as more fully set forth in
Section 2.9 and ARTICLE 4 hereof.  In connection with any such distribution of
payments and collections, the Administrative Agent shall be entitled to assume
no amounts are due to any Lender or its Affiliate with respect to Hedging
Liability or Funds Transfer Liability, Deposit Account Liability and Data
Processing Obligations unless such Lender has notified the Administrative Agent
in writing of the amount of any such liability owed to it or its Affiliate prior
to such distribution.

 

Section 9.10          Designation of Additional Administrative Agents.  The
Administrative Agent shall have the continuing right, for purposes hereof, at
any time and from time to time to designate one (1) or more of the Lenders
(and/or its or their Affiliates) as “syndication agents,” “documentation
agents,” “arrangers” or other designations for purposes hereto, but such
designation shall have no substantive effect, and such Lenders and their
Affiliates shall have no additional powers, duties or responsibilities as a
result thereof.

 

Section 9.11          Authorization to Enter into, and Enforcement of, the
Collateral Documents.  The Administrative Agent or Collateral Agent, as
applicable, is hereby irrevocably authorized by each Secured Party to be the
agent for and representative of the Secured Parties and to execute and deliver
the Collateral Documents and Guaranty on behalf of and for the benefit of the
Secured Parties and to take such action and exercise such powers under the
Collateral Documents as the Administrative Agent or Collateral Agent, as
applicable considers appropriate; provided that neither the Administrative Agent
nor the Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of
care, duty of disclosure or any other obligation whatsoever to any other holder
of Obligations with respect to any Hedge Agreement.  The Administrative Agent
shall not (except as expressly provided in Section 10.11) amend the Collateral

 

97

--------------------------------------------------------------------------------


 

Documents unless such amendment is agreed to in writing by the Required
Lenders.  Each Lender acknowledges and agrees that it will be bound by the terms
and conditions of the Collateral Documents upon the execution and delivery
thereof by the Administrative Agent.  Except as otherwise specifically provided
for herein, no Lender (or its Affiliates) other than the Administrative Agent
shall have the right to institute any suit, action or proceeding in equity or at
law for the foreclosure or other realization upon any Collateral or for the
execution of any trust or power in respect of the Collateral or for the
appointment of a receiver or for the enforcement of any other remedy under the
Collateral Documents; it being understood and intended that no one or more of
the Lenders (or their Affiliates) shall have any right in any manner whatsoever
to affect, disturb or prejudice the Lien of the Administrative Agent (or any
security trustee therefor) under the Collateral Documents by its or their action
or to enforce any right thereunder, and that all proceedings at law or in equity
shall be instituted, had, and maintained by the Administrative Agent (or its
security trustee) in the manner provided for in the relevant Collateral
Documents for the benefit of the Lenders and their Affiliates.

 

Section 9.12          Authorization to Release Liens, Etc.  The Administrative
Agent or Collateral Agent, as applicable, is hereby irrevocably authorized by
each of the Lenders (and shall, upon the written request of the Borrower) to
(and to execute any documents or instruments necessary to):

 

(i)            release any Lien covering any Property of the Borrower or its
Subsidiaries that is the subject of a disposition that is permitted by this
Agreement or that has been consented to in accordance with Section 10.11;

 

(A)          upon the Termination Date, release the Borrower and each of the
Guarantors from its Obligations under the Loan Documents (other than those that
specifically survive termination of this Agreement) and any Liens covering any
of their Property with respect thereto; and

 

(B)          release any Guarantor from its obligations under any Loan Document
to which it is a party if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted by this Agreement and the Liens
on such Obligations shall be automatically released;

 

(ii)           at the request of the Borrower, to subordinate any Lien on any
Property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such Property that is permitted by Sections
6.15(e), (w) or (x) or, with respect to the replacement of Liens, permitted by
Sections 6.15(e), (w) or (x);

 

(iii)          enter into any intercreditor arrangements contemplated by
Sections 2.14 and 6.14.

 

ARTICLE 10.       MISCELLANEOUS.

 

Section 10.1          Withholding Taxes.

 

(a)           Payments Free of Withholding.  Except as otherwise required by law
and subject to Section 10.1(b) hereof, each payment by or on behalf of any Loan
Party under this Agreement or the other Loan Documents shall be made without
withholding or deduction for or on account of any present or future United
States withholding taxes or any taxes of any other jurisdiction (other than
overall net income taxes (including branch profits tax), franchise taxes and
other similar taxes on the recipient imposed by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized, or in which its principal executive office or Lending Office is
located, or taxes imposed on a

 

98

--------------------------------------------------------------------------------


 

recipient as a result of a present or former connection between such recipient
and the United States (other than in connection with entering into this
Agreement, the receipt of payments hereunder or the enforcement of rights
hereunder)).  If any such withholding is so required, such withholding or
deduction shall be made, the amount withheld shall be paid to the appropriate
Governmental Authority before penalties attach thereto or interest accrues
thereon, and the relevant Loan Party shall pay such additional amount as may be
necessary to ensure that the net amount actually received by each Lender and the
Administrative Agent free and clear of such taxes (including such taxes on such
additional amount) is equal to the amount which that Lender or the
Administrative Agent (as the case may be) would have received had such
withholding not been made.  If the Administrative Agent or any Lender pays any
amount in respect of any such taxes, amounts subject to Section 10.4, or any
related penalties or interest, the Borrower shall reimburse the Administrative
Agent or such Lender for that payment in the currency in which such payment was
made whether or not such amounts were correctly or legally imposed promptly
following the date the Lender or the Administrative Agent makes written demand
therefor, which demand shall be accompanied by a certificate describing in
reasonable detail the basis thereof.  Notwithstanding the foregoing, a Loan
Party shall not be required to pay any additional amounts or reimburse any
Lender or the Administrative Agent with respect to any taxes, penalties or
backup withholding tax (i) that, except as provided in Section 10.1(c), are
attributable to a Lender’s failure to comply with the requirements of
Section 10.1(b),  (ii) that are United States federal withholding taxes imposed
on amounts payable to a Lender or Administrative Agent at the time such Lender
or Administrative Agent becomes a party to this Agreement, except to the extent
such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts or reimbursement under this Section 10.1(a),
(iii) that are attributable to a Lender or the Administrative Agent designating
a successor lending office at which it maintains its Obligations other than at
the request of the applicable Loan Party and except to the extent such Lender or
the Administrative Agent was entitled, at the time of the successor lending
office is designated, to receive additional amounts from the applicable Loan
Party with respect to such Taxes pursuant to this clause, or (iv) imposed due to
a failure by any Lender, the Administrative Agent or any foreign financial
institution through which payments under this Agreement are made to comply with
any applicable certification, documentation, information or other reporting
requirement concerning the nationality, residence, identity, direct or indirect
ownership of or investment in, or connection with the United States of America
of any Lender or Administrative Agent or any foreign financial institution
through which payments under this Agreement are made if such compliance is
required by Sections 1471-1474 of the Code or any Treasury Regulation
promulgated or Revenue Ruling, Revenue Procedure, or Notice issued by the U.S.
Internal Revenue Service (the “IRS”) thereunder (“FATCA”) as a precondition to
relief or exemption from such tax, penalty or backup withholding.  If a Loan
Party pays any such taxes, penalties or interest, or Other Taxes (pursuant to
Section 10.4), it shall deliver official tax receipts evidencing that payment or
certified copies thereof (or, if such receipts are not available, other evidence
of payment reasonably acceptable to the relevant Lender or Administrative Agent)
to the Lender or Administrative Agent on whose account such withholding was made
(with a copy to the Administrative Agent if not the recipient of the original)
on or before the thirtieth day after payment.

 

(b)           U.S. Withholding Tax Exemptions.  Each Lender that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrower and the Administrative Agent (x) on or before the Closing
Date or, if later, the date such financial institution becomes a Lender
hereunder, (y) on or prior to the date 60 days after written notice from
Borrower that such form or certificate shall expire or become obsolete other
than in connection with an event described in (z), and (z) after the occurrence
of any event within such Lender’s control requiring a change in the most recent
form of certification previously delivered by it, two (2) duly completed and
signed originals of (i)  IRS Form W-8BEN (relating to such Lender and entitling
it to a complete exemption from, or a reduced rate of, withholding under the
Code on all amounts to be received by such Lender, including fees, pursuant to
the Loan Documents and the Obligations), Form W-8ECI (relating to all amounts to
be received by such Lender, including fees, pursuant to the Loan Documents and
the Obligations) or Form 

 

99

--------------------------------------------------------------------------------


 

W-8IMY (relating to entities acting as intermediaries), together with any
applicable underlying IRS forms, or any successor forms, (ii) solely if such
Lender is claiming exemption from United States withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, IRS Form W-8BEN, or any successor form prescribed by the IRS, and a
certificate representing that such Lender is not a bank for purposes of
Section 881(c) of the Code, is not a ten-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code) or (iii) any other applicable document prescribed
by the Applicable Law certifying as to the entitlement of such Lender to such
exemption from United States withholding tax or reduced rate with respect to all
payments to be made to such Lender under the Loan Documents.  Each Lender that
is a United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall (A) on or prior to the Closing Date or, if later, the date such
financial institution becomes a Lender hereunder, (B) on or prior to the date 60
days after written notice from Borrower that such form or certification shall
expire or become obsolete other than in connection with an event described in
(C), (C) after the occurrence of any event requiring a change in the most recent
form or certification previously delivered by it pursuant to this clause (b) and
(D) from time to time if requested by the Borrower or the Administrative Agent,
provide the Administrative Agent and the Borrower with two (2) duly completed
and signed originals of Form W-9 (certifying that such Lender is entitled to an
exemption from U.S. backup withholding tax) or any successor form.  Thereafter
and from time to time, each Lender, within 60 days of Borrower’s written
request, shall submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of one (1) or the other of such
forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) and such other certificates as may be
(i) requested by the Borrower in a written notice, directly or through the
Administrative Agent, to such Lender and (ii) required under then-current United
States law or regulations to avoid or reduce United States withholding taxes on
payments in respect of all amounts to be received by such Lender, including
fees, pursuant to the Loan Documents or the Obligations.  If a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by Applicable Laws
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by Applicable Laws (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.

 

(c)           Inability of Lender to Submit Forms.  If as a result of any change
in Applicable Law, regulation or treaty, or in any official application or
interpretation thereof applicable to the payments made by or on behalf of any
Loan Party or by the Administrative Agent under any Loan Document or any change
in an income tax treaty applicable to any Lender, any Lender is unable to submit
to the Borrower or the Administrative Agent any form or certificate that such
Lender is obligated to submit pursuant to subsection (b) of this Section 10.1 or
such Lender is required to withdraw or cancel any such form or certificate
previously submitted or any such form or certificate otherwise becomes
ineffective or inaccurate, such Lender shall promptly notify the Borrower and
Administrative Agent of such fact and the Lender shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable. For the
avoidance of doubt, the enactment of final Treasury Regulations promulgated
under FATCA shall not be deemed to be a change in Applicable Law for the
purposes of this Agreement.

 

100

--------------------------------------------------------------------------------


 

(d)           Tax Refunds.  If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 10.1 or
Section 10.4, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 10.1 or Section 10.4 giving rise to such refund), net of all
reasonable out of pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority) with respect to such refund; provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower plus any penalties, interest or other charges imposed
by the relevant Governmental Authority to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

(e)           Mitigation.  Any Lender claiming any additional amounts payable
pursuant to this Section 10.1 shall use its reasonable efforts (consistent with
its internal policies and Applicable Laws) to change the jurisdiction of its
lending office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

 

Section 10.2          No Waiver; Cumulative Remedies; Collective Action.  No
delay or failure on the part of the Administrative Agent or any Lender or on the
part of the holder or holders of any of the Obligations in the exercise of any
power or right under any Loan Document shall operate as a waiver thereof or as
an acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right.  The rights and remedies hereunder of the
Administrative Agent, the Lenders and of the holder or holders of any of the
Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.2, Section 7.3 and Section 7.4
for the benefit of all the Lenders and the L/C Issuer, and each Lender and the
L/C Issuer hereby agree with each other Lender and the L/C Issuer, as
applicable, that no Lender shall (and the L/C Issuer shall not) take any action
to protect or enforce its rights under this Agreement or any other Loan Document
(including exercising any rights of set-off) without first obtaining the prior
written consent of the Administrative Agent or the Required Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any debtor relief law.

 

Section 10.3          Non-Business Days.  Except as otherwise provided herein,
if any payment hereunder or date for performance becomes due and payable or
performable (in each case, including as a result of the expiration of any
relevant notice period) on a day which is not a Business Day, the due date of
such payment or the date for such performance shall be extended to the next
succeeding Business Day

 

101

--------------------------------------------------------------------------------


 

on which date such payment shall be due and payable or such other requirement
shall be performed.  In the case of any payment of principal falling due on a
day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.

 

Section 10.4          Documentary Taxes.  The Borrower agrees to pay within ten
(10) days after demand therefor any documentary, stamp, excise, property or
similar taxes payable in respect of this Agreement or any other Loan Document,
including interest and penalties, in the event any such taxes are assessed,
irrespective of when such assessment is made and whether or not any credit is
then in use or available hereunder (“Other Taxes”).

 

Section 10.5          Survival of Representations.  All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made until the Termination
Date.

 

Section 10.6          Survival of Indemnities.  All indemnities and other
provisions relative to reimbursement to the Lenders of amounts sufficient to
protect the yield of the Lenders with respect to the Loans and Letters of
Credit, including, but not limited to, Sections 8.1, 8.4, 10.4 and 10.13 hereof,
shall survive the termination of this Agreement and the other Loan Documents and
the payment of the Obligations.

 

Section 10.7          Sharing of Set-Off.  Each Lender agrees with each other
Lender a party hereto that if such Lender shall receive and retain any payment,
whether by set-off or application of deposit balances or otherwise (except
pursuant to a valid assignment or participation pursuant to Section 10.10 or as
provided in or contemplated by Sections 2.14, 2.15 or 10.11(d)), on any of the
Loans or Reimbursement Obligations in excess of its ratable share of payments on
all such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest.  For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.

 

Section 10.8          Notices.  Except as otherwise specified herein, all
notices hereunder and under the other Loan Documents shall be in writing
(including, without limitation, notice by facsimile or email transmission) and
shall be given to the relevant party at its physical address, facsimile number
or email address set forth below, or such other physical address, facsimile
number or email address as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by facsimile, email transmission or by other
telecommunication device capable of creating a written record of such notice and
its receipt.  Notices under the Loan Documents to any Lender shall be addressed
to its physical address or facsimile number or email address set forth on its
Administrative Questionnaire; and notices under the Loan Documents to the
Borrower or the Administrative Agent shall be addressed to their respective
physical addresses, facsimile numbers or email addresses set forth below:

 

102

--------------------------------------------------------------------------------


 

to the Borrower:

 

to the Administrative Agent:

 

 

 

vantiv, LLC

 

JPMorgan Chase Bank, N.A.

8500 Governors Hill Drive

 

1111 Fannin Street, 10th floor

Symmes Township, Ohio 45249

 

Houston, Texas 77002-1914

Attention: Mark Heimbouch

 

Attention: Demetra A. Mayon

Telephone: 513-900-5100

 

Telephone: 713-750-3780

Facsimile: 513-900-5206

 

Facsimile: 713-750-2358

Email: mark.heimbouch@vantiv.com

 

Email: demetra.a.mayon@jpmorgan.com

 

 

 

With a copy of any notice of any Default or Event of Default (which shall  not
constitute notice to the Borrower) to:

 

 

 

 

 

 

 

 

 

Weil, Gotshal & Manges LLP

 

 

200 Crescent Court, Suite 300

 

 

Dallas, Texas 75201

 

 

Attention: Kelly M. Dybala

 

 

Telephone: (214) 746-7898

 

 

Facsimile: (214) 746-7777

 

 

Email: kelly.dybala@weil.com

 

 

 

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 10.8 or in the relevant Administrative Questionnaire
and a confirmation of such telecopy has been received by the sender, (ii) if
given by mail, five (5) days after such communication is deposited in the mail,
certified or registered with return receipt requested, addressed as aforesaid,
(iii) if by email, when delivered (all such notices and communications sent by
email shall be deemed delivered upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgement)), or (iv) if given
by any other means, when delivered at the addresses specified in this
Section 10.8 or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to ARTICLE 2 hereof shall be effective only upon receipt.

 

Section 10.9          Counterparts.  This Agreement may be executed in any
number of counterparts, and by the different parties hereto on separate
counterpart signature pages, and all such counterparts taken together shall be
deemed to constitute one and the same instrument.

 

Section 10.10       Successors and Assigns; Assignments and Participations.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
under any Loan Document without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of clause (b) of this Section, (ii) by way of participation
in accordance with the provisions of clause (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
clause (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in clause (d) of

 

103

--------------------------------------------------------------------------------


 

this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
(1) or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement with respect to all or a portion of its Revolving Credit
Commitment(s) and the Loans at the time owing to it; provided that:

 

(i)            except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Revolving Credit Commitment(s) and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Revolving Credit Commitment(s) (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Revolving Credit Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of such Trade Date) shall not be less than $5.0 million, in the
case of any assignment in respect of the Revolving Facility, or less than $1.0
million, in the case of any assignment in respect of the Tranche A Term Facility
or Tranche B Term Facility (calculated, in each case, in the aggregate with
respect to multiple, simultaneous assignments by two (2) or more Approved Funds
which are Affiliates or share the same (or affiliated) manager or advisor and/or
two (2) or more lenders that are Affiliates) unless each of the Administrative
Agent and the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed);

 

(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Facility or the Revolving Credit Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

 

(iii)          any assignment of a Revolving Credit Commitment must be approved
by the Administrative Agent, the L/C Issuer and the Borrower (each such approval
not to be unreasonably withheld) unless the Person that is the proposed assignee
is itself a Lender with a Revolving Credit Commitment (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee);

 

(iv)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless otherwise waived or reduced by the
Administrative Agent in its sole discretion), and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and

 

(v)           the Eligible Assignee provides the Borrower and the Administrative
Agent the forms required by Section 10.1(b) prior to the assignment and shall
not be entitled to any additional amounts or indemnification of taxes under
Section 10.1 in excess of the amounts that would be paid to its assignor.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such

 

104

--------------------------------------------------------------------------------


 

Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.4, 10.1(a) and 10.13 and subject to
any obligations hereunder with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this clause (b) shall be void ab initio.  All parties hereto consent that
assignments to the Borrower permitted by the terms hereof shall not be construed
as violating pro rata, optional redemption or any other provisions hereof, it
being understood that, not withstanding anything to the contrary elsewhere in
this Agreement, immediately upon receipt by the Borrower of any Loans and/or
Revolving Credit Commitments the same shall be deemed cancelled and no longer
outstanding for any purpose under this Agreement, including without limitation,
Section 10.11, and in no event shall the Borrower have any rights of a Lender
under this Agreement or any other Loan Document.

 

(c)           Register.  (i)  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, the Revolving Credit Commitment(s) of, and
principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time, and each repayment in respect of
the principal amount (and any interest thereon) (the “Register”).  The entries
in the Register shall be conclusive absent manifest error or except to the
extent an assignment has been recorded therein which assignment does not comply
with Section 10.10(b), and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary; provided that in the event any
assignment contemplated by clause (b) above is not effected in accordance with
the requirements of that Section, nothing in the Register to the contrary shall
override the nullity of such assignment as provided pursuant to
clause (b) above.  The Register shall be available for inspection by the
Borrower and any Lender (as to its own interest, but not the interest of any
other Lender), at any reasonable time and from time to time upon reasonable
prior notice.

 

(ii)           The Administrative Agent shall (A) accept the Assignment and
Assumption and (B) promptly record the information contained therein in the
Register once all the requirements of clause (a) above have been met.  No
assignment shall be effective unless it has been recorded in the Register.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or a Prohibited Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under the this Agreement (including all or a portion of its Revolving Credit
Commitment(s) and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, supplement or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any

 

105

--------------------------------------------------------------------------------


 

amendment, modification, supplement or waiver described in subclause (A) (to the
extent that such Participant is directly affected) or (B) of Section 10.11 
Subject to clause (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 8.1, 8.4(b) and 10.1(a) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.14 as though it
were a Lender, provided that such Participant agrees to be subject to
Section 10.7 as though it were a Lender.

 

Each Lender that sells a participation pursuant to this Section 10.10(d), acting
solely for this purpose as an agent of the Borrower, shall maintain a register
for the recordation of the names and addresses of the Participants, the
commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Participant pursuant to the terms hereof from time to time, and each
repayment in respect of the principal amount (and any interest thereon) (each, a
“Participant Register”).  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register pursuant to the terms hereof as the
owner of a participation for all purposes of this Agreement, notwithstanding
notice to the contrary.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 8.4 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant.  A Participant shall not be entitled to receive any
greater payment under Section 10.1(a) or Section 10.4 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant.  A Participant that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) shall not be entitled to the
benefits of Section 10.1(a) or Section 10.4 unless the Borrower is notified of
the participation sold to such Participant and such Participant complies with
Section 10.1(b) and (c) as though it were a Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, but excluding any obligation owed to a
Prohibited Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Ohio Uniform Electronic Transactions Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

 

(h)           So long as no Default or Event of Default has occurred or is
continuing, any Lender may, at any time, assign all or a portion of its rights
and obligations in respect of the Term Loans to (a) Advent, (b) any Non-Debt
Fund Affiliate and/or (c) Holdco and/or any Subsidiary of Holdco (each of the
Persons identified in clauses (a), (b) and (c), an “Affiliated Lender”) on a non
pro rata basis through (x) Dutch Auctions open to all Lenders on a pro rata
basis and/or (y) other than in the case of any assignment to Holdco or any
Subsidiary of Holdco, open market purchases, subject to the following
limitations:

 

(i)            such Affiliated Lender shall make a representation that, as of
the date of any such purchase and assignment, it is not in possession of
material non-public information (“MNPI”) with respect to the Borrower, its
Subsidiaries or their respective securities that (A) has not been disclosed to
the assigning Lender prior to such date and (B) could reasonably be

 

106

--------------------------------------------------------------------------------


 

expected to have a material effect upon, or otherwise be material to, a Lender’s
decision to assign Loans to such Affiliated Lender, as the case may be (in each
case, other than because such assigning Lender does not wish to receive MNPI
with respect to the Borrower, its Subsidiaries or their respective securities);

 

(ii)           all Term Loans held by any Affiliated Lender shall be deemed to
be not outstanding for all purposes of calculating whether the Required Lenders
have taken any action;

 

(iii)          (A) the aggregate principal amount of Term  Loans purchased by
assignment pursuant to this Section 10.10(h) and held at any one time by
Affiliated Lenders  may not exceed 27.50% of the outstanding principal amount of
all Term  Loans plus the outstanding principal amount of all term loans made
pursuant to a Term Commitment Increase and (B) in addition to amounts permitted
by clause (A) above, the aggregate principal of Term Loans purchased by
assignment pursuant to this Section 10.10(h) and held at any one time by
Affiliated Lenders (other than Fifth Third Bank) may not exceed 10.00% of the
outstanding principal amount of all Term Loans plus the outstanding principal
amount of all term loans made pursuant to a Term Commitment Increase;

 

(iv)          Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in meetings attended solely by the Lenders and the
Administrative Agent, other than the receipt of notices of Borrowings, notices
of prepayments and other administrative notices in respect of its Loans or
Revolving Credit Commitments required to be delivered to Lenders pursuant to
ARTICLE 2;

 

(v)           No Affiliated Lender shall take any action in any bankruptcy,
insolvency or reorganization proceeding to object to, impede or delay the
exercise of any right or the taking of any action by the Administrative Agent or
Collateral Agent or the taking of any action by a third party that is supported
by the Administrative Agent or Collateral Agent (including, without limitation,
voting on any plan of reorganization, liquidation or similar scheme) so long as
such Affiliated Lender is treated in connection therewith on the same or better
terms as the other Lenders upon the resolution of such proceeding;

 

(vi)          in the case of any Dutch Auction conducted by Holdco, the Borrower
or any of its Restricted Subsidiaries, (A) the Revolving Facility shall not be
utilized to fund the assignment, and (B) other than in connection with a buyback
under pursuant to Section 10.10(i) below, the loans purchased by Holdco or its
Subsidiaries shall be immediately cancelled (provided that neither Holdco nor
its Subsidiaries may increase the amount of Consolidated EBITDA by any non-cash
gains associated with such cancellation of debt).

 

It is understood and agreed that the limitations set forth in clauses (ii),
(iii), (iv) and (v) above shall be applicable to and in respect of any
Affiliated Lender that is a party to this agreement whether such Lender is a
party hereto on the Closing Date, becomes a Lender as a result of assignment
pursuant to this Section 10.10(h) or otherwise and shall only be applicable with
respect to the Term Loans that are held by such Affiliated Lender while such
Term Loans are held by such Affiliated Lender.

 

Notwithstanding anything to the contrary contained in the foregoing, (a) Advent
and any Non-Debt Fund Affiliate may (but shall not be required to) contribute
any Term Loans so purchased under this Section 10.10(h) to Holdco or any of its
Subsidiaries for purposes of cancellation of such debt and (b) each Affiliated
Lender shall have the right to vote on any amendment, modification, waiver or
consent that

 

107

--------------------------------------------------------------------------------


 

would require the vote of all Lenders or the vote of all Lenders directly and
adversely affected thereby pursuant to subclauses (A) or (B) of
Section 10.11(a).

 

In addition, Term Loans and/or Revolving Credit Commitments may be purchased by
and assigned to any Debt Fund Affiliate on a non-pro rata basis through
(a) Dutch Auctions open to all Lenders on a pro rata basis in accordance with
customary procedures and/or (b) open market purchases.  The limitations under
clauses (i) through (iv) above shall not apply to any such purchase by a Debt
Fund Affiliate, and each Lender shall be permitted to assign all or a portion of
such Lender’s Term Loans and/or Revolving Commitments to any Debt Fund Affiliate
without regard to such foregoing provisions.

 

(i)            Prohibited Lenders.  If any assignment or participation under
this Section 10.10 is made (or attempted to be made) (i) to a Prohibited Lender
or any Affiliate of a Prohibited Lender, in each case without the Borrower’s
prior written consent or (ii) to the extent the Borrower’s consent is required
under the terms of this Section 10.10, to any other Person without the
Borrower’s consent, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, (A) terminate the
Commitments of such Lender and repay all obligations of the Borrower owing to
such Lender relating to the Loans and participations held by such Lender or
participant as of such termination date (in the case of any participation in any
Loan, to be applied to such participation), (B) in the case of any outstanding
Term Loans, purchase such Loans by paying the lesser of par or the same amount
that such Lender paid to acquire such Loans or (C) require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in this Section 10.10), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Lender shall have received payment of an
amount equal to the lesser of par or the amount such Lender paid for such Loans
and participations in L/C Disbursements and Swing Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (ii) the Borrower
shall be liable to such Lender under Section 8.1 if any Eurodollar Loan owing to
such Lender is repaid or purchased other than on the last day of the Interest
Period relating thereto, and (iii) such assignment shall otherwise comply with
this Section 10.10 (provided that no registration and processing fee referred to
in this Section 10.10 shall be owing in connection with any assignment pursuant
to this clause).  Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender, as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interests
hereunder to an assignee as contemplated hereby in the circumstances
contemplated by this Section 10.10(i).  Nothing in this Section 10.10(i) shall
be deemed to prejudice any rights or remedies the Borrower may otherwise have at
law or equity.  Each Lender acknowledges and agrees that the Borrower would
suffer irreparable harm if such Lender breaches any of its obligations under
Section 10.10(a), 10.10(d) or Section 10.10(f) insofar as such Sections relate
to any assignment, participation or pledge to a Prohibited Lender or an
Affiliate of a Prohibited Lender without the Borrower’s prior written consent.  
Additionally, each Lender agrees that the Borrower may seek to obtain specific
performance or other equitable or injunctive relief to enforce this
Section 10.10(i) against such Lender with respect to such breach without posting
a bond or presenting evidence of irreparable harm.

 

(j)            If the Borrower wishes to replace the Loans or Commitments under
any Facility with ones having different terms, it shall have the option, with
the consent of the Administrative Agent and subject to at least three
(3) Business Days’ advance notice to the Lenders under such Facility, instead of
prepaying the Loans or reducing or terminating the Commitments to be replaced,
to (i) require the Lenders under such Facility to assign such Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 10.11 (with such replacement, if
applicable, deemed to have been made pursuant to Section 10.11(d)).  Pursuant to
any such assignment,

 

108

--------------------------------------------------------------------------------


 

all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment by the
Borrower of any accrued interest and fees thereon and any amounts owing pursuant
to Section 10.13(b) to the extent demanded in writing prior to the date of such
assignment.  By receiving such purchase price, the Lenders under such Facility
shall automatically be deemed to have assigned the Loans or Commitments under
such Facility pursuant to the terms of the form of Assignment and Assumption
attached hereto as Exhibit G and accordingly no other action by such Lenders
shall be required in connection therewith.  The provisions of this clause
(j) are intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.

 

Section 10.11       Amendments.  Except as provided in Section 2.14 with respect
to any Incremental Facility, Section 2.15 with respect to any Extension and
Section 10.11(d) with respect to any Replacement Term Loans or Replacement
Revolving Facility, (a) no provision of this Agreement or the other Loan
Documents may be amended, modified, supplemented or waived unless such
amendment, modification, supplement or waiver is in writing and is signed by
(i) the Borrower, (ii) the Required Lenders, (iii) if the rights or duties of
the Administrative Agent are adversely affected thereby, the Administrative
Agent, and (iv) if the rights or duties of the L/C Issuer are affected thereby,
the L/C Issuer; provided that:

 

(A)          no amendment, modification, supplement or waiver pursuant to this
Section 10.11 shall (i) increase any Revolving Credit Commitment or extend the
expiry date of any such Revolving Credit Commitment of any Lender without the
consent of such Lender (it being understood that any such amendment,
modification, supplement or waiver that provides for the payment of interest in
kind in addition to, and not as substitution for or as conversion of, the
interest otherwise payable hereunder shall only require the consent of the
Required Lenders and that a waiver of any condition precedent or the waiver of
any Default or Event of Default or mandatory prepayment shall not constitute an
extension or increase of any Revolving Credit Commitment), (ii) reduce the
amount of, postpone the date for any scheduled payment of any principal of or
interest or fee on, or extend the final maturity of any Loan or of any
Reimbursement Obligation or of any fee payable hereunder (other than with
respect to a waiver of default interest and it being understood that any change
in the definitions of any ratio used in the calculation of such rate of interest
or fees (or the component definitions) shall not constitute a reduction in any
rate of interest or fees) without the consent of each Lender (but not the
Required Lenders) to which such payment is owing or which has committed to make
such Loan or Letter of Credit (or participate therein) hereunder or (iii) change
the application of payments set forth in Section 2.9 hereof without the consent
of any Lender adversely affected thereby;

 

(B)          no amendment, modification, supplement or waiver pursuant to this
Section 10.11 shall, unless signed by each Lender, change the definition of
Required Lenders in a manner that reduces the voting percentages set forth
therein, change the provisions of this Section 10.11, release all or
substantially all of the Collateral (except as expressly provided in the Loan
Documents) or all or substantially all of the value of the guarantees provided
by the Guarantors (except as expressly provided in the Loan Documents), affect
the number of Lenders required to take any action hereunder or under any other
Loan Document, or change or waive any provision of any Loan Document that
provides for the pro rata nature of disbursements or payments to Lenders or
sharing of Collateral among the Lenders (except in connection with any
transaction permitted by the last paragraph of this Section 10.11(a) or
Section 10.10(h)); and

 

109

--------------------------------------------------------------------------------


 

(C)          no amendment, modification, supplement or waiver pursuant to this
Section 10.11 shall amend or otherwise modify Section 2.8 or any other
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of any
Class differently than those holding Loans of any other Class, without the
consent of Lenders representing a majority in interest of each affected
Class (it being understood that the Required Lenders may waive, in whole or in
part, any prepayment of Loans hereunder so long as the application, as between
Classes, of any portion of such prepayment that is still required to be made is
not altered).

 

Notwithstanding anything to the contrary herein, (a) no Defaulting Lender shall
have any right to approve or disapprove any amendment, modification, supplement,
waiver or consent hereunder or otherwise give any direction to the
Administrative Agent; (b) the Borrower and the Administrative Agent may, without
the input or consent of any other Lender, effect amendments to this Agreement
and the other Loan Documents as may be necessary in the reasonable opinion of
the Borrower and the Administrative Agent to effect the provisions of
Sections 2.8(d), 2.14, 2.15, 10.10(i) or (j) or 10.11(d); (c) guarantees,
collateral security documents and related documents and related documents
executed by Holdco or any of its Subsidiaries in connection with this Agreement
may be in a form reasonably determined by the Administrative Agent and may be
amended, supplemented or waived without the consent of any Lender if such
amendment, supplement or waiver is delivered in order to (i) comply with local
law or advice of local counsel, (ii) cure ambiguities, omissions, mistakes or
defects or (iii) cause such guarantee, collateral security document or other
document to be consistent with this Agreement and the other Loan Documents;
(d) the Administrative Agent may, with the consent of Borrower only, amend,
modify or supplement this Agreement or any other Loan Document to cure any
ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender or
the Lenders shall have received, at least five (5) Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
(5) Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment and (e) any agreement of the Required Lenders to forbear (and/or
direction to the Administrative Agent to forbear) from exercising any of their
rights and remedies upon a Default or Event of Default shall be effective
without the consent of the Administrative Agent or any other Lender.

 

In addition, notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders (as
determined hereunder prior to any such amendment or amendment and restatement),
the Administrative Agent and the Borrower (i) to add one (1) or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders, the Required Term Lenders, the
Required Revolving Lenders and other definitions related to such new credit
facilities; provided that no Lender shall be obligated to commit to or hold any
part of such credit facilities.

 

(b)           [Intentionally Omitted].

 

(c)           Each waiver, amendment, modification, supplement or consent made
or given pursuant to this Section 10.11 shall be effective only in the specific
instance and for the specific purpose for which given, and such waiver,
amendment, modification or supplement shall apply equally to each of the Lenders
and shall be binding on the Loan Parties, the Lenders, the Administrative Agent
and all future holders of the Loans and Revolving Credit Commitments.

 

110

--------------------------------------------------------------------------------


 

(d)           Notwithstanding the foregoing, this Agreement may be amended

 

(i)            with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing, replacement or modification of all or
any portion of the outstanding Term Loans or Incremental Term Loans (such Loans,
the “Replaced Term Loans”) with one or more replacement term loans hereunder
(“Replacement Term Loans”); provided that (A) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Replaced Term Loans (plus (x) the amount permitted under any basket
hereunder and plus (y) the amount of accrued interest and premium thereon, any
committed or undrawn amounts and underwriting discounts, fees, commissions and
expenses, associated therewith), (B) the terms of Replacement Term Loans are not
(excluding pricing, fees, rate floors, premiums, optional prepayment or
redemption terms and maturity date), taken as a whole, materially more favorable
to the lenders providing such Replacement Term Loans than those applicable to
the Replaced Term Loans (other than any covenants or other provisions applicable
only to periods after the Final Maturity Date (in each case, as of the date of
incurrence of such Replacement Term Loans)), (C) such Replacement Term Loans
have a final maturity date equal to or later than the final maturity date of,
and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, such Replaced Term Loans at the time of
such refinancing and (D) any Lender or, with the consent of the Borrower and, to
the extent such consent would be required under Section 10.10 with respect to an
assignment of Loans or Commitments in respect of the applicable Facility to such
Person, the consent of the Administrative Agent (which consent shall not be
unreasonably withheld), any Person that would be an Eligible Assignee (other
than to any Prohibited Lender or any natural person) may provide such
Replacement Term Loans and

 

(ii)           with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Revolving Facility
(as defined below) to permit the refinancing, replacement or modification of all
or any portion of the Revolving Facility or any Incremental Revolving Facility
(a “Replaced Revolving Facility”) with a replacement revolving facility
hereunder (a “Replacement Revolving Facility”); provided that (A) the aggregate
amount of such Replacement Revolving Facility shall not exceed the aggregate
amount of such Replaced Revolving Facility plus (x) the amount permitted under
any basket hereunder and plus (y) the amount of accrued interest and premium
thereon, any committed or undrawn amounts and underwriting discounts, fees,
commissions and expenses, associated therewith), (B) the terms of any such
Replacement Revolving Facility are (excluding pricing, fees, rate floors,
premiums, optional prepayment or redemption terms and maturity date) not, taken
as a whole, materially more favorable to the lenders providing such Replacement
Revolving Facility than those applicable to the Replaced Revolving Facility
(other than any covenants or other provisions applicable only to periods after
the Final Revolving Termination Date (in each case, as of the date of incurrence
of such Replacement Revolving Facility)), (C) the Loan under such Replacement
Revolving Facility have a final maturity date equal to or later than the final
maturity date of such loans under the Replaced Revolving Facility at the time of
such refinancing and (D) any Lender or, with the consent of the Borrower and, to
the extent such consent would be required under Section 10.10 with respect to an
assignment of Loans or Commitments in respect of the Revolving Facility to such
Person, the consent of the Administrative Agent, the L/C Issuer and the Swing
Line Lender (which consent shall not be unreasonably withheld), any additional
bank, financial institution or other entity may provide such Replacement
Revolving Facility;

 

provided further that, in respect of each of clauses (i) and (ii) above, (A) any
Non-Debt Fund Affiliate shall (x) be permitted (without Administrative Agent
consent) to provide such Replacement Term Loans, it being understood that in
connection with such Replacement Term Loans, any such Non-Debt Fund

 

111

--------------------------------------------------------------------------------


 

Affiliate, as applicable, shall be subject to the restrictions applicable to
such Persons under Section 10.10 as if such Replacement Term Loans were Term
Loans and (y) not provide any Replacement Revolving Facility and (B) any Debt
Fund Affiliate shall be permitted to provide any Replacement Term Loans or
Replacement Revolving Facility (subject, in the case of any Replacement
Revolving Facility to consent of the Administrative Agent, the Swing Line Lender
and the Issuing Lender (which consent shall not be unreasonably withheld)), it
being understood that in connection therewith, such Debt Fund Affiliate shall be
subject to the restrictions applicable to Debt Fund Affiliates under
Section 10.10 as if such Replacement Term Loans were Term Loans and the
commitments and loans in respect of such Replacement Revolving Facility were
Revolving Facility Commitments and Revolving Facility Loans, respectively.

 

Section 10.12       Heading.  Section headings and the Table of Contents used in
this Agreement are for reference only and shall not affect the construction of
this Agreement.

 

Section 10.13       Costs and Expenses; Indemnification.  (a)  The Borrower
agrees to pay all reasonable and documented out-of-pocket costs and expenses
(within thirty days of a written demand therefor, together with reasonable
backup documentation supporting such reimbursement request) of (i) the
Administrative Agent and Joint Lead Arrangers in connection with the syndication
of the Facilities and the preparation, execution, delivery and administration of
the Loan Documents and any amendment, modification, supplement, waiver or
consent related to the Loan Documents, together with any fees and charges
suffered or incurred by the Administrative Agent in connection with collateral
filing fees and lien searches and (ii) the Administrative Agent and the Lenders
(within thirty (30) days of a written demand therefor together with reasonable
backup documentation supporting such reimbursement request) in connection with
the enforcement of the Loan Documents.

 

(b)           The Borrower further agrees to indemnify the Administrative Agent
in its capacity as such, each Lender, and their respective directors, officers,
employees, advisors, agents and Affiliates against all Damages (including,
without limitation, reasonable attorney’s fees and other expenses of litigation
or preparation therefor, whether or not the indemnified Person is a party
thereto, or any settlement arrangement arising from or relating to any such
litigation) which any of them may pay or incur arising out of or relating to any
Loan Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan or
Letter of Credit, other than those which (i) arise from the gross negligence,
willful misconduct or bad faith of, or material breach of the Loan Documents by,
the party claiming indemnification (or any of its respective directors,
officers, employees, advisors, agents and Affiliates), in each case, to the
extent determined by a court of competent jurisdiction in a final and
non-appealable judgment or (ii) arise out of any dispute solely among
indemnitees (other than in connection with any agent acting in its capacity as a
Joint Lead Arranger or Administrative Agent or any other agent or co-agent (if
any) designated by the Joint Lead Arrangers, in each case in their respective
capacities as such, or in connection with any syndication activities, but in
each case solely to the extent such indemnification would not be denied pursuant
to clause (b)(i)) that a court of competent jurisdiction has determined in a
final and non-appealable decision did not arise out of any act or omission of
the Borrower or any of its Affiliates.  Notwithstanding the foregoing, each
indemnified person shall be obligated to refund and return any and all amounts
paid by the Borrower to such indemnified person for fees, expenses or damages to
the extent such indemnified person is not entitled to payment of such amounts in
accordance with the terms hereof.

 

(c)           Notwithstanding any of the foregoing clauses (a) or (b) to the
contrary, in no event shall the Borrower be obligated to pay for the legal
expenses or fees of more than one (1) firm of outside counsel (and shall not be
obligated to pay for any in-house counsel) and, if reasonably necessary, one
(1) local counsel and one (1) regulatory counsel in any relevant material
jurisdiction, to the Administrative Agent, or the Administrative Agent and the
Lenders, taken as a whole, as the case may be, except, solely

 

112

--------------------------------------------------------------------------------


 

in the case of a conflict of interest under clauses (a)(ii) or (b) above, one
(1) additional counsel to the affected persons similarly situated, taken as a
whole.  The obligations of the Borrower under this Section shall survive the
termination of this Agreement.

 

Section 10.14       Set-off.  In addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, but
subject to Section 10.2, upon the occurrence and during the continuation of any
Event of Default, each Lender and each subsequent holder of any Obligation is
hereby authorized by the Borrower at any time or from time to time, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, to set-off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts, and in whatever currency denominated) and any other
indebtedness at any time held or owing by that Lender or that subsequent holder
to or for the credit or the account of the Borrower, whether or not matured,
against and on account of any amount due and payable by the Borrower hereunder. 
Each Lender or any such subsequent holder of any Obligations agrees to promptly
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

 

Section 10.15       Entire Agreement.  The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

 

Section 10.16       Governing Law.  This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed by and
interpreted in accordance with, the law of the State of New York.

 

Section 10.17       Severability of Provisions.  Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

 

Section 10.18       Excess Interest.  Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by Applicable Law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”).  If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by Applicable Law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be,

 

113

--------------------------------------------------------------------------------


 

reformed and modified to reflect such reduction in the relevant interest rate,
and (e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any Damages whatsoever
arising out of the payment or collection of any Excess Interest. 
Notwithstanding the foregoing, if for any period of time interest on any of
Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during
such period on the Borrower’s Obligations had the rate of interest not been
limited to the Maximum Rate during such period.

 

Section 10.19       Construction.  The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents.  The provisions of this Agreement relating to Subsidiaries shall
apply only during such times as the Borrower has one (1) or more Subsidiaries. 
In the event of any conflict or inconsistency between or among this Agreement
and the other Loan Documents, the terms and conditions of this Agreement shall
govern and control.

 

Section 10.20       Lender’s Obligations Several.  The obligations of the
Lenders hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by the Lenders pursuant hereto shall be deemed to
constitute the Lenders a partnership, association, joint venture or other
entity.

 

Section 10.21       USA Patriot Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

 

Section 10.22       Submission to Jurisdiction; Waiver of Jury Trial.  Each of
the parties hereto hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York City in the borough of Manhattan for purposes of
all legal proceedings arising out of or relating to this Agreement, the other
Loan Documents or the transactions contemplated hereby or thereby.  Each of the
parties hereto irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.  THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

Section 10.23       Treatment of Certain Information; Confidentiality.  Each of
the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives on a “need to know basis” (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential) solely in
connection with the transactions contemplated or permitted hereby; provided that
the Administrative Agent, the Lenders or the L/C Issuer, as the case may be,
shall be responsible for its Affiliates’ compliance with this clause, (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners or any similar organization) or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect

 

114

--------------------------------------------------------------------------------


 

to such Lender (provided that, prior to any such disclosure, such rating agency
shall undertake in writing to preserve the confidentiality of any confidential
Information relating to the Loan Parties), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process;
provided that, unless specifically prohibited by Applicable Law or court order,
each Lender and the Administrative Agent shall promptly notify the Borrower in
advance of any such disclosure, (d) to any other party hereto, (e) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 10.23, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any Hedge Agreement relating to the Borrower and its obligations, (g) with the
consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 10.23 or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower (except to the extent that such Information was available to the
Administrative Agent, any Lender or any of their Affiliates as a result of
Administrative Agent’s, any Lender’s or their Affiliates’ ownership interests in
the Business or the Borrower).  For purposes of this Section 10.23,
“Information” means all information received by the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. 
Notwithstanding the foregoing, the Administrative Agent and the Lenders agree
not to disclose any Information to a (i) Prohibited Lender or (ii) any of their
respective Affiliates or any of their and their Affiliates’ officers, directors
or employees that (x) are engaged as principles primarily in private equity or
venture capital on a proprietary bases (other than, in each case, such
Affiliates engaged by the Borrower with respect to the Transactions or any debt
fund affiliates or any advisors thereto) or (y) to the knowledge of the
Administrative Agent, the Lenders or the L/C Issuer, as the case may be, are
engaged in businesses competing with the Borrower (including any Affiliate which
has been previously identified in writing to the Joint Lead Arrangers as such);
provided that nothing contained in this Section 10.23 shall prohibit the
disclosure of such Information to any officers, directors or employees of any
Affiliate of the Administrative Agent, the Lenders or the L/C Issuer, as the
case may be, who reasonably need to know such Information for purposes of
evaluating, negotiating, enforcing or consummating any of the transactions
contemplated hereby, so long as, such Information is used solely for such
purposes.

 

THE SIGNATURES OF EACH PARTY HERETO EVIDENCE EACH PARTIES’ AGREEMENT TO BE BOUND
BY THE TERMS OF THIS LOAN AGREEMENT.

 

115

--------------------------------------------------------------------------------


 

 

VANTIV, LLC

 

 

 

 

 

By:

/s/ Mark Heimbouch

 

 

Name:

Mark Heimbouch

 

 

Title:

Chief Financial Officer

 

[Signature Page to Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent and a
Lender

 

 

 

 

 

 

By:

/s/ Ann B. Kerns

 

 

Name:

Ann B. Kerns

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as Syndication Agent and a Lender

 

 

 

 

 

By:

/s/ Michael J. Schaltz, Jr.

 

Name:

Michael J. Schaltz, Jr.

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE SECURITIES (USA) LLC, as

 

Co-Documentation Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Carly Baxter

 

 

Name:

Carly Baxter

 

 

Title:

Director

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC., as

 

Co-Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Kevin Sherlock

 

 

Name:

Kevin Sherlock

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Mason Parker

 

 

Name:

Mason Parker

 

 

Title:

Director

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
as Co-Documentation Agent

 

 

 

 

 

By:

/s/ Melissa James

 

 

Name:

Melissa James

 

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender

 

 

 

 

 

By:

/s/ John Toronto

 

 

Name:

John Toronto

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

 

Name:

Vipul Dhadda

 

 

Title:

Associate

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank Trust Company Americas, as Lender

 

 

 

 

 

By:

/s/ Evelyn Thierry

 

 

Name:

Evelyn Thierry

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Omayra Laucella

 

 

Name:

Omayra Laucella

 

 

Title:

Director

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A., as Lender

 

 

 

 

 

By:

/s/ Hilary Olewe

 

 

Name:

Hilary Olewe

 

 

Title:

Senior Vice President

 

 

Citibank N.A.

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association, as Lender

 

 

 

 

 

By:

/s/ C. Joseph Richardson

 

 

Name:

C. Joseph Richardson

 

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation, as Lender

 

 

 

 

 

By:

/s/ David W. Kee

 

 

Name:

David W. Kee

 

 

Title:

Managing Director

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION as

 

Lender

 

 

 

 

 

By:

/s/ Patrick Levesque

 

 

Name:

Patrick Levesque

 

 

Title:

Assistant Vice President

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Morgan Stanley Bank, N.A., as Lender

 

 

 

 

 

By:

/s/ Sherrese Clark

 

 

Name:

Sherrese Clark

 

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Morgan Stanley Senior Funding, Inc.., as Lender

 

 

 

 

 

By:

/s/ Sherrese Clark

 

 

Name:

Sherrese Clark

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

 

LTD., as Lender

 

 

 

 

 

By:

/s/ Victor Pierzchalski

 

 

Name:

Victor Pierzchalski

 

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BBVA Compass, as Lender

 

 

 

 

 

By:

/s/ John Stacy

 

 

John Stacy

 

 

Senior Vice President

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as Lender

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Raymond James Bank, N.A., as Lender

 

 

 

 

 

By:

/s/ Alex L. Rody

 

 

Name:

Alex L. Rody

 

 

Title:

Sr. Vice President

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Comercia Bank, as Lender

 

 

 

 

 

By:

/s/ Alex L. Rody

 

 

Name:

Timothy O’Rourke

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD., as Lender

 

 

 

 

 

By:

/s/ James R. Fayan

 

 

Name:

James R. Fayan

 

 

Title:

Deputy General Manager

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A., as Lender

 

 

 

 

 

By:

/s/ William F. Granchelli

 

 

Name:

William F. Granchelli

 

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

FIRST HAWAIIAN BANK, as Lender

 

 

 

 

 

 

 

By:

/s/ Dawn Hofmann

 

 

Name:

Dawn Hofmann

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

City National Bank, n.a., as Lender

 

 

 

 

 

 

 

By:

/s/ Charles Hill

 

 

Name:

Charles Hill

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

First Niagara Bank, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Ken Jamison

 

 

Name:

Ken Jamison

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

FirstMerit Bank, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Tim Daniels

 

 

Name:

Tim Daniels

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

American Savings Bank, F.S.B., as Lender

 

 

 

 

 

 

 

By:

/s/ Danford H. Oshima

 

 

Name:

Danford H. Oshima

 

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ David Strickert

 

 

Name:

David Strickert

 

 

Title:

Managing Director

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

FIRST COMMONWEALTH BANK, as Lender

 

 

 

 

 

 

 

By:

/s/ David Strickert

 

 

Name:

Brian J. Sohocki

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

TAIWAN COOPERATIVE BANK SEATTLE BRANCH, as Lender

 

 

 

 

 

 

 

By:

/s/ Ming-Chih Chen

 

 

Name:

Ming-Chih Chen

 

 

Title:

VP & General Manager

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Modern Bank, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Daniel Bennett

 

 

Name:

Daniel Bennett

 

 

Title:

Senior Vice President

 

 

 

Deputy Chief Credit Officer

 

[SIGNATURE PAGE TO VANTIV, LLC CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

EXHIBIT A

 

NOTICE OF PAYMENT REQUEST

 

[Date]

 

[Name of Lender]

[Address]

 

Attention:

 

Reference is made to the Loan Agreement, dated as of March 27, 2012, among
VANTIV, LLC, a Delaware limited liability company, the Lenders party thereto
from time to time, JPMorgan Chase Bank, N.A., as Administrative Agent and the
other agents party thereto (as extended, renewed, amended, restated, amended and
restated, supplemented or otherwise modified, the “Loan Agreement”). 
Capitalized terms used herein and not defined herein have the meanings assigned
to them in the Loan Agreement.  [The Borrower has failed to pay its
Reimbursement Obligation in the amount of $                    .  Your Revolver
Percentage of the unpaid Reimbursement Obligation is
$                          ] or [the L/C Issuer has been required to return a
payment by the Borrower of a Reimbursement Obligation in the amount of
$                              .  Your Revolver Percentage of the returned
Reimbursement Obligation is $                              .]

 

 

Very truly yours,

 

 

 

JPMORGAN CHASE BANK, N.A., as L/C Issuer

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF BORROWING

 

Date:                      ,          

 

To:                             JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders parties to the Loan Agreement dated as of March 27, 2012
(as extended, renewed, amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among vantiv, LLC,
a Delaware limited liability company (the “Borrower”), the Lenders party thereto
from time to time, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents party thereto

 

Ladies and Gentlemen:

 

The undersigned, the Borrower, refers to the Loan Agreement, the terms defined
therein being used herein as therein defined, and hereby gives you notice
irrevocably, pursuant to Section 2.5 of the Loan Agreement, of the Borrowing of
Loans specified below:

 

1.             The Business Day of the proposed Borrowing is
                      ,         .(1)

 

2.             The aggregate amount of the proposed Borrowing is
$                            .(2)

 

3.             The Borrowing is being advanced under the [Revolving
Facility][Tranche A Term Facility] [Tranche B Term Facility].

 

4.             The Borrowing is to be comprised of [Base Rate] [Eurodollar]
Loans.

 

[5.           The duration of the Interest Period for the Eurodollar Loans
included in the Borrowing shall be                          months.](3)

 

The undersigned hereby certifies that the following statements are true on the
date hereof:

 

--------------------------------------------------------------------------------

(1)  Notice must be provided by telephone (promptly confirmed in writing) or
telecopy by 12:00 noon (i) at least three Business Days before the date on which
the Borrower requests the Lenders to advance a Borrowing of [Revolving][Tranche
A Term] [Tranche B Term] Loans that are Eurodollar Loans and (ii) on the date
the Borrower requests the Lenders to advance a Borrowing of [Revolving][Tranche
A Term] [Tranche B Term] Loans that are Base Rate Loans.

 

(2)  Each Borrowing of Base Rate Loans shall be in amount not less than
$1,000,000 or such greater amount that is an integral multiple of $1,000,000. 
Each Borrowing of Eurodollar Loans advanced shall be in an amount equal to
$1,000,000 or such greater amount that is in integral multiple of $1,000,000.

 

(3)  May be 1, 2, 3, 6, or if available to all affected Lenders, 9 or 12 months.

 

1

--------------------------------------------------------------------------------


 

(a)           the representations and warranties of the Borrower contained in
Section 5 of the Loan Agreement are true and correct in all material respects as
though made on and as of such date (except to the extent such representations
and warranties relate to an earlier date, in which case they are true and
correct as of such date); and

 

(b)           no Default or Event of Default has occurred and is continuing or
would result from such proposed Borrowing.

 

 

VANTIV, LLC,

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NOTICE OF CONTINUATION/CONVERSION

 

Date:                         ,        

 

To:                             JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders parties to the Loan Agreement dated as of March 27, 2012
(as extended, renewed, amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) among vantiv, LLC
(the “Borrower”), the Lenders party thereto from time to time, JPMorgan Chase
Bank, N.A., as Administrative Agent and the other agents party thereto

 

Ladies and Gentlemen:

 

The undersigned, vantiv, LLC, refers to the Loan Agreement, the terms defined
therein being used herein as therein defined, and hereby gives you notice
irrevocably, pursuant to Section 2.5 of the Loan Agreement, of the [conversion]
[continuation] of the [Revolving][Tranche A Term] [Tranche B Term] Loans
specified herein, that:

 

1.             The conversion/continuation Date is                     ,
        .(1)

 

2.             The aggregate amount of the Loans to be [converted] [continued]
is $                            .(2)

 

3.             The Loans are to be [converted into] [continued as] [Eurodollar]
[Base Rate] Loans.

 

4.             [If applicable:]  The duration of the Interest Period for the
Loans included in the [conversion] [continuation] shall be                   
months.(3)

 

 

VANTIV, LLC

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------

(1)         Notice of the continuation of a Borrowing of Notes that are
Eurodollar Loans for an additional Interest Period or of the conversion of part
or all of a Borrowing of Loans that are Base Rate Loans into Eurodollar Loans
must be given by no later than 12:00 noon at least three Business Days before
the date of the requested continuation or conversion.

 

(2)         Each Borrowing of Eurodollar Loans continued or converted shall be
in an amount equal to $1,000,000 or such greater amount that in an integral
multiple of $1,000,000.

 

(3)         May be 1, 2, 3, 6, or if available to all affected Lenders, 9 or 12
months.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

TRANCHE A TERM NOTE

 

$                           

                       , 20     

 

FOR VALUE RECEIVED, the undersigned, vantiv, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to 
                                                   (the “Lender”) at the
principal office of JPMorgan Chase Bank, N.A., as Administrative Agent, in New
York, New York, in immediately available funds, the principal sum of
                                       Dollars ($                    ) or, if
less, the aggregate unpaid principal amount of the Tranche A Term Loan made or
maintained by the Lender to the Borrower pursuant to the Loan Agreement, in
installments in the amounts and on the dates called for by Section 2.7(a) of the
Loan Agreement, together with interest on the principal amount of such Tranche A
Term Loan from time to time outstanding hereunder at the rates, and payable in
the manner and on the dates, specified in the Loan Agreement.

 

This Note is one of the Tranche A Term Notes referred to in the Loan Agreement
dated as of March 27, 2012 among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, the Lenders party thereto from time to time, and the other
agents party thereto (as extended, renewed, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which Loan
Agreement reference is hereby made for a statement thereof.  All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Loan Agreement.  This Note shall be governed by and construed
in accordance with the laws of the State of New York.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all on the terms and in the manner as provided for in the Loan
Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

 

VANTIV, LLC

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

TRANCHE B TERM NOTE

 

$                           

                       , 20     

 

FOR VALUE RECEIVED, the undersigned, vantiv, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to 
                                                   (the “Lender”) at the
principal office of JPMorgan Chase Bank, N.A., as Administrative Agent, in New
York, New York, in immediately available funds, the principal sum of
                                       Dollars ($                    ) or, if
less, the aggregate unpaid principal amount of the Tranche B Term Loan made or
maintained by the Lender to the Borrower pursuant to the Loan Agreement, in
installments in the amounts and on the dates called for by Section 2.7(a) of the
Loan Agreement, together with interest on the principal amount of such Tranche B
Term Loan from time to time outstanding hereunder at the rates, and payable in
the manner and on the dates, specified in the Loan Agreement.

 

This Note is one of the Tranche B Term Notes referred to in the Loan Agreement
dated as of March 27, 2012 among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, the Lenders party thereto from time to time, and the other
agents party thereto (as extended, renewed, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which Loan
Agreement reference is hereby made for a statement thereof.  All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Loan Agreement.  This Note shall be governed by and construed
in accordance with the laws of the State of New York.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all on the terms and in the manner as provided for in the Loan
Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

 

VANTIV, LLC

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-3

 

REVOLVING NOTE

 

$                           

                       , 20     

 

FOR VALUE RECEIVED, the undersigned, vantiv, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to 
                                                   (the “Lender”) on the
Revolving Credit Termination Date of the hereinafter defined Loan Agreement, at
the principal office of JPMorgan Chase Bank, N.A., as Administrative Agent, in
New York, New York, in immediately available funds, the principal sum of
                                       Dollars ($                    ) or, if
less, the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to the Borrower pursuant to the Loan Agreement, together with interest on
the principal amount of each Revolving Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Loan Agreement.

 

This Note is one of the Revolving Notes referred to in the Loan Agreement dated
as of March 27 , 2012 among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, the Lenders party thereto from time to time, and the other
agents party thereto (as extended, renewed, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which Loan
Agreement reference is hereby made for a statement thereof.  All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Loan Agreement.  This Note shall be governed by and construed
in accordance with the laws of the State of New York.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all on the terms and in the manner as provided for in the Loan
Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

 

VATNIV, LLC

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-4

 

SWING NOTE

 

$                           

                       , 20     

 

FOR VALUE RECEIVED, the undersigned, vantiv, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to 
                                                   (the “Lender”) on the
Revolving Credit Termination Date of the hereinafter defined Loan Agreement, at
the principal office of JP Morgan Chase Bank, N.A., as Administrative Agent, in
New York, New York, in immediately available funds, the principal sum of
                                 ($                        ) or, if less, the
aggregate unpaid principal amount of all Swing Loans made by the Lender to the
Borrower pursuant to the Loan Agreement, together with interest on the principal
amount of each Swing Loan from time to time outstanding hereunder at the rates,
and payable in the manner and on the dates, specified in the Loan Agreement.

 

This Note is one of the Swing Notes referred to in the Loan Agreement dated as
of March 27, 2012 among the Borrower, the Lenders party thereto from time to
time, JP Morgan Chase Bank, N.A., as Administrative Agent, JP Morgan Chase Bank,
N.A., as L/C Issuer, and the other agents party thereto (as extended, renewed,
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), and this Note and the holder hereof are
entitled to all the benefits and security provided for thereby or referred to
therein, to which Loan Agreement reference is hereby made for a statement
thereof.  All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Loan Agreement.  This Note shall
be governed by and construed in accordance with the laws of the State of
New York.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof on the terms and in the manner as provided for in the Loan Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

VANTIV, LLC

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Solvency Certificate

 

 

 

                       , 201    

 

This Solvency Certificate is being executed and delivered pursuant to
Section 3.2(a)(vii) of that certain Loan Agreement dated as of March 27, 2012
among the Borrower, JP Morgan Chase Bank, N.A., as Administrative Agent, the
Lenders party thereto and the other agents party thereto (as extended, renewed,
amended, restated, amended and restated, supplemented or otherwise modified in
writing from time to time, the “Loan Agreement”; the terms defined therein being
used herein as therein defined).

 

I, [                  ], the Chief Financial Officer of the Borrower, in such
capacity and not in an individual capacity, hereby certify as follows:

 

1.                                      I am generally familiar with the
businesses and assets of the Borrower and its Subsidiaries, taken as a whole,
and am duly authorized to execute this Solvency Certificate on behalf of the
Borrower pursuant to the Loan Agreement; and

 

2.                                      As of the date hereof and after giving
effect to the Transactions and the incurrence of the Indebtedness and
obligations being incurred in connection with the Loan Agreement and the
Transactions, that, (i) the sum of the debt and liabilities (including
subordinated and contingent liabilities) of the Borrower and its Subsidiaries,
taken as a whole, does not exceed the fair value of the present assets of the
Borrower and its Subsidiaries, taken as a whole; (ii) the present fair saleable
value of the assets of the Borrower and its Subsidiaries, taken as a whole, is
greater than the total amount that will be required to pay the probable debt and
liabilities (including subordinated and contingent liabilities) of the Borrower
and its Subsidiaries as they become absolute and matured, (iii) the capital of
the Borrower and its Subsidiaries, taken as a whole, is not unreasonably small
in relation to the business of the Borrower or its Subsidiaries, taken as a
whole, contemplated as of the date hereof and as proposed to be conducted
following the Closing Date; and (iv) the Borrower and its Subsidiaries, taken as
a whole, have not incurred, or believe that they will incur, debts or other
liabilities including current obligations beyond their ability to pay such debt
as they mature in the ordinary course of business.  For the purposes hereof, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

 

By:

 

 

 

Name:

[             ]

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

COMPLIANCE CERTIFICATE

 

To:                             JP Morgan Chase Bank, N.A.,
as Administrative Agent under the Loan Agreement
described below

 

This Compliance Certificate is furnished to the ADMINISTRATIVE AGENT (for
delivery to the Lenders) pursuant to that certain Loan Agreement dated as of
March 27, 2012 among vantiv, LLC, a Delaware limited liability company (the
“Borrower”), JP Morgan Chase Bank, N.A., as Administrative Agent, the Lenders
party thereto from time to time and the other agents party thereto (as extended,
renewed, amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”).  Unless otherwise defined
herein, the terms used in this Compliance Certificate shall have the meanings
ascribed thereto in the Loan Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.             I am the duly elected                         (1) of the
Borrower;

 

2.             I have reviewed the terms of the Loan Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Restricted Subsidiaries
during the accounting period covered by the attached financial statements;

 

3.             As of the date hereof, no Default or Event of Default has
occurred and is continuing[, except as set forth below];

 

[Described below are the exceptions to paragraph 3 by listing, in detail, the
nature of the condition or event and the action which the Borrower has taken, is
taking, or proposes to take with respect to each such condition or event:

 

 

 

]

 

4.             (2)The financial statements required by Section 6.1(a) of the
Loan Agreement and being furnished to you concurrently with this Compliance
Certificate

 

--------------------------------------------------------------------------------

(1)         Must be the chief financial officer or other financial or accounting
officer.

 

(2)         Insert the following statement for Compliance Certificates delivered
in conjunction with the delivery of quarterly financial statements under
Section 6.1(a).

 

1

--------------------------------------------------------------------------------


 

fairly present in all material respects in accordance with GAAP the financial
condition of the Borrower and its Restricted Subsidiaries as of the dates
indicated and the results of their operations and changes in their cash flows
for the periods indicated, subject to normal year-end adjustments and the
absence of footnotes; and

 

5.             Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with the financial covenants set forth in
Section 6.22 of the Loan Agreement, all of which data and computations are, to
the best of my knowledge, true, complete and correct and have been made in
accordance with the relevant Sections of the Loan Agreement.

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this              day of
                               20      .

 

 

VANTIV, LLC

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I
TO COMPLIANCE CERTIFICATE

 

VANTIV, LLC

 

COMPLIANCE CALCULATIONS
FOR LOAN AGREEMENT DATED AS OF [          ], 2012*

 

CALCULATIONS AS OF               ,           

 

A.

Leverage Ratio (Section 6.22(a))

 

 

 

 

 

 

 

1.

Indebtedness for borrowed money

 

$

 

 

 

 

 

 

2.

Indebtedness secured by a purchase money mortgage or other Lien to secure
purchase price

 

$

 

 

 

 

 

 

3.

Obligations under Capital Leases

 

$

 

 

 

 

 

 

4.

Liability in respect of bankers’ acceptances or letters of credit (to the extent
that such obligations are funded obligations)

 

$

 

 

 

 

 

 

5.

Sum of Lines A1, A2, A3 and A4 (“Total Funded Debt”)

 

$

 

 

 

 

 

 

6.

Net income (loss) excluding (a) cumulative effect of a change in accounting
principles, (b) accruals and reserves established or adjusted and (c) income
(loss) of any Person (other than Holdco or any Restricted Subsidiary) in which
any other Person (other than Holdco or any Restricted Subsidiary) has an
ownership interest, except to the extent of the amount of dividends or other
distributions actually paid to Holdco or any Restricted Subsidiary, (d) income
of Holdco or any Restricted Subsidiary (other than the Borrower or any other
Loan Party) to the extent that the declaration or payment of dividends is
subject to an absolute prohibition by operation of terms of its charter or any
agreement, instrument or law, (e) income (loss) of any Person accrued prior to
the date it becomes a Restricted Subsidiary of Holdco or is merged into or
consolidated with Holdco or any of its Restricted Subsidiaries or that Person’s
assets are acquired by Holdco or any of its Subsidiaries (except as provided in
the definition of “Pro Forma Basis”)

 

$

 

--------------------------------------------------------------------------------

*                                         Unless otherwise defined herein, the
terms used in this Schedule 1 to Compliance Certificate shall have the meanings
ascribed thereto in the Loan Agreement.

 

1

--------------------------------------------------------------------------------


 

 

 

and (f) non-cash, equity-based award compensation expenses

 

 

 

 

 

 

 

 

7.

Interest expense and, to the extent not reflected in Interest Expense, unused
line fees and letter of credit fees payable under Loan Agreement

 

$

 

 

 

 

 

 

8.

Taxes based on income, profits or capital, including Distributions made to
permit Holdco to make Quarterly Distributions and payments in connection with
the Tax Receivable Agreements

 

$

 

 

 

 

 

 

9.

Depreciation and amortization, including amortization of intangible assets
established through purchase accounting and amortization of deferred financing
fees or costs

 

$

 

 

 

 

 

 

10.

Expenses or charges (other than depreciation or amortization expense) related to
any equity offering, investment, acquisition, disposition, recapitalization or
the incurrence or repayment of Indebtedness permitted under the Loan Agreement
(whether or not successful), including in connection with the Transactions

 

$

 

 

 

 

 

 

11.

Non-Cash Charges

 

$

 

 

 

 

 

 

12.

Extraordinary losses (including, without limitation, costs of and payments of
legal settlements, fines, judgments or orders) and unusual or non-recurring
losses; provided that amounts added back with respect to unusual or
non-recurring losses shall not exceed the greater of $20.0 million and 5.00% of
Consolidated EBITDA for such period.

 

$

 

 

 

 

 

 

13.

All Stand Alone Costs incurred on or prior to June 30, 2012 and all other fees
or expenses incurred or paid by the Borrower or any of its Restricted
Subsidiaries in connection with the performance of the Master Investment
Agreement and the Ancillary Agreements not to exceed $60,000,000 for any period
after September 30, 2011 and $40 million for any period after September 30, 2011
and ending on or prior to June 30, 2012

 

$

 

 

 

 

 

 

14.

Costs, charges, accruals, reserves or expenses attributable to the undertaking
and/or implementation of cost savings initiatives, operating expense reductions
and other restructuring and integration charges (including inventory
optimization expenses, business optimization expenses, transaction costs and
costs related to the opening, closure, consolidation or separation of facilities
and curtailments, costs related to entry into new markets, consulting fees,
recruiter fees, signing costs, retention or completion

 

$

 

2

--------------------------------------------------------------------------------


 

 

 

bonuses, transition costs, relocation costs, severance payments, and
modifications to pension and post-retirement employee benefit plans); provided
that amounts added back pursuant to this clause, together with any amounts added
back pursuant to clause 20 below, shall not exceed the greater of $45.0 million
and 10.00% of Consolidated EBITDA for such period

 

 

 

 

 

 

 

 

15.

Amount of any minority interest expense consisting of subsidiary income
attributable to minority Equity Interests of third parties in any
non-Wholly-Owned Subsidiary

 

$

 

 

 

 

 

 

16.

With respect to periods ending on or prior to the quarter in which the Closing
Date occurs, the amount of management, monitoring, consulting, transaction and
advisory fees and related expenses paid in such period to the Existing
Shareholders to the extent otherwise permitted under Section 6.11; provided that
the aggregate amounts added back in pursuant to this clause shall not exceed
$1.0 million

 

$

 

 

 

 

 

 

17.

Losses on sales or dispositions of assets outside the ordinary course of
business

 

$

 

 

 

 

 

 

18.

Expected cost savings, operating expense reductions, restructuring charges and
expenses and synergies (net of the amount of actual amounts realized) reasonably
identifiable and factually supportable (in the good faith determination of the
Borrower) related to permitted asset sales, acquisitions, investments,
dispositions, operating improvements, restructurings, cost savings initiatives
and certain other similar initiatives and specified transactions conducted after
the Closing Date; provided that amounts added back pursuant to this clause,
together with any amounts added back pursuant to clause 16 above, shall not
exceed the greater of $45 million and 10.00% of Consolidated EBITDA for such
period

 

$

 

 

 

 

 

 

19.

Transaction fees, costs and expenses incurred to the extent reimbursable by
third parties pursuant to indemnification provisions or insurance; provided that
the Borrower in good faith expects to receive reimbursement for such fees, costs
and expenses within the next four (4) fiscal quarters (it being understood that
to the extent not actually received within such fiscal quarters, such
reimbursement amounts shall be deducted in calculating Consolidated EBITDA for
such fiscal quarters in the future)

 

$

 

 

 

 

 

 

20.

Earn-out obligations incurred in connection with any Permitted Acquisitions or
other investment and paid or

 

$

 

3

--------------------------------------------------------------------------------


 

 

 

accrued during the applicable period and on similar acquisitions completed prior
to the Closing Date; provided that the aggregate amount added back pursuant to
this clause shall not exceed $10 million

 

 

 

 

 

 

 

 

21.

Business interruption insurance in an amount representing the losses for the
applicable period that such proceeds are intended to replace (whether or not yet
received so long as the Borrower in good faith expects to receive the same
within the next four (4) fiscal quarters (it being understood that to the extent
not actually received within such fiscal quarters, such proceeds shall be
deducted in calculating Consolidated EBITDA for such fiscal quarters in the
future))

 

$

 

 

 

 

 

 

22.

Sum of Lines A6, A7, A8, A9, A10, A11, A12, A13, A14, A15, A16, A17, A18, A19,
A20 and A21

 

$

 

 

 

 

 

 

23.

Extraordinary gains and unusual or non-recurring gains

 

$

 

 

 

 

 

 

24.

Non-cash gains (excluding any non-cash gain representing reversal of an accrual
or reserve for a potential cash item that reduced Consolidated EBITDA in any
prior period)

 

$

 

 

 

 

 

 

25.

Sum of Lines A23 and A24

 

$

 

 

 

 

 

 

26.

Net gain (loss) resulting from Hedging Obligations and the application of
Statement of Financial Accounting Standards No. 133 and International Accounting
Standards No. 39

 

$

 

 

 

 

 

 

27.

Any net gain (loss) resulting from currency translation gains or losses related
to currency remeasurements of indebtedness (including any net loss or gain
resulting from hedge agreements for currency exchange risk)

 

$

 

 

 

 

 

 

28.

Line A26 plus or minus Line A27, as applicable

 

$

 

 

 

 

 

 

29.

Line A22 minus Line A25, increased or decreased by Line A28, as applicable
(“Consolidated EBITDA”)

 

$

 

 

 

 

 

 

30.

Ratio of Line A5 to Line A29

 

            :1.00

 

 

 

 

 

 

31.

Line A30 ratio must not exceed

 

            :1.00

 

 

 

 

 

 

32.

The Borrower is in compliance (circle yes or no)

 

    yes / no

 

 

 

 

 

B.

Interest Coverage Ratio (Section 6.22(b))

 

 

 

 

 

 

 

1.

Consolidated EBITDA (Line A31)

 

$

 

 

 

 

 

 

2.

Interest charges for four fiscal quarters then ended (including imputed interest
charges with respect to Capitalized Lease Obligations payable in cash

 

$

 

 

 

 

 

 

3.

Non-cash interest expense for four fiscal quarters then ended

 

$

 

4

--------------------------------------------------------------------------------


 

 

 

attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP, amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses

 

 

 

 

 

 

 

 

4.

Any expensing of bridge, commitment and other financing fees for four fiscal
quarters then ended

 

$

 

 

 

 

 

 

5.

Costs in connection with the Refinancing and any annual administrative or other
agency fees

 

$ 

 

 

 

 

 

 

6.

Line B2 minus Lines B3, B4 and B5

 

$

 

 

 

 

 

 

7.

Interest income for four fiscal quarters then ended

 

$

 

 

 

 

 

 

8.

Line B6 minus Line B7 (“Interest Expense”)

 

$

 

 

 

 

 

 

9.

Ratio of Line B1 to Line B8

 

            :1.00

 

 

 

 

 

 

10.

Line B9 shall exceed

 

            :1.00

 

 

 

 

 

 

11.

The Borrower is in compliance (circle yes or no)

 

yes / no

 

5

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment as if set forth herein in full.  Terms used herein and not
otherwise defined shall have the meaning assigned to such term in the Loan
Agreement.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Loan Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and Percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective Facilities identified below
(including, to the extent included in any such facilities, letters of credit and
swingline loans) (the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Loan Agreement, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

                                      [and is an Affiliate [Identify Lender]]

 

 

 

 

 

3.

 

Borrower:

 

VANTIV, LLC

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMORGAN CHASE BANK, N.A.,

 

 

 

 

as the administrative agent under the Loan Agreement

 

 

 

 

 

5.

 

Loan Agreement:

 

The Loan Agreement dated as of March 27, 2012, among the Borrower, the LENDERS
party thereto from time to time, the Administrative Agent, the other agents
named therein and J.P. MORGAN SECURITIES LLC, CREDIT SUISSE SECURITIES (USA)
LLC, FIFTH THIRD BANK AND MORGAN STANLEY MUFG LOAN PARTNERS, LLC, as joint lead
arrangers and J.P. MORGAN SECURITIES LLC, CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE

 

--------------------------------------------------------------------------------


 

 

 

 

 

BANK SECURITIES INC., FIFTH THIRD BANK AND MORGAN STANLEY MUFG LOAN PARTNERS,
LLC as joint bookrunners.

 

6.                                      Assigned Interest:

 

Facility Assigned(1)

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective Date:                             , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

7.                                      Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]

[NAME OF ASSIGNEE]

 

 

Notices:

Notices:

 

 

 

 

 

 

Attention:

Attention:

Telecopier:

Telecopier:

 

 

with a copy to:

with a copy to:

 

 

 

 

 

 

Attention:

Attention:

 

--------------------------------------------------------------------------------

(1)         Fill in the appropriate terminology for the types of facilities
under the Loan Agreement that are being assigned under this Assignment
(e.g. “Revolving Credit Commitment,” “Tranche A Term Loan Commitment,” etc.)

 

(4)         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

Telecopier:

Telecopier:

 

 

 

 

 

 

Wire Instructions:

Wire Instructions:

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Consented to and](5) Accepted:

 

 

 

[JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

By

 

 

Title:]

 

 

 

 

[Consented to:(6)

 

 

 

 

[VANTIV, LLC

 

 

 

 

By

 

 

Title:]

 

 

 

 

[Consented to:(7)

 

 

 

 

[JPMORGAN CHASE BANK, N.A.,

 

as L/C Issuer and/or Swing Line Lender

 

 

 

 

By

 

 

Title:]

 

 

--------------------------------------------------------------------------------

(5)         To be added only if the consent of the Administrative Agent is
required by the terms of the Loan Agreement.

(6)         To be added only if the consent of the Borrower is required by the
terms of the Loan Agreement.

(7)         To be added only if the consent of the each Issuing Bank and/or
Swingline Lender is required by the terms of the Loan Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ACCEPTANCE AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1                   Assignor.  The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Agreement or any other  instrument
or document delivered pursuant thereto, other than this Assignment (herein
collectively the “Loan Documents”), or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

 

1.2                   Assignee.  The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby and to become a Lender or L/C Issuer under the Loan
Agreement, (ii) it meets all requirements of an Eligible Assignee under the Loan
Agreement (subject to receipt of such consents as may be required under the Loan
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Loan Agreement as a Lender or L/C Issuer thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender or
L/C Issuer thereunder, (iv) it has received a copy of the Loan Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.1 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender or L/C Issuer, (v) if it is a
Foreign Lender, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Loan Agreement, duly completed and
executed by the Assignee and (vi) it is not a Prohibited Investor; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender or L/C Issuer and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking

 

--------------------------------------------------------------------------------


 

action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender or L/C Issuer.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns.  This Assignment may be executed in
any number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment.  This Assignment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

 

--------------------------------------------------------------------------------


 

Exhibit H-1

 

Form of Trademark Collateral Agreement

 

See Attached

 

--------------------------------------------------------------------------------


 

Exhibit H-2

 

Form of Patent Collateral Agreement

 

See Attached

 

--------------------------------------------------------------------------------


 

Exhibit H-3

 

Form of Copyright Collateral Agreement

 

See Attached

 

--------------------------------------------------------------------------------


 

Exhibit J

 

Form of Security Agreement

 

See Attached

 

--------------------------------------------------------------------------------


 

Exhibit K

 

Form of Guaranty Agreement

 

See Attached

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

SCHEDULE 1

 

Term Loan Commitments and Revolving Credit Commitments as of the Closing Date

 

Lender

 

Tranche A
Term Loan
Commitments

 

Tranche B
Term Loan
Commitments

 

Revolving
Credit
Commitments

JPMorgan Chase Bank, N.A.

 

74.0 million

 

250.0 million

 

18.5 million

Fifth Third Bank

 

320.0 million

 

-

 

80.0 million

Credit Suisse AG, Cayman Islands Branch

 

59.2 million

 

-

 

14.8 million

Deutsche Bank Trust Company Americas

 

59.2 million

 

-

 

14.8 million

Goldman Sachs Bank USA

 

52.8 million

 

-

 

13.2 million

Citibank, N.A.

 

40.0 million

 

-

 

10.0 million

PNC Bank, National Association

 

40.0 million

 

-

 

10.0 million

Sumitomo Mitsui Banking Corporation

 

40.0 million

 

-

 

10.0 million

Wells Fargo Bank, National Association

 

40.0 million

 

-

 

10.0 million

Morgan Stanley Bank, N.A.

 

29.6 million

 

-

 

-

Morgan Stanley Senior Funding, Inc.

 

-

 

-

 

7.4 million

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

29.6 million

 

-

 

7.4 million

BBVA Compass

 

28.0 million

 

-

 

7.0 million

UBS Loan Finance LLC

 

28.0 million

 

-

 

7.0 million

Raymond James Bank, N.A.

 

24.0 million

 

-

 

6.0 million

Comerica Bank

 

20.0 million

 

-

 

5.0 million

Mizuho Corporate Bank, Ltd.

 

20.0 million

 

-

 

5.0 million

RBS Citizens, N.A.

 

20.0 million

 

-

 

5.0 million

First Hawaiian Bank

 

16.0 million

 

-

 

4.0 million

City National Bank, n.a.

 

12.0 million

 

-

 

3.0 million

First Niagara Bank, N.A.

 

12.0 million

 

-

 

3.0 million

FirstMerit Bank, N.A.

 

12.0 million

 

-

 

3.0 million

American Savings Bank, F.S.B.

 

8.0 million

 

-

 

2.0 million

Bank of America, N.A.

 

4.0 million

 

-

 

1.0 million

First Commonwealth Bank

 

4.0 million

 

-

 

1.0 million

Taiwan Cooperative Bank Seattle Branch

 

4.0 million

 

-

 

1.0 million

Modern Bank, N.A.

 

3.6 million

 

-

 

0.9 million

Total

 

1,000.0 million

 

250.0 million

 

250.0 million

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.10

 

Subsidiaries

 

Subsidiary of Borrower

 

Jurisdiction of
Organization

 

Percentage
Ownership of 
Equity Interest

 

Direct Owner

NPC Group, Inc.

 

Delaware

 

100%

 

vantiv, LLC

National Processing Company Group, Inc.

 

Delaware

 

100%

 

NPC Group, Inc.

National Processing Company

 

Nebraska

 

100%

 

National Processing Company Group, Inc.

Best Payment Solutions, Inc.

 

Illinois

 

100%

 

National Processing Company

National Processing Management Company

 

Delaware

 

100%

 

NPC Group, Inc.

Vantiv Company, LLC

 

Indiana

 

100%

 

vantiv, LLC

8500 Governor’s Hill Drive, LLC

 

Delaware

 

100%

 

vantiv, LLC

TransActive Ecommerce Solutions, Inc.

 

Canada

 

100%

 

vantiv, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.17

 

Capitalization

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.11

 

Contracts with Affiliates

 

1.             Merchant Processing Agreements with Affiliates of Borrower listed
below:

 

Customer/Commitment

 

City

 

State

5/3 BANK - OHIO VALLEY

 

HILLSBORO

 

OH

5/3 BANK 334-BANKLINE

 

INDIANAPOLIS

 

IN

5/3 BANK 334-CASH ADVANCE

 

INDIANAPOLIS

 

IN

5/3 BANK MORTGAGE FTEM

 

Southfield

 

MI

5/3 BANK MORTGAGE FTEM

 

Southfield

 

MI

5/3 HEALTHCARE CONFERENCE

 

Rolling Meadows

 

IL

5/3 MORTGAGE

 

COLUMBUS

 

OH

5/3 MORTGAGE - OH VALLEY

 

HILLSBORO

 

OH

5/3 MORTGAGE ATTN: S. BERNARD

 

COLUMBUS

 

OH

5/3 MTG APP FEE

 

Fort Myers

 

FL

5/3 MTG FEE LOAN 069

 

Evansville

 

IN

5/3 MTG LOAN FEE 016

 

GRAND RAPIDS

 

MI

5/3 MTG LOAN FEE 023

 

Oak Lawn

 

IL

5/3 MTG LOAN FEE 028

 

Dublin

 

OH

5/3 MTG LOAN FEE 034

 

Toledo

 

OH

5/3 MTG LOAN FEE 036

 

Franklin

 

TN

5/3 MTG LOAN FEE 038

 

Lexington

 

KY

5/3 MTG LOAN FEE 042

 

Naples

 

FL

5/3 MTG LOAN FEE 043

 

Naples

 

FL

5/3 MTG LOAN FEE 044

 

Naples

 

FL

5/3 MTG LOAN FEE 051

 

Southfield

 

MI

5/3 MTG LOAN FEE 052

 

Cleveland

 

OH

5/3 MTG LOAN FEE 053

 

MIDLAND

 

MI

5/3 MTG LOAN FEE 054

 

Traverse City

 

MI

5/3 MTG LOAN FEE 055

 

Hillsboro

 

OH

5/3 MTG LOAN FEE 065

 

Indianapolis

 

IN

5/3 RIVER BANK RUN

 

GRAND RAPIDS

 

MI

5/3/ MORTGAGE

 

WESTERVILLE

 

OH

ABSOLUTE STORAGE MGMT.

 

WHITES CREEK

 

TN

CIVITAS BANK 50 & #0002

 

EVANSVILLE

 

IN

CLUB 53

 

EVANSVILLE

 

IN

5/3 BANK - OHIO VALLEY

 

HILLSBORO

 

OH

5/3 BANK - OHIO VALLEY

 

HILLSBORO

 

OH

5/3 BANK 334-BANKLINE

 

INDIANAPOLIS

 

IN

5/3 BANK 334-CASH ADVANCE

 

INDIANAPOLIS

 

IN

5/3 BANK MORTGAGE FTEM

 

Southfield

 

MI

5/3 BANK MORTGAGE FTEM

 

Southfield

 

MI

5/3 BANK MORTGAGE FTEM

 

Southfield

 

MI

5/3 MORTGAGE

 

COLUMBUS

 

OH

5/3 MORTGAGE - OH VALLEY

 

HILLSBORO

 

OH

5/3 MORTGAGE ATTN: S. BERNARD

 

COLUMBUS

 

OH

 

--------------------------------------------------------------------------------


 

Customer/Commitment

 

City

 

State

5/3 MTG APP FEE

 

Fort Myers

 

FL

5/3 MTG FEE LOAN 069

 

Evansville

 

IN

5/3 MTG LOAN FEE 016

 

GRAND RAPIDS

 

MI

5/3 MTG LOAN FEE 023

 

Oak Lawn

 

IL

5/3 MTG LOAN FEE 028

 

Dublin

 

OH

5/3 MTG LOAN FEE 034

 

Toledo

 

OH

5/3 MTG LOAN FEE 036

 

Franklin

 

TN

5/3 MTG LOAN FEE 038

 

Lexington

 

KY

5/3 MTG LOAN FEE 044

 

Naples

 

FL

5/3 MTG LOAN FEE 051

 

Southfield

 

MI

5/3 MTG LOAN FEE 052

 

Cleveland

 

OH

5/3 MTG LOAN FEE 053

 

MIDLAND

 

MI

5/3 MTG LOAN FEE 054

 

Traverse City

 

MI

5/3 MTG LOAN FEE 055

 

Hillsboro

 

OH

5/3 MTG LOAN FEE 065

 

Indianapolis

 

IN

5/3 MTG LOAN FEE 070

 

Dayton

 

OH

5/3 RIVER BANK RUN

 

GRAND RAPIDS

 

MI

5/3/ MORTGAGE

 

WESTERVILLE

 

OH

ABSOLUTE STORAGE MGMT

 

WHITES CREEK

 

TN

CIVITAS BANK 50 & #0002

 

EVANSVILLE

 

IN

CLUB 53

 

EVANSVILLE

 

IN

FIFTH THIRD BANK OF NW OH

 

TOLEDO

 

OH

FIFTH THIRD BANK OF NW OH #904

 

TOLEDO

 

OH

FIFTH THIRD BANK OF NW OH #924

 

TOLEDO

 

OH

FIFTH THIRD BANK OF NW OH #927

 

SWANTON

 

OH

FIFTH THIRD BANK OF NW OH #935

 

TOLEDO

 

OH

FIFTH THIRD BANK OF NW OH #936

 

OREGON

 

OH

FIFTH THIRD BANK OF NW OH #939

 

TOLEDO

 

OH

FIFTH THIRD BANK OF NW OH #940

 

HOLLAND

 

OH

FIFTH THIRD BANK OF NW OH #942

 

PERRYSBURG

 

OH

FIFTH THIRD BANK OF NW OH #950

 

TIFFIN

 

OH

FIFTH THIRD BANK OF NW OH #951

 

TIFFIN

 

OH

FIFTH THIRD BANK OF NW OH #952

 

TIFFIN

 

OH

FIFTH THIRD BANK OF NW OH #952

 

TIFFIN

 

OH

FIFTH THIRD BANK OF NW OH #962

 

FINDLAY

 

OH

FIFTH THIRD BANK OF NW OH #963

 

FINDLAY

 

OH

FIFTH THIRD BANK OF NW OH #964

 

FINDLAY

 

OH

FIFTH THIRD BANK OF NW OH #965

 

BOWLING GREEN

 

OH

FIFTH THIRD BANK OF NW OH #966

 

FOSTORIA

 

OH

FIFTH THIRD BANK OF NW OH #967

 

FINDLAY

 

OH

FIFTH THIRD BANK OF NW OH #968

 

TIFFIN

 

OH

FIFTH THIRD BANK OF NW OH #970

 

GIBSONBURG

 

OH

FIFTH THIRD BANK-CENTRAL KY

 

LEXINGTON

 

KY

FIFTH THIRD BANK/INC

 

LOUISVILLE

 

KY

FIFTH THIRD MORTGAGE

 

Franklin

 

TN

FIFTH THIRD MORTGAGE

 

GRAND RAPIDS

 

MI

 

--------------------------------------------------------------------------------


 

Customer/Commitment

 

City

 

State

FIFTH THIRD MORTGAGE

 

Oak Lawn

 

IL

FIFTH THIRD MORTGAGE

 

Dublin

 

OH

FIFTH THIRD MORTGAGE

 

Franklin

 

TN

FIFTH THIRD MORTGAGE

 

Lexington

 

KY

FIFTH THIRD MORTGAGE

 

Hillsboro

 

OH

FIFTH THIRD MORTGAGE

 

Indianapolis

 

IN

FIFTH THIRD MORTGAGE

 

Toledo

 

OH

FIFTH THIRD MORTGAGE

 

Naples

 

FL

FIFTH THIRD MORTGAGE

 

Southfield

 

MI

FIFTH THIRD MORTGAGE

 

Cleveland

 

OH

FIFTH THIRD MORTGAGE

 

Evansville

 

IN

FIFTH THIRD MORTGAGE

 

Cincinnati

 

OH

FIFTH THIRD MORTGAGE

 

Traverse City

 

MI

FIFTH THIRD MORTGAGE

 

MIDLAND

 

MI

FIFTH THIRD MORTGAGE

 

Fort Myers

 

FL

FIFTH THIRD MORTGAGE

 

Grand Rapids

 

MI

FIFTH THIRD MORTGAGE

 

CLEVELAND

 

OH

FIFTH THIRD MORTGAGE

 

CLEVELAND

 

OH

FIFTH THIRD MORTGAGE

 

TOLEDO

 

OH

FIFTH THIRD MORTGAGE

 

COLUMBUS

 

OH

FIFTH THIRD MTG FTCF

 

Fort Myers

 

FL

FIFTH THIRD MTG FTFL

 

Fort Myers

 

FL

FIFTH THIRD MTG FTTF

 

Fort Myers

 

FL

FIFTH THIRD SPECIAL MERCHANT

 

TOLEDO

 

OH

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.14

 

Indebtedness

 

1.                       Indebtedness with respect to Liens listed on Schedule
6.15.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.15

 

Liens

 

Jurisdiction

 

Debtor

 

Secured Party

 

Filing Info

 

Collateral

 

 

 

 

 

 

 

 

 

FIFTH THIRD PROCESSING SOLUTIONS, LLC

 

 

 

 

 

 

 

 

 

Delaware SOS

 

Fifth Third Processing Solutions,
LLC 38 Fountain Square Plaza
Cincinnati, OH 45202

 

IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504

 

2011 1238891
04/04/2011

 

Equipment

 

 

 

 

 

 

 

 

 

NATIONAL PROCESSING COMPANY

 

 

 

 

 

 

 

 

 

Nebraska SOS

 

RPSI, Inc.

20405 State Highway 249

Houston, TX 77070

 

Amends Debtor to: National Processing Company (same address as above)

 

Amends Debtor to: National Processing Company
5100 Interchange Way
Louisville, KY 40229

 

MB Financial Bank, N.A.
6111 North River Road
Rosemont, IL 60018

 

9905409845-0
08/29/2005

 

 

 

Amendment 9909613828-0
12/09/2009

 

Amendment 9910617150-0
01/19/2010

 

Continuation 9810513545-0
05/16/2010

 

Equipment

 

 

 

 

 

 

 

 

 

Nebraska SOS

 

National Processing Company
20405 State Highway 249, Suite 700
Houston, TX 77070

 

US Bancorp
1310 Madrid Street
Marshall, MN 56258

 

9808402118-6
06/05/2008

 

Equipment

 

--------------------------------------------------------------------------------


 

Jurisdiction

 

Debtor

 

Secured Party

 

Filing Info

 

Collateral

 

 

 

 

 

 

 

 

 

Nebraska SOS

 

National Processing Company
20405 State Highway 249, Suite 700
Houston, TX 77070

 

US Bancorp
1310 Madrid Street
Marshall, MN 56258

 

9808402119-8
06/05/2008

 

Equipment

 

 

 

 

 

 

 

 

 

Texas SOS

 

National Processing Company
20405 State Highway 249, Suite 700
Houston, TX 77070

 

CIT Technology Financing Services, Inc.
10201 Centurion Parkway North, Suite 100
Jacksonville, FL 32256

 

08-0000070499
01/02/2008

 

Equipment

 

 

 

 

 

 

 

 

 

VANTIV, LLC

 

 

 

 

 

 

 

 

 

Delaware SOS

 

vantiv, LLC
38 Fountain Square Plaza
Cincinnati, OH 45202

 

IBM Credit LLC 1
North Castle Drive
Armonk, NY 10504

 

2011 2513680
06/29/2011

 

Equipment

 

 

 

 

 

 

 

 

 

8500 GOVERNOR’S HILL DRIVE, LLC

 

 

 

 

 

 

 

 

 

Delaware SOS

 

8500 Governors Hill Drive, LLC
8500 Governor’s Hill Drive
Cincinnati, OH 45249

 

New York Life Insurance Company
51 Madison Avenue
New York, NY 10010

 

2011 2641937
07/11/2011

 

All personalty related to 12.552 acres located on Governor’s Hill Drive

 

 

 

 

 

 

 

 

 

Ohio — Hamilton County

 

8500 Governors Hill Drive, LLC
8500 Governor’s Hill Drive
Cincinnati, OH 45249

 

New York Life Insurance Company
51 Madison Avenue
New York, NY 10010

 

11-0078962
07/13/2011

 

Fixtures related to 12.552 acres located on Governor’s Hill Drive

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.17

 

Investments

 

None.

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

SECURITY AGREEMENT

 

This Security Agreement (this “Agreement”) is dated as of March 27, 2012, by and
among vantiv, LLC, a Delaware limited liability company (the “Borrower”) and the
other parties who have executed this Security Agreement (the Borrower, such
other parties and any other parties who execute and deliver to the Collateral
Agent an agreement substantially in the form attached hereto as Schedule F,
being hereinafter referred to collectively as the “Debtors” and individually as
a “Debtor”), each with its mailing address as set forth in Section 14(b) below,
and JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”), with its mailing address
as set forth in Section 14(b) below, acting as collateral agent hereunder for
the Secured Parties hereinafter identified and defined (JPMorgan Chase Bank
acting as such collateral agent and any successor or successors to JPMorgan
Chase Bank acting in such capacity being hereinafter referred to as the
“Collateral Agent”).

 

PRELIMINARY STATEMENTS

 

A.             Reference is made to the Loan Agreement, dated as of March 27,
2012 (as extended, renewed, amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among the Borrower, JPMorgan Chase Bank, as Administrative Agent (the
“Administrative Agent”), JPMorgan Chase Bank as L/C Issuer (“L/C Issuer”), the
Lenders party thereto and the other banks and financial institutions from time
to time party thereto, pursuant to which the Administrative Agent, L/C Issuer
and the other banks and financial institutions from time to time party thereto
have agreed to provide financial accommodations to the Borrower (JPMorgan Chase
Bank, in its individual capacity and such other banks, financial institutions
and lenders being hereinafter referred to collectively as the “Lenders” and
individually as a “Lender”).

 

B.            In addition, one or more of the Debtors may from time to time be
liable to the Lenders and/or their Affiliates with respect to Hedging Liability
and/or Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations (as such terms are defined in the Loan Agreement)  (the Collateral
Agent, the L/C Issuer and the Lenders, together with any Affiliates of the
Lenders with respect to the Hedging Liability and Funds Transfer Liability,
Deposit Account Liability and Data Processing Obligations, as such terms are
defined in the Loan Agreement, are referred to collectively as the “Secured
Parties” and individually as a “Secured Party”).

 

C.            As a condition to the closing of the transactions contemplated by
the Loan Agreement, the Secured Parties have required, among other things, that
each Debtor enter into this Agreement and grant to the Collateral Agent for the
benefit of the Secured Parties a lien on and security interest in the personal
property and fixtures of such Debtor described herein subject to the terms and
conditions hereof.

 

NOW, THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.             Terms defined in Loan Agreement.  Except as otherwise
provided in Section 2 below, all capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Loan
Agreement.  The term “Debtor” and “Debtors” as used herein shall mean and
include the Debtors collectively and also each individually, with all
representations, warranties, and covenants of and by the Debtors, or any of
them, herein contained to constitute joint and several representations,
warranties, and covenants of and by the Debtors; provided, however, that unless
the context in which the same is used shall otherwise require, any grant,
representation, warranty or covenant contained herein related to the Collateral
shall be made by each Debtor only with respect to the Collateral owned by it or
represented by such Debtor as owned by it.

 

Section 2.             Grant of Security Interest in the Collateral.  As
collateral security for the Secured Obligations defined below, each Debtor
hereby grants to the Collateral Agent for the benefit of the Secured Parties a
lien on and security interest in, and right of set-off against, and acknowledges
and agrees that the Collateral Agent has and shall continue to have until the
Termination Date for the benefit of the Secured Parties a continuing lien on and
security interest in, and right of set-off against, all right, title, and
interest of such Debtor, whether now owned or existing or hereafter created,
acquired or arising, in and to all of the following:

 

(a)                           Accounts;

 

(b)                           Chattel Paper;

 

(c)                            Instruments (including Promissory Notes);

 

(d)                           Documents;

 

(e)                            General Intangibles (including Payment
Intangibles and Software, patents, trademarks, copyrights, and all other
intellectual property rights, including all applications, registrations, and
licenses therefor, and all goodwill of the business connected therewith or
represented thereby);

 

(f)                             Letter-of-Credit Rights;

 

(g)                            Supporting Obligations;

 

(h)                           Deposit Accounts;

 

(i)                               Investment Property (including certificated
and uncertificated Securities, Securities Accounts, Security Entitlements,
Commodity Accounts, and Commodity Contracts);

 

(j)                              Inventory;

 

(k)                           Equipment (including all software, whether or not
the same constitutes embedded software, used in the operation thereof);

 

2

--------------------------------------------------------------------------------


 

(l)                               Fixtures;

 

(m)                       Commercial Tort Claims (as described on Schedule E
hereto or on one or more supplements to this Agreement);

 

(n)                           Rights to merchandise and other Goods (including
rights to returned or repossessed Goods and rights of stoppage in transit) which
are represented by, arise from, or relate to any of the foregoing;

 

(o)                           Monies, personal property, and interests in
personal property of such Debtor of any kind or description now held by any
Secured Party or at any time hereafter transferred or delivered to, or coming
into the possession, custody or control of, any Secured Party, or any agent or
affiliate of any Secured Party, whether expressly as collateral security or for
any other purpose (whether for safekeeping, custody, collection or otherwise),
and all dividends and distributions on or other rights in connection with any
such property;

 

(p)                           Supporting evidence and documents relating to any
of the above-described property, including, without limitation, computer
programs, disks, tapes and related electronic data processing media, and all
rights of such Debtor to retrieve the same from third parties, written
applications, credit information, account cards, payment records,
correspondence, delivery and installation certificates, invoice copies, delivery
receipts, notes and other evidences of indebtedness, insurance certificates and
the like, together with all books of account, ledgers, and cabinets in which the
same are reflected or maintained;

 

(q)                           Accessions and additions to, and substitutions and
replacements of, any and all of the foregoing; and

 

(r)                              Proceeds and products of the foregoing, and all
insurance of the foregoing and proceeds thereof;

 

all of the foregoing being herein sometimes referred to as the “Collateral”. 
Notwithstanding the foregoing, the security interest shall not extend to, and
the term “Collateral” (and any component definition thereof) shall not include,
any Excluded Property.  All terms which are used in this Agreement which are
defined in the Uniform Commercial Code of the State of New York as in effect
from time to time (“UCC”) shall have the same meanings herein as such terms are
defined in the UCC, unless this Agreement shall otherwise specifically provide. 
For purposes of this Agreement, the term “Receivables” means all rights to the
payment of a monetary obligation, whether or not earned by performance, and
whether evidenced by an Account, Chattel Paper, Instrument, General Intangible,
or otherwise.

 

Section 3.             Secured Obligations.  This Agreement is made and given to
secure, and shall secure, the prompt payment and performance of (a) any and all
indebtedness, obligations, and liabilities of the Debtors, and of any of them
individually, to the Secured Parties, and to any of them individually, under or
in connection with or evidenced by the Loan Agreement or any

 

3

--------------------------------------------------------------------------------


 

other Loan Documents, including, without limitation, all obligations evidenced
by the Notes (if any) of the Borrower heretofore or hereafter issued under the
Loan Agreement, and all obligations of the Debtors, and of any of them
individually, with respect to any Hedging Liability, all obligations of the
Debtors, and of any of them individually, with respect to any Funds Transfer
Liability, Deposit Account Liability and Data Processing Obligations, and all
obligations of the Debtors, and of any of them individually, arising under any
guaranty issued by it relating to the foregoing or any part thereof, in each
case whether now existing or hereafter arising (and whether arising before or
after the filing of a petition in bankruptcy and including all interest accrued
after the petition date), due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired and (b) any and all
reasonable and documented out-of-pocket expenses and charges, including, without
limitation, all reasonable attorney’s fees and other expenses of litigation or
preparation therefor (but under no circumstances shall the Debtors be obligated
to pay for more than one firm of outside counsel, and no Debtor shall be
obligated to pay for any in-house counsel except, if reasonably necessary, one
local counsel and one regulatory counsel in any relevant material jurisdiction,
to the Collateral Agent, or the Collateral Agent and the Secured Parties, taken
as a whole, as the case may be, and, solely in the case of a conflict of
interest, one additional counsel to the affected persons similarly situated,
taken as a whole) suffered or incurred by the Secured Parties, and any of them
individually, in collecting or enforcing any of such indebtedness, obligations,
and liabilities or in realizing on or protecting or preserving any security
therefor, including, without limitation, the lien and security interest granted
hereby (all of the indebtedness, obligations, liabilities, expenses, and charges
described above being hereinafter referred to as the “Secured Obligations”).

 

Section 4.             Covenants, Agreements, Representations and Warranties. 
(a)  Each Debtor hereby represents and warrants to the Secured Parties that:

 

(i)            Each Debtor is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization.  Each Debtor is
the sole and lawful owner of its Collateral, and has full right, power, and
authority to enter into this Agreement and to perform each and all of the
matters and things herein provided for.  The execution and delivery of this
Agreement, and the observance and performance of each of the matters and things
herein set forth, will not (A) violate any provision of law or any judgment,
injunction, order or decree binding upon such Debtor, (B) contravene or
constitute a default under any provision of the organizational documents (e.g.,
charter, articles of incorporation or by-laws, articles of association or
operating agreement, partnership agreement or other similar document) of such
Debtor, (C) contravene or constitute a default under any covenant, indenture or
agreement of or affecting such Debtor or any of its Property or (D) result in
the creation or imposition of any Lien on any Property of such Debtor other than
the Liens granted to the Collateral Agent pursuant to this Agreement and
Permitted Liens, except with respect to clauses (A), (C) and (D), to the extent,
individually or in the aggregate, that such violation, contravention, breach,
conflict, default or creation or imposition of any Lien could not reasonably be
expected to result in a Material Adverse Effect.

 

4

--------------------------------------------------------------------------------


 

(ii)           As of the Closing Date, each Debtor’s respective chief executive
office is at the location listed under Column 2 on Schedule A attached hereto
opposite such Debtor’s name.

 

(iii)          As of the Closing Date, each Debtor’s legal name, jurisdiction of
organization and organizational number (if any) are correctly set forth under
Column 1 on Schedule A of this Agreement.  As of the Closing Date, no Debtor has
transacted business at any time during the immediately preceding five-year
period, and does not currently transact business, under any other legal names
other than the prior legal names set forth on Schedule B attached hereto.

 

(iv)          Schedule C attached hereto contains a true, complete, and current
listing of all patents, trademarks, copyrights, and other intellectual property
rights owned by each of the Debtors as of the date hereof that are registered or
the subject of a pending application with any United States federal governmental
authority.  Each Debtor owns or possesses rights to use all patents, trademarks,
trade names, copyrights, rights with respect to the foregoing, trade secrets,
know-how, and other intellectual property rights which are necessary to the
present conduct of its business, in each case, without any known conflict with
the rights of others which, or the failure to obtain which, as the case may be,
could reasonably be expected to result in a Material Adverse Effect.  To the
knowledge of the Debtors, no event has occurred which permits, or after notice
or lapse of time or both would permit, the revocation or termination of any such
rights, except to the extent that such revocation or termination could not
reasonably be expected to result in a Material Adverse Effect, and, to the
knowledge of the Debtors, and except as set forth on Schedule H attached hereto,
the Debtors are not liable to any person for infringement, misappropriation or
violation under applicable law with respect to any such rights as a result of
its business operations, except to the extent that such liability could not
reasonably be expect to result in a Material Adverse Effect.

 

(v)           Schedule E attached hereto contains a true, complete and current
listing of all Commercial Tort Claims held by the Debtors as of the date hereof,
each described by referring to a specific incident giving rise to the claim.

 

(b)           Each Debtor hereby covenants and agrees with the Secured Parties
that:

 

(i)            Each Debtor shall provide the Collateral Agent prompt written
notice of a change of the location of such Debtor’s chief executive office;
provided that each Debtor shall at all times maintain its chief executive office
in the United States of America.

 

(ii)           The applicable Debtor shall provide the Collateral Agent with
fifteen (15) days (or such shorter period as to which Collateral Agent may
agree) prior written notice of any change to any Debtor’s jurisdiction of
organization.  Upon any change to the legal name of any Debtor the applicable
Debtor shall provide written notice thereof to the Collateral Agent within
fifteen (15) days (or such longer period as to which Collateral Agent may agree)
after the occurrence thereof.

 

5

--------------------------------------------------------------------------------


 

(iii)          Each Debtor shall take all commercially reasonably actions
necessary to defend the Collateral against any claims and demands of all persons
at any time claiming the same or any interest in the Collateral other than a
Permitted Lien adverse to any of the Secured Parties.

 

(iv)          Each Debtor will perform in all material respects its obligations
under any contract or other agreement constituting part of the Collateral, it
being understood and agreed that the Secured Parties have no responsibility to
perform such obligations, except to the extent that any nonperformance could not
be reasonably expected to result in a Material Adverse Effect.

 

(v)           Each Debtor will insure its Collateral with financially sound and
reputable insurance companies insuring against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
of the Borrower and containing loss payable clauses to the Collateral Agent as
its interests may appear (and, if the Collateral Agent requests, naming the
Collateral Agent as an additional insured therein).  Each Debtor shall furnish
to the Collateral Agent upon its reasonable request (but not more than twice per
fiscal year in the absence of an Event of Default) reasonably detailed
information as to the insurance so carried.  All premiums on such insurance
shall be paid by the Debtors.  All insurance required hereby, to the extent
available on commercially reasonable terms, (A) shall provide that any loss
shall be payable notwithstanding any act or negligence of the relevant Debtor,
(B) shall provide that no cancellation thereof shall be effective until at least
thirty (30) days (or, in the case of non-payment, ten (10) days) after receipt
by the relevant Debtor and the Collateral Agent of written notice thereof,
provided that if the insurance company is precluded from giving such notice to
the Collateral Agent by Applicable Law or internal legal policy, the
requirements of this clause (B) shall be deemed satisfied if the relevant Debtor
provides a copy of any such notice to the Collateral Agent within three
(3) Business Days of receipt thereof from the insurance company and (C) shall be
reasonably satisfactory to the Collateral Agent in all other respects.  Each
Debtor hereby authorizes the Collateral Agent, at the Collateral Agent’s option,
to adjust, compromise, and settle any losses in respect of any Collateral under
any insurance afforded at any time after the occurrence and during the
continuation of any Event of Default, and such Debtor does hereby irrevocably
(until the Termination Date) constitute the Collateral Agent, its officers,
agents, and attorneys, as such Debtor’s attorneys-in-fact, with full power and
authority after the occurrence and during the continuation of any Event of
Default to effect such adjustment, compromise, and/or settlement and to endorse
any drafts drawn by an insurer of the Collateral or any part thereof and to do
everything necessary to carry out such purposes and to receive and receipt for
any unearned premiums due under policies of such insurance.  Notwithstanding the
foregoing, unless the Collateral Agent elects to adjust, compromise or settle
losses as aforesaid, any adjustment, compromise, and/or settlement of any losses
under any insurance shall be made by the relevant Debtor subject to the final
approval by the Collateral Agent in the case of losses exceeding $5,000,000.00. 
All insurance proceeds shall be subject to the lien and security interest of the
Collateral Agent hereunder.

 

6

--------------------------------------------------------------------------------


 

(vi)          At any time after and during the continuance of any Event of
Default, if any Collateral is in the possession or control of any agents or
processors of a Debtor and the Collateral Agent so requests, such Debtor agrees
to notify such agents or processors in writing of the Collateral Agent’s lien
and security interest therein and instruct them to hold all such Collateral for
the Collateral Agent’s account and subject to the Collateral Agent’s
instructions.

 

(vii)         At any time after and during the continuation of any Event of
Default, each Debtor agrees from time to time to deliver to the Collateral Agent
such evidence of the existence, identity, and location of its Collateral and of
its availability as collateral security pursuant hereto (including, without
limitation, schedules describing all Receivables created or acquired by such
Debtor, copies of customer invoices or the equivalent and original receipts for
all services rendered by it), in each case as the Collateral Agent may
reasonably request.  At any time after and during the continuation of any Event
of Default, the Collateral Agent shall have the right to verify all or any part
of the Collateral in any manner, and through any medium, which the Collateral
Agent considers appropriate and reasonable, and each Debtor agrees to furnish
all reasonable assistance and information, and perform any reasonable acts,
which the Collateral Agent may reasonably require in connection therewith.

 

(viii)        Upon any new registration, or application for registration, for
any intellectual property rights constituting Collateral granted to or filed or
acquired by any Debtor after the Closing Date, the Debtor shall, on or prior to
the later to occur of (i) thirty (30) days following such grant, filing or
acquisition and (ii) the date of the next required delivery of the certificate
required by Section 6.1(e) of the Loan Agreement (the “Compliance Certificate”)
following the date of such grant, filing or acquisition (or such longer period
as to which the Collateral Agent may consent), submit to the Collateral Agent a
supplement to Schedule C to reflect such additional rights (provided any
Debtor’s failure to do so shall not impair the Collateral Agent’s security
interest therein).

 

(ix)          If any Debtor shall at any time hold or acquire a Commercial Tort
Claim in excess of $5 million individually, the Debtor shall, on or prior to the
later to occur of (i) thirty (30) days following such acquisition and (ii) the
date of the next required delivery of the Compliance Certificate following the
date of such acquisition (or such longer period as to which the Collateral Agent
may consent), execute and deliver to the Collateral Agent an agreement in the
form attached hereto as Schedule G, or in such other form reasonably acceptable
to the Collateral Agent (provided any Debtor’s failure to do so shall not impair
the Collateral Agent’s security interest therein).

 

(x)           Each Debtor agrees to execute and deliver to the Collateral Agent
such further agreements, assignments, instruments, and documents, and to do all
such other things, as the Collateral Agent may reasonably deem necessary to
assure the Collateral Agent of its lien and security interest hereunder,
including, without limitation, such agreements with respect to patents,
trademarks, copyrights, and similar intellectual property rights as the
Collateral Agent may from time to time reasonably require to comply with the
filing requirements of the United States Patent and Trademark Office

 

7

--------------------------------------------------------------------------------


 

and the United States Copyright Office; provided that (a) the Collateral Agent
shall not require the taking of a Lien on, or require the perfection of any Lien
granted in, those assets as to which the cost of obtaining or perfecting such
Lien (including any mortgage, stamp, intangibles or other tax or expenses
relating to such Lien) outweighs the benefit to the Secured Parties of the
security afforded thereby as reasonably determined by the Borrower and the
Collateral Agent, (b) no foreign law security or pledge agreements shall be
required, (c) no control agreements shall be required and (d) the capital stock
of Restricted Subsidiaries that are not Material Subsidiaries shall not be
required to be delivered to the Collateral Agent in order to perfect such
Collateral unless reasonably requested by the Collateral Agent.  The Collateral
Agent may order lien searches from time to time against any Debtor and the
Collateral, and the Debtors shall promptly reimburse the Collateral Agent for
all reasonable costs and expenses incurred in connection with such lien searches
(which, in the absence of an Event of Default, shall not be ordered more than
once per year).  In the event for any reason the law of any jurisdiction other
than New York becomes or is applicable to the Collateral or any part thereof, or
to any of the Secured Obligations, each Debtor agrees to execute and deliver all
such agreements, assignments, instruments, and documents and to do all such
other things as the Collateral Agent deems necessary or appropriate to preserve,
protect, and enforce the security interest of the Collateral Agent under the law
of such other jurisdiction; provided that in no event shall any foreign law
security or pledge agreements be required.  Each Debtor agrees to mark its books
and records to reflect the lien and security interest of the Collateral Agent in
the Collateral.

 

(xi)          If an Event of Default has occurred and is continuing, the
Collateral Agent may, at its option, but only following five (5) Business Days’
written notice to each Debtor of its intent to do so, expend such sums as the
Collateral Agent reasonably deems advisable to perform the obligations of the
Debtors with respect to the Collateral under this Agreement and the other Loan
Documents to the extent that any Debtor fails to do so, including, without
limitation, the payment of any insurance premiums, the payment of any taxes,
Liens and encumbrances that do not constitute Permitted Liens, expenditures made
in defending against any adverse claims that do not constitute Permitted Liens,
and all other expenditures which the Collateral Agent may be compelled to make
by operation of law or which the Collateral Agent may make by agreement or
otherwise for the protection of the security hereof that do not constitute
Permitted Liens.  All such sums and amounts so expended shall be repayable by
the Debtors within thirty (30) days after demand, shall constitute additional
Secured Obligations secured hereunder, and shall bear interest from the date
said amounts are expended at a rate per annum (computed on the basis of a year
of 360 days for the actual number of days elapsed) equal to 2% plus the Base
Rate from time to time in effect plus the Applicable Margin for Base Rate Loans
(such rate per annum as so determined being hereinafter referred to as the
“Default Rate”).  No such performance of any obligation by the Collateral Agent
on behalf of a Debtor, and no such advancement or expenditure therefor, shall
relieve any Debtor of any default under the terms of this Agreement or in any
way obligate any Secured Party to take any further or future action with respect
thereto.  The Collateral Agent, in making any payment hereby authorized, may do
so according to any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged

 

8

--------------------------------------------------------------------------------


 

without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax assessment, sale, forfeiture, tax lien or title or
claim.  The Collateral Agent, in performing any act hereunder, shall be the sole
judge of whether the relevant Debtor is required to perform the same under the
terms of this Agreement.

 

Section 5.             Special Provisions Re: Receivables.  (a)        Upon the
occurrence and during the continuance of an Event of Default, if any Receivable
arises out of a contract with the United States of America, or any state or
political subdivision thereof, or any department, agency or instrumentality of
any of the foregoing, each Debtor agrees to promptly so notify the Collateral
Agent and, at the request of the Collateral Agent or the Secured Parties,
execute whatever instruments and documents are required by the Collateral Agent
in order that such Receivable shall be assigned to the Collateral Agent and that
proper notice of such assignment shall be given under the federal Assignment of
Claims Act (or any successor statute) or any similar state or local statute, as
the case may be.

 

(b)             If any Debtor shall at any time after the Closing Date hold or
acquire any Instrument or Chattel Paper evidencing any Receivable or other item
of Collateral, the Debtor shall, on or prior to the later to occur of (i) thirty
(30) days following such acquisition and (ii) the date of the next required
delivery of the Compliance Certificate following the date of such acquisition
(or such longer period as to which the Collateral Agent may consent), cause such
Instrument or tangible Chattel Paper to be pledged and delivered to the
Collateral Agent; provided, however, that, unless an Event of Default has
occurred and is continuing, a Debtor shall not be required to deliver any such
Instrument or tangible Chattel Paper if and only so long as the aggregate unpaid
principal balance of all such Instruments and tangible Chattel Paper held by the
Debtors and not delivered to the Collateral Agent hereunder is less than $5
million at any one time outstanding.

 

Section 6.             Collection of Receivables.  (a) Except as otherwise
provided in this Agreement, each Debtor shall make collection of its Receivables
and may use the same to carry on its business in accordance with customary
business practice and otherwise subject to the terms hereof.

 

(b)             Upon the occurrence and during the continuance of any Event of
Default, whether or not the Collateral Agent has exercised any of its other
rights under other provisions of this Section 6, in the event the Collateral
Agent makes a written request for any Debtor to do so:

 

(i)         all Instruments and tangible Chattel Paper at any time constituting
part of the Receivables (including any postdated checks) shall, upon receipt by
such Debtor, be promptly endorsed to and deposited with Collateral Agent; and/or

 

(ii)          such Debtor shall instruct all customers and account debtors to
remit all payments in respect of Receivables or any other Collateral to a
lockbox or lockboxes under the sole custody and control of the Collateral Agent
and which are maintained at one or more post offices selected by the Collateral
Agent.

 

9

--------------------------------------------------------------------------------


 

(c)             Upon the occurrence and during the continuation of any Event of
Default, whether or not the Collateral Agent has exercised any of its other
rights under the other provisions of this Section 6, the Collateral Agent or its
designee may notify the relevant Debtor’s customers and account debtors at any
time that Receivables have been assigned to the Collateral Agent or of the
Collateral Agent’s security interest therein, and either in its own name, or
such Debtor’s name, or both, demand, collect (including, without limitation,
through a lockbox analogous to that described in Section 6(b)(ii) hereof),
receive, receipt for, sue for, compound and give acquittance for any or all
amounts due or to become due on Receivables, and in the Collateral Agent’s
reasonable discretion file any claim or take any other action or proceeding
which the Collateral Agent may reasonably deem necessary to protect and realize
upon the security interest of the Collateral Agent in the Receivables or any
other Collateral.

 

(d)             Any proceeds of Receivables or other Collateral transmitted to
or otherwise received by the Collateral Agent pursuant to any of the provisions
of Sections 6(b) or 6(c) hereof may be handled and administered by the
Collateral Agent in and through a remittance account or accounts maintained at
the Collateral Agent or by the Collateral Agent at a commercial bank or banks
selected by the Collateral Agent with reasonable care (collectively the
“Depositary Banks” and individually a “Depositary Bank”), and each Debtor
acknowledges that the maintenance of such remittance accounts by the Collateral
Agent is solely for the Collateral Agent’s convenience.  The Collateral Agent
may, after the occurrence and during the continuation of any Event of Default,
apply all or any part of any proceeds of Receivables or other Collateral
received by it from any source to the payment of the Secured Obligations
(whether or not then due and payable), such applications to be made pursuant to
the terms of the Loan Agreement, and at such intervals as the Collateral Agent
may from time to time in its discretion determine.  The Collateral Agent need
not apply or give credit for any item included in proceeds of Receivables or
other Collateral until the Depositary Bank has received final payment therefor
at its office in cash or final solvent credits current at the site of deposit
reasonably acceptable to the Collateral Agent and the Depositary Bank as such. 
However, if the Collateral Agent does permit credit to be given for any item
prior to a Depositary Bank receiving final payment therefor and such Depositary
Bank fails to receive such final payment or an item is charged back to the
Collateral Agent or any Depositary Bank for any reason, the Collateral Agent may
at its election in either instance charge the amount of such item back against
any such remittance accounts.  After all Events of Default have been cured or
waived, the Collateral Agent shall promptly return to the applicable Debtor all
proceeds of Collateral which the Collateral Agent has not applied to the Secured
Obligations as provided above from the remittance account, as well as all
Instruments and tangible Chattel Paper delivered to the Collateral Agent
pursuant to Section 6(b)(i) hereof.  Each Debtor hereby indemnifies the Secured
Parties from and against all liabilities, damages, losses, actions, claims,
judgments, and all reasonable costs, expenses, charges, and attorneys’ fees (but
limited, in the case of attorney’s fees, to one firm of outside counsel, and, if
reasonably necessary, one local counsel and one regulatory counsel in any
relevant material jurisdiction, to the Collateral Agent, or the Collateral Agent
and the Secured Parties, taken as a whole, as the case may be, and, solely in
the case of a conflict of interest, one additional counsel to the affected
persons similarly situated, taken as a whole) suffered or incurred by any
Secured Party because of the maintenance of the foregoing arrangements;
provided, however, that no Debtor shall be required to indemnify any Secured
Party for any of the foregoing to the extent they (i) arise from the gross
negligence, willful misconduct or bad

 

10

--------------------------------------------------------------------------------


 

faith of, or a material breach of this Agreement by, the person seeking to be
indemnified to the extent determined by a court of competent jurisdiction in a
final and non-appealable judgment or (ii) arise out of any dispute solely among
Secured Parties (other than in connection with the Collateral Agent acting in
its capacity as Collateral Agent, solely to the extent such indemnification
would not be denied pursuant to clause (i)) that a court of competent
jurisdiction has determined in a final and non-appealable decision did not arise
out of any act or omission of any Debtor.  Notwithstanding the foregoing, each
Secured Party shall be obligated to refund and return any and all amounts paid
by any Debtor to such Secured Party for fees, expenses or damages to the extent
such Secured Party is not entitled to payment of such amounts in accordance with
the terms hereof.  The Secured Parties shall have no liability or responsibility
to any Debtor for the Collateral Agent or any Depositary Bank accepting any
check, draft or other order for payment of money bearing the legend “payment in
full” or words of similar import or any other restrictive legend or endorsement
whatsoever or be responsible for determining the correctness of any remittance.

 

Section 8.             Special Provisions Re:  Investment Property and
Deposits.  (a) Unless and until an Event of Default has occurred and is
continuing and the Collateral Agent shall have given the Debtors at least three
(3) Business Days’ notice of its intent to exercise its rights under this
Agreement:

 

(i)         each Debtor shall be entitled to exercise all voting and/or
consensual powers pertaining to its Investment Property, or any part thereof,
for all purposes not inconsistent with the terms of this Agreement, the Loan
Agreement or any other document evidencing or otherwise relating to any Secured
Obligations; and

 

(ii)          each Debtor shall be entitled to receive and retain all cash
dividends paid upon or in respect of its Investment Property subject to the lien
and security interest of this Agreement.

 

(b)             All Investment Property (including all securities, certificated
or uncertificated, securities accounts, and commodity accounts) of the Debtors
as of the Closing Date that constitutes Collateral is listed and identified on
Schedule D attached hereto and made a part hereof.  If any Debtor shall at any
time after the Closing Date hold or acquire any other Investment Property
constituting Collateral, the Debtor shall, on or prior to the later to occur of
(i) thirty (30) days following such acquisition and (ii) the date of the next
required delivery of the Compliance Certificate following the date of such
acquisition (or such longer period as to which the Collateral Agent may
consent), submit to the Collateral Agent a supplement to Schedule D to reflect
such additional rights (provided any Debtor’s failure to do so shall not impair
the Collateral Agent’s security interest therein) and deliver to the Collateral
Agent certificates for all certificated securities constituting Investment
Property and part of the Collateral hereunder, all duly endorsed in blank for
transfer or accompanied by an appropriate assignment or assignments or an
appropriate undated stock power or powers, in every case sufficient to transfer
title thereto, including, without limitation, all stock received in respect of a
stock dividend or resulting from a split-up, revision or reclassification of the
Investment Property or any part thereof or received in addition to, in
substitution of or in exchange for the Investment Property or any part thereof
as a result of a merger, consolidation or otherwise.  With respect to any
uncertificated securities or

 

11

--------------------------------------------------------------------------------


 

any Investment Property held by a securities intermediary, commodity
intermediary, or other financial intermediary of any kind, at the Collateral
Agent’s request after the occurrence and during the continuance of an Event of
Default (or at any time with respect to uncertificated securities or Investment
Property issued (i) by any Guarantor to Borrower or (ii) by Borrower to vantiv
Holding, LLC), the relevant Debtor shall execute and deliver, and shall cause
any such issuer or intermediary to execute and deliver, an agreement among such
Debtor, the Collateral Agent, and such issuer or intermediary in form and
substance satisfactory to the Collateral Agent which provides, among other
things, for the issuer’s or intermediary’s agreement that it will comply with
such entitlement orders, and apply any value distributed on account of any
Investment Property, as directed by the Collateral Agent without further consent
by such Debtor.  The Collateral Agent may, upon three (3) Business Days’ written
notice to the Debtors at any time after the occurrence and during the
continuation of any Event of Default, cause to be transferred into its name or
the name of its nominee or nominees any and all of the Investment Property
hereunder.

 

(c)             Each Debtor represents that on the date of this Agreement none
of its Investment Property consists of margin stock (as such term is defined in
Regulation U of the Board of Governors of the Federal Reserve System) except to
the extent such Debtor has delivered to the Collateral Agent a duly executed and
completed Form U-1 with respect to such stock.  If at any time the Investment
Property or any part thereof consists of margin stock, the relevant Debtor shall
promptly so notify the Collateral Agent and deliver to the Collateral Agent a
duly executed and completed Form U-1 and such other instruments and documents
reasonably requested by the Collateral Agent in form and substance reasonably
satisfactory to the Collateral Agent.

 

(d)             All Deposit Accounts of the Debtors as of the Closing Date that
constitute Collateral are listed and identified (by account number and
depository institution) on Schedule D attached hereto and made a part hereof. 
If any Debtor shall at any time after the Closing Date acquire any new Deposit
Accounts constituting Collateral, the Debtor shall, on or prior to the later to
occur of (i) thirty (30) days following such acquisition and (ii) the date of
the next required delivery of the Compliance Certificate following the date of
such acquisition (or such longer period as to which the Collateral Agent may
consent), submit to the Collateral Agent a supplement to Schedule D to reflect
such additional accounts (provided any Debtor’s failure to do so shall not
impair the Collateral Agent’s security interest therein).

 

Section 9.             Power of Attorney.  In addition to any other powers of
attorney contained herein, each Debtor hereby appoints the Collateral Agent, its
nominee, or any other person whom the Collateral Agent may designate as such
Debtor’s attorney-in-fact, with full power and authority upon the occurrence and
during the continuation of any Event of Default to sign such Debtor’s name on
verifications of Receivables and other Collateral; to send requests for
verification of Collateral to such Debtor’s customers, account debtors, and
other obligors; to endorse such Debtor’s name on any checks, notes, acceptances,
money orders, drafts, and any other forms of payment or security that may come
into the Collateral Agent’s possession; to endorse the Collateral in blank or to
the order of the Collateral Agent or its nominee; to sign such Debtor’s name on
any invoice or bill of lading relating to any Collateral, on claims to enforce
collection of any Collateral, on notices to and drafts against customers and
account debtors and other obligors, on schedules and assignments of Collateral,
on notices of assignment and on

 

12

--------------------------------------------------------------------------------


 

public records; to notify the post office authorities to change the address for
delivery of such Debtor’s mail to an address designated by the Collateral Agent;
to receive, open, and dispose of all mail addressed to such Debtor; and to do
all things reasonably necessary to carry out this Agreement.  Each Debtor hereby
ratifies and approves all acts of any such attorney and agrees that neither the
Collateral Agent nor any such attorney will be liable for any acts or omissions
or for any error of judgment or mistake of fact or law other than such person’s
gross negligence or willful misconduct or breach of this Agreement.  The
foregoing powers of attorney, being coupled with an interest, are irrevocable
until the Termination Date.

 

Section 10.             Defaults and Remedies.  (a) The occurrence of any event
or the existence of any condition specified as an “Event of Default” under the
Loan Agreement shall constitute an “Event of Default” hereunder.

 

(b)             Upon the occurrence and during the continuation of any Event of
Default, the Collateral Agent shall have, in addition to all other rights
provided herein or by law, the rights and remedies of a secured party under the
UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights or remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further the Collateral Agent may, without demand and,
to the extent permitted by applicable law, without advertisement, notice,
hearing or process of law, all of which each Debtor hereby waives to the extent
permitted by applicable law, at any time or times, sell and deliver any or all
Collateral held by or for it at public or private sale, at any securities
exchange or broker’s board or at the Collateral Agent’s office or elsewhere, for
cash, upon credit or otherwise, at such prices and upon such terms as the
Collateral Agent deems advisable, in its reasonable discretion.  In the exercise
of any such remedies, the Collateral Agent may sell the Collateral as a unit
even though the sales price thereof may be in excess of the amount remaining
unpaid on the Secured Obligations.  Also, if less than all the Collateral is
sold, the Collateral Agent shall have no duty to marshal or apportion the part
of the Collateral so sold as between the Debtors, or any of them, but may sell
and deliver any or all of the Collateral without regard to which of the Debtors
are the owners thereof.  In addition to all other sums due any Secured Party
hereunder, each Debtor shall pay the Secured Parties all costs and expenses
incurred by the Secured Parties, including reasonable attorneys’ fees and court
costs (but under no circumstances shall the Debtors be obligated to pay for more
than one firm of outside counsel, and no Debtor shall be obligated to pay for
any in-house counsel), in obtaining, liquidating or enforcing payment of
Collateral or the Secured Obligations or in the prosecution or defense of any
action or proceeding by or against any Secured Party or any Debtor concerning
any matter arising out of or connected with this Agreement or the Collateral or
the Secured Obligations, including, without limitation, any of the foregoing
arising in, arising under or related to a case under the United States
Bankruptcy Code (or any successor statute).  Any requirement of reasonable
notice shall be met if such notice is personally served on or mailed, postage
prepaid, to the Debtors in accordance with Section 14(b) hereof at least ten
(10) Business Days before the time of sale or other event giving rise to the
requirement of such notice; provided, however, no notification need be given to
a Debtor if such Debtor has signed, after the Event of Default hereunder that is
then continuing has occurred, a statement renouncing any right to notification
of sale or other intended disposition.  The Collateral Agent shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given.  Any Secured Party may be the purchaser at any public
sale.  Each Debtor hereby waives all of its rights of

 

13

--------------------------------------------------------------------------------


 

redemption from any such sale.  The Collateral Agent may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
be made at the time and place to which the sale was postponed or the Collateral
Agent may further postpone such sale by announcement made at such time and
place.  The Collateral Agent has no obligation to prepare the Collateral for
sale.  The Collateral Agent may sell or otherwise dispose of the Collateral
without giving any warranties as to the Collateral or any part thereof,
including disclaimers of any warranties of title or the like, and each Debtor
acknowledges and agrees that the absence of such warranties shall not render the
disposition commercially unreasonable.

 

(c)             Without in any way limiting the foregoing, upon the occurrence
and during the continuation of any Event of Default hereunder, in addition to
all other rights provided herein or by law, (i) the Collateral Agent shall have
the right to take physical possession of any and all of the Collateral, the
right for that purpose to enter without legal process any premises where the
Collateral may be found (provided such entry be done lawfully), and the right to
maintain such possession on the relevant Debtor’s premises or to remove the
Collateral or any part thereof to such other places as the Collateral Agent may
desire, in each case, subject to the terms of any lease covering the relevant
premises, (ii) the Collateral Agent shall have the right to direct any
intermediary at any time holding any Investment Property or other Collateral, or
any issuer thereof, to deliver such Collateral or any part thereof to the
Collateral Agent and/or to liquidate such Collateral or any part thereof and
deliver the proceeds thereof to the Collateral Agent, and (iii) each Debtor
shall, upon the Collateral Agent’s demand, promptly assemble the Collateral and
make it available to the Collateral Agent at a place reasonably designated by
the Collateral Agent.  If the Collateral Agent exercises its right to take
possession of the Collateral, each Debtor shall also at its expense perform any
and all other steps requested by the Collateral Agent to preserve and protect
the security interest hereby granted in the Collateral, such as placing and
maintaining signs indicating the security interest of the Collateral Agent,
appointing overseers for the Collateral and maintaining Collateral records.

 

(d)             Without in any way limiting the foregoing, upon the occurrence
and during the continuation of any Event of Default, all rights of the Debtors
to exercise the voting and/or consensual powers which they are entitled to
exercise pursuant to Section 8(a)(i) hereof and/or to receive and retain the
distributions which they are entitled to receive and retain pursuant to
Section 8(a)(ii) hereof, shall, at the option of the Collateral Agent upon three
(3) Business Days prior written notice to the Debtors, cease and thereupon
become vested in the Collateral Agent, which, in addition to all other rights
provided herein or by law, shall then be entitled solely and exclusively to
exercise all voting and other consensual powers pertaining to the Investment
Property and/or to receive and retain the distributions which such Debtor would
otherwise have been authorized to retain pursuant to Section 8(a)(ii) hereof and
shall then be entitled solely and exclusively to exercise any and all rights of
conversion, exchange or subscription or any other rights, privileges or options
pertaining to any Investment Property as if the Collateral Agent were the
absolute owner thereof including, without limitation, the rights to exchange, at
its discretion, all Investment Property or any part thereof upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
respective issuer thereof or upon the exercise by or on behalf of any such
issuer or the Collateral Agent of any right, privilege or option pertaining to
any Investment Property and, in connection therewith, to deposit and deliver the
Investment

 

14

--------------------------------------------------------------------------------


 

Property or any part thereof with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Collateral Agent may determine.  In the event the Collateral Agent in good faith
believes any of the Collateral constitutes restricted securities within the
meaning of any applicable securities laws, any disposition thereof in compliance
with such laws shall not render the disposition commercially unreasonable.  To
the extent that the notice referred to in the first sentence of this paragraph
(d) has been given, after all Events of Default have been cured or waived,
(i) each Debtor shall have the exclusive right to exercise the voting and
consensual rights and powers that such Debtor would have otherwise been entitled
to exercise pursuant to the terms of Section 8(a)(i) hereof and (ii) the
Collateral Agent shall promptly repay to each applicable Debtor (without
interest) all dividends, interest, principal or other distributions that such
Debtor would otherwise be permitted to retain pursuant to
Section 8(a)(ii) hereof and that have not been applied to the repayment of the
Secured Obligations.

 

(e)             Without in any way limiting the foregoing, each Debtor hereby
grants to the Secured Parties, effective and exercisable solely upon the
occurrence and during the continuation of an Event of Default, a royalty-free,
irrevocable (solely during the continuation of an Event of Default),
non-exclusive, non-transferrable, non-sublicensable license and right to use, in
connection with any foreclosure or other realization by the Collateral Agent or
the Secured Parties on all or any part of the Collateral to the extent permitted
by law and this Agreement, all of such Debtor’s patents, patent applications,
patent licenses (excluding any such patent license that by its terms is
prohibited from being licensed as set forth in this Section 10(e)), trademarks,
trademark registrations, trademark licenses (excluding any such trademark
license that by its terms is prohibited from being licensed as set forth in this
Section 10(e)), trade names and other intellectual property now owned or
hereafter acquired by such Debtor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof, the right to prosecute and maintain all
intellectual property and the right to sue for past infringement of the
intellectual property.  The license and right granted to the Secured Parties
hereby shall be without any royalty or fee or charge whatsoever with respect to
fees payable by the Secured Parties to Debtors.

 

(f)             The powers conferred upon the Secured Parties hereunder are
solely to protect their interest in the Collateral and shall not impose on them
any duty to exercise such powers.  The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession or control if such Collateral is accorded treatment substantially
equivalent to that which the Collateral Agent accords its own property,
consisting of similar type assets, it being understood, however, that the
Collateral Agent shall have no responsibility for (i) ascertaining or taking any
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters, (ii) taking any necessary
steps to preserve rights against any parties with respect to any Collateral, or
(iii) initiating any action to protect the Collateral or any part thereof
against the possibility of a decline in market value.  This Agreement
constitutes an assignment of rights only and not an assignment of any duties or
obligations of the Debtors in any way related to the Collateral, and the
Collateral Agent shall have no duty or obligation to discharge any such duty or
obligation.  Neither any Secured

 

15

--------------------------------------------------------------------------------


 

Party nor any party acting as attorney for any Secured Party shall be liable for
any acts or omissions or for any error of judgment or mistake of fact or law
other than such person’s gross negligence or willful misconduct or breach of
this Agreement.

 

(g)             Failure by the Collateral Agent to exercise any right, remedy or
option under this Agreement or any other agreement between any Debtor and the
Collateral Agent or provided by law, or delay by the Collateral Agent in
exercising the same, shall not operate as a waiver; and no waiver shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and otherwise complies with the requirements set forth
in Section 10.11 of the Loan Agreement and then only to the extent specifically
stated.  The rights and remedies of the Secured Parties under this Agreement
shall be cumulative and not exclusive of any other right or remedy which any
Secured Party may have.

 

Section 11.             Application of Proceeds.  The proceeds and avails of the
Collateral at any time received by the Collateral Agent upon the occurrence and
during the continuation of any Event of Default shall, when received by the
Collateral Agent in cash or its equivalent, be applied by the Collateral Agent
in reduction of, or held as collateral security for, the Secured Obligations in
accordance with the terms of the Loan Agreement.  The Debtors shall remain
liable to the Secured Parties for any deficiency.  Any surplus remaining after
the Termination Date has occured shall be returned to the Borrower, as agent for
the Debtors, or to whomsoever the Collateral Agent reasonably determines is
lawfully entitled thereto.

 

Section 12.             Continuing Agreement.  This Agreement shall be a
continuing agreement in every respect and shall remain in full force and effect
until the Termination Date.  Upon the Termination Date, the pledge of all
Collateral hereunder will terminate and all liens and security interests
hereunder shall automatically be released.  In connection with any termination
or release pursuant to this Section 12 or as required by any other provision of
this Agreement or the Loan Agreement, the Collateral Agent shall promptly
execute and deliver to any Debtor, at such Debtor’s expense, all Uniform
Commercial Code termination statements and similar documents that such Debtor
shall reasonably request to evidence such termination or release.

 

Section 13.             The Collateral Agent.  In acting under or by virtue of
this Agreement, the Collateral Agent shall be entitled to all the rights,
authority, privileges, and immunities provided in the Loan Agreement, all of
which provisions of said Loan Agreement (including, without limitation,
Section 9 thereof) are incorporated by reference herein with the same force and
effect as if set forth herein in their entirety.  The Collateral Agent hereby
disclaims any representation or warranty to the Secured Parties or any other
holders of the Secured Obligations concerning the perfection of the liens and
security interests granted hereunder or in the value of any of the Collateral.

 

Section 14.             Miscellaneous.  (a) This Agreement may only be waived or
modified in writing in accordance with the requirements of Section 10.11 of the
Loan Agreement.  This Agreement shall create a continuing lien on and security
interest in the Collateral and shall be binding upon each Debtor, its successors
and assigns and shall inure, together with the rights and remedies of the
Secured Parties hereunder, to the benefit of the Secured Parties and their
successors and permitted assigns; provided, however, that no Debtor may assign
its rights or

 

16

--------------------------------------------------------------------------------


 

delegate its duties hereunder without the Collateral Agent’s prior written
consent.  Without limiting the generality of the foregoing, and subject to the
provisions of the Loan Agreement, any Lender may assign or otherwise transfer
any indebtedness held by it secured by this Agreement to any other person
subject to the requirements of Section 10.10 of the Loan Agreement, and such
other person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise.

 

(b)             All notices and other communications hereunder shall comply with
Section 10.8 of the Loan Agreement; provided that, the address information for
each Debtor shall be that expressed for the Borrower in such Section.

 

(c)             Any provision of this Agreement which is unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.  All rights, remedies and powers provided in this Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
are intended to be subject to all applicable mandatory provisions of law which
may be controlling and to be limited to the extent necessary so that they will
not render this Agreement invalid or unenforceable.

 

(d)             The lien and security interest herein created and provided for
stand as direct and primary security for the Secured Obligations of the Borrower
arising under or otherwise relating to the Loan Agreement as well as for the
other Secured Obligations secured hereby.  No application of any sums received
by the Secured Parties in respect of the Collateral or any disposition thereof
to the reduction of the Secured Obligations or any part thereof shall in any
manner entitle any Debtor to any right, title or interest in or to the Secured
Obligations or any collateral or security therefor, whether by subrogation or
otherwise, unless and until all Secured Obligations have been fully paid and
satisfied.  Each Debtor acknowledges and agrees that the lien and security
interest hereby created and provided are absolute and unconditional and shall
not in any manner be affected or impaired by any acts or omissions whatsoever of
any Secured Party or any other holder of any Secured Obligations, and without
limiting the generality of the foregoing, the lien and security interest hereof
shall not be impaired by any acceptance by any Secured Party or any other holder
of any Secured Obligations of any other security for or guarantors upon any of
the Secured Obligations or by any failure, neglect or omission on the part of
any Secured Party or any other holder of any of the Secured Obligations to
realize upon or protect any of the Secured Obligations or any collateral or
security therefor.  The lien and security interest hereof shall not in any
manner be impaired or affected by (and the Secured Parties, without notice to
anyone, are hereby authorized to make from time to time) any sale, pledge,
surrender, compromise, settlement, release, renewal, extension, indulgence,
alteration, substitution, exchange, change in, modification or disposition of
any of the Secured Obligations or of any collateral or security therefor, or of
any guaranty thereof, or of any instrument or agreement setting forth the terms
and conditions pertaining to any of the foregoing.  The Secured Parties may at
their discretion at any time grant credit to the Borrower without notice to the
other Debtors in such amounts and on such terms as the Secured Parties may elect
without in any manner impairing the lien and security interest created and
provided for.  In order to realize hereon and to exercise the rights granted the
Secured Parties hereunder and under applicable law,

 

17

--------------------------------------------------------------------------------


 

there shall be no obligation on the part of any Secured Party or any other
holder of any Secured Obligations at any time to first resort for payment to the
Borrower or any other Debtor or to any guaranty of the Secured Obligations or
any portion thereof or to resort to any other collateral, security, property,
liens or any other rights or remedies whatsoever, and the Secured Parties shall
have the right to enforce this Agreement against any Debtor or its Collateral
irrespective of whether or not other proceedings or steps seeking resort to or
realization upon or from any of the foregoing are pending.

 

(e)             In the event the Secured Parties shall at any time in their
discretion permit a substitution of Debtors hereunder or a party shall wish to
become a Debtor hereunder, such substituted or additional Debtor shall, upon
executing an agreement in the form attached hereto as Schedule F, become a party
hereto and be bound by all the terms and conditions hereof to the same extent as
though such Debtor had originally executed this Agreement and, in the case of a
substitution, in lieu of the Debtor being replaced.  Any such agreement shall
contain information as to such Debtor necessary to update Schedules A, B, C, D,
and E hereto with respect to it.  No such substitution shall be effective absent
the written consent of the Collateral Agent nor shall it in any manner affect
the obligations of the other Debtors hereunder.

 

(f)             This Agreement may be executed in counterparts and by different
parties hereto on separate counterparts, each of which shall be an original, but
all together one and the same instrument.  Delivery of executed counterparts of
this Agreement by telecopy or by e-mail of an Adobe portable document format
file (also known as a “PDF” file) shall be effective as originals.  Each Debtor
acknowledges that this Agreement is and shall be effective upon its execution
and delivery by such Debtor to the Collateral Agent, and it shall not be
necessary for the Collateral Agent to execute this Agreement or any other
acceptance hereof or otherwise to signify or express its acceptance hereof.

 

(g)             No Secured Party (other than the Collateral Agent) shall have
the right to institute any suit, action or proceeding in equity or at law in
connection with this Agreement for the enforcement of any remedy under or upon
this Agreement; it being understood and intended that no one or more of the
Secured Parties (other than the Collateral Agent) shall have any right in any
manner whatsoever to enforce any right hereunder, and that all proceedings at
law or in equity shall be instituted, had and maintained by the Collateral Agent
in the manner herein provided and for the benefit of the Secured Parties.

 

(h)             THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of any provision hereof.

 

(i)             Each Debtor hereby submits to the non-exclusive jurisdiction of
the United States District Court for the Southern District of New York and of
any New York state court sitting in New York City in the borough of Manhattan,
for purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby.  Each Debtor irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have

 

18

--------------------------------------------------------------------------------


 

to the laying of the venue of any such proceeding brought in such a court and
any claim that any such proceeding brought in such a court has been brought in
an inconvenient form.  EACH DEBTOR AND, BY ACCEPTING THE BENEFITS OF THIS
AGREEMENT, EACH SECURED PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[SIGNATURE PAGES TO FOLLOW]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Debtor has caused this Security Agreement to be duly
executed and delivered as of the date first above written.

 

 

“DEBTORS”

 

 

 

VANTIV, LLC

 

VANTIV HOLDING, LLC

 

NPC GROUP, INC.

 

NATIONAL PROCESSING COMPANY GROUP, INC.

 

NATIONAL PROCESSING MANAGEMENT COMPANY

 

VANTIV COMPANY, LLC

 

NATIONAL PROCESSING COMPANY

 

BEST PAYMENT SOLUTIONS, INC.

 

 

 

 

 

By

/s/ Mark Heimbouch

 

 

Name: Mark Heimbouch

 

 

Title:   Chief Financial Officer

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first above written.

 

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent

 

 

 

 

 

By

/s/ Ann B. Kerns

 

 

Name: Ann B. Kerns

 

 

Title:   Vice President

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

LOCATIONS

 

COLUMN 1

 

COLUMN 2

 

 

 

 

 

NAME OF DEBTOR (AND STATE OF
ORGANIZATION AND ORGANIZATIONAL REGISTRATION NUMBER)

 

CHIEF EXECUTIVE OFFICE

 

 

 

 

 

vantiv Holding, LLC
(Delaware, 4632625)

 

8500 Governor’s Hill Drive Symmes Township, Ohio 45249-1384

 

 

 

 

 

vantiv, LLC
(Delaware, 4669095)

 

8500 Governor’s Hill Drive
Symmes Township, Ohio 45249-1384

 

 

 

 

 

NPC Group, Inc.
(Delaware, 3809250)

 

5100 Interchange Way
Louisville, KY 40229

 

 

 

 

 

National Processing Company Group, Inc.
(Delaware, 3801879)

 

5100 Interchange Way
Louisville, KY 40229

 

 

 

 

 

National Processing Company
(Nebraska, 1268251)

 

5100 Interchange Way
Louisville, KY 40229

 

 

 

 

 

Best Payment Solutions, Inc.
(Illinois, 61004424)

 

7851 West 185th Street
Tinley Park, IL 60477

 

 

 

 

 

National Processing Management Company
(Delaware, 3634167)

 

5100 Interchange Way
Louisville, KY 40229

 

 

 

 

 

Vantiv Company, LLC
(Indiana, 198504-215)

 

One Riverfront Place
20 NW 1st Street
Evansville, IN 47708

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PRIOR LEGAL NAMES

 

Debtor

 

Prior Legal Name

 

 

 

 

 

vantiv Holding, LLC

 

FTPS Holding, LLC
Fifth Third Processing Solutions, LLC

 

 

 

 

 

vantiv, LLC

 

Fifth Third Processing Solutions, LLC
FTPS Opco, LLC

 

 

 

 

 

Vantiv Company, LLC

 

Card Management Company, LLC
Card Management Corporation

 

 

 

 

 

NPC Group, Inc.

 

FTPS-BG Acquisition Corp.

 

 

 

 

 

National Processing Company Group, Inc.

 

None

 

 

 

 

 

National Processing Company

 

None

 

 

 

 

 

National Processing Management Company

 

None

 

 

 

 

 

Best Payment Solutions, Inc.

 

None

 

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

INTELLECTUAL PROPERTY RIGHTS

 

Registered Trademarks:

 

Mark

 

Registration
Date

 

Registration
Number

 

Record Owner

 

Jurisdiction

 

 

 

 

 

 

 

 

 

[g92651le55i001.jpg]

JEANIE

 

08/05/2008

 

3481501

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le55i002.jpg]

 

SPRINGBOK SERVICES

 

07/08/2008

 

3464161

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le55i003.jpg]

 

SPRINGBOK SERVICES

 

04/08/2008

 

3410601

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le55i004.jpg]

SPRINGBOK

 

09/25/2007

 

3299623

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le55i004.jpg]

SPRINGBOK

 

09/25/2007

 

3299622

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le55i005.jpg]

EMPLOYEE GIFT GIVING MADE EASY

 

08/21/2007

 

3281504

 

vantiv, LLC

 

United States

 

--------------------------------------------------------------------------------


 

Mark

 

Registration
Date

 

Registration
Number

 

Record Owner

 

Jurisdiction

 

 

 

 

 

 

 

 

 

GRAPHIC [g92651le55i006.jpg]

CMC

 

07/08/2003

 

2733728

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

SKIPJACK

 

11/05/2002

 

2646000

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

PREMIER ISSUE

 

09/24/2002

 

2626436

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

CARD MANAGEMENT CORPORATION (scheduled to be abandoned)

 

05/14/2002

 

2569811

 

Fifth Third Processing Solutions, LLC

 

United States

 

 

 

 

 

 

 

 

 

SKIPJACK

 

01/02/2001

 

2417652

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

JEANIE

 

09/01/1992

 

1712167

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

GRAPHIC [g92651le55i007.jpg] 



JEANIE

 

06/19/1979

 

1120703

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le55i008.jpg]

 

DESIGN ONLY (3 SHADED CIRCLES WITH A CONICAL SHAPE EMANATING FROM THE CENTER OF
THE CIRCLE ON THE FAR RIGHT AND GROWING LARGER AS IT EXTENDS LEFT THROUGH THE
MIDDLES OF BOTH OF THE OTHER CIRCLES.)

 

06/29/2010

 

3809494

 

National Processing Company

 

United States

 

 

 

 

 

 

 

 

 

[g92651le55i009.jpg]

NATIONAL PROCESSING COMPANY

 

03/04/2008

 

3390710

 

National Processing Company

 

United States

 

--------------------------------------------------------------------------------


 

Mark

 

Registration
Date

 

Registration
Number

 

Record Owner

 

Jurisdiction

 

 

 

 

 

 

 

 

 

[g92651le55i010.jpg]

RETRIEVER AMERICA’S PAYMENT SYSTEMS AUTHORITY

 

03/28/2006

 

3072818

 

National Processing Company

 

United States

 

 

 

 

 

 

 

 

 

GRAPHIC [g92651le55i011.jpg]

DESIGN ONLY ((3 INCOMPLETE CIRCLES WITH A CONICAL SHAPE EMANATING FROM THE
CENTER OF THE CIRCLE ON THE FAR RIGHT AND GROWING LARGER AS IT EXTENDS LEFT
THROUGH THE MIDDLES OF BOTH OF THE OTHER CIRCLES.)

 

09/17/2002

 

2622122

 

National Processing Company

 

United States

 

 

 

 

 

 

 

 

 

RETRIEVER AMERICA’S PAYMENT SYSTEMS AUTHORITY

 

03/10/1998

 

2142148

 

National Processing Company

 

United States

 

 

 

 

 

 

 

 

 

RETRIEVER PAYMENT SYSTEMS

 

12/09/1997

 

2119553

 

National Processing Company

 

United States

 

 

 

 

 

 

 

 

 

NPC

 

11/27/1984

 

1307418

 

National Processing Company

 

United States

 

 

 

 

 

 

 

 

 

[g92651le55i012.jpg]

AGILE, SECURE & POWERFUL PREPAID SOLUTIONS

 

9/18/2007

 

3295429

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le55i012.jpg]

AGILE, SECURE & POWERFUL PREPAID SOLUTIONS

 

9/25/2007

 

3299714

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le55i013.jpg]

CASH REWARDS2U

 

05/27/2008

 

3435030

 

vantiv, LLC

 

United States

 

--------------------------------------------------------------------------------


 

Mark

 

Registration
Date

 

Registration
Number

 

Record Owner

 

Jurisdiction

 

 

 

 

 

 

 

 

 

[g92651le55i014.jpg]

DESIGN IT! PHOTOCARD

 

04/05/2011

 

3939459

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le55i015.jpg]

DESIGN IT! STUDIO

 

11/22/2011

 

4059616

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le55i016.jpg]

E-SIMILATE

 

01/10/2012

 

4082599

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le55i017.jpg]

EMPOWERING YOUR MISSION

 

04/01/2008

 

3404392

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

GOTOMYCARD

 

03/18/2003

 

2697114

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

GOTOMYCARD.COM

 

02/10/2004

 

2813446

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le55i018.jpg]

 

MEMBER MILES

 

02/07/2012

 

4095694

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le55i019.jpg] 
OMNISHIELD

 

12/27/2011

 

4076337

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le55i019.jpg] 
OMNISHIELD

 

12/20/2011

 

4073249

 

vantiv, LLC

 

United States

 

--------------------------------------------------------------------------------


 

 

Mark

 

Registration
Date

 

Registration
Number

 

Record Owner

 

Jurisdiction

 

 

 

 

 

 

 

 

 

[g92651le57i001.jpg]

PAYMENT SERVICES. SIMPLY DELIVERED.

 

03/04/2008

 

3393112

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le57i002.jpg]

POWERING PREPAID

 

09/25/2007

 

3299624

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le57i002.jpg]

POWERING PREPAID

 

07/08/2008

 

3464162

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le57i003.jpg]

PROKNOW

 

09/18/2007

 

3295497

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

REWARDS 2U

 

12/07/2004

 

2908571

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le57i004.jpg]

SCOREWORKS

 

12/09/2008

 

3545053

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le57i005.jpg]

TNB CARD SERVICES

 

02/23/1999

 

2225054

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

TNB MEMBERS CARD (scheduled to be abandoned)

 

09/06/2005

 

2993074

 

Fifth Third Processing Solutions, LLC

 

United States

 

 

 

 

 

 

 

 

 

VIP ACCESS

 

09/10/2002

 

2618794

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

VIP CARDEX

 

03/25/2003

 

2699370

 

vantiv, LLC

 

United States

 

--------------------------------------------------------------------------------


 

Mark

 

Registration
Date

 

Registration
Number

 

Record Owner

 

Jurisdiction

 

 

 

 

 

 

 

 

 

[g92651le57i006.jpg]

VIP CARDSTATION

 

02/16/2010

 

3749842

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

VIP EXCHANGE

 

03/25/2003

 

2699410

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

VIP PAY

 

01/21/2003

 

2676303

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le57i007.jpg]

VIP PORTFOLIO PRO

 

03/25/2008

 

3400822

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

VIP REPORTS

 

09/30/2003

 

2768606

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

VIP SOLUTIONS

 

05/13/2003

 

2714989

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le57i008.jpg]

DESIGN ONLY (THE MARK CONSISTS OF A GLOBE MADE UP OF A GRID WITH AN AIRPLANE
CIRCLING IT COMING FROM THE LEFT HAND SIDE OF THE GLOBE TO THE RIGHT IN AN
UPWARD MOTION FOLLOWED BY PARALLEL MOTION MARKS.)

 

11/22/2011

 

4059848

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le57i008.jpg]

DESIGN ONLY (THE MARK CONSISTS OF A GLOBE MADE UP OF A GRID WITH AN AIRPLANE
CIRCLING IT COMING FROM THE LEFT HAND SIDE OF THE GLOBE TO THE RIGHT IN AN
UPWARD MOTION FOLLOWED BY PARALLEL MOTION MARKS.)

 

11/22/2011

 

4059850

 

vantiv, LLC

 

United States

 

--------------------------------------------------------------------------------


 

Trademark Applications:

 

Mark

 

Application
Date

 

Application
Number

 

Record Owner

 

Jurisdiction

 

 

 

 

 

 

 

 

 

[g92651le57i009.jpg] 
BENEFITS2U

 

12/05/2006

 

77057047

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le57i010.jpg]

MEMBER MILES

 

04/19/2011

 

85298830

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le57i011.jpg]

PAYTALLY

 

05/09/2011

 

85315401

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le57i012.jpg]

VANTIV

 

03/28/2011

 

85278212

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le57i012.jpg]

VANTIV

 

02/14/2011

 

85241718

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le57i012.jpg]

VANTIV

 

02/14/2011

 

85241733

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le57i012.jpg]

VANTIV

 

02/14/2011

 

85241778

 

vantiv, LLC

 

United States

 

--------------------------------------------------------------------------------


 

Mark

 

Application
Date

 

Application
Number

 

Record Owner

 

Jurisdiction

 

 

 

 

 

 

 

 

 

[g92651le57i012.jpg]

VANTIV

 

02/14/2011

 

85241792

 

vantiv, LLC

 

United States

 

 

 

 

 

 

 

 

 

[g92651le57i013.jpg]

DESIGN ONLY (THE MARK CONSISTS OF EIGHT RECTANGLES FORMING A STAR.)

 

01/31/2012

 

85529445

 

vantiv, LLC

 

United States

 

Registered Copyrights:

 

Title

 

Registration
Date

 

Registration
Number

 

Record Owner

 

Jurisdiction

Total payment system (TPS) system, version 4 (computer file)

 

05/05/2004

 

TXu001155301

 

Fifth Third Processing Solutions, LLC (Filed for Change of Name)

 

United States

NPC PLATINUM SECURITY PROTECTION PROGRAM (PCIANNMND0109).

 

02/26/2009

 

TX0007019082

 

National Processing Company

 

United States

NPC PLATINUM SECURITY PROTECTION PROGRAM (PCIANNO109)

 

03/06/2009

 

TX0007028155

 

National Processing Company

 

United States

NPC Platinum Security Protection Program (PCIMON0808)

 

02/19/2009

 

TX0007041545

 

National Processing Company

 

United States

NPC PLATINUM SECURITY PROTECTION PROGRAM (PCIMONMND0109)

 

03/06/2009

 

TX0007028158

 

National Processing Company

 

United States

NPC PLATINUM SECURITY PROTECTION PROGRAM (PCIMONO109)

 

04/06/2009

 

TX0007025974

 

National Processing Company

 

United States

Sample Merchant Statement.

 

01/15/2010

 

TXu001665891

 

National Processing Company

 

United States

 

--------------------------------------------------------------------------------


 

Title

 

Registration
Date

 

Registration
Number

 

Record Owner

 

Jurisdiction

NPC Platinum Security Protection Progran (PCIANN0808)

 

02/25/2009

 

TX0007024127

 

National Processing Company

 

United States

 

Copyright Applications:

 

None.

 

Registered Patents:

 

Title

 

Patent
Number

 

Issue Date

 

Record Owner

 

Jurisdiction

METHOD AND SYSTEM FOR GATHERING AND REPORTING DATA ASSOCIATED WITH A
CARDHOLDER’S USE OF A PREPAID DEBIT CARD

 

7747462

 

06/29/2010

 

vantiv, LLC

 

United States

SYSTEM AND METHOD FOR PAYING BILLS AND OTHER OBLIGATIONS INCLUDING SELECTIVE
PAYOR AND PAYEE CONTROLS

 

6996542

 

02/07/2006

 

vantiv, LLC

 

United States

SYSTEM AND METHOD FOR PAYING BILLS AND OTHER OBLIGATIONS INCLUDING SELECTIVE
PAYOR AND PAYEE CONTROLS

 

5956700

 

09/21/1999

 

vantiv, LLC

 

United States

SYSTEM AND METHOD FOR PAYING BILLS AND OTHER OBLIGATIONS INCLUDING SELECTIVE
PAYOR AND PAYEE CONTROLS

 

5649117

 

07/15/1997

 

vantiv, LLC

 

United States

 

Patent Applications:

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

INVESTMENT PROPERTY AND DEPOSIT ACCOUNTS

 

A.                                    INVESTMENT PROPERTY

 

1.              Equity Issuances

 

Legal Name of Entity

 

Record Owner

 

Certificate 
Number

 

Number of Shares
or Interests Owned

 

Percentage
Ownership

vantiv, LLC

 

vantiv Holding, LLC

 

N/A

 

N/A

 

100%

Vantiv Company, LLC

 

vantiv, LLC

 

N/A

 

N/A

 

100%

NPC Group, Inc

 

vantiv, LLC

 

C-49

 

1,000

 

100%

National Processing Company Group, Inc.

 

NPC Group, Inc.

 

C-4

 

100

 

100%

National Processing Company

 

National Processing Company Group, Inc.

 

9

 

1,045.0783

 

100%

Best Payment Solutions, Inc.

 

National Processing Company

 

8

 

700,000

 

100%

National Processing Management Company

 

NPC Group, Inc.

 

C-11

 

21.405

 

100%

TransActive Ecommerce Solutions, Inc.

 

vantiv, LLC

 

C-9

 

65,000,000

 

100% (65% pledged as Collateral)

 

2.              Securities Accounts and Commodities Accounts

 

None

 

B.                                    DEPOSIT ACCOUNTS

 

Deposit Account
Number

 

Name of Account

 

Financial
Institution

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

--------------------------------------------------------------------------------


 

Deposit Account
Number

 

Name of Account

 

Financial
Institution

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

--------------------------------------------------------------------------------


 

Deposit Account
Number

 

Name of Account

 

Financial
Institution

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

--------------------------------------------------------------------------------


 

Deposit Account
Number

 

Name of Account

 

Financial
Institution

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

--------------------------------------------------------------------------------


 

Deposit Account
Number

 

Name of Account

 

Financial
Institution

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

--------------------------------------------------------------------------------


 

Deposit Account
Number

 

Name of Account

 

Financial
Institution

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

--------------------------------------------------------------------------------


 

Deposit Account
Number

 

Name of Account

 

Financial
Institution

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

FTB OH

 

 

 

 

JP Morgan Chase Bank

 

 

 

 

RBC-Canada

 

 

 

 

RBC-Canada

 

 

 

 

TNB-Texas

 

 

 

 

TNB-Texas

 

 

 

 

TNB-Texas

 

 

 

 

TNB-Texas

 

 

 

 

TNB-Texas

 

 

 

 

TNB-Texas

 

 

 

 

TNB-Texas

 

 

 

 

TNB-Texas

 

--------------------------------------------------------------------------------


 

Deposit Account
Number

 

Name of Account

 

Financial
Institution

 

 

 

 

Comerica - Texas

 

 

 

 

Comerica - Texas

 

 

 

 

Comerica - Texas

 

 

 

 

Comerica - Texas

 

 

 

 

Comerica - Texas

 

 

 

 

Comerica - Texas

 

 

 

 

Comerica - Texas

 

 

 

 

Comerica - Texas

 

 

 

 

First National Bank of Omaha

 

 

 

 

First National Bank of Omaha

 

 

 

 

First National Bank of Omaha

 

 

 

 

First National Bank of Omaha

 

 

 

 

First Premier Bank-SD

 

 

 

 

First Premier Bank-SD

 

--------------------------------------------------------------------------------


 

SCHEDULE E

 

COMMERCIAL TORT CLAIMS

 

Fifth Third  Processing Solutions, LLC v. Mike Elliott, action for
misappropriation of trade secrets.

 

--------------------------------------------------------------------------------


 

SCHEDULE F

 

ASSUMPTION AND SUPPLEMENTAL SECURITY AGREEMENT

 

THIS AGREEMENT dated as of this            day of                           ,
20     from [new Debtor], a                                corporation/limited
liability company/partnership (the “New Debtor”), to JPMorgan Chase Bank, N.A.
(“JPMorgan Chase Bank”), as collateral agent for the Secured Parties (defined in
the Security Agreement hereinafter identified and defined) (JPMorgan Chase Bank
acting as such agent and any successor or successors to JPMorgan Chase Bank in
such capacity being hereinafter referred to as the “Collateral Agent”).

 

PRELIMINARY STATEMENTS

 

A.                                       VANTIV, LLC, a Delaware limited
liability company (the “Borrower”), and certain other parties have executed and
delivered to the Collateral Agent that certain Security Agreement dated as of
March 27, 2012 (such Security Agreement, as the same may from time to time be
amended, restated, amended and restated, modified or restated, including
supplements thereto which add additional parties as Debtors thereunder, being
hereinafter referred to as the “Security Agreement”), pursuant to which such
parties (the “Existing Debtors”) have granted to the Collateral Agent for the
benefit of the Secured Parties a lien on and security interest in the Existing
Debtors’ Collateral (as such term is defined in the Security Agreement) to
secure the Secured Obligations (as such term is defined in the Security
Agreement).

 

B.                                     The Borrower provides the New Debtor with
substantial financial, managerial, administrative, and technical support and the
New Debtor will benefit, directly and indirectly, from the financial
accommodations extended by the Secured Parties to the Borrower.

 

NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of financial
accommodations given or to be given, to the Borrower by the Secured Parties from
time to time, the New Debtor hereby agrees as follows:

 

1.                      The New Debtor acknowledges and agrees that it shall
become a “Debtor” party to the Security Agreement effective upon the date of the
New Debtor’s execution of this Agreement and the delivery of this Agreement to
the Collateral Agent, and that upon such execution and delivery, all references
in the Security Agreement to the terms “Debtor” or “Debtors” shall be deemed to
include the New Debtor.  Without limiting the generality of the foregoing, the
New Debtor hereby repeats and reaffirms all grants (including the grant of a
lien and security interest), covenants, agreements, representations, and
warranties contained in the Security Agreement as amended hereby, each and all
of which are and shall remain applicable to the Collateral from time to time
owned by the New Debtor or in which the New Debtor from time to time has any
rights.  Without limiting the foregoing, in order to secure payment of the
Secured Obligations, whether now existing or hereafter arising, the New Debtor
does hereby grant to the Collateral Agent for the benefit of the Secured
Parties, and hereby agrees that the Collateral Agent has and shall continue to
have until the Termination Date for the benefit of the Secured Parties a
continuing lien on and security interest in all of the New Debtor’s Collateral
(as such term is

 

--------------------------------------------------------------------------------


 

defined in the Security Agreement), including, without limitation, all of the
New Debtor’s Accounts, Chattel Paper, Instruments, Documents, General
Intangibles, Letter-of-Credit Rights, Supporting Obligations, Deposit
Accounts, Investment Property, Inventory, Equipment, Fixtures, Commercial Tort
Claims, and all of the other Collateral other than the Excluded Property
described in Section 2 of the Security Agreement, each and all of such granting
clauses being incorporated herein by reference with the same force and effect as
if set forth herein in their entirety except that all references in such clauses
to the Existing Debtors or any of them shall be deemed to include references to
the New Debtor.  Nothing contained herein shall in any manner impair the
priority of the liens and security interests heretofore granted in favor of the
Collateral Agent under the Security Agreement.

 

2.                      Schedule A (Locations), Schedule B (Other Names),
Schedule C (Intellectual Property Rights), Schedule D (Investment Property and
Deposit Accounts), and Schedule E (Commercial Tort Claims) to the Security
Agreement shall be supplemented by the information stated below with respect to
the New Debtor:

 

SUPPLEMENT TO SCHEDULE A

 

NAME OF DEBTOR (AND STATE OF
ORGANIZATION AND ORGANIZATIONAL
REGISTRATION NUMBER)

 

CHIEF EXECUTIVE OFFICE

 

 

 

 

SUPPLEMENT TO SCHEDULE B

 

NAME OF DEBTOR

 

PRIOR LEGAL NAMES OF SUCH DEBTOR

 

 

 

 

SUPPLEMENT TO SCHEDULE C

 

INTELLECTUAL PROPERTY RIGHTS

 

 

 

 

2

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE D

 

INVESTMENT PROPERTY AND DEPOSIT ACCOUNTS

 

 

SUPPLEMENT TO SCHEDULE E

 

COMMERCIAL TORT CLAIMS

 

 

3.                      The New Debtor hereby acknowledges and agrees that the
Secured Obligations are secured by all of the Collateral according to, and
otherwise on and subject to, the terms and conditions of the Security Agreement
to the same extent and with the same force and effect as if the New Debtor had
originally been one of the Existing Debtors under the Security Agreement and had
originally executed the same as such an Existing Debtor.

 

4.                      All capitalized terms used in this Agreement without
definition shall have the same meaning herein as such terms have in the Security
Agreement, except that any reference to the term “Debtor” or “Debtors” and any
provision of the Security Agreement providing meaning to such term shall be
deemed a reference to the Existing Debtors and the New Debtor.  Except as
specifically modified hereby, all of the terms and conditions of the Security
Agreement shall stand and remain unchanged and in full force and effect.

 

5.                      The New Debtor agrees to execute and deliver such
further instruments and documents and do such further acts and things as the
Collateral Agent may reasonably deem necessary or proper to carry out more
effectively the purposes of this Agreement.

 

6.                      No reference to this Agreement need be made in the
Security Agreement or in any other document or instrument making reference to
the Security Agreement, any reference to the Security Agreement in any of such
to be deemed a reference to the Security Agreement as modified hereby.

 

3

--------------------------------------------------------------------------------


 

7.                      THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

[INSERT NAME OF NEW DEBTOR]

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

Accepted and agreed to as of the date first above written.

 

 

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE G

 

SUPPLEMENTAL SECURITY AGREEMENT

 

THIS AGREEMENT (this “Agreement”) dated as of this            day of
                          , 20     from [Debtor], a                           
corporation/limited liability company/partnership (the “Debtor”), to JPMorgan
Chase Bank, N.A. (“JPMorgan Chase Bank”), as collateral agent for the Secured
Parties (defined in the Security Agreement hereinafter identified and defined)
(JPMorgan Chase Bank acting as such agent and any successor or successors to
JPMorgan Chase Bank in such capacity being hereinafter referred to as the
“Collateral Agent”).

 

PRELIMINARY STATEMENTS

 

A.                                       VANTIV, LLC, a Delaware limited
liability company (the “Borrower”) and certain other parties have executed and
delivered to the Administrative Agent that certain Security Agreement dated as
of March 27, 2012 (such Security Agreement, as the same may from time to time be
amended, restated, amended and restated, modified or restated, being hereinafter
referred to as the “Security Agreement”), pursuant to which such parties have
granted to the Collateral Agent for the benefit of the Secured Parties a lien on
and security interest in the Collateral (as such term is defined in the Security
Agreement) to secure the Secured Obligations (as such term is defined in the
Security Agreement).

 

B.                                     Pursuant to the Security Agreement, the
Debtor granted to the Collateral Agent, among other things, a continuing
security interest in all Commercial Tort Claims.

 

C.                                     The Debtor has acquired a Commercial Tort
Claim, and executes and delivers this Agreement to confirm and assure the
Collateral Agent’s security interest therein.

 

NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrower by the
Secured Parties from time to time, the Debtor hereby agrees as follows:

 

1.                      In order to secure payment of the Secured Obligations,
whether now existing or hereafter arising, the Debtor does hereby grant to the
Collateral Agent for the benefit of the Secured Parties, and hereby agrees that
the Collateral Agent has and shall continue to have until the Termination Date
for the benefit of the Secured Parties a continuing lien on and security
interest in the Commercial Tort Claim described below:

 

(Insert description of the Commercial Tort Claim by referring to a specific
incident giving rise to the claim)

 

2.                      Schedule E (Commercial Tort Claims) to the Security
Agreement is hereby amended to include reference to the Commercial Tort Claim
referred to in Section 1 above.  The Commercial Tort Claim described herein is
in addition to, and not in substitution or replacement for, the Commercial Tort
Claims heretofore described in and subject to the Security Agreement,

 

--------------------------------------------------------------------------------


 

and nothing contained herein shall in any manner impair the priority of the
liens and security interests heretofore granted by the Debtor in favor of the
Collateral Agent under the Security Agreement.

 

3.                      All capitalized terms used in this Agreement without
definition shall have the same meaning herein as such terms have in the Security
Agreement, except that any reference to the term “Collateral” and any provision
of the Security Agreement providing meaning to such term shall be deemed to
include the Commercial Tort Claim referred to in Section 1 above.  Except as
specifically modified hereby, all of the terms and conditions of the Security
Agreement shall stand and remain unchanged and in full force and effect.

 

4.                      The Debtor agrees to execute and deliver such further
instruments and documents and do such further acts and things as the Collateral
Agent may reasonably deem necessary or proper to carry out more effectively the
purposes of this Agreement.

 

5.                      No reference to this Agreement need be made in the
Security Agreement or in any other document or instrument making reference to
the Security Agreement, any reference to the Security Agreement in any of such
to be deemed a reference to the Security Agreement as modified hereby.

 

6.                      The Debtor acknowledges that this Agreement shall be
effective upon its execution and delivery by the Debtor to the Collateral Agent,
and it shall not be necessary for the Collateral Agent to execute this Agreement
or any other acceptance hereof or otherwise to signify or express its acceptance
hereof.

 

7.                      This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

 

[INSERT NAME OF DEBTOR]

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

2

--------------------------------------------------------------------------------

 


 

SCHEDULE H

 

IP INFRINGEMENT CLAIMS

 

None.

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Trademark Collateral Agreement

 

This March 27, 2012, vantiv, LLC (formerly, Fifth Third Processing Solutions,
LLC) (“Debtor”) with its principal place of business and mailing address at 8500
Governor’s Hill Drive, MD 1GH4YE, Symmes Township, OH 45249-1384, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, assigns, mortgages and pledges as collateral security to JPMORGAN
CHASE BANK, N.A., a national banking association (the “Agent”), with its mailing
address at 1111 Fannin Street, Floor 10, Houston, TX 77002-6925, acting as
collateral agent hereunder for the Secured Creditors as defined in the Security
Agreement referred to below, and its successors and assigns, and grants to the
Agent for the benefit of the Secured Creditors a first priority lien on and
security interest in, and acknowledges and agrees that the Agent has and shall
continue to have until the Termination Date for the benefit of the Secured
Creditors a continuing first priority lien on and security interest in, and
right of set-off against, all right, title, and interest of such Debtor, whether
now owned or existing or hereafter created, acquired or arising, in and to all
of the following:

 

(i)                                     Each trademark, trademark registration,
and trademark application owned by the Debtor, and all of the goodwill of the
business connected with the use of, and symbolized by, each such trademark,
trademark registration, and trademark application, including those listed on
Schedule A hereto; and

 

(ii)                              All proceeds of the foregoing, including
without limitation any claim by Debtor against third parties for damages by
reason of past, present or future infringement of any trademark, trademark
registration, or trademark application listed on Schedule A hereto or by reason
of injury to the goodwill associated with any such trademark, trademark
registration, or trademark application, in each case together with the right to
sue for and collect said damages;

 

to secure the prompt and complete payment and performance of all Secured
Obligations of Debtor as set out in that certain Security Agreement bearing even
date herewith among Debtor, Agent and the other debtors party thereto, as the
same may be amended, restated, amended and restated or otherwise modified from
time to time (the “Security Agreement”). All capitalized terms used herein
without definition have the meanings given to such terms in the Security
Agreement.

 

Debtor does hereby further acknowledge and affirm that the rights and remedies
of the Agent with respect to the assignment, mortgage, pledge and security
interest in the trademarks, trademark registrations, and trademark applications
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated herein by reference as if fully
set forth herein.  In the event of any conflict between the terms of this
Trademark Collateral Agreement and the terms of the Security Agreement, the
terms of the Security Agreement shall govern.

 

THIS TRADEMARK COLLATERAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Debtor has caused this Trademark Collateral Agreement to be
duly executed as of the date and year last above written.

 

 

VANTIV, LLC

 

 

 

 

 

By:

/s/ Mark Heimbouch

 

 

Name: Mark Heimbouch

 

 

Title:   Vice President and

 

Chief Financial Officer

 

 

Accepted and agreed to as of the date and year last above written.

 

 

 

JPMORGAN CHASE BANK, N.A., a national banking association, as Agent

 

 

 

By:

/s/ Ann B. Kerns

 

 

Name: Anne B. Kerns

 

 

Title:   Vice President

 

 

[Signature Page to Trademark Collateral Agreement- vantiv]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

TO TRADEMARK COLLATERAL AGREEMENT

 

U.S. TRADEMARK REGISTRATION/APPLICATION NUMBERS

 

Title

 

Reg. No./ App. No.

 

 

 

[g92651le63i001.jpg]

JEANIE

 

3481501

 

 

 

[g92651le63i002.jpg]

 

SPRINGBOK SERVICES

 

3464161

 

 

 

[g92651le63i003.jpg]

 

SPRINGBOK SERVICES

 

3410601

 

 

 

[g92651le63i004.jpg]

SPRINGBOK

 

3299623

 

 

 

[g92651le63i005.jpg]

SPRINGBOK

 

3299622

 

 

 

[g92651le63i006.jpg]

EMPLOYEE GIFT GIVING MADE EASY

 

3281504

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No./ App. No.

 

 

 

[g92651le63i007.jpg]

CMC

 

2733728

 

 

 

SKIPJACK

 

2646000

 

 

 

PREMIER ISSUE

 

2626436

 

 

 

CARD MANAGEMENT CORPORATION

 

2569811

 

 

 

SKIPJACK

 

2417652

 

 

 

JEANIE

 

1712167

 

 

 

[g92651le63i008.jpg]



JEANIE

 

1120703

 

 

 

[g92651le63i009.jpg]

AGILE, SECURE & POWERFUL PREPAID SOLUTIONS

 

3295429

 

 

 

[g92651le63i010.jpg]

AGILE, SECURE & POWERFUL PREPAID SOLUTIONS

 

3299714

 

 

 

[g92651le63i011.jpg]

CASH REWARDS2U

 

3435030

 

 

 

[g92651le63i012.jpg]

DESIGN IT! PHOTOCARD

 

3939459

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No./ App. No.

 

 

 

[g92651le63i013.jpg]

DESIGN IT! STUDIO

 

4059616

 

 

 

[g92651le63i014.jpg]

E-SIMILATE

 

4082599

 

 

 

[g92651le63i015.jpg]

EMPOWERING YOUR MISSION

 

3404392

 

 

 

GOTOMYCARD

 

2697114

 

 

 

GOTOMYCARD.COM

 

2813446

 

 

 

[g92651le63i016.jpg]

MEMBER MILES

 

4095694

 

 

 

[g92651le63i017.jpg]

OMNISHIELD

 

4076337

 

 

 

[g92651le63i017.jpg]

OMNISHIELD

 

4073249

 

 

 

[g92651le63i018.jpg]

PAYMENT SERVICES. SIMPLY DELIVERED.

 

3393112

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No./ App. No.

 

 

 

[g92651le63i019.jpg]

POWERING PREPAID

 

3299624

 

 

 

[g92651le63i019.jpg]

POWERING PREPAID

 

3464162

 

 

 

[g92651le63i020.jpg]

PROKNOW

 

3295497

 

 

 

REWARDS 2U

 

2908571

 

 

 

[g92651le63i021.jpg]

SCOREWORKS

 

3545053

 

 

 

[g92651le63i022.jpg]

TNB CARD SERVICES

 

2225054

 

 

 

TNB MEMBERS CARD

 

2993074

 

 

 

VIP ACCESS

 

2618794

 

 

 

VIP CARDEX

 

2699370

 

 

 

[g92651le63i023.jpg]

VIP CARDSTATION

 

3749842

 

 

 

VIP EXCHANGE

 

2699410

 

 

 

VIP PAY

 

2676303

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No./ App. No.

 

 

 

[g92651le63i024.jpg]

VIP PORTFOLIO PRO

 

3400822

 

 

 

VIP REPORTS

 

2768606

 

 

 

VIP SOLUTIONS

 

2714989

 

 

 

[g92651le63i025.jpg]

DESIGN ONLY (THE MARK CONSISTS OF A GLOBE MADE UP OF A GRID WITH AN AIRPLANE
CIRCLING IT COMING FROM THE LEFT HAND SIDE OF THE GLOBE TO THE RIGHT IN AN
UPWARD MOTION FOLLOWED BY PARALLEL MOTION MARKS.)

 

4059848

 

 

 

[g92651le63i025.jpg]

DESIGN ONLY (THE MARK CONSISTS OF A GLOBE MADE UP OF A GRID WITH AN AIRPLANE
CIRCLING IT COMING FROM THE LEFT HAND SIDE OF THE GLOBE TO THE RIGHT IN AN
UPWARD MOTION FOLLOWED BY PARALLEL MOTION MARKS.)

 

4059850

 

 

 

[g92651le63i026.jpg]

BENEFITS2U

 

77057047

 

 

 

[g92651le63i016.jpg]

MEMBER MILES

 

85298830

 

 

 

[g92651le63i027.jpg]

PAYTALLY

 

85315401

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No./ App. No.

 

 

 

[g92651le63i028.jpg]

VANTIV

 

85278212

 

 

 

[g92651le63i028.jpg]

VANTIV

 

85241718

 

 

 

[g92651le63i028.jpg]

VANTIV

 

85241733

 

 

 

[g92651le63i028.jpg]

VANTIV

 

85241778

 

 

 

[g92651le63i028.jpg]

VANTIV

 

85241792

 

 

 

[g92651le63i029.jpg]

 

DESIGN ONLY (THE MARK CONSISTS OF EIGHT RECTANGLES FORMING A STAR.)

 

85529445

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Trademark Collateral Agreement

 

This March 27, 2012, National Processing Company (“Debtor”) with its principal
place of business and mailing address at 5100 Interchange Way, Louisville, KY
40229, for good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, assigns, mortgages and pledges as collateral security to
JPMORGAN CHASE BANK, N.A., a national banking association (the “Agent”), with
its mailing address at 1111 Fannin Street, Floor 10, Houston, TX 77002-6925,
acting as collateral agent hereunder for the Secured Creditors as defined in the
Security Agreement referred to below, and its successors and assigns, and grants
to the Agent for the benefit of the Secured Creditors a first priority lien on
and security interest in, and acknowledges and agrees that the Agent has and
shall continue to have until the Termination Date for the benefit of the Secured
Creditors a continuing first priority lien on and security interest in, and
right of set-off against, all right, title, and interest of such Debtor, whether
now owned or existing or hereafter created, acquired or arising, in and to all
of the following:

 

(i)                                     Each trademark, trademark registration,
and trademark application owned by the Debtor, and all of the goodwill of the
business connected with the use of, and symbolized by, each such trademark,
trademark registration, and trademark application, including those listed on
Schedule A hereto; and

 

(ii)                              All proceeds of the foregoing, including
without limitation any claim by Debtor against third parties for damages by
reason of past, present or future infringement of any trademark, trademark
registration, or trademark application listed on Schedule A hereto or by reason
of injury to the goodwill associated with any such trademark, trademark
registration, or trademark application, in each case together with the right to
sue for and collect said damages;

 

to secure the prompt and complete payment and performance of all Secured
Obligations of Debtor as set out in that certain Security Agreement bearing even
date herewith among Debtor, Agent and the other debtors party thereto, as the
same may be amended, restated, amended and restated or otherwise modified from
time to time (the “Security Agreement”). All capitalized terms used herein
without definition have the meanings given to such terms in the Security
Agreement.

 

Debtor does hereby further acknowledge and affirm that the rights and remedies
of the Agent with respect to the assignment, mortgage, pledge and security
interest in the trademarks, trademark registrations, and trademark applications
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated herein by reference as if fully
set forth herein.  In the event of any conflict between the terms of this
Trademark Collateral Agreement and the terms of the Security Agreement, the
terms of the Security Agreement shall govern.

 

THIS TRADEMARK COLLATERAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Debtor has caused this Trademark Collateral Agreement to be
duly executed as of the date and year last above written.

 

 

NATIONAL PROCESSING COMPANY

 

 

 

 

 

By:

/s/ Mark Heimbouch

 

 

Name: Mark Heimbouch

 

 

Title:   Chief Financial Officer

 

 

Accepted and agreed to as of the date and year last above written.

 

 

 

JPMORGAN CHASE BANK, N.A., a national banking association, as Agent

 

 

 

 

 

By:

/s/ Ann B. Kerns

 

 

Name: Ann B. Kerns

 

 

Title:   Vice President

 

 

[Signature Page to Copyright Collateral Agreement- National Processing Company]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

TO TRADEMARK COLLATERAL AGREEMENT

 

U.S. TRADEMARK REGISTRATION NUMBERS

 

Title

 

Reg. No./ App. No.

 

 

 

NATIONAL PROCESSING COMPANY

 

3390710

 

 

 

NPC

 

1307418

 

 

 

[g92651le63i030.jpg]

RETRIEVER AMERICA’S PAYMENT SYSTEMS AUTHORITY

 

3072818

 

 

 

RETRIEVER AMERICA’S PAYMENT SYSTEMS AUTHORITY

 

2142148

 

 

 

RETRIEVER PAYMENT SYSTEMS

 

2119553

 

 

 

[g92651le63i031.jpg]

 

DESIGN ONLY (3 SHADED CIRCLES WITH A CONICAL SHAPE EMANATING FROM THE CENTER OF
THE CIRCLE ON THE FAR RIGHT AND GROWING LARGER AS IT EXTENDS LEFT THROUGH THE
MIDDLES OF BOTH OF THE OTHER CIRCLES.)

 

3809494

 

 

 

[g92651le63i032.jpg]

DESIGN ONLY ((3 INCOMPLETE CIRCLES WITH A CONICAL SHAPE EMANATING FROM THE
CENTER OF THE CIRCLE ON THE FAR RIGHT AND GROWING LARGER AS IT EXTENDS LEFT
THROUGH THE MIDDLES OF BOTH OF THE OTHER CIRCLES.)

 

2622122

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Patent Collateral Agreement

 

This March 27, 2012, vantiv, LLC (formerly, Fifth Third Processing Solutions,
LLC) (“Debtor”) with its principal place of business and mailing address at 8500
Governor’s Hill Drive, MD 1GH4YE, Symmes Township, OH 45249-1384, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, assigns, mortgages and pledges as collateral security to JPMORGAN
CHASE BANK, N.A., a national banking association (the “Agent”), with its mailing
address at 1111 Fannin Street, Floor 10, Houston, TX 77002-6925, acting as
collateral agent hereunder for the Secured Creditors as defined in the Security
Agreement referred to below, and its successors and assigns, and grants to the
Agent for the benefit of the Secured Creditors a first priority lien on and
security interest in, and acknowledges and agrees that the Agent has and shall
continue to have until the Termination Date for the benefit of the Secured
Creditors a continuing first priority lien on and security interest in, and
right of set-off against, all right, title, and interest of such Debtor, whether
now owned or existing or hereafter created, acquired or arising, in and to all
of the following:

 

(i)         Each patent and patent application owned by the Debtor and all of
the inventions described and claimed therein and any and all reissues,
continuations, continuations-in-part or extensions thereof, including those
listed on Schedule A hereto; and

 

(ii)        All proceeds of the foregoing, including without limitation any
claim by Debtor against third parties for damages by reason of past, present or
future infringement of any patent or patent application listed on Schedule A
hereto, in each case together with the right to sue for and collect said
damages;

 

to secure the prompt and complete payment and performance of all Secured
Obligations of Debtor as set out in that certain Security Agreement bearing even
date herewith among Debtor, Agent and the other debtors party thereto, as the
same may be amended, restated, amended and restated or otherwise modified from
time to time (the “Security Agreement”). All capitalized terms used herein
without definition have the meanings given to such terms in the Security
Agreement.

 

Debtor does hereby further acknowledge and affirm that the rights and remedies
of the Agent with respect to the assignment, mortgage, pledge and security
interest in the patents and patent applications made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.  In the event of
any conflict between the terms of this Patent Collateral Agreement and the terms
of the Security Agreement, the terms of the Security Agreement shall govern.

 

THIS PATENT COLLATERAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Debtor has caused this Patent Collateral Agreement to be
duly executed as of the date and year last above written.

 

 

VANTIV, LLC

 

 

 

 

 

 

 

By:

/s/ Mark Heimbouch

 

 

Name:

Mark Heimbouch

 

 

Title:

Vice President and

 

 

 

Chief Financial Officer

 

Accepted and agreed to as of the date and year last above written.

 

 

JPMORGAN CHASE BANK, N.A., a national banking

 

association, as Agent

 

 

 

 

 

 

 

By:

/s/ Ann B. Kerns

 

 

Name:

Ann B. Kerns

 

 

Title:

Vice President

 

[Signature Page to Patent Collateral Agreement- vantiv]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

TO PATENT COLLATERAL AGREEMENT

 

U.S. PATENT NUMBERS

 

Title

 

Reg. No./ App. No.

METHOD AND SYSTEM FOR GATHERING AND
REPORTING DATA ASSOCIATED WITH A
CARDHOLDER’S USE OF A PREPAID DEBIT CARD

 

7747462

SYSTEM AND METHOD FOR PAYING BILLS AND
OTHER OBLIGATIONS INCLUDING SELECTIVE
PAYOR AND PAYEE CONTROLS

 

6996542

SYSTEM AND METHOD FOR PAYING BILLS AND
OTHER OBLIGATIONS INCLUDING SELECTIVE
PAYOR AND PAYEE CONTROLS

 

5956700

SYSTEM AND METHOD FOR PAYING BILLS AND
OTHER OBLIGATIONS INCLUDING SELECTIVE
PAYOR AND PAYEE CONTROLS

 

5649117

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Copyright Collateral Agreement

 

This March 27, 2012, vantiv, LLC (formerly, Fifth Third Processing Solutions,
LLC) (“Debtor”) with its principal place of business and mailing address at 8500
Governor’s Hill Drive, MD 1GH4YE, Symmes Township, OH 45249-1384, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, assigns, mortgages and pledges as collateral security to JPMORGAN
CHASE BANK, N.A., a national banking association (the “Agent”), with its mailing
address at 1111 Fannin Street, Floor 10, Houston, TX 77002-6925, acting as
collateral agent hereunder for the Secured Creditors as defined in the Security
Agreement referred to below, and its successors and assigns, and grants to the
Agent for the benefit of the Secured Creditors a first priority lien on and
security interest in, and acknowledges and agrees that the Agent has and shall
continue to have until the Termination Date for the benefit of the Secured
Creditors a continuing first priority lien on and security interest in, and
right of set-off against, all right, title, and interest of such Debtor, whether
now owned or existing or hereafter created, acquired or arising, in and to all
of the following:

 

(i)            Each copyright, copyright registration, and copyright application
owned by Debtor and all of the works of authorship described and claimed therein
and any and all renewals, derivative works, enhancements, modifications, new
releases and other revisions thereof, including those listed on Schedule A
hereto; and

 

(ii)          All proceeds of the foregoing, including without limitation any
claim by Debtor against third parties for damages by reason of past, present or
future infringement of any copyright, copyright registration, or copyright
application listed on Schedule A hereto, in each case together with the right to
sue for and collect said damages;

 

to secure the prompt and complete payment and performance of all Secured
Obligations of Debtor as set out in that certain Security Agreement bearing even
date herewith among Debtor, Agent and the other debtors party thereto, as the
same may be amended, restated, amended and restated or otherwise modified from
time to time (the “Security Agreement”). All capitalized terms used herein
without definition have the meanings given to such terms in the Security
Agreement.

 

Debtor does hereby further acknowledge and affirm that the rights and remedies
of the Agent with respect to the assignment, mortgage, pledge and security
interest in the copyrights, copyright registrations, and copyright applications
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated herein by reference as if fully
set forth herein.  In the event of any conflict between the terms of this
Copyright Collateral Agreement and the terms of the Security Agreement, the
terms of the Security Agreement shall govern.

 

THIS COPYRIGHT COLLATERAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Debtor has caused this Copyright Collateral Agreement to be
duly executed as of the date and year last above written.

 

 

VANTIV, LLC

 

 

 

 

 

 

 

By:

/s/ Mark Heimbouch

 

 

Name:

Mark Heimbouch

 

 

Title:

Vice President and

 

 

 

Chief Financial Officer

 

Accepted and agreed to as of the date and year last above written.

 

 

JPMORGAN CHASE BANK, N.A., a national banking

 

association, as Agent

 

 

 

 

 

 

 

By:

/s/ Ann B. Kerns

 

 

Name:

Ann B. Kerns

 

 

Title:

Vice President

 

[Signature Page to Copyright Collateral Agreement- vantiv]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

TO COPYRIGHT COLLATERAL AGREEMENT

 

U.S. COPYRIGHT REGISTRATION NUMBERS

 

TITLE OF COPYRIGHT

 

REGISTRATION NUMBER

Total payment system (TPS) system, version 4 (computer file)

 

TXu001155301

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Copyright Collateral Agreement

 

This March 27, 2012, National Processing Company (“Debtor”) with its principal
place of business and mailing address at 5100 Interchange Way, Louisville, KY
40229, for good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, assigns, mortgages and pledges as collateral security to
JPMORGAN CHASE BANK, N.A., a national banking association (the “Agent”), with
its mailing address at 1111 Fannin Street, Floor 10, Houston, TX 77002-6925,
acting as collateral agent hereunder for the Secured Creditors as defined in the
Security Agreement referred to below, and its successors and assigns, and grants
to the Agent for the benefit of the Secured Creditors a first priority lien on
and security interest in, and acknowledges and agrees that the Agent has and
shall continue to have until the Termination Date for the benefit of the Secured
Creditors a continuing first priority lien on and security interest in, and
right of set-off against, all right, title, and interest of such Debtor, whether
now owned or existing or hereafter created, acquired or arising, in and to all
of the following:

 

(i)            Each copyright, copyright registration, and copyright application
owned by Debtor and all of the works of authorship described and claimed therein
and any and all renewals, derivative works, enhancements, modifications, new
releases and other revisions thereof, including those listed on Schedule A
hereto; and

 

(ii)          All proceeds of the foregoing, including without limitation any
claim by Debtor against third parties for damages by reason of past, present or
future infringement of any copyright, copyright registration, or copyright
application listed on Schedule A hereto, in each case together with the right to
sue for and collect said damages;

 

to secure the prompt and complete payment and performance of all Secured
Obligations of Debtor as set out in that certain Security Agreement bearing even
date herewith among Debtor, Agent and the other debtors party thereto, as the
same may be amended, restated, amended and restated or otherwise modified from
time to time (the “Security Agreement”). All capitalized terms used herein
without definition have the meanings given to such terms in the Security
Agreement.

 

Debtor does hereby further acknowledge and affirm that the rights and remedies
of the Agent with respect to the assignment, mortgage, pledge and security
interest in the copyrights, copyright registrations, and copyright applications
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated herein by reference as if fully
set forth herein.  In the event of any conflict between the terms of this
Copyright Collateral Agreement and the terms of the Security Agreement, the
terms of the Security Agreement shall govern.

 

THIS COPYRIGHT COLLATERAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Debtor has caused this Copyright Collateral Agreement to be
duly executed as of the date and year last above written.

 

 

NATIONAL PROCESSING COMPANY

 

 

 

 

 

 

 

By:

/s/ Mark Heimbouch

 

 

Name:

Mark Heimbouch

 

 

Title:

Chief Financial Officer

 

Accepted and agreed to as of the date and year last above written.

 

 

JPMORGAN CHASE BANK, N.A., a national banking

 

association, as Agent

 

 

 

 

 

 

 

By:

/s/ Ann B. Kerns

 

 

Name:

Ann B. Kerns

 

 

Title:

Vice President

 

[Signature Page to Copyright Collateral Agreement- National Processing Company]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

TO COPYRIGHT COLLATERAL AGREEMENT

 

U.S. COPYRIGHT REGISTRATION NUMBERS

 

TITLE OF COPYRIGHT

 

REGISTRATION NUMBER

 

 

 

NPC PLATINUM SECURITY
PROTECTION PROGRAM
(PCIANNMND0109)

 

TX0007019082

 

 

 

NPC PLATINUM SECURITY
PROTECTION PROGRAM
(PCIANNO109)

 

TX0007028155

 

 

 

NPC Platinum Security Protection
Program (PCIMON0808)

 

TX0007041545

 

 

 

NPC PLATINUM SECURITY
PROTECTION PROGRAM
(PCIMONMND0109)

 

TX0007028158

 

 

 

NPC PLATINUM SECURITY PROTECTION
PROGRAM (PCIMONO109)

 

TX0007025974

 

 

 

NPC Platinum Security Protection
Progran (PCIANN0808)

 

 

 

TX0007024127

 

 

 

Sample Merchant Statement

 

TXu001665891

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

GUARANTY AGREEMENT

 

Guaranty Agreement (this “Guaranty”) is entered into as of March 27, 2012, by
vantiv, LLC, a Delaware limited liability company, vantiv Holding, LLC, a
Delaware limited liability company (“Holdco”) and the other parties who have
executed this Guaranty (the “Subsidiary Guarantors”; and along with Holdco and
any other parties who execute and deliver to the Administrative Agent (as
hereinafter identified and defined) an agreement in the form attached hereto as
Exhibit A, being herein referred to collectively as the “Guarantors” and
individually as a “Guarantor”).

 

PRELIMINARY STATEMENTS

 

A.             vantiv, LLC, a Delaware limited liability company
(the “Borrower”), JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”), as
Administrative Agent (JPMorgan Chase Bank in such capacity being referred to
herein as the “Administrative Agent”), and the other banks and financial
institutions party thereto are parties to a Loan Agreement dated as of March 27,
2012 (as extended, renewed, amended, restated, amended and restated,
supplemented or otherwise modified, the “Loan Agreement”) pursuant to which
JPMorgan Chase Bank and other banks and financial institutions from time to time
party to the Loan Agreement have provided financial accommodations to the
Borrower (JPMorgan Chase Bank, in its individual capacity and such other banks,
financial institutions and lenders being hereinafter referred to collectively as
the “Lenders” and individually as a “Lender”).

 

B.             The Borrower and one or more of the Guarantors may from time to
time be liable to the Lenders and/or their Affiliates with respect to Hedging
Liability and/or Funds Transfer Liability, Deposit Account Liability and Data
Processing Obligations as such terms are defined in the Loan Agreement (the
Administrative Agent and the Lenders, together with any Affiliates of the
Lenders with respect to the Hedging Liability and Funds Transfer Liability,
Deposit Account Liability and Data Processing Obligations, as such terms are
defined in the Loan Agreement, being hereinafter referred to collectively as the
“Guaranteed Creditors” and individually as a “Guaranteed Creditor”).

 

C.             The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Guaranty.

 

D.             The Borrower is a direct subsidiary of Holdco, and the Subsidiary
Guarantors are direct or indirect Subsidiaries of the Borrower; and the Borrower
provides each of the Guarantors with financial, management, administrative,
and/or technical support which enables the Guarantors to conduct their
businesses in an orderly and efficient manner in the ordinary course.

 

E.             Each Guarantor will benefit, directly or indirectly, from credit
and other financial accommodations extended by the Guaranteed Creditors to the
Borrower.

 

NOW, THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.            All capitalized terms used herein without definition shall have
the same meanings herein as such terms have in the Loan Agreement.

 

2.            Each Guarantor hereby jointly and severally guarantees to the
Administrative Agent, for the ratable benefit of the Guaranteed Creditors, the
due and punctual payment when due (subject to any applicable grace periods
provided for in the Loan Agreement) of (a) any and all indebtedness,
obligations, and liabilities of the Borrower to the Guaranteed Creditors, and to
any of them individually, under or in connection with or evidenced by the Loan
Agreement or any other Loan Documents, including, without limitation, all
obligations evidenced by the Notes (if any) of the Borrower heretofore or
hereafter issued under the Loan Agreement, all Reimbursement Obligations of the
Borrower and all other obligations of the Borrower under all Applications for
Letters of Credit, all obligations of the Borrower and the Guarantors, and of
any of them individually, with respect to any Hedging Liability, and all
obligations of the Borrower and the Guarantors, and of any of them individually,
with respect to any Funds Transfer Liability, Deposit Account Liability and Data
Processing Obligations, in each case whether now existing or hereafter arising
(and whether arising before or after the filing of a petition in bankruptcy and
including all interest accrued after the petition date), due or to become due,
direct or indirect, absolute or contingent, and howsoever evidenced, held or
acquired and (b) any and all reasonable and documented out-of-pocket expenses
and charges, including, without limitation, all reasonable attorney’s fees and
other expenses of litigation or preparation therefor (but under no circumstances
shall the Guarantors be obligated to pay for more than one firm of outside
counsel, and no Guarantor shall be obligated to pay for any in-house counsel
except, if reasonably necessary, one local counsel and one regulatory counsel in
any relevant material jurisdiction, to the Administrative Agent, or the
Administrative Agent and the Guaranteed Creditors, taken as a whole, as the case
may be, and, solely in the case of a conflict of interest, one additional
counsel to the affected persons similarly situated, taken as a whole), suffered
or incurred by the Guaranteed Creditors, and any of them individually, in
collecting or enforcing any of such indebtedness, obligations, and liabilities
or in realizing on or protecting or preserving any security or guarantees
therefore, including, without limitation, this Guaranty.  The indebtedness,
obligations and liabilities described in the immediately preceding
clauses (a) and (b) are hereinafter referred to as the “indebtedness hereby
guaranteed”.  In case of failure by the Borrower or the Guarantors punctually to
pay any indebtedness hereby guaranteed, each Guarantor hereby jointly and
severally agrees to make such payment or to cause such payment to be made
punctually as and when the same shall become due and payable, whether at stated
maturity, by acceleration or otherwise, and as if such payment were made by the
Borrower or other Guarantors.  All payments hereunder by any Guarantor shall be
made in immediately available funds in Dollars without setoff, counterclaim or
other defense or withholding or deduction of any nature.  Notwithstanding
anything in this Guaranty to the contrary, the right of recovery against a
Guarantor under this Guaranty shall not exceed $1.00 less than the lowest amount
which would render such Guarantor’s obligations under this Guaranty void or
voidable under applicable law, including fraudulent conveyance law.

 

3.            Each Guarantor agrees that, upon demand, such Guarantor will then
pay to the Administrative Agent for the benefit of the Guaranteed Creditors the
full amount of the indebtedness hereby guaranteed that is then due (subject to
the limitation on the right of recovery from such Guarantor pursuant to the last
sentence of Section 2 above) whether or not any one or

 

2

--------------------------------------------------------------------------------


 

more of the other Guarantors shall then or thereafter pay any amount whatsoever
in respect to their obligations hereunder.

 

4.            Each Guarantor agrees that such Guarantor will not exercise or
enforce any right of exoneration, contribution, reimbursement, recourse or
subrogation available to such Guarantor against the Borrower or any other
Guarantor liable for payment of the indebtedness hereby guaranteed, or as to any
security therefor, unless and until the Termination Date has occurred.  The
payment by any Guarantor of any amount or amounts to the Guaranteed Creditors
pursuant hereto shall not in any way entitle any such Guarantor, either at law,
in equity or otherwise, to any right, title or interest (whether by way of
subrogation or otherwise) in and to the indebtedness hereby guaranteed or any
part thereof or any collateral security therefor or any other rights or remedies
in any way relating thereto or in and to any amounts theretofor, then or
thereafter paid or applicable to the payment thereof howsoever such payment may
be made and from whatsoever source such payment may be derived unless and until
the Terminated Date has occurred, and unless and until such time, any payments
made by any Guarantor hereunder and any other payments from whatsoever source
derived on account of or applicable to the indebtedness hereby guaranteed or any
part thereof shall be held and taken to be merely payments in gross to the
Guaranteed Creditors reducing pro tanto the indebtedness hereby guaranteed.

 

5.            Subject to the terms and conditions of the Loan Agreement,
including, without limitation, Section 10.10 thereof, each Guaranteed Creditor
may, without any notice whatsoever to any of the Guarantors, sell, assign, or
transfer all of the indebtedness hereby guaranteed, or any part thereof, or
grant participations therein, and in that event each and every immediate and
successive assignee, transferee, or holder of or participant in all or any part
of the indebtedness hereby guaranteed, shall have the right through the
Administrative Agent pursuant to Section 17 hereof to enforce this Guaranty, by
suit or otherwise, for the benefit of such assignee, transferee, holder or
participant, as fully as if such assignee, transferee, or holder or participant
were herein by name specifically given such rights, powers and benefits; but
each Guaranteed Creditor through the Administrative Agent pursuant to Section 17
hereof shall have an unimpaired right to enforce this Guaranty for its own
benefit or any such participant, as to so much of the indebtedness hereby
guaranteed that it has not sold, assigned or transferred.

 

6.            This Guaranty is a continuing, absolute and unconditional
Guaranty, and shall remain in full force and effect until the Termination Date
has occurred.  The Guaranteed Creditors may at any time or from time to time
release any Guarantor from its obligations hereunder or effect any compromise
with any Guarantor and no such release or compromise shall in any manner impair
or otherwise affect the obligations hereunder of the other Guarantors.  No
release, compromise, or discharge of any one or more of the Guarantors shall
release, compromise or discharge the obligations of the other Guarantors
hereunder.

 

7.            In case of the dissolution, liquidation or insolvency (howsoever
evidenced) of, or the institution of bankruptcy or receivership proceedings
against the Borrower or any Guarantor, in each case, that would permit or cause
the acceleration of the indebtedness under the Loan Agreement, all of the
indebtedness hereby guaranteed which is then existing may be declared by the
Administrative Agent immediately due or accrued and payable from the
Guarantors.  All

 

3

--------------------------------------------------------------------------------


 

payments received from the Borrower or on account of the indebtedness hereby
guaranteed from whatsoever source, shall be taken and applied as payment in
gross, and this Guaranty shall apply to and secure any ultimate balance that
shall remain owing to the Guaranteed Creditors.

 

8.            The liability hereunder shall in no way be affected or impaired by
(and the Guaranteed Creditors are hereby expressly authorized to make from time
to time, without notice to any of the Guarantors), any sale, pledge, surrender,
compromise, settlement, release, renewal, extension, impairment, indulgence,
alteration, substitution, exchange, change in, modification or other disposition
of any of the indebtedness hereby guaranteed, either express or implied, or of
any Loan Document or any other contract or contracts evidencing any thereof, or
of any security or collateral therefor or any guaranty thereof.  The liability
hereunder shall in no way be affected or impaired by any acceptance by the
Guaranteed Creditors of any security for or other guarantors upon any of the
indebtedness hereby guaranteed, or by any failure, neglect or omission on the
part of the Guaranteed Creditors to realize upon or protect any of the
indebtedness hereby guaranteed, or any collateral or security therefor
(including, without limitation, impairment of collateral and failure to perfect
security interests in any collateral), or to exercise any lien upon or right of
appropriation of any moneys, credits or property of the Borrower or any
Guarantor, possessed by any of the Guaranteed Creditors, toward the liquidation
of the indebtedness hereby guaranteed, or by any application of payments or
credits thereon.  The Guaranteed Creditors shall have the exclusive right to
determine how, when and what application of payments and credits, if any, shall
be made on said indebtedness hereby guaranteed, or any part of same.  In order
to hold any Guarantor liable hereunder, there shall be no obligation on the part
of the Guaranteed Creditors, at any time, to resort for payment to the Borrower
or to any other Guarantor, or to any other person, its property or estate, or
resort to any collateral, security, property, liens or other rights or remedies
whatsoever, and the Guaranteed Creditors shall have the right to enforce this
Guaranty against any Guarantor irrespective of whether or not other proceedings
or steps are pending seeking resort to or realization upon or from any of the
foregoing are pending.

 

9.            In the event the Guaranteed Creditors shall at any time in their
discretion permit a substitution of Guarantors hereunder or a party shall wish
to become Guarantor hereunder, such substituted or additional Guarantor shall,
upon executing an agreement in the form attached hereto as Exhibit A, become a
party hereto and be bound by all the terms and conditions hereof to the same
extent as though such Guarantor had originally executed this Guaranty and in the
case of a substitution, in lieu of the Guarantor being replaced.  No such
substitution shall be effective absent the written consent delivered in
accordance with the terms of the Loan Agreement, nor shall it in any manner
affect the obligations of the other Guarantors hereunder.

 

10.         All diligence in collection or protection, and all presentment,
demand, protest and/or notice, as to any and everyone, whether or not the
Borrower or the Guarantors or others, of dishonor and of default and of
non-payment and with respect to the creation and existence of any and all of
said indebtedness hereby guaranteed, and of any security and collateral
therefor, and of the acceptance of this Guaranty, and of any and all extensions
of credit and indulgence hereunder, are expressly waived to the extent permitted
by applicable law.

 

4

--------------------------------------------------------------------------------


 

11.         To the extent permitted by law, the Guarantors waive any and all
defenses, claims and discharges of the Borrower, or any other obligor or
guarantor, pertaining to the indebtedness hereby guaranteed, except the defense
of discharge by payment in full.  To the extent permitted by law, without
limiting the generality of the foregoing, the Guarantors will not assert, plead
or enforce against the Guaranteed Creditors any defense of waiver, release,
discharge in bankruptcy, statute of limitations, res judicata, statue of frauds,
anti-deficiency statute, incapacity, minority, usury, illegality or
unenforceability which may be available to the Borrower or any other person
liable in respect of any of the indebtedness hereby guaranteed, or any set-off
available against the Guaranteed Creditors to the Borrower or any such other
person, whether or not on account of a related transaction.  Subject to the last
sentence of Section 2 above, the Guarantors agree that the Guarantors shall be
and remain jointly and severally liable for any deficiency remaining after
foreclosure or other realization on any lien or security interest securing the
indebtedness hereby guaranteed, whether or not the liability of the Borrower or
any other obligor for such deficiency is discharged pursuant to statute or
judicial decision.

 

12.         If any payment applied by the Guaranteed Creditors to the
indebtedness hereby guaranteed is thereafter set aside, recovered, rescinded or
required to be returned for any reason (including, without limitation, the
bankruptcy, insolvency or reorganization of the Borrower or any other obligor),
the indebtedness hereby guaranteed to which such payment was applied shall for
the purposes of this Guaranty be deemed to have continued in existence,
notwithstanding such application, and this Guaranty shall be enforceable as to
such of the indebtedness hereby guaranteed as fully as if such application had
never been made.

 

13.         Each Guarantor represents and warrants to the Guaranteed Creditors
that as of the date hereof:

 

(a)          (i) Such Guarantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization except to the
extent the failure of any Guarantor to be in existence and good standing would
not reasonably be expected to have a Material Adverse Effect, (ii) has the power
and authority to own its property and to transact the business in which it is
engaged and proposes to engage, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, and (iii) is duly
qualified and in good standing in each jurisdiction where the ownership, leasing
or operation of property or the conduct of its business requires such
qualification, except, in each case, where the same could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

(b)          Such Guarantor has full power and authority to enter into this
Guaranty, to guarantee the indebtedness hereby guaranteed and to perform all of
its obligations under this Guaranty.

 

(c)          The Guaranty has been duly authorized, executed, and delivered by
such Guarantor and constitutes a valid and binding obligation of such Guarantor
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).

 

5

--------------------------------------------------------------------------------


 

(d)          This Guaranty does not, nor does the performance or observance by
such Guarantor of any of the matters and things herein provided for, (i) violate
any provision of law or any judgment, injunction, order or decree binding upon
such Guarantor, (ii) contravene or constitute a default under any provision of
the organizational documents (e.g., charter, articles of incorporation or
by-laws, articles of association or operating agreement, partnership agreement
or other similar document) of such Guarantor, (iii) contravene or constitute a
default under any covenant, indenture or agreement of or affecting such
Guarantor or any of its Property or (iv) result in the creation or imposition of
any Lien on any Property of such Guarantor other than the Liens granted to the
Administrative Agent pursuant to any Loan Document and Permitted Liens, except
with respect to clauses (i), (iii) and (iv), to the extent, individually or in
the aggregate, that such violation, contravention, breach, conflict, default or
creation or imposition of any Lien could not reasonably be expected to result in
a Material Adverse Effect.

 

(e)          From and after the date of execution of this Agreement or any
agreement in the form attached hereto as Exhibit A by any Guarantor and
continuing until the Termination Date or until such Guarantor is earlier
released from its obligations hereunder in accordance with Section 6 hereof,
such Guarantor agrees to comply with the terms and provisions of Section 6 of
the Loan Agreement, insofar as such provisions apply to such Guarantor, as if
said Section was set forth herein in full.

 

14.         The liability of the Guarantors under this Guaranty is in addition
to and shall be cumulative with all other liabilities of the Guarantors after
the date hereof to the Guaranteed Creditors as a Guarantor of the indebtedness
hereby guaranteed, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

15.         Any provision of this Guaranty which is unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.  All rights, remedies and powers provided in this Guaranty may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Guaranty
are intended to be subject to all applicable mandatory provisions of law which
may be controlling and to be limited to the extent necessary so that they will
not render this Guaranty invalid or unenforceable.

 

16.         Any demand for payment on this Guaranty or any other notice required
or desired to be given hereunder to any Guarantor shall comply with Section 10.8
of the Loan Agreement; provided that, the address information for each Guarantor
shall be its address or facsimile number set forth on the appropriate signature
page hereof, or such other address or facsimile number as such party may
hereafter specify by notice to the Administrative Agent given by courier, United
States certified or registered mail, by facsimile, by email transmission or by
other telecommunication device capable of creating written record of such notice
and its receipt.  Each such notice, request or other communication shall be
effective (i) if given by facsimile, when such facsimile is transmitted to the
facsimile number specified in this Section and a confirmation of such telecopy
has been received by the sender, (ii) if given by mail, five days after such
communication is deposited in the mail, certified or registered with return
receipt requested,

 

6

--------------------------------------------------------------------------------


 

addressed as aforesaid, (iii) if by email, when delivered (all such notices and
communications sent by email shall be deemed delivered upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return email or other written
acknowledgement)), or (iv) if given by any other means, when delivered at the
addresses specified in this Section.

 

17.            No Guaranteed Creditor (other than the Administrative Agent)
shall have the right to institute any suit, action or proceeding in equity or at
law in connection with this Guaranty for the enforcement of any remedy under or
upon this Guaranty; it being understood and intended that no one or more of the
Guaranteed Creditors (other than the Administrative Agent) shall have any right
in any manner whatsoever to enforce any right hereunder, and that all
proceedings at law or in equity shall be instituted, had and maintained by the
Administrative Agent in the manner herein provided and for the benefit of the
Guaranteed Creditors.

 

18.            THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.  This Guaranty may only be waived or
modified in writing in accordance with the requirements of Section 10.11 of the
Loan Agreement.  This Guaranty and every part thereof shall be effective as to
each Guarantor upon its execution and delivery by such Guarantor to the
Administrative Agent, without further act, condition or acceptance by the
Guaranteed Creditors, shall be binding upon such Guarantors and upon the legal
representatives, successors and assigns of the Guarantors, and shall inure to
the benefit of the Guaranteed Creditors, their successors, legal representatives
and assigns.  The Guarantors waive notice of the Guaranteed Creditors’
acceptance hereof.  This Guaranty may be executed in counterparts and by
different parties hereto on separate counterparts, each of which shall be an
original, but all together one and the same instrument.  Delivery of executed
counterparts of this Guaranty by telecopy or by e-mail of an Adobe portable
document format file (also known as a “PDF” file) shall be effective as
originals.

 

19.            Each Guarantor hereby submits to the nonexclusive jurisdiction of
the United States District Court for the Southern District of New York and of
any New York State court sitting in New York City in the borough of Manhattan
for purposes of all legal proceedings arising out of or relating to this
Guaranty or the transactions contemplated hereby.  Each Guarantor irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such court has
been brought in an inconvenient forum.  EACH OF THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND THE GUARANTEED CREDITORS HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[SIGNATURE PAGES TO FOLLOW]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantors have caused this Guaranty Agreement to be
executed and delivered as of the date first above written.

 

 

 

“GUARANTORS”

 

 

 

VANTIV HOLDING, LLC

 

NPC GROUP, INC.

 

NATIONAL PROCESSING COMPANY GROUP, INC.

 

NATIONAL PROCESSING MANAGEMENT COMPANY

 

VANTIV COMPANY, LLC

 

NATIONAL PROCESSING COMPANY

 

BEST PAYMENT SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Mark Heimbouch

 

 

Name:

Mark Heimbouch

 

 

Title:

Chief Financial Officer

 

 

 

 

 

Address:

 

8500 Governors Hill Drive

 

Symmes Township, Ohio 45249

 

Attention Mark Heimbouch

 

[Signature Page to Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

Accepted and agreed as of the date first above written.

 

 

 

VANTIV, LLC, as the Borrower

 

 

 

 

 

By:

/s/ Mark Heimbouch

 

 

Name:

Mark Heimbouch

 

 

Title:

Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

Address:

 

8500 Governors Hill Drive

 

Symmes Township, Ohio 45249

 

Attention Mark Heimbouch

 

[Signature Page to Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

Accepted and agreed as of the date first above written.

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Guaranteed Creditors

 

 

 

 

 

By:

/s/ Ann B. Kerns

 

 

Name:

Ann B. Kerns

 

 

Title:

Vice President

 

 

 

 

 

Address:

 

1111 Fannin Street, 10th floor

 

Houston, Texas 77002-1914

 

Attention: Demetra A. Mayon

 

[Signature Page to Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO
GUARANTY AGREEMENT

 

ASSUMPTION AND SUPPLEMENT TO GUARANTY AGREEMENT

 

This Assumption and Supplement to Guaranty Agreement (the “Agreement”) is dated
as of this            day of                         ,           , made by
[Insert name of new guarantor], a                        (the “New Guarantor”);

 

WITNESSETH THAT:

 

WHEREAS, certain affiliates of vantiv, LLC, a Delaware limited liability company
(the “Borrower”), have executed and delivered to the Administrative Agent for
the Guaranteed Creditors that certain Guaranty Agreement dated as of March 27,
2012 (such Guaranty Agreement, as the same may from time to time be extended,
renewed, amended, restated, amended and restated, supplemented or otherwise
modified, including supplements thereto which add or substitute parties as
Guarantors thereunder, being hereinafter referred to as the “Guaranty”) pursuant
to which such affiliates (the “Existing Guarantors”) have guaranteed to the
Guaranteed Creditors, the full and prompt payment of, among other things, any
and all indebtedness, obligations and liabilities of the Borrower arising under
or relating to the Loan Agreement as defined therein; and

 

WHEREAS, the New Guarantor will directly and substantially benefit from credit
and other financial accommodations extended and to be extended by the Guaranteed
Creditors to the Borrower;

 

NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrower by the
Guaranteed Creditors from time to time, the New Guarantor hereby agrees as
follows:

 

1.            The New Guarantor acknowledges and agrees that it shall become a
“Guarantor” party to the Guaranty effective upon the date of the New Guarantor’s
execution of this Agreement and the delivery of this Agreement to the
Administrative Agent on behalf of the Guaranteed Creditors, and that upon such
execution and delivery, all references in the Guaranty to the terms “Guarantor”
or “Guarantors” shall be deemed to include the New Guarantor.

 

2.            The New Guarantor hereby assumes and becomes liable (jointly and
severally with all the other Guarantors) for the indebtedness hereby guaranteed
(as defined in the Guaranty) and agrees to pay and otherwise perform all of the
obligations of a Guarantor under the Guaranty according to, and otherwise on and
subject to, the terms and conditions of the Guaranty to the same extent and with
the same force and effect as if the New Guarantor had originally been one of the
Existing Guarantors under the Guaranty and had originally executed the same as
such an Existing Guarantor.

 

--------------------------------------------------------------------------------


 

3.            The New Guarantor acknowledges and agrees that, as of the date
hereof, the New Guarantor makes each and every representation and warranty that
is set forth in Section 13 of the Guaranty.

 

4.            All capitalized terms used in this Agreement without definition
shall have the same meaning herein as such terms have in the Guaranty, except
that any reference to the term “Guarantor” or “Guarantors” and any provision of
the Guaranty providing meaning to such term shall be deemed a reference to the
Existing Guarantors and the New Guarantor.  Except as specifically modified
hereby, all of the terms and conditions of the Guaranty shall stand and remain
unchanged and in full force and effect.

 

5.            The New Guarantor agrees to execute and deliver such further
instruments and documents and do such further acts and things as the
Administrative Agent or the Guaranteed Creditors may reasonably deem necessary
or proper to carry out more effectively the purposes of this Agreement.

 

6.            No reference to this Agreement need be made in the Guaranty or in
any other document or instrument making reference to the Guaranty, any reference
to the Guaranty in any of such to be deemed a reference to the Guaranty as
modified hereby.

 

7.            THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

 

[NEW GUARANTOR]

 

 

 

 

 

By

 

Name

 

 

Title

 

 

 

 

Address:

 

 

 

 

 

Attention:

 

 

Telephone:

(      )

 

Facsimile:

(      )

 

Email:

 

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed as of the date first above written.

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Guaranteed Creditors

 

 

 

 

 

By

 

Name

 

 

Title

 

 

--------------------------------------------------------------------------------